      Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 1 of 278



 1   Kelly M. Dermody (SBN 171716)
     Yaman Salahi (SBN 288752)
 2   Jallé Dafa (SBN 290637)
     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 3   275 Battery Street, 29th Floor
     San Francisco, CA 94111-3339
 4   Telephone: 415.956.1000
     Facsimile: 415.956.1008
 5   kdermody@lchb.com
     ysalahi@lchb.com
 6   jdafa@lchb.com
 7   Eva Paterson (SBN 67081)
     Mona Tawatao (SBN 128779)
 8   Christina Alvernaz (SBN 329768)
     EQUAL JUSTICE SOCIETY
 9   1939 Harrison St., Suite 818
     Oakland, CA 94612
10   Telephone: 415-288-8703
     Facsimile: 510-338-3030
11   epaterson@equaljusticesociety.org
     mtawatao@equaljusticesociety.org
12   calvernaz@equaljusticesociety.org
13   [Additional counsel listed on signature page]
14   Attorneys for Plaintiffs and the Proposed Class
15                                   UNITED STATES DISTRICT COURT

16                             NORTHERN DISTRICT OF CALIFORNIA

17                                      SAN FRANCISCO DIVISION

18
     COLIN SCHOLL and LISA STRAWN, on                  Case No. 3:20-cv-5309-CRB
19   behalf of themselves and all others
     similarly situated.                               DECLARATION OF YAMAN SALAHI IN
20                                                     SUPPORT OF PLAINTIFFS’ MOTION
                       Plaintiffs,                     FOR: (1) PRELIMINARY INJUNCTION;
21                                                     (2) CLASS CERTIFICATION; AND (3)
     v.                                                APPOINTMENT OF CO-LEAD CLASS
22                                                     COUNSEL
     STEVEN MNUCHIN, in his official
23   capacity as the Secretary of the U.S.
     Department of Treasury; CHARLES
24   RETTIG, in his official capacity as U.S.
     Commissioner of Internal Revenue; U.S.
25   DEPARTMENT OF THE TREASURY;
     the U.S. INTERNAL REVENUE
26   SERVICE; and, the UNITED STATES OF
     AMERICA.
27
                       Defendants.
28
                                                                      DECL. OF YAMAN SALAHI ISO MTN. FOR
     2015139.1                                                                   PRELIMINARY INJUNCTION
                                                                                         3:20-CV-5309-CRB
      Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 2 of 278



 1               I, Yaman Salahi, declare as follows:
 2               1.     I am a partner at the law firm of Lieff Cabraser Heimann & Bernstein, LLP (“Lieff

 3   Cabraser”), attorneys for the Plaintiffs and the proposed Class in the above-titled action. I have

 4   personal knowledge of the facts herein and, if called upon to testify to those facts, I could and

 5   would do so competently.

 6               2.     Attached hereto as Exhibit 1 is a true and correct copy of a news release published

 7   by the IRS entitled “Economic Impact Payments: What You Need to Know.” It explains how the

 8   IRS will distribute EIP checks and what taxpayers need to do to receive their EIP check. It is

 9   available online at https://www.irs.gov/newsroom/economic-impact-payments-what-you-need-to-

10   know (last visited August 3, 2020).

11               3.     Attached hereto as Exhibit 2 is a true and correct copy of a webpage published by

12   the IRS entitled “Economic Impact Payments.” The webpage serves as a portal for individuals

13   who did not file taxes (“non-filers”) to claim their EIP checks. It is available online at

14   https://www.irs.gov/coronavirus/economic-impact-payments (last visited August 3, 2020).

15               4.     Attached hereto as Exhibit 3 is a true and correct copy of a press release from the

16   Department of Treasury announcing the delivery of 159 million Economic Impact Payments. It is

17   available online at https://home.treasury.gov/news/press-releases/sm1025 (last visited July 29,

18   2020).

19               5.     Attached hereto as Exhibit 4 is a true and correct copy of an excerpt from a

20   webpage published by the IRS entitled “Economic Impact Payment Information Center.” The

21   webpage contains a series of answers to Frequently Asked Questions. The answer to question 15

22   states that someone who is incarcerated does not qualify for a Payment. It is available online at

23   https://www.irs.gov/coronavirus/economic-impact-payment-information-center (last visited

24   August 3, 2020).

25               6.     Attached hereto as Exhibit 5 is a true and correct copy of an update to the IRS’s

26   internal procedure manual issued on June 18, 2020 entitled “Clarified amended return filing and

27   revised Over the Phone Interpreter procedures.” It states that “[a]n eligible individual is any

28
                                                                            DECL. OF YAMAN SALAHI ISO MTN. FOR
     2015139.1                                          -1-                            PRELIMINARY INJUNCTION
                                                                                               3:20-CV-5309-CRB
      Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 3 of 278



 1   individual other than . . . an incarcerated individual.” It is available online at
 2   https://www.irs.gov/pub/foia/ig/wi/wi-21-0620-0714.pdf (last visited August 3, 2020).
 3               7.    Attached hereto as Exhibit 6 is a true and correct copy of a report by the Treasury
 4   Department’s Inspector General for Tax Administration issued on June 30, 2020 and entitled
 5   “Interim Results of the 2020 Filing Season: Effect of COVID-19 Shutdown on Tax Processing
 6   and Customer Service Operations and Assessment of Efforts to Implement Legislative
 7   Provisions.” It is available online at
 8   https://www.treasury.gov/tigta/auditreports/2020reports/202046041fr.pdf (last visited August 3,
 9   2020).
10               8.    Attached hereto as Exhibit 7 is a true and correct copy of an article written by
11   Associated Press journalists entitled “US Inmates Got Virus Relief Checks, and IRS Wants Them
12   Back.” The article describes how the IRS is asking state officials to help claw back the EIP
13   payments send to incarcerated individuals. It is available online at
14   https://apnews.com/0810bb67199c9cef34d4d39ada645a92 (last visited July 29, 2020).
15               9.    Attached hereto as Exhibit 8 is a true and correct copy of an excerpt of an article
16   written by Bernadette Rabuy (Senior Policy Analyst at the Prison Policy Initiative) and Daniel
17   Kopf (Data Editor at Quartz) entitled “Prisons of Poverty: Uncovering the Pre-Incarceration
18   Incomes of the Imprisoned.” The article describes the authors’ study, which analyzed a data set
19   from the Bureau of Justice Statistics regarding incomes of people pre-incarceration and found that
20   they have a median annual income of $19,185 prior to incarceration. It is available online at
21   https://www.prisonpolicy.org/reports/income.html (last visited July 29, 2020).
22               10.   Attached hereto as Exhibit 9 is a true and correct copy of an article written by
23   Wendy Sawyer, Research Director at the Prison Policy Initiative, entitled “How Much Do
24   Incarcerated People Earn in Each State?” that reviews policies of state correctional agencies to
25   compile a comprehensive list of wages paid to incarcerated people. It is available online at
26   https://www.prisonpolicy.org/blog/2017/04/10/wages/ (last visited July 29, 2020).
27               11.   Attached hereto as Exhibit 10 is a true and correct copy of an excerpt of a report
28   written by Stephen Raher, an attorney and contributor to the Prison Policy Initiative, entitled “The
                                                                           DECL. OF YAMAN SALAHI ISO MTN. FOR
     2015139.1                                         -2-                            PRELIMINARY INJUNCTION
                                                                                              3:20-CV-5309-CRB
      Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 4 of 278



 1   Company Store: A Deeper Look at Prison Commissaries.” The report analyzes commissary sales
 2   from state prisons in Illinois, Massachusetts, and Washington. It is available online at
 3   https://www.prisonpolicy.org/reports/commissary.html (last visited August 3, 2020).
 4               12.   Attached hereto as Exhibit 11 is a true and correct copy of an article written by
 5   Nicole Lewis and Beatrix Lockwood, staff writers for The Marshall Project, entitled “The Hidden
 6   Costs of Incarceration.” The article details the results of surveys of nearly 200 families of
 7   incarcerated people who documented their spending for The Marshall Project. It is available
 8   online at https://www.themarshallproject.org/2019/12/17/the-hidden-cost-of-incarceration (last
 9   visited August 3, 2020).
10               13.   Attached hereto as Exhibit 12 is a true and correct copy of an excerpt of an article
11   written by Peter Wagner, Executive Director of the Prison Policy Initiative, and Bernadette Rabuy
12   entitled “Following the Money of Mass Incarceration.” The article reports on spending within the
13   criminal justice system and finds that families spend $2.9 billion per year on commissary funds
14   and telephone calls. It is available online at https://www.prisonpolicy.org/reports/money.html
15   (last visited August 3, 2020).
16               14.   Attached hereto as Exhibit 13 is a true and correct copy of an article written by
17   Juan Moreno Haines, a journalist currently incarcerated in San Quentin, entitled “In Overcrowded
18   San Quentin, Coronavirus Shelter-in Place Measures Mean Decreased Quality of Life.” The
19   article details the current state of life in prisons amidst the pandemic. It is available online at
20   https://theappeal.org/san-quentin-state-prison-coronavirus-shelter-in-place/ (last visited August 3,
21   2020).
22               15.   Attached hereto as Exhibit 14 is a true and correct copy of a report by FWD.us, a
23   bipartisan political organization committed to solving problems in the criminal justice and
24   immigration sectors. The article is entitled “Racial Disparities in Incarceration and Coronavirus”
25   and outlines data showing the heavy impact of incarceration and coronavirus on Blank and Latino
26   populations. It is available online at https://www.fwd.us/news/coronavirus-disparity (last visited
27   August 3, 2020).
28
                                                                           DECL. OF YAMAN SALAHI ISO MTN. FOR
     2015139.1                                         -3-                            PRELIMINARY INJUNCTION
                                                                                              3:20-CV-5309-CRB
      Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 5 of 278



 1               16.   Attached hereto as Exhibit 15 is a true and correct copy of an article by Connor
 2   Maxwell (Senior Policy Analyst at Center for American Progress) and Danyelle Solomon (Vice
 3   President of Race and Ethnicity Policy at the Center for American Progress) entitled “The
 4   Economic Fallout of the Coronavirus for People of Color.” The article demonstrates how
 5   communities of color are impacted by the coronavirus. It is available online at
 6   https://www.americanprogress.org/issues/race/news/2020/04/14/483125/economic-fallout-
 7   coronavirus-people-color/ (last visited August 3, 2020).
 8               17.   Attached hereto as Exhibit 16 is a true and correct copy of a news release by the
 9   Department of Labor outlining the data for weekly unemployment insurance claims for the weeks
10   ending in July 4 and July 11. It reports that over 31 million people claimed unemployment
11   benefits for the week ending July 4—as compared to about 1.7 million people in the same week
12   last year. It is available online at https://oui.doleta.gov/press/2020/072320.pdf (last visited July
13   29, 2020).
14               18.   Attached hereto as Exhibit 17 is a true and correct copy of an article published by
15   The Marshall Project entitled “How Prisons in Each State Are Restricting Visits Due to
16   Coronavirus.” The article reviews visitation policies during the pandemic in each state. It is
17   available online at https://www.themarshallproject.org/2020/03/17/tracking-prisons-response-to-
18   coronavirus (last visited July 29, 2020).
19               19.   Attached hereto as Exhibit 18 is a true and correct copy of an article written by
20   Mignon Clyburn, an Opinion contributor at The Hill, entitled “Prison Phone Companies Are
21   Profiting from a Pandemic, Here's How the FCC Can Help” that discusses how incarcerated
22   people stay in touch with their families as visitation is suspended due to Covid-19. It is available
23   online at https://thehill.com/opinion/technology/493864-prison-phone-companies-are-profiting-
24   from-a-pandemic-heres-how-the-fcc-can (last visited July 29, 2020).
25               20.   Attached hereto as Exhibit 19 is a true and correct copy of an excerpt of an article
26   written by Peter Wagner and Alexi Jones, Policy Analyst at the Prison Policy Initiative, entitled
27   “State of Phone Justice: Local Jails, State Prisons, and Private Phone Providers” that compiles a
28
                                                                           DECL. OF YAMAN SALAHI ISO MTN. FOR
     2015139.1                                         -4-                            PRELIMINARY INJUNCTION
                                                                                              3:20-CV-5309-CRB
      Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 6 of 278



 1   comprehensive list of telephone rates for those housed in jails and prisons. It is available online at
 2   https://www.prisonpolicy.org/phones/state_of_phone_justice.html (last visited July 29, 2020).
 3               21.   Attached hereto as Exhibit 20 is a true and correct copy of an article written by
 4   Ryan Shanahan and Sandra Villalobos Agudelo entitled “The Family and Recidivism.” The
 5   article, published in American Jails, discusses how of maintaining contact with family members
 6   while incarcerated can lead to success upon release. It is available online at
 7   https://www.prisonpolicy.org/scans/vera/the-family-and-recidivism.pdf (last visited August 3,
 8   2020).
 9               22.   Attached hereto as Exhibit 21 is a true and correct copy of a paper written by
10   Craig Haney, a psychology professor at University of California, Santa Cruz, entitled “The
11   Psychological Impact of Incarceration: Implications for Post-Prison Adjustment.” It was
12   produced for a conference funded by the U.S. Department of Health and Human Services. It is
13   available online at http://webarchive.urban.org/UploadedPDF/410624_PyschologicalImpact.pdf
14   (last visited August 3, 2020).
15               23.   Attached hereto as Exhibit 22 is a true and correct copy of an article published by
16   Equal Justice Initiative entitled “Covid-19’s Impact on People in Prison.” The article finds that
17   seven of the ten largest Covid-19 outbreaks have been at correctional facilities and that the known
18   infection rate for those housed in prisons is 2.5 times higher than the general population. It is
19   available online at https://eji.org/news/covid-19s-impact-on-people-in-prison/ (last visited July
20   29, 2020)
21               24.   Attached hereto as Exhibit 23 is a true and correct copy of an article published by
22   CBS News entitled “Inmates Share What Life Is Like Inside Prison During the Coronavirus
23   Pandemic.” The article shares the experiences of incarcerated people during the pandemic in their
24   own words. It is available online at https://www.cbsnews.com/news/coronavirus-pandemic-
25   prison-inmates-voices-from-inside-05-20-2020/ (last visited July 29, 2020).
26               25.   Attached hereto as Exhibit 24 is a true and correct copy of an article written by
27   Breanna Boppre (Assistant Professor in the School of Criminal Justice at Wichita State
28   University) and Meghan Novisky (Assistant Professor of Criminology, Anthropology &
                                                                           DECL. OF YAMAN SALAHI ISO MTN. FOR
     2015139.1                                         -5-                            PRELIMINARY INJUNCTION
                                                                                              3:20-CV-5309-CRB
      Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 7 of 278



 1   Sociology at Cleveland State University), entitled “Pandemic and Prison Policies Combine To
 2   Stress Families of Nevada’s Incarcerated.” The article reports the results of a nationwide survey
 3   of families of those incarcerated that asks families how COVID-19 has affected their loved ones.
 4   It is available online at https://www.nevadacurrent.com/2020/07/12/pandemic-and-prison-
 5   policies-combine-to-stress-families-of-nevadas-incarcerated/ (last visited July 29, 2020).
 6               26.   Attached hereto as Exhibit 25 is a true and correct copy of an article written by
 7   Joan Stephenson, JAMA Editor, and published in the Journal of the American Medical
 8   Association’s “Health Forum.” It is entitled “COVID-19 Pandemic Poses Challenge for Jails and
 9   Prisons” and notes that “[i]nmates in some facilities must pay for their own soap and personal
10   hygiene items.” It is available online at https://jamanetwork.com/channels/health-
11   forum/fullarticle/2764370 (last visited July 29, 2020).
12               27.   Attached hereto as Exhibit 26 is a true and correct copy of an article written by
13   Jimmy Jenkins, a Senior Field Correspondent at National Public Radio entitled “Prisons and Jails
14   Change Policies To Address Coronavirus Threat Behind Bars.” It notes that “Arizona prisons
15   force men and women to pay for their own personal hygiene supplies like soap and toothpaste.”
16   It is available online at https://www.npr.org/2020/03/23/818581064/prisons-and-jails-change-
17   policies-to-address-coronavirus-threat-behind-bars (last visited July 29, 2020).
18               28.   Attached hereto as Exhibit 27 is a true and correct copy of an excerpt of a student
19   note written by Kate Walsh and published in the Columbia Journal of Law and Social Problems,
20   entitled “Inadequate Access: Reforming Reproductive Health Care Policies for Women
21   Incarcerated in New York State Correctional Facilities.” The note finds that the vast majority of
22   women in [New York prisons] interviewed reported that the monthly supply of sanitary napkins
23   [the New York Department of Corrections] gives them does not meet their sanitary needs . . . in
24   order to obtain more, women . . . need to be financially able to purchase them on their own
25   through the commissary.” It is available online at
26   https://papers.ssrn.com/sol3/papers.cfm?abstract_id=2778668#:~:text=reproductive%20health%2
27   0care%20for%20women,quality%20of%20reproductive%20health%20care (last visited July 29,
28   2020).
                                                                           DECL. OF YAMAN SALAHI ISO MTN. FOR
     2015139.1                                         -6-                            PRELIMINARY INJUNCTION
                                                                                              3:20-CV-5309-CRB
      Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 8 of 278



 1               29.   Attached hereto as Exhibit 28 is a true and correct copy of an excerpt of a report
 2   published by the ACLU entitled “The Unequal Price of Periods: Menstrual Equity in the United
 3   States.” It includes a graph showing the number of states with laws addressing menstrual equity
 4   issues in correctional facilities. It is available online at
 5   https://www.aclu.org/sites/default/files/field_document/111219-sj-periodequity.pdf (last visited
 6   July 29, 2020).
 7               30.   Attached hereto as Exhibit 29 is a true and correct copy of an excerpt from an
 8   article written by Kristen M. Zgoba (Professor of Criminology and Criminal Justice at Florida
 9   International University), Richard Tewksbury (Professor of Criminology and Criminal Justice at
10   Arizona State University), and Elizabeth Mustaine (Professor of Sociology at the University of
11   Central Florida), and published in the Journal of Crime and Justice, entitled “Who Gets the
12   Biggest Bang for the Buck? A Review of Minimum Wage and Purchasing Power in Prison
13   Commissaries Versus Superstores.” The article finds that “[i]nmates with allergies often find
14   prison commissary food is the only available food they can eat.”
15               31.   Attached hereto as Exhibit 30 is a true and correct copy of an excerpt of a book
16   written by Marie Gottschalk entitled “The Prison and the Gallows: The Politics of Mass
17   Incarceration in America.” The book reports that “some states have reduced the number of daily
18   calories budgeted for each prisoners and have even cut back to two meals a day on weekends and
19   holidays.”
20               32.   Attached hereto as Exhibit 31 is a true and correct copy of an excerpt of an article
21   written by Michael Gibson-Light, Assistant Professor of Sociology and Criminology at the
22   University of Denver, and published in the journal Qualitative Social Work, entitled “Ramen
23   Politics: Informal Money and Logics of Resistance in the Contemporary American Prison.” The
24   article studies incarcerated people at the Sunbelt State Penitentiary and finds that “[l]unch was
25   removed from weekend menus and portion sizes in every meal were reportedly reduced,” and that
26   one person reported that, absent supplementary food, those inside would starve.
27               33.   Attached hereto as Exhibit 32 is a true and correct copy of an excerpt of a paper
28   written by Adam Looney (Senior Fellow at the Brookings Institution) and Nicholas Turner
                                                                           DECL. OF YAMAN SALAHI ISO MTN. FOR
     2015139.1                                          -7-                           PRELIMINARY INJUNCTION
                                                                                              3:20-CV-5309-CRB
      Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 9 of 278



 1   (Senior Economist at the Federal Reserve Board) entitled “Work and Opportunity Before and
 2   After Incarceration.” The paper examines the labor market outcomes and economic
 3   characteristics of the incarcerated population using data from the IRS. It is available online at
 4   https://www.brookings.edu/wp-
 5   content/uploads/2018/03/es_20180314_looneyincarceration_final.pdf (last visited July 29, 2020).
 6               34.   Attached hereto as Exhibit 33 is a true and correct copy of an excerpt of an article
 7   written by Nora Wikoff, Donald M. Linhorst, and Nicole Morani entitled “Recidivism Among
 8   Participants of a Reentry Program for Prisoners Released Without Supervision” and published in
 9   the journal Social Work Research. The article examined whether participation in reentry
10   programming was associated with reduced recidivism and found that cash grants, along with
11   personalized case management, reduced recidivism
12               35.   Attached hereto as Exhibit 34 is a true and correct copy of an excerpt of an article
13   written by Aaron Gottlieb, Assistant Professor at the University of Illinois at Chicago, and
14   published in the University of Chicago’s Social Service Review. It is entitled “Incarceration and
15   Relative Poverty in Cross-National Perspective: The Moderating Roles of Female Employment
16   and the Welfare State” and researches the association between incarceration and poverty. It is
17   available on the National Institute of Health’s website at
18   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5663300/ (last visited July 29, 2020).
19               36.   Attached hereto as Exhibit 35 is a true and correct copy of an excerpt of a report
20   published by the Ella Baker Center for Human Rights, Forward Together, and Research Action
21   Design entitled “Who Pays?: The True Cost of Incarceration on Families.” The report is based on
22   surveys of 712 formerly incarcerated people, 368 family members of the formerly incarcerated,
23   27 employers, and 34 focus groups with family members and individuals impacted by
24   incarceration. It is available online at
25   https://ellabakercenter.org/sites/default/files/downloads/who-pays.pdf (last visited July 29, 2020).
26               37.   Attached hereto as Exhibit 36 is a true and correct copy of an article written by Eli
27   Hager, a staff writer at The Marshall Project, entitled “For Men in Prison, Child Support Becomes
28   a Crushing Debt” that notes that at least one in five incarcerated people have child support
                                                                           DECL. OF YAMAN SALAHI ISO MTN. FOR
     2015139.1                                         -8-                            PRELIMINARY INJUNCTION
                                                                                              3:20-CV-5309-CRB
     Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 10 of 278



 1   obligations. It is available online https://www.themarshallproject.org/2015/10/18/for-men-in-
 2   prison-child-support-becomes-a-crushing-debt (last visited July 29, 2020).
 3               38.   Attached hereto as Exhibit 37 is a true and correct copy of an excerpt of a paper
 4   written by Daniel R. Meyer (Professor of Social Work at University of Wisconsin-Madison) and
 5   Emily Warren for the Institute for Research on Poverty and School of Social Work at the
 6   University of Wisconsin-Madison entitled “Child Support Orders and the Incarceration of
 7   Noncustodial Parents.” The paper cites a 2003 study that estimated one-quarter of the people in
 8   federal or state prison have open child support cases. It is available online at
 9   https://www.irp.wisc.edu/wp/wp-content/uploads/2018/06/Task7b-2011-12-Report.pdf (last
10   visited July 29, 2020).
11               39.   Attached hereto as Exhibit 38 is an excerpt of a report written by Jennifer L.
12   Noyes, Distinguished Researcher and Associate Director of the University of Wisconsin-
13   Madison’s Institute for Research on Poverty. It is entitled “Review of Child Support Policies for
14   Incarcerated Payers” and cites state estimates that 22 to 28% of those inside and on parole have
15   child support obligations.
16               40.   Attached hereto as Exhibit 39 is a true and correct copy of a statement made by
17   Senator Mitch McConnell while discussing the CARES Act that is included in the March 24,
18   2020 Congressional Record.
19               41.   Attached hereto as Exhibit 40 is a true and correct copy of a statement made by
20   Representative Pramila Jayapal while discussing the CARES Act that is included in the March 31,
21   2020 Congressional Record.
22               42.   Attached hereto as Exhibit 41 is a true and correct copy of a statement made by
23   Senator James Lankford while discussing the CARES Act that is included in the March 23, 2020
24   Congressional Record.
25               43.   Attached hereto as Exhibit 42 is a true and correct copy of a statement made by
26   Senator Mike Rounds while discussing the CARES Act that is included in the March 23, 2020
27   Congressional Record.
28
                                                                           DECL. OF YAMAN SALAHI ISO MTN. FOR
     2015139.1                                         -9-                            PRELIMINARY INJUNCTION
                                                                                              3:20-CV-5309-CRB
     Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 11 of 278



 1               44.    Attached hereto as Exhibit 43 is a true and correct copy of a news release from the
 2   IRS that quotes the IRS Commissioner as saying that the agency is “working hard to get more
 3   payments quickly to taxpayers.” It is available online at https://www.irs.gov/newsroom/act-by-
 4   wednesday-for-chance-to-get-quicker-economic-impact-payment-timeline-for-payments-
 5   continues-to-accelerate (last visited July 29, 2020).
 6               45.    Attached hereto as Exhibit 44 is a true and correct copy of an excerpt of a report
 7   by statisticians Jennifer Bronson and E. Ann Carson at the Bureau of Justice Statistics entitled
 8   “Prisoners in 2017.” The report provides data regarding the number in individuals incarcerated,
 9   as well as data regarding releases. It is available online at
10   https://www.bjs.gov/content/pub/pdf/p17.pdf (last visited August 3, 2020).
11                                                 *      *         *
12               I declare under penalty of perjury under the laws of the United States that the foregoing is
13   true and correct.
14               Executed on the 4th of August, 2020, in San Francisco, California.
15                                                               /s/ Yaman Salahi
                                                                 Yaman Salahi
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                              DECL. OF YAMAN SALAHI ISO MTN. FOR
     2015139.1                                          - 10 -                           PRELIMINARY INJUNCTION
                                                                                                 3:20-CV-5309-CRB
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 12 of 278




              EXHIBIT 1
8/3/2020            Case 3:20-cv-05309-CRB
                                   Economic impactDocument
                                                  payments: What11    Filed
                                                                 you need     08/04/20
                                                                          to know             Page Service
                                                                                  | Internal Revenue 13 of 278




Economic impact payments: What you
need to know

Updated with new information for seniors, retirees on April 1, 2020. Also see Treasury news release.

Check IRS.gov for the latest information: No action needed by most
people at this time
IR-2020-61, March 30, 2020
WASHINGTON — The Treasury Department and the Internal Revenue Service today announced that distribution
of economic impact payments will begin in the next three weeks and will be distributed automatically, with no
action required for most people. However, some taxpayers who typically do not file returns will need to submit a
simple tax return to receive the economic impact payment.

Who is eligible for the economic impact payment?
Tax filers with adjusted gross income up to $75,000 for individuals and up to $150,000 for married couples filing
joint returns will receive the full payment. For filers with income above those amounts, the payment amount is
reduced by $5 for each $100 above the $75,000/$150,000 thresholds. Single filers with income exceeding $99,000
and $198,000 for joint filers with no children are not eligible. Social Security recipients and railroad retirees who
are otherwise not required to file a tax return are also eligible and will not be required to file a return.
Eligible taxpayers who filed tax returns for either 2019 or 2018 will automatically receive an economic impact
payment of up to $1,200 for individuals or $2,400 for married couples and up to $500 for each qualifying child.

How will the IRS know where to send my payment?
The vast majority of people do not need to take any action. The IRS will calculate and automatically send the
economic impact payment to those eligible.
For people who have already filed their 2019 tax returns, the IRS will use this information to calculate the
payment amount. For those who have not yet filed their return for 2019, the IRS will use information from their
2018 tax filing to calculate the payment. The economic impact payment will be deposited directly into the same
banking account reflected on the return filed.

The IRS does not have my direct deposit information. What can I do?


https://www.irs.gov/newsroom/economic-impact-payments-what-you-need-to-know                                        1/2
8/3/2020            Case 3:20-cv-05309-CRB
                                   Economic impactDocument
                                                  payments: What11    Filed
                                                                 you need     08/04/20
                                                                          to know             Page Service
                                                                                  | Internal Revenue 14 of 278

In the coming weeks, Treasury plans to develop a web-based portal for individuals to provide their banking
information to the IRS online, so that individuals can receive payments immediately as opposed to checks in the
mail.

I am not typically required to file a tax return. Can I still receive my payment?
Yes. The IRS will use the information on the Form SSA-1099 or Form RRB-1099 to generate Economic Impact
Payments to recipients of benefits reflected in the Form SSA-1099 or Form RRB-1099 who are not required to file
a tax return and did not file a return for 2018 or 2019. This includes senior citizens, Social Security recipients and
railroad retirees who are not otherwise required to file a tax return.
Since the IRS would not have information regarding any dependents for these people, each person would receive
$1,200 per person, without the additional amount for any dependents at this time.

I have a tax filing obligation but have not filed my tax return for 2018 or 2019. Can I still
receive an economic impact payment?
Yes. The IRS urges anyone with a tax filing obligation who has not yet filed a tax return for 2018 or 2019 to file as
soon as they can to receive an economic impact payment. Taxpayers should include direct deposit banking
information on the return.

I need to file a tax return. How long are the economic impact payments available?
For those concerned about visiting a tax professional or local community organization in person to get help with
a tax return, these economic impact payments will be available throughout the rest of 2020.

Where can I get more information?
The IRS will post all key information on IRS.gov/coronavirus as soon as it becomes available.
The IRS has a reduced staff in many of its offices but remains committed to helping eligible individuals receive
their payments expeditiously. Check for updated information on IRS.gov/coronavirus rather than calling IRS
assistors who are helping process 2019 returns.


Page Last Reviewed or Updated: 16-Apr-2020




https://www.irs.gov/newsroom/economic-impact-payments-what-you-need-to-know                                         2/2
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 15 of 278




              EXHIBIT 2
8/3/2020             Case 3:20-cv-05309-CRB   Document
                                          Economic          11 Filed
                                                   Impact Payments         08/04/20
                                                                   | Internal             Page 16 of 278
                                                                              Revenue Service




Economic Impact Payments

              Mailed Check Payments May Be Sent As Debit Cards

             If Get My Payment says your Economic Impact Payment will be issued as a check, you may
              instead get a debit card in a plain envelope from “Money Network Cardholder Services." If
              you haven’t activated your card, you’ll get a follow-up letter. For more information, see
              Prepaid Debit Cards.



The IRS is committed to helping you get your Economic Impact Payment as soon as possible. The payments, also
referred to by some as stimulus payments, are automatic for most taxpayers. No further action is needed by
taxpayers who filed tax returns in 2018 and 2019 and most seniors and retirees.



   Check Your Payment Status                                        Non-Filers: Enter Your
   Use "Get My Payment" to:                                         Payment Info Here
           Check your payment has been sent                         Use the "Non-Filers: Enter Payment Info Here"
           Confirm your payment type: direct deposit                application if you are eligible for an Economic
           or by mail                                               Impact Payment and:
                                                                       You are not required to file federal income
   Provide Direct Deposit                                              tax returns for 2018 and 2019 for any reason
   Information                                                         including:
                                                                           Your income is less than $12,200
   In certain situations, Get My Payment will give                         You’re married filing jointly and together
   you the option of providing your bank account                           your income is less than $24,400
   information to receive your Payment by direct                           You have no income
   deposit. For example, if your payment was sent
   by mail and the Post Office was unable to                        Do not use this tool if you are required to file a
   deliver it.                                                      2018 or 2019 tax return; you should file your
                                                                    return electronically.
   Use "Get My Payment" to enter your bank
   account information to get your                                  Do not use this tool if you can be claimed as a
   payment through direct deposit.                                  dependent on someone else’s return.




https://www.irs.gov/coronavirus/economic-impact-payments                                                                 1/2
8/3/2020             Case 3:20-cv-05309-CRB   Document
                                          Economic          11 Filed
                                                   Impact Payments         08/04/20
                                                                   | Internal             Page 17 of 278
                                                                              Revenue Service




      Get My Payment                                                  Non-Filers: Enter Payment Info Here




Get more information about Economic Impact Payments
Visit our Economic Impact Payments Information Center to answer your questions about eligibility, payment
amounts, what to expect, when to expect it and more.
IRS Partners can visit our Economic Impact Payments: Partner and Promotional Materials page for our latest
products to share with clients, stakeholders, customers and constituents.
Also, visit the FDIC website for information on where to find a bank that can open an account online and how to
choose the right account for you.

Page Last Reviewed or Updated: 15-Jul-2020




https://www.irs.gov/coronavirus/economic-impact-payments                                                      2/2
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 18 of 278




              EXHIBIT 3
7/30/2020               Case 3:20-cv-05309-CRB              Document
                                Treasury, IRS Announce Delivery of 159 Million11    Filed
                                                                               Economic    08/04/20
                                                                                        Impact               Page
                                                                                               Payments | U.S.        19 ofofthe278
                                                                                                               Department        Treasury



    U.S. DEPARTMENT OF THE TREASURY

    Treasury, IRS Announce Delivery of 159 Million Economic Impact
    Payments

    June 3, 2020


    WASHINGTON—The U.S. Department of the Treasury and IRS announced today that 159 million
    Economic Impact Payments, worth more than $267 billion, have been distributed to Americans
    in two months. Payments have been sent to all eligible Americans for whom the IRS has the
    necessary information to make a payment. These totals do not include the more than $2.5
    billion that have been delivered to U.S. territories for payment to territory residents.

    “The Trump Administration has delivered 159 million Economic Impact Payments worth more
    than $267 billion to Americans in record time,” said Secretary Steven T. Mnuchin. “These
    payments are an integral part of our commitment to providing much-needed relief to the
    American people during this unprecedented time.”

    The last time a similar e ort was undertaken, it took over two months to make 800,000
    payments. Of the Economic Impact Payments, 120 million were sent to Americans by direct
    deposit, 35 million by check and 4 million payments were made in the form of a pre-paid debit
    card. For EIP figures, click here                     .

    Even with these unprecedented e orts, there are eligible Americans who still did not yet receive
    their payments, and need to take action.

    Individuals who do not normally file taxes and have not received my Economic Impact
    Payment.

    Individuals who do not normally file taxes and have not yet received their Economic Impact
    Payment should use the Non-Filers Tool. Americans who did not file a tax return in 2018 or 2019
    can submit basic personal information to the IRS so that they can receive payments. This tool
    will remain available until October 15 and anyone who registers by October 15 will receive their
    payment by the end of the year. The Non-Filers Tool can be found here.

    Individuals who do file taxes, and believe they are eligible for an Economic Impact
    Payment, but haven’t received one.


https://home.treasury.gov/news/press-releases/sm1025                                                                                        1/2
7/30/2020               Case 3:20-cv-05309-CRB              Document
                                Treasury, IRS Announce Delivery of 159 Million11    Filed
                                                                               Economic    08/04/20
                                                                                        Impact               Page
                                                                                               Payments | U.S.        20 ofofthe278
                                                                                                               Department        Treasury

    Individuals who do file taxes, and believe they are eligible for an Economic Impact Payment, but
    haven’t received one will be able to claim their payment when they file their 2020 tax return.

    If you need the payment sooner, you may call the IRS Economic Impact Payment line at 800-919-
    9835. Call volumes are high, so call times may be longer than anticipated.

    Individuals who think their Economic Impact Payment was incorrect.

    Payment amounts vary based on income, filing status and family size. If you filed a 2019 tax
    return, the IRS used information from it about you, your spouse, your income, filing status and
    qualifying children to calculate the amount and issue your Payment. If you haven’t filed your
    2019 return or it has not been processed yet, the IRS used the information from your 2018 return
    to calculate the amount and issue your Payment.

    If you did not receive the full amount to which you are entitled, you will be able to claim the
    additional amount when you file your 2020 tax return.

    Individuals who have dependents and did not receive the $500 per dependent

    If you did not receive the full amount for a dependent to which you believe you are entitled, you
    will be able to claim the additional amount when you file your 2020 tax return.

    For more Information on the Economic Impact Payment, including answers to frequently asked
    questions and other resources, visit IRS.gov/coronavirus.

                                                                           ####




https://home.treasury.gov/news/press-releases/sm1025                                                                                        2/2
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 21 of 278




              EXHIBIT 4
8/3/2020             Case 3:20-cv-05309-CRB       Document
                                      Economic Impact            11 Filed
                                                      Payment Information      08/04/20
                                                                          Center                Page
                                                                                 | Internal Revenue    22 of 278
                                                                                                    Service




Economic Impact Payment Information
Center

             Mailed Check Payments May Be Sent As Debit Cards
             If Get My Payment says your Economic Impact Payment will be issued as a check, you may
            instead get a debit card in a plain envelope from “Money Network Cardholder Services." If
             you haven’t activated your card, you’ll get a follow-up letter.
             For more information, see Prepaid Debit Cards.



For additional questions regarding the Get My Payment application check out our Get My Payment FAQs.
Millions of Americans have already received their Economic Impact Payments (Payments) authorized by the
Coronavirus Aid, Relief, and Economic Security Act (CARES Act). The Internal Revenue Service (IRS) continues to
calculate and automatically send the Payments to most eligible individuals, however some may have to provide
additional information to the IRS to get their Payments. Below are answers to frequently asked questions related
to these Payments. These questions and answers will be updated periodically. Please DO NOT call the IRS.
    EIP Eligibility and General Information
    Requesting My Economic Impact Payment
    Calculating My Economic Impact Payment
    Receiving My Payment
    Prepaid Debit Cards
    Payment Issued but Lost, Stolen, Destroyed or Not Received
    Non-Filer Tool
    Social Security, Railroad Retirement and Department of Veteran Affairs benefit recipients
    Returning the Economic Impact Payment
    Reconciling on your 2020 tax return

EIP Eligibility and General Information

      Q1. Who is eligible? (updated June 5, 2020)



https://www.irs.gov/coronavirus/economic-impact-payment-information-center#collapseCollapsible1588859690354        1/8
8/3/2020             Case 3:20-cv-05309-CRB       Document
                                      Economic Impact            11 Filed
                                                      Payment Information      08/04/20
                                                                          Center                Page
                                                                                 | Internal Revenue    23 of 278
                                                                                                    Service




      Q2. Who is not eligible? (updated June 5, 2020)


      Q3. How much is it worth? (updated May 29, 2020)


      Q4. Do I need to take action?


      Q5. Will I receive notification from the IRS about my Payment?


      Q6. How do I avoid scams related to Economic Impact Payments or COVID-19?


      Q7. Should I use Get My Payment or Non-Filers: Enter Payment Info Here?


      Q8. As a U.S. citizen living abroad, am I entitled to a Payment?


      Q9. If I live in Puerto Rico, the U.S. Virgin Islands, American Samoa, Guam, or the Commonwealth
   of the Northern Mariana Islands, will I get a Payment if I’m eligible?


      Q10. I am a citizen or resident of one of the Freely Associated States (Federated States of
   Micronesia, the Republic of the Marshall Islands, and the Republic of Palau). Can I be eligible to
   receive a Payment? (added June 8, 2020)


      Q11. What does it mean if I received a Payment from both the IRS and a U.S. territory tax agency?
   (added June 8, 2020)


      Q12. Does someone who has died qualify for the Payment? (updated July 10, 2020)


      Q13. Why did the IRS send Economic Impact Payments (EIPs) to deceased individuals? What
   happens to uncashed Economic Impact Payment checks issued to ineligible recipients? (updated
   July 10, 2020)


      Q14. Does someone who is a resident alien qualify for the Payment? (added May 6, 2020)


      Q15. Does someone who is incarcerated qualify for the Payment? (added May 6, 2020)




https://www.irs.gov/coronavirus/economic-impact-payment-information-center#collapseCollapsible1588859690354        2/8
8/3/2020             Case 3:20-cv-05309-CRB       Document
                                      Economic Impact            11 Filed
                                                      Payment Information      08/04/20
                                                                          Center                Page
                                                                                 | Internal Revenue    24 of 278
                                                                                                    Service


  A15. No. A Payment made to someone who is incarcerated should be returned to the IRS by following the
  instructions about repayments. A person is incarcerated if he or she is described in one or more of clauses (i)
  through (v) of Section 202(x)(1)(A) of the Social Security Act (42 U.S.C. § 402(x)(1)(A)(i) through (v)). For a
  Payment made with respect to a joint return where only one spouse is incarcerated, you only need to return
  the portion of the Payment made on account of the incarcerated spouse. This amount will be $1,200 unless
  adjusted gross income exceeded $150,000.


Requesting My Economic Impact Payment

      Q16. I recently filed a tax return. What do I need to do to get a Payment?


      Q17. I haven’t filed a tax return for 2018 or 2019 and don’t need to file tax returns for those years.
   I receive Social Security, SSI, Railroad Retirement, or Department of Veterans Affairs (VA) benefits.
   What do I need to do to get a Payment? (updated April 24, 2020)


      Q18. I haven’t filed a federal tax return for 2018 or 2019 because I’m not required to file. I don’t
   receive Social Security retirement or any other federal benefits. What do I need to do to get a
   Payment? (Updated June 10, 2020)


      Q19. I did not file a tax return for 2018 or 2019. How do I know if I am required to file a tax return?


      Q20. I haven’t filed my 2019 tax return but filed my 2018 return and already received an
   Economic Impact Payment. Will filing a 2019 return affect my Economic Impact Payment? (added
   June 10, 2020)


      Q21. I need to file a tax return but am concerned about visiting a tax professional or local
   community organization in person right now to get help with my tax return. How long is the
   Payment available?


      Q22. Will the IRS contact me about my Payment? (updated May 8, 2020)



Calculating My Economic Impact Payment

      Q23. What is the amount of the Payment I will receive? Who is a qualifying child? (updated May 8,
   2020)


      Q24. How do I calculate my Economic Impact Payment? (added April 27, 2020)


https://www.irs.gov/coronavirus/economic-impact-payment-information-center#collapseCollapsible1588859690354        3/8
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 25 of 278




              EXHIBIT 5
   Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 26 of 278




IRM PROCEDURAL UPDATE


DATE: 06/18/2020

NUMBER: wi-21-0620-0714

SUBJECT: Economic Impact Payment

AFFECTED IRM(s)/SUBSECTION(s): 21.6.3.4.2.13

CHANGE(s):


IRM 21.6.3.4.2.13 - Clarified amended return filing and revised Over the Phone
Interpreter procedures.

   1. The Coronavirus Aid, Relief, and Economic Security Act (CARES Act),
      created IRC § 6428, which provides for a recovery rebate credit for eligible
      individuals. The credit amount is equal to the sum of $1,200 ($2,400 for
      married filing jointly), plus an additional $500 for each qualifying child. The
      credit is subject to limitations.
   2. The CARES Act allows for advance payment of the recovery rebate credit
      (referred to as Economic Impact Payments (EIP)). Taxpayers will report the
      recovery rebate credit on their tax year 2020 return and reduce the credit by
      the Economic Impact Payment. Any remaining credit will be allowed on the
      tax year 2020 return. If the taxpayer received more Economic Impact
      Payment than they were entitled to, no repayment will be required.

      EXCEPTION: For those taxpayers who received the Economic Impact
      Payment but were not eligible, advise the taxpayer return or repay the
      payment.

   3. Economic Impact Payments began April 10, 2020. The payment is based on:
         a. A posted tax year 2019 return (2018 return if 2019 was not filed) as
            filed, or as allowed by the Error Resolution System (ERS). The
            payment takes into consideration updated AGI (as adjusted), but not
            updated filing status or child tax credit data.

              EXAMPLE: ERS removed a child at filing, thus reducing the number of
              dependents who qualify for the Child Tax Credit (CTC). The taxpayer
              called the Service to correct the error and CTC was allowed. The
              Economic Impact Payment will not take the correction of the error into
              consideration.

          b. Form SSA-1099 or Form RRB-1099 data on file for tax year 2019 (for
             taxpayers who do not have to file a 2019 or 2018 return). The Service
             allowed a $1,200 payment if eligibility was met. Payments are made
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 27 of 278




          as if the taxpayer currently receives those benefits, either as direct
          deposit or paper check.
       c. Individuals receiving Supplemental Security Income (SSI) and income
          from the Veterans Administration (VA). This group includes veterans,
          surviving spouses, surviving parents, and surviving children. The
          Service allowed a $1,200 payment if eligibility was met. Payments are
          made as if the taxpayer currently receives those benefits, either as
          direct deposit or paper check.

   The refund is issued from the tax year 2020 module (tax year 202101 -
   202111 for fiscal year filers) and can only offset to child support. No
   Economic Impact Payments are allowed after Dec. 31, 2020, and no credit
   interest is allowed. See IRM 21.6.3.4.2.13.1, Economic Impact Payments -
   Account Information, for the transaction codes used to identify the payment.

4. An eligible individual is any individual other than:
      o a non-resident alien
      o a deceased individual
      o an incarcerated individual
      o an individual who can be claimed as a dependent on another tax
          return
      o a filer of Form 1040-NR, 1040-PR, or 1040SS
      o an estate or trust

   NOTE: For joint returns, if one spouse meets eligibility requirements, as
   shown in the first two bullets, and the other does not, the eligible spouse is
   legally entitled to $1,200. However, programming does not determine which
   spouse qualifies, so no payment is issued. Either, or both of the spouses, if
   eligible, can claim the recovery rebate credit on the 2020 return.

   REMINDER: Taxpayers who received less payment than entitled to in 2020
   can claim the difference, as the recovery rebate credit, on their 2020 tax
   return.

5. Taxpayers must have a valid SSN assigned before July 15, 2020, or October
   15, 2020, if an extension was filed. If a joint return is filed and only one
   spouse has a valid SSN, no Economic Impact Payment will be issued.

   EXCEPTION: For joint filers, if either spouse is a member of the Armed
   Forces at any time during the taxable year, then only one spouse needs to
   have a valid SSN. Members of the Armed Forces can be identified with a TC
   971 AC 162 in the entity (Command Code ENMOD or IMFOLE).

6. Qualifying children are those that qualify for the child tax credit, as shown in
   IRM 21.6.3.4.1.24.1, CTC - Qualifications. However, for Economic Impact
   Payments, an ATIN is allowed and can be issued at any time.
7. Limitation - the Economic Impact Payment is reduced by 5 percent of the
   taxpayer’s AGI exceeding:
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 28 of 278




       o   $150,000 for joint filers (filing status 2)
       o   $112,500 for head of household filers (filing status 4) or head of
           household filers who don’t claim a dependent (filing status 7)
       o   $75,000 for other filers (other than filing status 2, 4, or 7)

   EXAMPLE: A single taxpayer with no qualifying children, AGI is $90,000.
   $90,000 minus the $75,000 limitation = $15,000.
   $15,000 x 5 percent = $750.
   The taxpayer’s payment is $450 ($1,200 reduced by $750).

   EXAMPLE: Married filing jointly return with two qualifying children, AGI of
   $160,000.
   $160,000 minus the $150,000 limitation = $10,000.
   $10,000 x 5 percent = $500.
   The taxpayer’s payment is $2,900 ($2,400 for the base amount plus $500 for
   each child, reduced by $500).

   EXAMPLE: A head of household taxpayer with two qualifying children, AGI is
   $155,000.
   $155,000 minus the $112,500 limitation = $42,500.
   $42,500 x 5 percent = $2,125.
   The taxpayer’s payment is $75 ($1,200 for the base amount, plus $500 for
   each child, reduced by $2,125).

8. Individuals who don’t normally file a return can use the Non-Filers Tool on
   irs.gov to register for an Economic Impact Payment. The taxpayer will enter
   basic information, such as SSN, name, address, and number of dependents,
   which creates a basic 2019 Form 1040 filing. The Service will use this
   information to determine eligibility and calculate the payment.

   NOTE: Returns filed using the "Non-Filers Tool" can be identified with $1 of
   taxable interest income, $1 total income, and $1 AGI.

   If a taxpayer used the tool in error and needs to file a 2019 return, advise
   them to file a paper Form 1040 with "Amended EIP Return" notated at the top
   center of the return.
   Taxpayers who have been issued an Identity Protection Personal
   Identification Number (IP PIN) must enter their IP PIN on the tool. If the
   taxpayer lost or never received their IP PIN, they should use the Get an IP
   PIN tool on irs.gov to retrieve it.

9. Before disclosing any account information, refer to IRM 21.1.3.2.3, Required
   Taxpayer Authentication.
10. If you receive an Economic Impact Payment related call from a limited
    English proficient taxpayer, you may need to transfer the customer to the
    Over the Phone Interpreter (OPI) Economic Impact Payment application (App
    123). Customers who do not speak English or Spanish may require an
    interpreter to assist with the call.
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 29 of 278




       o   If you are not staffing Application 123, the taxpayer does not speak
           English or Spanish, and requires an interpreter, transfer the call to
           1123.
       o   If you have an OPI PIN and are staffing the OPI application, follow
           procedures in IRM 21.8.1.2.3.2, Over the Phone Interpreter Service
           (OPI) For International Non- Toll Free calls. Address all Economic
           Impact Payment inquiries, even if it is determined that account
           research or connecting with an interpreter is not necessary.

11. A new phone number was created for Economic Impact Payments.
    Taxpayers can call 800-919-9835, between the hours of 7:00 AM and 7:00
    PM local time, with questions related to the payment. Taxpayers may also
    refer to www.irs.gov/coronavirus tax relief and economic impact payments for
    additional information. Employees may also refer to COVID-19 for additional
    information and updates.
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 30 of 278




              EXHIBIT 6
              Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 31 of 278


TREASURY INSPECTOR GENERAL FOR TAX ADMINISTRATION




            Interim Results of the 2020 Filing Season:
       Effect of COVID-19 Shutdown on Tax Processing and
      Customer Service Operations and Assessment of Efforts
                to Implement Legislative Provisions


                                                 June 30, 2020

                                  Reference Number: 2020-46-041




                TIGTACommunications@tigta.treas.gov | www.treasury.gov/tigta | 202-622-6500


 This report has cleared the Treasury Inspector General for Tax Administration disclosure review process and information
                  determined to be restricted from public release has been redacted from this document.

Redaction Legend:
2 = Law Enforcement Techniques/Procedures and Guidelines for Law Enforcement Investigations or Prosecutions      1

                 To report fraud, waste, or abuse, please call us at 1-800-366-4484
       Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 32 of 278
HIGHLIGHTS: Interim Results of the 2020 Filing Season:
Effect of COVID-19 Shutdown on Tax Processing and Customer Service
Operations and Assessment of Efforts to Implement Legislative
Provisions
Final Audit Report issued on June 30, 2020
Reference Number 2020-46-041

Why TIGTA Did This Audit              What TIGTA Found
This audit was initiated to provide   Significant coordination and efforts were taken by the IRS to
selected information related to       expedite its analysis and reprogramming of systems and to educate
the impact of the Coronavirus         individuals on the Economic Impact Payment (EIP). The IRS began
Disease 2019 (COVID-19) on the        issuing EIPs on April 10, 2020, just 14 days after the passage of the
2020 Filing Season. The overall       CARES Act. As a result of these efforts, the IRS has issued more than
objective of this review was to       157 million payments totaling more than $264 billion as of
evaluate whether the IRS timely       May 21, 2020.
and accurately processed
                                      TIGTA found that the IRS correctly computed the payment amount
individual paper and
                                      for approximately 98 percent of the more than 157 million payments
electronically filed tax returns
                                      issued as of May 21, 2020; however, some payments were erroneous.
during the 2020 Filing Season.
                                      The IRS issued 1.2 million payments (less than 1 percent) to prisoners
TIGTA plans to issue the final
                                      and deceased individuals as of this same period.
results of our analysis later in
Calendar Year 2020.                   The IRS initiated an education campaign to promote the availability
                                      of advanced tax credits for employers. To enable employers to
Impact on Taxpayers                   request an advance, the IRS developed Form 7200, Advance Payment
The 2020 Filing Season is unlike      of Employer Credits Due to COVID-19, and developed a process to
any other because the IRS had to      enable employers to submit these requests via a dedicated E-fax line.
take unprecedented and drastic        In addition, the IRS is coordinating with the Small Business
actions to address COVID-19 to        Administration *************************2******************************
protect the health and safety of      **********************************2*************************************
its employees and the taxpaying       *****************2***************. As of May 30, 2020, the IRS received
public. These actions included        7,789 Forms 7200, and processed 2,410 Forms 7200, with refunds
closing Taxpayer Assistance           totaling more than $50 million.
Centers, Tax Processing Centers,      In response to the public health emergency, the IRS closed its four
and offices nationwide. In            Tax Processing Centers. The majority of work at these Tax Processing
addition, on March 20, 2020, the      Centers is performed onsite and is not conducive to telework. As of
Department of the Treasury            May 20, 2020, the IRS estimates that 10.4 million pieces of mail were
extended the Federal income tax       received during the closure. As of the week ending May 23, 2020, the
filing due date from April 15,        IRS estimates that 10 million paper individual tax returns and
2020, to July 15, 2020.               6.6 million paper business tax returns need to be processed. In
                                      addition to unopened mail, the IRS had more than 1.7 million tax
                                      returns in its Error Resolution inventory as of this same period. The
                                      IRS had 2.5 million cases in its Accounts Management inventory as of
                                      March 14, 2020, and has nearly 1.6 million returns in its fraud
                                      program inventories as of the week ending May 23, 2020.
                                      When the IRS closed its offices nationwide, it ceased operations on
                                      its toll-free telephone lines and closed its Taxpayer Assistance
                                      Centers. As of May 20, 2020, 48 of the 105 toll-free lines remained
                                      closed, and all of the Taxpayer Assistance Centers remain closed. In
                                      addition, 10,792 (98 percent) of the 11,014 Volunteer Income Tax
                                      Assistance/Tax Counseling for the Elderly partner sites remain closed
                                      as of May 24, 2020.
                                      What TIGTA Recommended
                                      This report was prepared to provide interim information only.
                                      Therefore, no recommendations were made in this report.
         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 33 of 278




                                        U.S. DEPARTMENT OF THE TREASURY
                                                WASHINGTON, D.C. 20220



TREASURY INSPECTOR GENERAL
  FOR TAX ADMINISTRATION




                                            June 30, 2020


MEMORANDUM FOR:              COMMISSIONER OF INTERNAL REVENUE



FROM:                        Michael E. McKenney
                             Deputy Inspector General for Audit

SUBJECT:                     Final Audit Report – Interim Results of the 2020 Filing Season:
                             Effect of COVID-19 Shutdown on Tax Processing and Customer Service
                             Operations and Assessment of Efforts to Implement Legislative
                             Provisions (Audit # 202040631)

This report presents the results of our review to evaluate whether the Internal Revenue Service
(IRS) timely and accurately processed individual paper and electronically filed tax returns during
the 2020 Filing Season. This review is part of our Fiscal Year 2020 discretionary audit work and
addresses the major management and performance challenge of Implementing Tax Law
Changes. As part of our Fiscal Year 2020 audit work, we are conducting several ongoing audits
that are related to specific issues in this report. We will continue to provide IRS management
with information on any areas of immediate concern throughout our audit process.
This report was prepared to provide information only. Therefore, we made no
recommendations in the report. However, we provided IRS management officials with an
advance copy of this report for review and comment prior to issuance.
Copies of this report are also being sent to the IRS managers affected by the report information.
If you have any questions, please contact me or Russell P. Martin, Assistant Inspector General for
Audit (Returns Processing and Account Services).
            Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 34 of 278

                                Interim Results of the 2020 Filing Season: Effect of COVID-19 Shutdown on Tax
                                   Processing and Customer Service Operations and Assessment of Efforts to
                                                        Implement Legislative Provisions



Table of Contents

Background .....................................................................................................................................Page   1


Results of Review .......................................................................................................................Page          3
            Economic Impact Payments .............................................................................................Page 3
            Advance Tax Credits for Employers...............................................................................Page 11
            Tax Processing Center Closures Have Resulted in
            Significant Backlogs ............................................................................................................Page 12
            Closures Are Affecting Efforts to Provide Quality
            Customer Service .................................................................................................................Page 15
            More Than a Million Tax Returns Identified and Held As
            Potentially Fraudulent or With Erroneous Refundable
            Credit Claims Remain to Be Worked ............................................................................Page 18


Appendices
            Appendix I – Detailed Objective, Scope, and Methodology ................................Page 20
            Appendix II – High-Level Process Flow of IRS Documents ..................................Page 22
            Appendix III – Glossary of Terms....................................................................................Page 23
            Appendix IV – Abbreviations ...........................................................................................Page.25
        Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 35 of 278

                      Interim Results of the 2020 Filing Season: Effect of COVID-19 Shutdown on Tax
                         Processing and Customer Service Operations and Assessment of Efforts to
                                              Implement Legislative Provisions



Background
Due to Coronavirus Disease 2019 (COVID-19), the 2020 Filing Season 1 has been unlike any
other. The Internal Revenue Service (IRS) has taken unprecedented and drastic actions to
protect the health and safety of its employees and the taxpaying public. These actions have
included closing Taxpayer Assistance Centers (TAC), Tax Processing Centers, and other offices
nationwide. Specifically, employees were directed to evacuate their work sites, and those who
were approved to telework started working from home (or an alternate location). Employees
who were not yet approved but were able to telework had to complete training, sign
agreements, and obtain the necessary equipment to enable teleworking. The remaining
employees were put on weather and safety leave.
Along with protecting the safety of its workers,
actions were also taken to assist taxpayers facing
the challenges of COVID-19. For example, on
March 25, 2020, the IRS unveiled a new People First
Initiative, which included a sweeping series of steps
to assist taxpayers by providing relief on a variety of issues ranging from adjusting or
suspending key IRS compliance programs to easing payment guidelines. The IRS also
postponed compliance actions by suspending liens and levies, suspending passport
certifications of seriously delinquent taxpayers, not referring new delinquent accounts to Private
Debt Collection, and delaying new field, office, or correspondence examinations. 2 This relief is
through July 15, 2020.
Furthermore, on March 20, 2020, the Department of the Treasury extended the Federal income
tax filing due date from April 15, 2020, to July 15, 2020. Taxpayers were also permitted to defer
Federal income tax payments due on April 15, 2020, to July 15, 2020, without penalties and
interest. Finally, legislation was enacted to help businesses and individuals respond to the
pandemic:
    •   Families First Cornavirus Response Act, 3 signed into law on March 18, 2020, provides
        businesses with tax credits to cover certain costs of providing employees with paid sick
        leave and expanded family and medical leave for reasons related to COVID-19, from
        April 1, 2020, through December 31, 2020. Eligible employers can claim these credits on
        their Federal employment tax returns (e.g., Form 941, Employer's Quarterly Federal Tax
        Return) or an employer can benefit more quickly by reducing their Federal employment
        tax deposits. For those employers where there are insufficient Federal employment taxes
        to cover the amount of the employer’s credit, the employer may request an advance
        payment of the credits from the IRS by submitting Form 7200, Advance Payment of
        Employer Credits Due to COVID-19.
    •   Coronavirus Aid, Relief, and Economic Security (CARES) Act, 4 signed into law on
        March 27, 2020, is the largest economic rescue package in U.S. history and included a

1
  See Appendix III for a glossary of terms.
2
  The IRS stated that it may start new examinations where deemed necessary to protect the Government's interest in
preserving the applicable statute of limitations.
3
  Pub. L. No. 116-127.
4
  Pub. L. No. 116-136, 134 Stat. 281.
                                                                                                           Page 1
       Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 36 of 278

                   Interim Results of the 2020 Filing Season: Effect of COVID-19 Shutdown on Tax
                      Processing and Customer Service Operations and Assessment of Efforts to
                                           Implement Legislative Provisions

       number of provisions that have a significant impact on the IRS and Federal tax
       administration. Specifically, the CARES Act contains numerous tax-related provisions
       affecting individuals and businesses and appropriates more than $750 million in
       additional funding to the IRS to administer and oversee these provisions. Figure 1
       provides higlights of CARES Act provisions.
                        Figure 1: Highlights of CARES Act Provisions




 Source: TIGTA Analysis of CARES Act.
As a result of the closure actions taken on the part of the IRS as well as the enactment of
extensive legislation, the IRS will be faced with a number of significant challenges in regards to
the COVID-19 pandemic. For example:
   •   Providing Tax Relief to Offset Economic Hardship. The IRS must implement many
       tax provisions intended to provide relief to those experiencing financial hardship. As the
       IRS implements the individual and business tax relief provisions, it will face challenges to
       ensure that only eligible taxpayers are receiving financial relief and that the amount of
       relief is correct. The IRS will also need to recover improper payments made to ineligible
       taxpayers.
   •   Continuity of Operations. The IRS has not been able to perform many of its essential
       functions as a result of the pandemic. The IRS closed most of its offices and Tax
       Processing Centers and extended the deadline for filing tax returns in response to the
       pandemic. In addition, before the full impact of COVID-19 was felt, taxpayers were
       already experiencing lower levels of taxpayer service. As the IRS slowly reopens and
       begins to address significant backlogs in paper return filings, payments, correspondence,
       error resolution, and fraud detection cases, it must continually assess the personal safety
       of its workers. This may necessitate the IRS to continue offering telework flexibilities,
       place limits on the number of staff allowed in offices, and increase the procurement of
       personal protective equipment. Trying to balance restarting operations with employee
       safety will challenge the IRS to provide quality customer service, deliver the filing season,
       and enforce compliance with tax laws.
TIGTA has ongoing and planned oversight activities to help ensure that eligible taxpayers are
receiving timely relief from financial hardship caused by the COVID-19 pandemic and that the


                                                                                             Page 2
           Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 37 of 278

                         Interim Results of the 2020 Filing Season: Effect of COVID-19 Shutdown on Tax
                            Processing and Customer Service Operations and Assessment of Efforts to
                                                 Implement Legislative Provisions

IRS quickly identifies control weaknesses to prevent Federal Government funds from being
wasted.


Results of Review
This report presents the interim results of our assessment of the IRS’s 2020 Filing Season and
provides preliminary results of our review of the IRS’s issuance of Economic Impact Payments
(EIP), efforts to implement individual and business tax provisions included in relief legislation,
and on its ability to process tax returns and provide quality customer service. We plan to report
on the final results of our assessment early next fiscal year.
For the purpose of this report, the EIP figures presented reflect payments issued as of the time
frame noted. These figures do not reflect direct deposit payments that may have been rejected
and not converted to a paper check, paper checks returned as undelivered, or payments that
were voluntariliy returned by recipients. Our continued assessment will include a reconcilation
of the EIPs issued and we will provide periodic reporting of these results. However, the actual
time frame to complete this reconciliation is contingent on the IRS’s processing of unopened
mail, which includes undelivered and returned payments. As we note later in this report, the IRS
has a significant backlog of unopened mail that needs to be processed.


Economic Impact Payments
Significant coordination and efforts were taken by the IRS to expedite its analysis and
reprogramming of systems and to educate individuals on the EIP. Impressively, the IRS began
issuing EIPs on April 10, 2020, just 14 days after the passage of the CARES Act, which was
enacted at the same time the IRS was closing its facilities in response to COVID-19. Efforts
included:
      •    Establishing a dedicated webpage on IRS.gov (www.IRS.gov/coronavirus/
           economic-impact-payments) to provide updated information related to the
           issuance of the EIP, including a continually evolving list of Frequently Asked
           Questions – In addition, the IRS developed an online tool “Get My Payment” that
           provides taxpayers with the ability to check the status of their EIP payment and submit
           bank information for taxpayer accounts that are missing that information. To assist
           taxpayers who are eligible to receive an EIP but do not have a Federal tax return filing
           requirement, the IRS partnered with the Free File Alliance to develop the Non-Filers:
           Enter Payment Info Here tool. This tool enables these individuals to quickly file a short
           tax return that contains the information the IRS needs to issue their EIP for free.
      •    Coordinating with other Federal agencies to obtain program data that could be
           used to automatically send an EIP to individuals who receive benefits from these
           agencies and do not regularly interact with the IRS – For example, the IRS worked
           with the Bureau of the Fiscal Service (BFS), 5 the Social Security Administration, and the
           Department of Veterans Affairs to identify beneficiary recipients along with their direct
           deposit account numbers, if available, for use in systemically issuing the EIP without the
           beneficiary having to file a short-form tax return.

5
    Agency of the U.S. Department of the Treasury that issues payments on behalf of the IRS.
                                                                                                  Page 3
       Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 38 of 278

                   Interim Results of the 2020 Filing Season: Effect of COVID-19 Shutdown on Tax
                      Processing and Customer Service Operations and Assessment of Efforts to
                                           Implement Legislative Provisions


   •   Completing extensive computer programming and testing necessary to issue the
       EIPs – Despite office closures and employees needing to work remotely, the IRS was able
       to complete the extensive programming and testing necessary to begin issuing EIPs.
       This included developing computer programming requirements to identify eligible
       individuals, compute their EIP amount, as well as modify the Master File to capture
       information related to the issuance of the EIP in each individual’s tax account, including
       information provided through the “Get My Payment” tool.
As a result of its efforts, the IRS issued more than 81.4 million payments totaling more than
$147.6 billion on April 10, 2020. As of May 21, 2020, the IRS issued more than 157 million
payments totaling more than $264 billion. As required by the CARES Act, the IRS also
established processes to issue a notice to each EIP recipient providing the amount of the
payment and the method used to send the payment
(e.g., direct deposit, paper check, or prepaid debit card).
Similar to our assessment of prior IRS efforts to             98 percent of EIPs issued as of
implement stimulus payment legislation, we developed          May 21, 2020, were computed
an approach to provide results to the IRS quickly to                     correctly.
allow the IRS to make timely programming corrections.
Specifically, we used the payment criteria included in
the CARES Act to develop a systemic program that enabled us to independently compute an EIP
amount for all eligible taxpayers. We then used these data to compare our amount of EIP to
what the IRS payment file reflected for each individual. Our review of the more than 157 million
EIPs issued as of May 21, 2020, found that the IRS correctly computed the EIP amount for
98 percent (154 million) of these payments. We are continuing to work with the IRS to
determine whether the remaining 3.1 million payments (2 percent) were computed correctly and
will monitor the IRS’s efforts to address payments that are incorrect. Figure 2 shows the
percentage of EIPs issued as of May 21, 2020, that were computed correctly.
                        Figure 2: Accuracy of the Economic Impact
                           Payment Amount as of May 21, 2020




                 Source: TIGTA analysis of EIPs issued as of May 21, 2020.

EIP payments were issued to prisoners and deceased individuals
As part of our initial assessment of the 81.4 million payments issued on April 10, 2020, we
identified payments that were sent to individuals who were prisoners or deceased. We notified
IRS management of our concerns with the issuance of payments to prisoners on April 14, 2020,
                                                                                            Page 4
       Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 39 of 278

                   Interim Results of the 2020 Filing Season: Effect of COVID-19 Shutdown on Tax
                      Processing and Customer Service Operations and Assessment of Efforts to
                                           Implement Legislative Provisions

and to deceased individuals on April 15, 2020, in an e-mail alert. In response, IRS management
noted that payments to these populations of individuals were allowed because the CARES Act
does not prohibit them from receiving a payment. However, the IRS subsequently changed its
position, noting that individuals who are prisoners or deceased are not entitled to an EIP. As an
interim measure, the IRS provided the BFS with a file that contained the Taxpayer Identification
Numbers of prisoners and deceased individuals and requested that the BFS remove these
individuals from payment files. This approach was applied to the May 1, 2020, and May 8, 2020,
payment files.
Subsequent to these payments being processed, we were alerted that the BFS may have
incorrectly marked payments as having a child support offset when in fact the payment was held
because the individual was a prisoner or deceased. We notified IRS management of our
concerns and provided the IRS with the results of our analysis that identified deceased
individuals who do not have a pattern of having prior child support offsets, but the BFS marked
the EIP as being offset. Our analysis identified 185,380 deceased individuals with offsets
totaling over $257 million with these characteristics.
IRS management informed us that the BFS used a pseudo offset to identify EIPs that the BFS
stopped because the individual is a prisoner or deceased. Although the payment is marked as
being offset, the BFS provided additional information that the IRS can use to identify that the
payment was stopped because the individual was a prisoner or deceased.
We are concerned that marking these payments as having the EIP offset can result in taxpayer
confusion. In addition, the spouse of a prisoner or deceased individual is entitled to their
portion of the EIP, but the BFS incorrectly stopped the entire payment. The BFS provided the
IRS with the Taxpayer Identification Numbers of the prisoners and deceased individuals where
the BFS stopped the EIP. IRS management informed us that they are working to correct these
accounts and issue the EIPs to the affected spouse where appropriate. We will continue to
monitor the IRS’s efforts to ensure that these individuals’ tax accounts are corrected to show no
offset occurred and the spouse's portion of the payment is reissued if appropriate.
Additionally, IRS management informed us that on May 13, 2020, programming was
implemented to discontinue calculating and sending EIPs to prisoners and deceased individuals.
The IRS also issued new guidance on May 6, 2020, and added the alerts below as part of the EIP
Frequently Asked Questions on its website:
   •   Does someone who has died qualify for the Payment? No. A Payment made to
       someone who died before receipt of the payment should be returned to the IRS. Return
       the entire Payment unless the payment was made to joint filers and one spouse had not
       died before receipt of the payment, in which case, you only need to return the portion of
       the payment made to the decedent.
   •   Does someone who is incarcerated qualify for the Payment? No. A payment made
       to someone who is incarcerated should be returned to the IRS. For a payment made
       with respect to a joint return where only one spouse is incarcerated, you only need to
       return the portion of the payment made on account of the incarcerated spouse.
Figure 3 shows the number and amount of payments issued to prisoners and deceased
individuals as of May 21, 2020.




                                                                                            Page 5
        Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 40 of 278

                      Interim Results of the 2020 Filing Season: Effect of COVID-19 Shutdown on Tax
                         Processing and Customer Service Operations and Assessment of Efforts to
                                              Implement Legislative Provisions

                            Figure 3: Economic Impact Payments Issued
                                        as of May 21, 2020

                                                           Payments              Dollars

                          Prisoners                          84,861            $0.1 billion
                          Deceased                        1,151,353            $1.6 billion
                      Total Payments Issued               1,236,214            $1.7 billion

                    Source: TIGTA analysis of EIPs issued as of May 21, 2020.
In response to another e-mail alert we sent the IRS on May 1, 2020, the IRS included steps that
should be taken to return these payments as part of its Frequently Asked Questions. Individuals
who received a direct deposit payment in error that was not returned to the IRS by the bank
were instructed to submit a personal check or money order for the payment amount, notate the
check as an EIP along with their Taxpayer Identification Number, and mail the check with a short
note to the IRS at a specified address based on where the individual lives. Individuals who
received a paper EIP check in error were instructed to return the voided check with a short note
to the IRS at the address provided based on where the individual lives.
In our discussions with IRS management regarding the actions being taken to recover these
payments, IRS management informed us that, at this time, they are relying on individuals to
voluntarily return these payments. We will continue to evaluate the IRS’s issuance of potentially
erroneous EIPs and its efforts to recover these payments once identified.

EIP payments issued to nonresidents
On May 1, 2020, we sent an alert to the IRS detailing our identification of EIPs issued to
individuals who are likely not U.S. residents. We conducted our analysis based on reports by
news media that individuals who were not U.S. residents were receiving EIPs. Our analysis of
payments issued as of May 21, 2020, identified 309,601 payments totaling more than
$423 million that were issued to individuals whose Social Security Number indicates they are a
legal alien authorized to work in the United States. However, these individuals had no Federal
Insurance Contributions Act tax withheld from their wages in Calendar Years 2018 or 2019. 6 Of
the 309,601 payments, 27,808 payments totaling $34 million were calculated by the IRS using a
tax return with a foreign address. In response to our alert, the IRS added the following
Frequently Asked Question to its website:
    •   Does someone who is a resident alien qualify for the Payment? A person who is a
        nonresident alien in 2020 is not eligible for the Payment. A person who is a qualifying
        resident alien with a valid Social Security Number is eligible for the Payment only if he or
        she is a qualifying resident alien in 2020 and could not be claimed as a dependent of
        another taxpayer for 2020. Aliens who received a payment but are not qualifying
        resident aliens for 2020 should return the payment to the IRS.
Finally, in response to our question about actions taken to ensure that EIPs are sent only to U.S.
residents, IRS management indicated that only taxpayers filing a Form 1040, U.S. Individual
Income Tax Return, were considered for the EIP. Taxpayers filing the Form 1040-NR, U.S.

6
 Certain nonresident aliens are exempt from FICA taxes based on their VISA type, such as nonresident alien students
and professors temporarily present in the United States.
                                                                                                            Page 6
       Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 41 of 278

                    Interim Results of the 2020 Filing Season: Effect of COVID-19 Shutdown on Tax
                       Processing and Customer Service Operations and Assessment of Efforts to
                                            Implement Legislative Provisions

Nonresident Alien Income Tax Return, are not eligible for the EIP. IRS management further
informed us that, at this time, they are relying on individuals to voluntarily return these
payments. We will continue to evaluate the IRS’s issuance of potentially erroneous EIPs and its
efforts to recover these payments once identified.

Duplicate EIP payments issued
On May 12, 2020, we sent an alert to the IRS that we identified 40,656 individuals who received
two EIP payments as of April 30, 2020. The payments issued in error totaled more than $61
million. Subsequent to our issuance of this alert, we continued to analyze payment files, and as
of May 21, 2020, we identified 46,759 individuals who received two EIP payments. The
payments issued in error totaled more than $69 million. These included:
   •   16,339 individuals who filed as Married Filing Jointly in Tax Year 2018 as the secondary
       taxpayer on a tax return and filed as Single (i.e., Single, Head of Household, Qualifying
       Widow(er), or Married Filing Separately) in Tax Year 2019 as the primary taxpayer on a
       tax return. One payment was sent to the bank account or address shown on the Tax
       Year 2018 tax return, and one payment was sent to the bank account or address shown
       on the Tax Year 2019 tax return.
   •   30,420 individuals who filed as Single in Tax Year 2018 as the primary taxpayer on a tax
       return and filed as Married Filing Jointly in Tax Year 2019 as the secondary on a tax
       return. One payment was sent to the bank account or address shown on the Tax
       Year 2018 tax return, and one payment was sent to the bank account or address shown
       on the Tax Year 2019 tax return.
IRS management noted that programming requirements were put in place to ensure that
multiple EIPs were not issued to the same individual. However, because the IRS processed
payments based on both Tax Years 2018 and 2019 return filings, the programming was unable
to mark the account for the Tax Year 2018 return to show a payment was issued before the Tax
Year 2019 payment was issued. Presently, the IRS is asking individuals to voluntarily return
payments. We plan to continue monitoring the IRS’s actions to recover these payments.

Analysis of EIP payments issued as of May 21, 2020, identified 99,778 individuals with addresses in a
U.S. Territory who received more than $162 million in EIPs
Based on the identification of duplicate payments and our concern that duplicate payments
could also be issued to this population of individuals, we met with IRS management to discuss
processes and procedures they developed to ensure that duplicate payments are not issued to
individuals who have an address in a U.S. Territory and previously received an EIP. IRS
management indicated that U.S. Territories are responsible for determining who is eligible to
receive an EIP payment, the amount of the payment, as well as issuing the payment. IRS
management further explained that each U.S. Territory included steps to identify duplicate
payments in their respective EIP Implementation Plans.
In addition, to assist U.S. Territories in the identification of potential duplicate payments, the IRS
also identified payments made to individuals with a U.S. Territory address similar to the analysis
we performed and sent these files to the Territories. Finally, IRS management noted that each
U.S. Territory is required to send data to the IRS on a monthly basis beginning June 30, 2020,
which detail the specific individuals who were issued an EIP by the U.S. Territory. We requested


                                                                                               Page 7
       Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 42 of 278

                   Interim Results of the 2020 Filing Season: Effect of COVID-19 Shutdown on Tax
                      Processing and Customer Service Operations and Assessment of Efforts to
                                           Implement Legislative Provisions

these files for use in our continued assessment of IRS processes to ensure individuals living in a
U.S. Territory do not receive multiple payments.

Some eligible individuals still have not received an EIP
Due to the complexity and speed at which the IRS was required to issue payments, it was unable
to account for all potential scenarios like the ones we identified below in which eligible
individuals will need the IRS’s continued assistance to receive the payments to which they are
entitled. Our analysis of payment files as of May 21, 2020, identified the following conditions,
which we brought to IRS management’s attention to be addressed:
   •   Multiple Deposits to the Same Bank Account – Our analysis identified
       49,141 payments totaling $75 million associated with 8,793 unique bank accounts that
       received four or more direct deposit EIPs. We first notified the IRS of our concerns on
       April 15, 2020. According to IRS management, some of these payments occurred
       because the computer programming intended to prevent the direct deposit of payments
       into bank accounts associated with advanced refund products such as a Refund
       Anticipation Loan did not work as intended. IRS management stated that many of these
       payments may have already been returned by the banks and will be reissued. We plan
       to continue to monitor the IRS’s efforts to recover payments that have not been returned
       by entities associated with accounts that received multiple deposits, as well as IRS efforts
       to ensure individuals associated with these payments receive their EIP.
   •   Individuals Who Divorced Between Tax Year 2018 and Tax Year 2019 – Our analysis
       identified 125,132 individuals who were associated with a joint tax return (married) in
       Tax Year 2018 (used by the IRS to compute the EIP). Subsequent to issuance of the
       payment, one of the individuals filed a Tax Year 2019 return that was not a joint tax
       return (i.e., Single, Head of Household, Qualifying Widow(er), or Married Filing
       Separately). The EIP was sent to the bank account shown on the jointly filed tax return.
       This scenario could result in the individual who filed a subsequent Tax Year 2019 return
       with a filing status of single not receiving an EIP. We notified IRS management of our
       concerns on April 17, 2020. IRS management stated that obtaining the EIP from the
       former spouse is a civil matter between the two individuals who filed the joint Tax
       Year 2018 return.
   •   Social Security Retirement, Social Security Supplemental Income, and Veteran
       Administration Beneficiaries – The IRS committed to proactively issuing payments to
       individuals who receive Social Security payments, Social Security Supplemental Income
       payments, and veteran’s benefits and do not have a filing requirement. However, as of
       May 21, 2020, we identified more than 1.3 million of these individuals who have still not
       received an EIP. The IRS has direct deposit information for 585,329 of these individuals.
       We notified IRS management of our concerns that these individuals have not yet
       received an EIP. IRS management reviewed the cases we provided and indicated that
       there are conditions associated with some of these individuals that will take more time
       to resolve before eligibility can be determined and a payment can be issued. We are
       continuing to work with the IRS to ensure that eligible individuals in this remaining
       population receive their EIP.




                                                                                            Page 8
       Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 43 of 278

                   Interim Results of the 2020 Filing Season: Effect of COVID-19 Shutdown on Tax
                      Processing and Customer Service Operations and Assessment of Efforts to
                                           Implement Legislative Provisions


Actions are being taken to better inform and assist homeless individuals
A letter to the Secretary of the Treasury dated April 7, 2020, signed by 28 U.S. Senators, inquired
about the IRS’s efforts to assist homeless individuals in receiving their EIPs. To gain an
understanding of the challenges faced by these individuals, we reached out to one of the
Department of Housing and Urban Development’s Continuum of Care Program partners in
Massachusetts. We learned that homeless individuals face additional challenges in filing the tax
return needed to receive an EIP, and if successfully filed, they are then presented with additional
challenges in accessing their issued payment. For example:
       The IRS recommends individuals use the online Non-Filers: Enter Payment Info Here tool
       on IRS.gov. However, many homeless do not have access to a computer to file a return.
       This is further complicated by the fact that many locations with public access to a
       computer have been closed due to the pandemic. Finally, these individuals often do not
       have access to a bank account and are unable to negotiate a paper check once received
       because they do not have the necessary government issued identification to verify their
       identity.
Recognizing the significant challenges these individuals face, we alerted the IRS on
May 15, 2020, of the need to take additional actions to further assist this population. Our alert
included the following recommendations:
   •   Coordinate with the Department of Housing and Urban Development to leverage the
       Continuum of Care Program to disseminate the following information to partner
       organizations for use in assisting homeless individuals and families in filing the tax
       return needed to obtain an EIP.
           o   Instructions on how to access the Form 1040 on IRS.gov for use in filing a
               short-form paper return. These instructions should also provide steps these
               organizations can take to place bulk orders for the Form 1040 once the National
               Distribution Center reopens.
           o   Instructions on how to complete a paper Form 1040 for individuals who have no
               filing requirement, including how to notate the return to identify it as an EIP2020
               return.
           o   Instructions on where to mail the tax return based on their geographical location.
   •   Coordinate with the Department of Housing and Urban Development to obtain a list of
       trusted addresses for the Continuum of Care partners for use in processing tax returns
       filed by the homeless. Often, the homeless use the address of these partners as their
       mailing address, resulting in multiple tax returns having the same address, which is one
       of the IRS’s fraud screening factors.
   •   Partner with the BFS to issue the EIPs on a U.S. debit card to all individuals filing an
       EIP2020 return. At a minimum, the IRS should use the trusted address information for
       the Continuum of Care partners to identify returns filed using these addresses and
       ensure that the associated EIPs are issued on a debit card.
   •   Partner with national organizations dedicated to serving the homeless, such as the
       National Health Care for the Homeless Council, to identify other potential solutions for
       assisting individuals experiencing homelessness in obtaining and accessing their EIP.


                                                                                            Page 9
       Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 44 of 278

                   Interim Results of the 2020 Filing Season: Effect of COVID-19 Shutdown on Tax
                      Processing and Customer Service Operations and Assessment of Efforts to
                                           Implement Legislative Provisions

In response, IRS management stated that it has partnerships with numerous Federal agency and
nongovernment organizations, including the Department of Housing and Urban Development,
that provide assistance to the homeless. As of June 12, 2020, the IRS has reached out to 4,598
homeless shelters with information on how to obtain an EIP. The IRS agreed to reach out to the
Department of Housing and Urban Development to include the Continuum of Care program to
provide the information we recommended. The IRS will also continue to reach out to other
national organizations dedicated to assisting the homeless to identify other possible solutions
for assisting these individuals. In addition, the IRS created a strike team to research potential
organizations nationwide that might assist homeless individuals and share IRS-related EIP
resources with them. The IRS asked these organizations if they would act as a “trusted partner”
to receive payments on behalf of their homeless clients. We will continue to monitor the IRS’s
efforts to inform this population of individuals on how to obtain an EIP.

The issuance of EIPs on prepaid debit cards is presenting challenges for individuals
Limitations on the number of paper checks the BFS can issue each week further delay the
issuance of some EIPs to individuals for whom the IRS does not have a direct deposit account
number. To minimize the impact of these limitations and to get the payments out to
individuals, as of May 21, 2020, a total of 3.6 million individuals were sent their payment as a
prepaid debit card instead of paper check. An IRS news release dated May 27, 2020, noted that
the determination of which taxpayers received a debit card was made by the BFS. Those who
receive their payment by prepaid debit card can do the following without any fees:
   •   Make purchases online and at any retail location where Visa is accepted.
   •   Get cash from in-network Automated Teller Machines.
   •   Transfer funds to their personal bank account.
   •   Check their card balance online, by mobile app, or by phone.
This free, prepaid card also provides consumer protections available to traditional bank account
owners, including protection against fraud, loss, and other errors.
However, a number of news outlets have reported that the debit cards were mailed in unmarked
envelopes and little notice was provided to the public about the issuance of these cards. As
such, individuals have reported that they destroyed the cards, thinking that they were a scam or
an unsolicited credit card offer. In an effort to address these concerns, the IRS recently added
the information below to the Frequently Asked Questions on IRS.gov:
   •   What do I do if my prepaid debit card was lost or destroyed?
       The Economic Impact Payment Card is sponsored by the Treasury Department’s Bureau
       of the Fiscal Service, managed by Money Network Financial, LLC and issued by Treasury’s
       financial agent, MetaBank®, N.A. If you receive an Economic Impact Payment Card, it
       will arrive in a plain envelope from “Money Network Cardholder Services.” The Visa
       name will appear on the front of the Card; the back of the Card has the name of the
       issuing bank, MetaBank®, N.A. Information included with the Card will explain that the
       card is your Economic Impact Payment Card. Please go to EIPcard.com for more
       information and additional FAQs.




                                                                                           Page 10
           Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 45 of 278

                         Interim Results of the 2020 Filing Season: Effect of COVID-19 Shutdown on Tax
                            Processing and Customer Service Operations and Assessment of Efforts to
                                                 Implement Legislative Provisions

           Individuals who have lost or destroyed their EIP Card may request a free replacement
           through MetaBank® Customer Service. Individuals may request a replacement by phone
           at 800-240-8100 (option 2 from main menu).
In our discussion with representatives from the BFS and MetaBank on June 11, 2020, MetaBank
representatives estimated that they have received 30,000 to 35,000 requests for a replacement
card to date. We plan to continue to assess the IRS’s issuance of EIPs on prepaid debit cards
and assistance to those individuals issued these cards.

A Separate TIGTA review is assessing IRS efforts to ensure eligible individuals receive an
EIP
This review will monitor the IRS’s efforts to address the conditions identified above and actions
to reissue payments to eligible individuals. 7 In addition, we will assess the IRS’s efforts to
address rejected direct deposits, payments returned as undeliverable, inquiries from individuals
who received notification that a payment was sent but it has not been received, and outreach to
individuals without a filing requirement who need to file a tax return to receive their EIP.


Advance Tax Credits for Employers
As previously noted in our report, there are two new employer tax credits for businesses that
have been severely affected by COVID-19 – the Credit for Sick and Family Leave, and the
Employee Retention Credit:
      •    Paid sick leave credit and paid family leave credit are available for eligible employers
           who pay qualified sick leave wages or qualified family leave wages from April through
           December 2020 and who have fewer than 500 employees.
      •    The Employee Retention Credit is designed to encourage businesses to keep employees
           on their payroll. The refundable tax credit is 50 percent of up to $10,000 in wages paid
           by an eligible employer whose business has been financially affected by COVID-19.
In response to the enactment of this legislation, the IRS initiated an educational campaign to
promote the availability of these credits. As we previously detailed, the law allows eligible
employers to request advance payments of these credits. Specifically, an eligible employer that
pays qualified leave wages to its employees in a calendar quarter before it is required to deposit
Federal employment taxes with the IRS for that quarter may reduce the amount of Federal
employment taxes that it deposits by the amount of the qualified leave wages paid. The eligible
employer must account for the reduction on the Form 941.
However, if there are insufficient Federal employment taxes to cover the amount of the credits,
an eligible employer may request an advance payment of the credits from the IRS. To enable
employers to request an advance, the IRS developed the new Form 7200. Along with the
development of the form, the IRS also developed processes and procedures to enable
employers to submit these requests even though the Tax Processing Centers were closed. For
example, the IRS implemented a process to enable employers to submit these requests via a
dedicated E-fax line. Once a Form 7200 is received electronically, it is routed to a dedicated
group of revenue agents and revenue officers who review and process these requests.

7
    TIGTA, Audit No. 202040634, Assessment of Actions to Ensure That All Eligible Individuals Receive an Economic
Impact Payment.
                                                                                                            Page 11
           Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 46 of 278

                         Interim Results of the 2020 Filing Season: Effect of COVID-19 Shutdown on Tax
                            Processing and Customer Service Operations and Assessment of Efforts to
                                                 Implement Legislative Provisions

Employers could begin to submit their Form 7200 starting April 1, 2020. As of May 30, 2020, the
IRS received 7,789 Forms 7200, and processed 2,410 Forms 7200 with refunds totaling more
than $50 million.
In addition, the IRS also revised Form 941, adding lines to account for the various employment
tax credits (e.g., paid and sick leave credit and Employee Retention Credit) and other tax relief
(e.g., deferral of payroll tax) due to the coronavirus. Businesses will begin filing the revised
Form 941 for their second quarter employment taxes due at the end of July 2020. In addition,
businesses that requested and received an advance payment by filing Form 7200 will record that
amount on the revised Form 941 to determine whether they owe additional employment taxes
or are due a refund.

Efforts are ongoing to obtain *************2*************** needed to verify
that employers are not erroneously claiming the excluded credit
The CARES Act contains an exclusion that businesses which received a Paycheck Protection
Program loan from the Small Business Administration cannot receive an advanced Employee
Retention Credit. *****************************2****************************************************
************************************************2****************************************************
************************************************2****************************************************
***2***. According to IRS management, they are currently coordinating with the Small Business
Administration ********************************2****************************************************
***2*** to ensure employer compliance with provisions in the CARES Act. ***********2***********
************************************************2****************************************************
************************************************2******************************************. We are
conducting a separate review to evaluate the actions taken by the IRS to ensure the validity and
accuracy of the processing of advanced employer credits. 8


Tax Processing Center Closures Have Resulted in Significant Backlogs
Much of the work performed at the IRS’s Tax Processing Centers is not conducive to a telework
environment. Work performed at Tax Processing Centers includes mail operations which involve
the receiving, sorting, and distributing of mail and processing of paper tax returns. Processing
requires manual input of information from the tax return into IRS systems, correcting errors, and
corresponding with the taxpayer, if needed. As noted earlier, the IRS closed its Tax Processing
Centers due to the COVID-19 pandemic. Figure 4 shows the date each of these Tax Processing
Centers were closed.




8
    TIGTA, Audit No. 202040633, Actions Taken to Ensure the Validity of COVID-19 Relief Advanced Credits.
                                                                                                            Page 12
       Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 47 of 278

                   Interim Results of the 2020 Filing Season: Effect of COVID-19 Shutdown on Tax
                      Processing and Customer Service Operations and Assessment of Efforts to
                                           Implement Legislative Provisions

                          Figure 4: Tax Processing Center Closures
                             Due to COVID-19, as of April 6, 2020

                                 Location              Date Closed

                                  Fresno                March 20
                                  Austin                March 25
                                Kansas City             March 25
                                  Ogden                   April 6

                         Source: IRS management reports and notification
                         for each location’s closure.
To ensure an orderly shutdown of its Tax Processing Centers, the IRS followed existing
guidelines that are used when operations are ceased due to a lapse in funding. The big
difference with the COVID-19 shutdown is that they had less time to prepare due the urgency of
the health crisis. However, IRS management worked with each function to complete any
in-process inventory by the end of the final work shift on the day of closing. They also ensured
that all tax returns were secured and marked so it would be easy to pick up where they left off
when the Tax Processing Centers reopened. The paper tax returns are controlled in an IRS
system that helps track levels of inventory at various stages of processing the tax returns. IRS
management also turned off all fax machines as part of its closure process in order to prevent
correspondence from taxpayers coming into the sites when employees were not present to work
the inventory. Finally, the IRS also coordinated with the U.S. Postal Service to have all mail that
could not be delivered onsite be either held by the Postal Service or stored in semi-trailers at
each location as needed.

Mail receipt and paper tax return processing have only partially resumed
As of May 20, 2020, the IRS estimates that it has received 10.4 million pieces of mail while the
Tax Processing Centers were closed. This includes mail stored within its various Tax Processing
Centers and in 20 semi-trailers and six storage containers housed outside these Centers. The
unopened mail includes tax returns, taxpayer correspondence, payments, and mail returned as
undeliverable. Each Tax Processing Center has a mail operation that opens, sorts, counts, and
routes all incoming mail and packages to their appropriate destinations. These actions were all
halted when the Tax Processing Centers were closed. Furthermore, all paper tax return
processing was halted. Figure 5 shows the estimated volume of both individual and business
paper tax returns received as of May 22, 2020. These volumes include tax returns received and
still being processed at the time the IRS closed its Tax Processing Centers as well as the
estimated number of tax returns received while the centers were closed.




                                                                                           Page 13
        Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 48 of 278

                      Interim Results of the 2020 Filing Season: Effect of COVID-19 Shutdown on Tax
                         Processing and Customer Service Operations and Assessment of Efforts to
                                              Implement Legislative Provisions

                Figure 5: Estimated Paper Tax Return Volumes to be Processed
                             as of the Week Ending May 23, 2020

                                                          Week Ending            Week Ending
                        Type of Tax Return                April 4, 2020          May 2, 2020

                Individual Tax Returns                     3,185,000              10,070,000
                Business Tax Returns                       2,569,000               6,569,000

              Source: Estimated volumes of paper tax returns received from the IRS’s Filing
              Season Statistics Reports for the weeks ending April 4, 2020, and May 23, 2020.
IRS management noted that the above figures are only estimates and include tax returns
received in the unopened mail. The actual number will not be known for months (until all the
mail is opened). The IRS bases these estimates on scheduled and actual work generated
through its inventory tracking system that keeps track of scheduled work for each Tax
Processing Center. Our review of the IRS’s inventory tracking system showed that nearly
1.8 million individual and nearly 1.9 million business paper tax returns were in process at the
time the IRS closed the Tax Processing Centers and need to be completed.
The IRS began recalling staff on a voluntary basis to open mail and deposit checks in each of the
four Tax Processing Centers on April 27, 2020. As of May 18, 2020, there were 389 employees
working in the mail operations of the Tax Processing Centers. 9 This is compared to
1,786 employees that worked in the mail operations prior to closure. Our review of the IRS’s
inventory tracking system shows that, as of May 22, 2020, the IRS had extracted and input into
its inventory system approximately 842,000 tax returns received in the mail that had
accumulated during the closures.

Error Resolution cases remain backlogged
When Tax Processing Centers were closed, taxpayers still had the ability to electronically file
(e-file) their tax returns. E-filed returns with no identified error or review conditions are
processed to completion, with any associated refund being issued. However, similar to paper
tax returns, e-filed tax returns identified with errors are sent to the IRS’s Error Resolution
function for tax examiner review. Specifically, when a tax return is identified with an error
condition, the IRS suspends the tax return from processing and sends the tax return to a tax
examiner to correct the error. The Error Resolution function is responsible for correcting these
error conditions. Once corrected, the tax return will continue to be processed. The majority of
this work was unable to be performed while the Tax Processing Centers were closed. However,
the IRS was able to work some e-filed cases identified as needing correction by an Error
Resolution function employee. Figure 6 shows the volume of Error Resolution cases as of
May 22, 2020, that still need to be worked.




9
 Austin, Texas, had 108 employees; Fresno, California, had 107 employees; Kansas City, Missouri, had 60 employees;
and Ogden, Utah, had 114 employees that had returned to work.
                                                                                                          Page 14
         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 49 of 278

                      Interim Results of the 2020 Filing Season: Effect of COVID-19 Shutdown on Tax
                         Processing and Customer Service Operations and Assessment of Efforts to
                                              Implement Legislative Provisions

                                Figure 6: Error Resolution Volumes for
                              Tax Processing Centers as of May 22, 2020

                                                               As of                 As of
                         Type of Tax Return                April 3, 2020         May 22, 2020

                Individual Tax Returns                       984,830               1,599,091
                Business Tax Returns                         111,816                 153,287

              Source: Error Resolution volumes from the IRS’s Filing Season Statistics Reports
              for the weeks ending April 4, 2020, and May 23, 2020.


Closures Are Affecting Efforts to Provide Quality Customer Service
When the IRS closed its offices nationwide, most customer service assistance options for
taxpayers ceased. For example:
     •   Toll-Free Lines – According to the IRS, there are 105 toll-free lines available to provide
         assistance to taxpayers prior to March 19, 2020. 10 The IRS ceased answering
         96 (91 percent) of these lines between March 19 and 31, 2020, because the IRS locations
         were closing and employees answering these phone lines were not telework ready. As
         of May 20, 2020, 48 (46 percent) of the 105 toll-free lines remained closed. These
         include lines that provide assistance with tax law questions, requesting transcripts of tax
         accounts, and setting up appointments for face-to-face assistance.
         We asked IRS management how they are prioritizing the reopening of toll-free lines, and
         they informed us that their strategy included looking at the number of assistors available
         and their experience level for the type of assistance provided on the lines that need to
         be reopened. Based on these considerations, management determined the potential
         levels of service they could provide by reopening the line. IRS management stated that
         they will continue to monitor and open the remaining lines as soon as it is determined
         to have sufficient staffing with the necessary experience to operate that line.
     •   TACs – TACs provide taxpayers face-to-face assistance with an IRS employee, by
         appointment. All 358 TACs were closed nationwide effective March 23, 2020. According
         to IRS management, TAC employees are not eligible for telework and do not have
         laptops to allow for remote work. IRS management did note that there was a pilot
         ongoing prior to the pandemic allowing a limited number of TAC employees to provide
         virtual assistance to taxpayers through a web-based software, but this went on hold
         when the TACs closed. IRS management stated that they have no intention of
         expanding this service at this time because they do not have the results of the pilot to
         know if this was effective. As of June 12, 2020, management stated that the software
         they were using in the pilot does not have the system capabilities to be used nationwide.
         At the time of closure, there were 79,264 appointments made to assist taxpayers, which
         were all cancelled. As of May 19, 2020, there are approximately 1,040 employees that
         work in the 358 TACs nationwide on weather and safety leave. As of June 1, 2020,

10
  Two additional lines, the EIP and COVID-19 Counsel Hotline, were opened after March 30, 2020, in response to the
pandemic.
                                                                                                          Page 15
    Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 50 of 278

                Interim Results of the 2020 Filing Season: Effect of COVID-19 Shutdown on Tax
                   Processing and Customer Service Operations and Assessment of Efforts to
                                        Implement Legislative Provisions

    108 TAC employees were recalled in Kentucky, Texas, and Utah. However, these
    employees are not providing face-to-face assistance at this time.
•   Free Tax Return Preparation – The IRS Volunteer Income Tax Assistance and the Tax
    Counseling for the Elderly programs offer free tax help for taxpayers who qualify. While
    the IRS manages the programs, the sites are managed by IRS partners and staffed by
    their volunteers. For the week ending May 24, 2020, 10,792 (98 percent) of the
    11,014 Volunteer Income Tax Assistance/Tax Counseling for the Elderly sites remain
    closed.
•   Distribution of Tax Products – The National Distribution Center closed on
    March 25, 2020, and as of June 1, 2020, remains closed. The National Distribution Center
    provides printing and distribution services of IRS forms, publications, etc., for both the
    IRS and external stakeholders. Figure 7 provides a list of the National Distribution
    Center stakeholders.
        Figure 7: Primary Users of the National Distribution Center Services

            User                         Description of Supplies Provided

     Taxpayer            Supplies individuals with tax-related materials for personal use.

                         A person or firm that prepares tax returns for compensation or
     Tax Professional
                         orders products to meet tax reporting requirements.
     Tax Forms Outlet    Supplies post offices, libraries, and other outlets with tax materials
     Program             for distribution to the public.

     TACs                Supplies TACs with products for distribution to the public.

     Volunteer Income    Supplies Volunteer Income Tax Assistance sites with tax forms,
     Tax Assistance      instructions, and publications.
     International       Supplies American embassies with tax forms to meet the needs of
     Program             Americans overseas.
                         Supplies businesses with employment tax products for employee
     Employer
                         and company use.
                         Supplies packages of tax products for conferences administered by
     IRS
                         IRS employees, etc.

                         Supplies other Federal, State, and local agencies with tax materials
     Other Government
                         to act as a third-party distributor or meet its tax reporting
     Agencies
                         requirements.

    Source: Internal Revenue Manual 1.18.5.
•   Printing and Mailing Correspondence to Taxpayers – The IRS prints and mails the
    majority of its correspondence from two centralized sites located in Detroit, Michigan,
    and Ogden, Utah. These operations are referred to as Correspondence Production
    Services. Correspondence generated and mailed to taxpayers includes notices to alert
    taxpayers that error conditions on their held tax return need to be addressed, the need

                                                                                                  Page 16
         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 51 of 278

                       Interim Results of the 2020 Filing Season: Effect of COVID-19 Shutdown on Tax
                          Processing and Customer Service Operations and Assessment of Efforts to
                                               Implement Legislative Provisions

         to authenticate their return as it has been held as potentially fraudulent, as well as
         notices and letters required to be issued by law.
         In response to the pandemic, the IRS closed both of these sites as of April 8, 2020. A
         total of 154 employees work at these sites. As of May 14, 2020, the IRS reported that
         there were more than 22.1 million items in the Correspondence Production Services
         queue to be printed and mailed. IRS management explained that they are coordinating
         with all affected IRS functional areas to prioritize which notices should be mailed first
         when resuming operations and which notices are no longer necessary and could be
         purged (for example, monthly payment reminders on installment agreements for months
         that have already passed).
         As of June 1, 2020, the IRS recalled 41 of its Ogden, Utah employees, in an effort to
         resume its printing and mailing services. The IRS plans to reopen the operation in
         Detroit the week of June 15, 2020, with reduced staffing. IRS management estimates
         that it will take Correspondence Production Services until mid-July to work through the
         backlog of print requests in the queue because of the anticipated reduced staffing levels
         and the need to social distance. According to the IRS, the estimate of time to work
         through the backlog is contingent upon procuring a vendor to assist with printing or
         mailing notices.

Accounts Management function has a significant backlog of cases critical to taxpayers
As of March 14, 2020, the IRS reports that there were 17,534 employees working in the Accounts
Management function. In comparison, as of May 16, 2020, only 5,562 Accounts Management
employees (32 percent) were teleworking or reporting to an office. The Accounts Management
function is responsible for assisting taxpayers with questions about the tax laws, their account,
and the status of their refunds and adjusting their tax accounts when necessary. As of
March 14, 2020, the IRS reported that the ending inventory that still needed to be worked was
2.5 million cases. The inventory only increased slightly to 2.6 million as of May 16, 2020.
However, this inventory does not include additional Accounts Management work included in the
unopened mail. The IRS estimates that there are 970,333 pieces of unopened mail as of
May 9, 2020, that require Accounts Management review at the four Tax Processing Centers.
In addition, Accounts Management also receives mail at six other Accounts Management
locations nationwide. The IRS estimates that there are 389,844 pieces of unopened mail at
these campuses as of June 2, 2020. 11 Based on staffing and IRS reports as of May 16, 2020, the
IRS is closing nearly 119,000 cases per week. At this rate, we estimate that it will take 33 weeks
before Accounts Management is in a position to get through the backlog, not considering new
receipts. At best, the IRS was closing approximately 391,000 cases for the week proceeding
March 14, 2020.
Although the majority of cases worked by Accounts Management are electronic and portable,
there are two factors that affect the IRS’s ability to address the type of cases worked:
     •   Ability to Scan Correspondence into the Correspondence Imaging System –
         Correspondence from taxpayers that needs to be worked by Accounts Management is
         received and scanned at IRS Tax Processing Centers to enable employees working in


11
  This includes all mail received at these six campuses. The IRS does not have an estimate of mail specific to
Accounts Management for these six locations.
                                                                                                             Page 17
        Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 52 of 278

                   Interim Results of the 2020 Filing Season: Effect of COVID-19 Shutdown on Tax
                      Processing and Customer Service Operations and Assessment of Efforts to
                                           Implement Legislative Provisions

        remote locations to work the cases. If employees responsible for scanning this
        correspondence are not allowed to return to the Tax Processing Centers or the number
        of employees returning is limited, this will have a direct impact on scanning inventory
        into the Correspondence Imaging System for Accounts Management employees to work.
   •    Extensiveness of the Process to Make Employees Telework-Ready – To make
        employees telework-ready, the IRS must obtain the necessary equipment, have
        employees complete the necessary training, and sign telework agreements with their
        manager. IRS management noted that they can realistically get 200 to 400 employees
        telework-ready per week. Since the closure of its operations, IRS management has
        continued to increase the number of telework-ready employees in order to remotely
        work the Accounts Management inventory. For example, at the time of closure, a
        telework pilot included only 237 employees. As of May 16, 2020, a total of
        4,841 employees were actively teleworking. However, despite these improvements,
        there are still nearly 8,427 employees who are not telework-ready and remain on
        weather and safety leave.
We will continue to monitor the IRS’s efforts to address its backlogs. In addition, we have a
separate ongoing review that will assess the impact of the COVID-19 pandemic on IRS customer
service operations and the actions taken to resume these operations.


More Than a Million Tax Returns Identified and Held As Potentially Fraudulent
or With Erroneous Refundable Credit Claims Remain to Be Worked
The IRS’s Return Integrity and Compliance Services function is responsible for addressing
potentially fraudulent returns identified as well as returns identified with questionable
refundable credit claims. Once a return is identified, those involving potential identity theft are
held during processing until the IRS can verify the taxpayer’s identity. If the IRS cannot confirm
the individual’s identity, the IRS removes the tax return from processing to prevent the issuance
of a fraudulent refund. For other types of potentially fraudulent tax returns identified (i.e.,
non-identity theft), the IRS suspends these tax returns to provide additional time to receive
third-party income documents (e.g., Form W-2, Wage and Tax Statement). The suspended tax
returns are held until either the IRS receives third-party documents and the income and
withholding is verified or the tax returns are sent to Return Integrity and Compliance Services
for screening and verification.
The Return Integrity and Compliance Services function also conducts examinations of tax
returns with questionable refundable credit claims. For those returns selected for examination,
the IRS corresponds with taxpayers to request additional documentation to support their
refundable credit claim. During the week ending May 23, 2020, the Return Integrity and
Compliance Services inventory included:
    •   892,777 tax returns identified as identity theft for which the taxpayer has been asked to
        authenticate their identity.
    •   463,192 tax returns identified as non-identity theft for which the IRS has selected the
        return for treatment.
    •   243,925 tax returns selected for examination. These returns primarily involve a
        questionable refundable tax credit.
                                                                                           Page 18
       Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 53 of 278

                  Interim Results of the 2020 Filing Season: Effect of COVID-19 Shutdown on Tax
                     Processing and Customer Service Operations and Assessment of Efforts to
                                          Implement Legislative Provisions

The above figures do not include tax returns that were identified by the Return Integrity and
Compliance Services fraud and examination filters that have not yet been selected for treatment.
Return Integrity and Compliance Services management noted that, although their employees
can work cases remotely, external factors are preventing this work from being performed. These
factors include:
   •   The inability to print and mail required correspondence due to Correspondence
       Production Services site closures – Management noted that, even if the required
       correspondence could be printed and mailed, responses from taxpayers are sent to the
       IRS and require scanning to enable the information to be available for employees
       working remotely. However, because the IRS locations have been closed, the responses
       cannot be scanned into the system.
   •   Refundable credit claims are prerefund examinations – Per the People First Initiative,
       no compliance actions can be taken until July 15.
As of June 3, 2020, Return Integrity and Compliance Services had 756 (41 percent) of their
1,863 employees on weather and safety leave because they were unable to perform work in a
telework environment for various reasons, such as not having a laptop or high-speed Internet.
In addition, while 544 (72 percent) of the 756 employees had laptops, their work was not
portable.




                                                                                          Page 19
       Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 54 of 278

                  Interim Results of the 2020 Filing Season: Effect of COVID-19 Shutdown on Tax
                     Processing and Customer Service Operations and Assessment of Efforts to
                                          Implement Legislative Provisions


                                                                                  Appendix I
                 Detailed Objective, Scope, and Methodology
Our overall objective was to evaluate whether the IRS timely and accurately processed individual
paper and e-filed tax returns during the 2020 Filing Season. This audit was initiated to provide
selected information related to the impact of COVID-19 on the 2020 Filing Season. To
accomplish our objective, we:
   •   Monitored online news outlets and forums to identify any preparation, filing, or
       processing issues that taxpayers are experiencing.
   •   Coordinated with TIGTA’s audit team covering the issuance of EIPs for individuals to
       obtain initial results on the accuracy of the EIP computation and related notifications.
   •   Coordinated with TIGTA’s Business Return Services audit teams for information on
       business tax return processing and the impact of the COVID-19 relief provisions.
   •   Coordinated with TIGTA’s audit team assessing the impact that closures of toll-free, TAC,
       and Volunteer Income Tax Assistance sites had on the IRS’s ability to provide quality
       customer service.
   •   Identified volumes of paper tax returns in process at the time the Tax Processing Centers
       were closed and the estimated volumes of mail and tax returns received during closure
       through May 22, 2020.
   •   Evaluated IRS plans to address backlogs in paper return filings, payments,
       correspondence, error resolution, and fraud detection cases once Tax Processing Centers
       reopen.

Performance of This Review
This review was performed with information obtained from the Wage and Investment Division
Headquarters in Atlanta, Georgia; the Wage and Investment Division Submission Processing
function offices in Cincinnati, Ohio; the Wage and Investment Division Customer Assistance,
Relationships, and Education function in Atlanta, Georgia; the Wage and Investment Division
Accounts Management function in Atlanta, Georgia; the Wage and Investment Division Return
Integrity and Compliance Services function in Atlanta, Georgia; and the Information Technology
organization in Lanham, Maryland, during the period March 30, 2020, through June 10, 2020.
We conducted this performance audit in accordance with generally accepted government
auditing standards. Those standards require that we plan and perform the audit to obtain
sufficient, appropriate evidence to provide a reasonable basis for our findings and conclusions
based on our audit objective. We believe that the evidence obtained provides a reasonable
basis for our findings and conclusions based on our audit objective.
Major contributors to the report were Russell P. Martin, Assistant Inspector General for Audit
(Returns Processing and Account Services); Deann L. Baiza, Director; Linna K. Hung, Director;
Diana M. Tengesdal, Director; Jeffrey D. Cullum, Audit Manager; Nina A. Hill, Audit Manager;
Jonathan W. Lloyd, Audit Manager; Sharla J. Robinson, Audit Manager; Darryl J. Roth, Audit
Manager; Ngan B. Tang, Audit Manager; Van A. Warmke, Audit Manager; Karen C. Fulte, Senior
Auditor; Brieane K. Hamaoka, Senior Auditor; Tracy M. Hernandez, Senior Auditor; Sandra L.
                                                                                          Page 20
       Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 55 of 278

                   Interim Results of the 2020 Filing Season: Effect of COVID-19 Shutdown on Tax
                      Processing and Customer Service Operations and Assessment of Efforts to
                                           Implement Legislative Provisions

Hinton, Senior Auditor; Robert J. Howes, Senior Auditor; Jane G. Lee, Senior Auditor; David P.
Robben, Senior Auditor; Heidi C. Turbyfill, Senior Auditor; Linda M. Valentine, Senior Auditor;
Michael J. Bibler, Auditor; Laura R. Christoffersen, Auditor; Branden L. Dreher, Auditor; Jaclynne
O. Durrant, Auditor; James M. Allen, IT Specialist; Karen A. Brown, IT Specialist; Hong Cao,
IT Specialist; Shannon D. Cummings, IT Specialist; Meera B. Dave, IT Specialist; Cheryl F. Joneckis,
IT Specialist; Donald J. Meyer, IT Specialist; Johnathan D. Elder, IT Specialist, Applied Research
and Technology; and Laura P. Haws, IT Specialist, Applied Research and Technology.

Validity and Reliability of Data From Computer-Based Systems
During this review, we obtained extracts from the Individual Master File for Tax Years 2018 and
2019, Individual Return Transaction File for Processing Years 2019 and 2020, Information
Returns Master File for Tax Years 2018 and 2019, Prisoner File for Processing Year 2019,
Individual Master File Refund Files, and National Account Profile for Processing Year 2020 that
were available on TIGTA’s Data Center Warehouse. We also obtained the Social Security
Supplemental Income and Veteran Administration beneficiary recipient files from the IRS.
Before relying on the data, we ensured that each file contained the specific data elements we
requested. In addition, we selected judgmental samples of each extract and verified that the
data in the extracts were the same as the data captured in the Integrated Data Retrieval System.
We also performed analysis to ensure the validity and reasonableness of our data, such as
ranges of dollar values and obvious invalid values. Based on the results of our tests, we believe
that the data used in our review were reliable.

Internal Controls Methodology
Internal controls relate to management’s plans, methods, and procedures used to meet their
mission, goals, and objectives. Internal controls include the processes and procedures for
planning, organizing, directing, and controlling program operations. They also include the
systems for measuring, reporting, and monitoring program performance. We determined that
the following internal controls were relevant to our audit objective: the process for planning,
organizing, directing, and controlling program operations for the 2020 Filing Season. We
evaluated these controls by meeting with IRS management, reviewing IRS procedures, and
reviewing IRS reports.




                                                                                            Page 21
       Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 56 of 278

                    Interim Results of the 2020 Filing Season: Effect of COVID-19 Shutdown on Tax
                       Processing and Customer Service Operations and Assessment of Efforts to
                                            Implement Legislative Provisions


                                                                                    Appendix II
                   High-Level Process Flow of IRS Documents
Figure 1 provides a high-level process flow of the processing of documents received by the IRS.


                  Figure 1: High-Level Process Flow of IRS Documents




Source: TIGTA’s analysis to show a high-level process flow of Submission Processing and Accounts
Management inventory processes.




                                                                                              Page 22
       Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 57 of 278

                    Interim Results of the 2020 Filing Season: Effect of COVID-19 Shutdown on Tax
                       Processing and Customer Service Operations and Assessment of Efforts to
                                            Implement Legislative Provisions


                                                                                     Appendix III
                                      Glossary of Terms

Term                        Definition
                            The period from January through mid-April when most individual income tax
Filing Season
                            returns are filed.
                            Any yearly accounting period, regardless of its relationship to a calendar
Fiscal Year                 year. The Federal Government’s fiscal year begins on October 1 and ends on
                            September 30.
                            A free Federal tax preparation and e-filing program for eligible taxpayers
Free File                   developed through a partnership between the IRS and Free File Alliance LLC.
                            The Alliance is a group of private sector tax software companies.
                            The primary measure of service to taxpayers. It is the relative success rate of
Level of Service            taxpayers who call for live assistance on the IRS’s toll-free telephone lines.
                            The IRS’s measure is titled Customer Service Representative Level of Service.
                            The IRS database that maintains transactions or records of individual tax
Individual Master File
                            accounts.
Individual Return           A database the IRS maintains that contains information on the individual tax
Transaction File            returns it receives.
Information Returns         Creates and maintains a master file of current and prior year information
Master File                 returns.
Integrated Data Retrieval   IRS computer system capable of retrieving or updating stored information. It
System                      works in conjunction with a taxpayer’s account records.
                            The IRS database that stores various types of taxpayer account information.
Master File                 This database includes individual, business, and employee plans and exempt
                            organizations data.
                            A compilation of selected entity data from various IRS Master Files and the
National Account Profile
                            Social Security Administration.
                            The IRS compiles a list of prisoners received from the Federal Bureau of
Prisoner File               Prisons and State Departments of Corrections as well as Prisoner Update
                            Processing System data from the Social Security Administration.
                            The calendar year in which the tax return or document is processed by the
Processing Year
                            IRS.
                            A 12-month accounting period for keeping records on income and expenses
Tax Year                    used as the basis for calculating the annual taxes due. For most individual
                            taxpayers, the tax year is synonymous with the calendar year.
Taxpayer Assistance         An IRS office with employees who answer questions, provide assistance, and
Centers                     resolve account-related issues for taxpayers face to face.
                            Includes the Volunteer Income Tax Assistance Program, including the
Volunteer Program           Volunteer Income Tax Assistance Grant Program, and the Tax Counseling for
                            the Elderly Program. The Volunteer Program provides free tax assistance to
                                                                                                  Page 23
      Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 58 of 278

                  Interim Results of the 2020 Filing Season: Effect of COVID-19 Shutdown on Tax
                     Processing and Customer Service Operations and Assessment of Efforts to
                                          Implement Legislative Provisions

                           persons with low to moderate income (generally defined as within the
                           Earned Income Tax Credit threshold), senior citizens, persons with disabilities,
                           rural persons, those with limited English proficiency, and Native Americans.
                           May be permitted when weather or other safety-related conditions prevent
Weather and safety leave   employees from safely traveling or safely performing work at an approved
                           location, such as the official duty station or telework location.




                                                                                                 Page 24
      Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 59 of 278

                  Interim Results of the 2020 Filing Season: Effect of COVID-19 Shutdown on Tax
                     Processing and Customer Service Operations and Assessment of Efforts to
                                          Implement Legislative Provisions


                                                                               Appendix IV
                                      Abbreviations

BFS                         Bureau of the Fiscal Service
COVID-19                    Coronavirus Disease 2019
e-file(d); e-filing         Electronically File(d); Electronic Filing
EIP                         Economic Impact Payments
IRS                         Internal Revenue Service
TAC                         Taxpayer Assistance Center
TIGTA                       Treasury Inspector General for Tax Administration




                                                                                                  25
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 60 of 278




              EXHIBIT 7
         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 61 of 278



US inmates got virus relief checks, and IRS wants them
back
   apnews.com/0810bb67199c9cef34d4d39ada645a92

                                                                                  June 24, 2020




1 of 2

FILE - In this April 23, 2020, file photo, President Donald Trump's name is seen on a
stimulus check issued by the IRS to help combat the adverse economic effects of the
COVID-19 outbreak, in San Antonio. Hundreds of thousands of dollars in coronavirus relief
payments have been sent to people behind bars across the United States, and now the IRS
is asking state officials to help claw back the cash that the federal tax agency says was
mistakenly sent. (AP Photo/Eric Gay, File)

BOISE, Idaho (AP) — Hundreds of thousands of dollars in coronavirus relief payments
have been sent to people behind bars across the United States, and now the IRS is asking
state officials to help claw back the cash that the federal tax agency says was mistakenly
sent.

The legislation authorizing the payments during the pandemic doesn’t specifically exclude
jail or prison inmates, and the IRS has refused to say exactly what legal authority it has to
retrieve the money. On its website, it points to the unrelated Social Security Act, which bars
incarcerated people from receiving some types of old-age and survivor insurance benefit
                                                                                                  1/4
         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 62 of 278

payments.

ADVERTISEMENT

“I can’t give you the legal basis. All I can tell you is this is the language the Treasury and
ourselves have been using,” IRS spokesman Eric Smith said. “It’s just the same list as in the
Social Security Act.”

Tax attorney Kelly Erb, who’s written about the issue on her website, says there’s no legal
basis for asking for the checks back.

“I think it’s really disingenuous of the IRS,” Erb said Tuesday. “It’s not a rule just because
the IRS puts it on the website. In fact, the IRS actually says that stuff on its website isn’t
legal authority. So there’s no actual rule — it’s just guidance — and that guidance can
change at any time.”

After Congress passed the $2.2 trillion coronavirus rescue package in March, checks of up
to $1,200 were automatically sent in most cases to people who filed income tax returns for
2018 or 2019, including some who are incarcerated. A couple of weeks later, the IRS
directed state correction departments to intercept payments to prisoners and return them.

The IRS doesn’t yet have numbers on how many payments went to prisoners, Smith said.
But initial data from some states suggest the numbers are huge: The Kansas Department of
Correction alone intercepted more than $200,000 in checks by early June. Idaho and
Montana combined had seized over $90,000.

Washington state, meanwhile, had only intercepted about $23,000 by early June. Some
states, like Nevada, have refused to release the numbers, citing an IRS request for
confidentiality.

While the IRS says checks sent to jail inmates also should be returned, the sheer number of
jails and detention centers across the U.S. makes it difficult to tell if many are following
those instructions.

The IRS seems to have decided by itself to pull back the payments approved by Congress,
said Wanda Bertram, a spokeswoman for the Prison Policy Initiative, a think tank focusing
on the harm of mass incarceration. She says prison officials are accustomed to intercepting
tax documents to screen for potential scams, priming them to follow this request.

ADVERTISEMENT

“It appears that the IRS is just making this up,” Bertram said.

Inmates and their families need the money, she said, especially as prisons try to reduce the
spread of the virus by instituting lockdown conditions or releasing thousands of inmates
                                                                                                 2/4
         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 63 of 278

who are then trying to get back on their feet.

Lockdowns can increase expenses for inmates because they are often given lower-quality
food or fewer meals and need to supplement by buying food from prison commissaries.
Family and friends on the outside often cover those costs, and many have lost jobs during
the economic downturn, Bertram said.

“Loved ones right now are also under a squeeze because of the pandemic and being out of a
job, so when you send a stimulus check for someone, the person in prison is not the only
one who benefits from that,” Bertram said.

Intercepting relief checks may also have a disproportionate impact on Black and Hispanic
inmates, who are incarcerated at a higher rate than white Americans. Black people are
imprisoned at roughly twice the rate of Hispanic residents, and more than five times the
rate of whites as of last year, according to the U.S. Department of Justice’s Bureau of
Justice Statistics.

Prison officials nationwide have been trying to intercept the checks, with varying results.
Officials in Vermont, Mississippi, Pennsylvania, Arizona and California estimated that they
each had intercepted fewer than a dozen checks as of early June. Oregon prison officials
had seized 25 payments, with 21 returned to the IRS and four others given to relatives or
other joint tax filers.

Kaitlin Felsted, a spokeswoman for the Utah prison system, said the state had intercepted
28 checks so far but noted that any relief money sent to an inmate’s home address wouldn’t
be touched by prison officials.

Some states, like Alaska and Wyoming, aren’t tracking the number of payments they
intercept.

It’s not clear if inmates have any recourse, said Erb, the tax attorney.

Those who are released before year’s end and who didn’t get a relief check can try to claim
the missing money as a credit on their 2021 tax returns, but it’s not clear if the IRS will
honor such claims, Erb said. Other inmates may be out of luck.

“I think somebody has to sue, and you have to have the resources to be able to do that,” she
said. “I don’t know that there’s anything most people can do besides complain and see if
they can attract some attention. You have to have somebody who will step up and be an
advocate for that segment of the population.”

___



                                                                                               3/4
        Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 64 of 278

Contributing are Associated Press journalists Amy Beth Hanson Jonathan Mattise, Andrew
Selsky, Emily Wagster Pettus, Rachel La Corte, Michelle L. Price, Mark Scolforo, Don
Thompson, John Hanna, Mead Gruver, Jacques Billeaud, Lindsay Whitehurst, Mark
Thiessen and Wilson Ring.




                                                                                         4/4
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 65 of 278




              EXHIBIT 8
                         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 66 of 278
Prisons of Poverty: Uncovering the pre-incarceration incomes of the imprisoned | Prison Policy Initiative      7/25/20, 3:52 PM




                Prisons of Poverty:
                Uncovering the pre-incarceration incomes of the
                imprisoned

                By Bernadette Rabuy and Daniel Kopf
                July 9, 2015
                Press release
                Leer en español

                Correctional experts of all political persuasions have long understood that releasing
                incarcerated people to the streets without job training, an education, or money is the
                perfect formula for recidivism and re-incarceration. While the fact that people released
                from prison have difficulties finding employment is well-documented, there is much less
                information on the role that poverty and opportunity play in who ends up behind bars in
                the first place.

                Using an underutilized data set from the Bureau of Justice Statistics, 1 this report
                provides hard numbers on the low incomes of incarcerated men and women from before
                they were locked up.



                Findings

                The findings are as predictable as they are disturbing. The American prison system is
                bursting at the seams with people who have been shut out of the economy and who had
                neither a quality education 2 nor access to good jobs. 3 We found that, in 2014 dollars,
                incarcerated people had a median annual income of $19,185 prior to their incarceration,
                which is 41% less than non-incarcerated people of similar ages. 4

                The gap in income is not solely the product of the well-documented disproportionate
                incarceration of Blacks and Hispanics, who generally earn less than Whites. We found
                that incarcerated people in all gender, race, and ethnicity groups earned substantially less
                prior to their incarceration than their non-incarcerated counterparts of similar ages:




https://www.prisonpolicy.org/reports/income.html                                                                   Page 1 of 13
                         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 67 of 278
Prisons of Poverty: Uncovering the pre-incarceration incomes of the imprisoned | Prison Policy Initiative              7/25/20, 3:52 PM




                                         Incarcerated people
                                        (prior to incarceration)                             Non-incarcerated people
                                              Men                  Women                            Men      Women
                                All        $19,650                 $13,890                       $41,250     $23,745
                           Black           $17,625                 $12,735                       $31,245     $24,255
                    Hispanic               $19,740                 $11,820                       $30,000     $15,000
                         White             $21,975                 $15,480                       $47,505     $26,130
                  Figure 1. Median annual incomes for incarcerated people prior to incarceration and non-
                  incarcerated people ages 27-42, in 2014 dollars, by race/ethnicity and gender.



                                                                        Men                         Women
                                                       All               52%                           42%
                                                 Black                   44%                           47%
                                           Hispanic                      34%                           21%
                                                White                    54%                           41%
                                         Figure 2. Percentage difference between the median
                                         annual incomes for incarcerated people prior to
                                         incarceration and non-incarcerated people ages 27-42, in
                                         2014 dollars, by race/ethnicity and gender.


                While the gap in income is most dramatic for White men, White men have the highest
                incomes. By contrast, the income gap is smallest for Hispanic women, but Hispanic
                women have the lowest incomes.

                Not only are the median incomes of incarcerated people prior to incarceration lower than
                non-incarcerated people, but incarcerated people are dramatically concentrated at the
                lowest ends of the national income distribution:




https://www.prisonpolicy.org/reports/income.html                                                                           Page 2 of 13
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 68 of 278




              EXHIBIT 9
                         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 69 of 278
How much do incarcerated people earn in each state? | Prison Policy Initiative                           7/30/20, 5:15 PM




       How much do incarcerated people
       earn in each state?
       Prison wages come up again and again in the context
       of prison conditions and policies. So, we found the
       most up-to-date information for each state.
       by Wendy Sawyer, April 10, 2017

       How much do incarcerated people earn? For this update, we combed
       through the policies of state correctional agencies and any other available
       sources, and found information for every state. Despite the inaccessibility of
       data for some state prison jobs, this is the most comprehensive list of
       wages paid to incarcerated people available today:

         Wages are per hour. Some states publish wage policies differently. For
        states that calculate wages on daily, weekly, monthly, and annual bases,
           I calculated the hourly rates based on work hours per day and work
         days per month, according to the written policies or what was reported
         in the 2001 Corrections Yearbook survey. For states where I could find
         no information on work hours, I assumed 22 work days per month and
          an average workday of 6.35 hours (for regular jobs) or 6.79 hours (for
              industry jobs) per day. I included all non-industry jobs paid by
          correctional agencies as “regular prison jobs” for the table, including
        rare and off-site jobs that pay more. In many states, most regular prison
        jobs pay well below the highest rates stated here. See the Appendix for
                                        policy details.
                                    Regular jobs                        Jobs in state-owned businesses
                                   (non-industry)                         (“Correctional Industries”)
                                   Low             High                 Low            High
         Alabama                   0.00            0.00                 0.25           0.75
         Alaska                    0.30            1.25                 0.65           4.90


https://www.prisonpolicy.org/blog/2017/04/10/wages/                                                           Page 1 of 5
                         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 70 of 278
How much do incarcerated people earn in each state? | Prison Policy Initiative              7/30/20, 5:15 PM



         Arizona                   0.15            0.50                 0.20     0.80
         Arkansas                  0.00            0.00                 0.00     0.00
         California                0.08            0.37                 0.30     0.95
         Colorado                  0.13            0.38                 n/a      n/a
         Connecticut               0.13            1.00                 0.30     1.50
         Delaware                  n/a             n/a                  0.25     2.00
         Florida                   0.00            0.32                 0.20     0.55
         Georgia                   0.00            0.00                 0.00     0.00
         Hawaii                    0.25            0.25                 0.50     2.50
         Idaho                     0.10            0.90                 n/a      n/a
         Illinois                  0.09            0.89                 0.30     2.25
         Indiana                   0.12            0.25                 n/a      n/a
         ⇡
         Show all states
         ⇣
         Average                   0.14            0.63                 0.33     1.41

       One major surprise: prisons appear to be paying incarcerated people less
       today than they were in 2001. The average of the minimum daily wages paid
       to incarcerated workers for non-industry prison jobs is now 86 cents, down
       from 93 cents reported in 2001. The average maximum daily wage for the
       same prison jobs has declined more significantly, from $4.73 in 2001 to
       $3.45 today. What changed? At least seven states appear to have lowered
       their maximum wages, and South Carolina no longer pays wages for most
       regular prison jobs – assignments that paid up to $4.80 per day in 2001.
       With a few rare exceptions, regular prison jobs are still unpaid in Alabama,
       Arkansas, Florida, Georgia, and Texas.

       Incarcerated people assigned to work for state-owned businesses earn
       between 33 cents and $1.41 per hour on average – roughly twice as much

https://www.prisonpolicy.org/blog/2017/04/10/wages/                                              Page 2 of 5
                         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 71 of 278
How much do incarcerated people earn in each state? | Prison Policy Initiative              7/30/20, 5:15 PM




       as people assigned to regular prison jobs. Only about 6 percent of people
       incarcerated in state prisons earn these “higher” wages, however. An even
       tinier portion of incarcerated workers are eligible for “prevailing local
       wages” working for private businesses that contract with states through the
       PIE program. The vast majority spend their days working in custodial,
       maintenance, grounds keeping, or food service jobs for the institutions that
       confine them.

       The wages listed above do not include any deductions, which in reality
       often leave incarcerated workers with less than half of their gross pay. In
       Massachusetts, for example, at least half of each paycheck goes into a
       savings account to pay for expenses after release. “Any and all funds” can
       be used to pay court-assessed fines, court costs, victim witness
       assessments, etc. New Mexico deducts 15-50% of each paycheck for a
       Crime Victims Reparations Fund, discharge money, and family support.
       These policies arguably serve legitimate purposes, but such deductions
       also mean that $1 per day earned to make day-to-day life behind bars more
       bearable is really 50 cents (or even less).

       The question of wages paid for prison labor is an important one, especially
       when we consider the relative costs of fees charged and things sold to
       incarcerated people. The value of a dollar is different when you earn
       pennies per hour. (And in six states, the wage is almost always zero pennies
       per hour.) In Colorado, for example, it costs an incarcerated woman two
       weeks’ wages to buy a box of tampons; maybe more if there’s a shortage.
       Saving up for a $10 phone card would take almost two weeks for an
       incarcerated person working in a Pennsylvania prison.


             With no savings, how can people possibly afford
             the immediate costs of food, housing, healthcare,
https://www.prisonpolicy.org/blog/2017/04/10/wages/                                              Page 3 of 5
                         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 72 of 278
How much do incarcerated people earn in each state? | Prison Policy Initiative              7/30/20, 5:15 PM




             transportation, child support, and supervison fees
             once released?

       Making it hard for incarcerated people to earn real money hurts their
       chances of success when they are released, too. With little to no savings,
       how can they possibly afford the immediate costs of food, housing,
       healthcare, transportation, child support, and supervison fees? People with
       felony convictions are often ineligible for government benefit programs like
       welfare and food stamps, and face barriers to finding stable housing and
       employment. And they may leave prison with just a bus ticket and $50 of
       “gate money,” if they have no other savings. So the meager earnings from
       prison work assignments can be essential to a person’s success – and even
       survival – when they return to their community.

       Most prison jobs teach incarcerated people very few skills relevant to the
       labor market they will rejoin upon release, so the wages they earn may be
       the only payoff they see. These perpetually low wages are especially
       frustrating when we consider the increasing expenses incarcerated people
       face, both inside and after release. Of course, raising wages is a tough sell
       politically, but policymakers and the public must acknowledge that almost
       everyone in prison will eventually be released. Their success and
       independence depends largely on financial stability, which is undermined by
       low wages, nickel-and-diming through “user fees,” mandatory deductions,
       and work that does little to prepare them for work outside of prisons.
       Forward-thinking policymakers must consider the importance of earnings
       and relevant job training for people they hope will be independent one day.

       For details about each state’s wage policies, see the Appendix.

       Updated April 28, 2017 with information from a new source on Oklahoma’s


https://www.prisonpolicy.org/blog/2017/04/10/wages/                                              Page 4 of 5
                         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 73 of 278
How much do incarcerated people earn in each state? | Prison Policy Initiative              7/30/20, 5:15 PM




       regular prison jobs (non-industry). Originally, I included information based
       on a DOC website statement that these jobs pay up to $20 per month.
       According to DOC policy, however, most pay between $7.23 and $14.45 per
       month, and the highest possible wage for “special project pay” is 54 cents
       per hour. The averages have been updated to reflect these changes as well.




https://www.prisonpolicy.org/blog/2017/04/10/wages/                                              Page 5 of 5
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 74 of 278




              EXHIBIT 10
                         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 75 of 278
The Company Store | Prison Policy Initiative                                                                                            7/25/20, 5:10 PM




            The Company Store:
            A Deeper Look at Prison Commissaries
            By Stephen Raher
            May 2018
            Press release

            Prison commissaries are an essential but unexamined part of prison life. Serving as the core of the prison retail market,
            commissaries present yet another opportunity for prisons to shift the costs of incarceration to incarcerated people and their
            families, often enriching private companies in the process. In some contexts, the financial exploitation of incarcerated people
            is obvious, evidenced by the outrageous prices charged for simple services like phone calls and email. When it comes to
            prison commissaries, however, the prices themselves are not the problem so much as forcing incarcerated people — and by
            extension, their families — to pay for basic necessities.

            Understanding commissary systems can be daunting. Prisons are unusual retail settings, data are hard to find, and it’s hard to
            say how commissaries “should” ideally operate. As the prison retail landscape expands to include digital services like
            messaging and games, it becomes even more difficult and more important for policymakers and advocates to evaluate the
            pricing, offerings, and management of prison commissary systems.



            The current study

            To bring some clarity to this bread-and-butter issue for incarcerated people, we analyzed commissary sales reports from state
            prison systems in Illinois, Massachusetts, and Washington. We chose these states because we were able to easily obtain
            commissary data, but conveniently, these three states also represent a decent cross section of prison systems, encompassing a
            variety of sizes and different types of commissary management. 1

            We found that incarcerated people in these states spent more on commissary than our previous research suggested, and most
            of that money goes to food and hygiene products. We also discovered that even in state-operated commissary systems, private
            commissary contractors are positioned to profit, blurring the line between state and private control.

            Lastly, commissary prices represent a significant financial burden for people in prison, even when they are comparable to
            those found in the "free world." Yet despite charging seemingly "reasonable" prices, prison retailers are able to remain
            profitable, which raises serious concerns about new digital products sold at prices far in excess of market rates.



            How much do incarcerated people spend in the commissary?

            In Illinois and Massachusetts, incarcerated people spent an average of over $1,000 per person at the commissary during the
            course of a year. Annual per capita sales in Washington were about half as much. 2




https://www.prisonpolicy.org/reports/commissary.html                                                                                          Page 1 of 12
                          Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 76 of 278
The Company Store | Prison Policy Initiative                                                                                                                     7/25/20, 5:10 PM



                                                                 Illinois                Massachusetts                    Washington                 Average
            Annual Commissary Sales                         $48,416,118              $11,713,446                                 $8,696,721

            Avg Daily Prison Pop                            43,199                   9,703                                             16,943
            Per-person Annual Sales                         $1,121                   $1,207                                              $513 $947

            Commissary operator                             State DOC                Contractor (Keefe)                          State DOC
            Table 1. Incarcerated people spent an average of $947 per person, per year, in the three sampled states. Spending did not seem to vary based on whether
            the commissary operator was private (as in Massachusetts) or state-run (in Illinois and Washington). See Footnote 2 and Footnote 4 for details about the
            data sources.


            Per-person commissary sales for the three sampled states amounted to $947, well over the typical amount incarcerated people
            earn working regular prison jobs in these states ($180 to $660 per year). The per-person sales were also higher than a previous
            survey had suggested. 3 In 2016, we estimated that prison and jail commissary sales amount to $1.6 billion per year
            nationwide, based in part on data from a 34-state survey by the Association of State Correctional Administrators. But the more
            recent and more detailed data presented in this report suggest that commissary might be an even higher-grossing industry than
            we previously thought.

            There were important state differences in commissary sales, however. Washington’s per-person average was dramatically
            lower than the other two states’. The reason for this difference isn’t entirely clear, but it seems that personal property policies
            issued by the Department of Corrections are at least partially responsible for this significant disparity.



            What are people buying?

            Annual per-person sales averages only tell part of the story. We also wanted to look closely at what people were spending their
            money on. To do this, we obtained detailed inventory reports from the three commissary systems and categorized (when
            possible) each inventory item and its commensurate sales figures. 4




https://www.prisonpolicy.org/reports/commissary.html                                                                                                                   Page 2 of 12
                         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 77 of 278
The Company Store | Prison Policy Initiative                                                                                              7/25/20, 5:10 PM



            unappealing food. Another leading problem with prison food is inadequate nutritional content. While the commissary may
            help supplement a lack of calories in the cafeteria (for a price, of course), it does not compensate for poor quality. No fresh
            food is available, and most commissary food items are heavily processed. Snacks and ready-to-eat food are major sellers,
            which is unsurprising given that many people need more food than the prison provides, and the easiest — if not only —
            alternatives are ramen and candy bars.

            These data contradict the myth that incarcerated people are buying luxuries;           It's a myth that incarcerated
            rather, most of the little money they have is spent on basic necessities.              people are buying luxuries;
            Consider: If your only bathing option is a shared shower area, aren’t shower           rather, most of the little money
            sandals a necessity? Is using more than one roll of toilet paper a week really a       they have is spent on basic
            luxury (especially during periods of intestinal distress)? 5 Or what if you have a     necessities.
            chronic medical condition that requires ongoing use of over-the-counter
            remedies (e.g., antacid tablets, vitamins, hemorrhoid ointment, antihistamine, or
            eye drops)? All of these items are typically only available in the commissary, and only for those who can afford to pay.

            Bringing this discussion into the realm of the concrete, consider the following examples from Massachusetts. In FY 2016,
            people in Massachusetts prisons purchased over 245,000 bars of soap, at a total cost of $215,057. That means individuals paid
            an average of $22 each for soap that year, even though DOC policy supposedly entitles them to one free bar of soap per
            week. 6 Or to take a different example: the commissary sold 139 tubes of antifungal cream. Accounting for gross revenue of
            just $556, the commissary contractor is obviously not getting rich selling antifungal cream, no matter the mark-up—instead,
            the point is that it’s hard to imagine why anyone would purchase antifungal cream other than to treat a medical condition. Yet
            Massachusetts has forced individual commissary customers to pay for their own treatment, at $4 per tube, which can represent
            four days’ wages for an incarcerated worker. 7



            How do incarcerated people afford commissary?



                  Policies drive consumption: property ownership and prison pay
                  rates

                  One thing that may encourage or suppress commissary sales are prison policies regarding property
                  ownership. Washington, with its low per-capita sales, has a statewide personal property policy that
                  strictly limits the types and number of items people can own. The intersection between the policy
                  and the commissary is most clearly seen in the area of clothing: beyond the standard-issue
                  wardrobe, males are allowed only four items (a hat, raingear, shoes, and sandals). Not surprisingly,
                  given this parsimonious policy, clothing sales in the Washington DOC commissary are extremely
                  low, at an average of $1 per person per year. But in Illinois, where property ownership rules vary
                  from prison to prison, there are apparently more opportunities for people to purchase their own
                  clothes, since annual spending on apparel averages $77 per person.

                  Another factor that may influence commissary spending habits is the pay rate for incarcerated
                  labor. To be clear, not all incarcerated people are lucky enough to have jobs, no state pays even
                  close to minimum wage to incarcerated workers, and most money spent in commissaries is
                  probably traceable to funds transferred in from family members. 8




            For many people in prison, their meager earnings go right back to the prison commissary, not unlike the sharecroppers and
            coal miners who were forced to use the “company store.” When their wages are not enough, they must rely on family
            members to transfer money to their accounts — meaning that families are effectively forced to subsidize the prison system. 9
            Others in prison who lack such support systems simply can’t afford the commissary at all.



https://www.prisonpolicy.org/reports/commissary.html                                                                                          Page 5 of 12
                           Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 78 of 278
The Company Store | Prison Policy Initiative                                                                                                                            7/25/20, 5:10 PM



               Item                           Illinois                                Massachusetts                                    Washington                           Amazon
                                                          Local                                         Local                                           Local
                                  Commissary              Retail              Commissary                Retail                Commissary                Retail
            VO5                                                                                                                                      $1.19
                                                            $0.99                                    $1.29 (Star
            shampoo               $1.25 (LIN) to                                                                              $1.71 (no size         (Bartell’s
                                                          (Jewel,             $1.38                  Market,                                                                $4.88
            12.5 oz.              $1.69 (VIE)                                                                                 specified)             Drugstore,
                                                         Chicago)                                    Cambridge)
            bottle                                                                                                                                   Seattle)
                                                                                                     Unable to
                                                                                                     locate;
                                                            $0.35                                    comparable                                                             $0.57
                                                                                                                                                     $1.20
                                                           (based                                    product                                                                (based
            Bic twin                                                                                                                                 (based on
                                  $0.12 (HIL) to         on $3.49                                    (Gillette)                                                             on
            razor                                                             $0.15                                           $0.22                  5.99 for
                                  $0.18 (LIN)             for pkg                                    available @                                                            $5.72
            (single)                                                                                                                                 pkg of 5)
                                                            of 10)                                   $1.20                                                                  for pkg
                                                                                                                                                     (Bartell’s)
                                                          (Jewel)                                    (based on                                                              of 10)
                                                                                                     $11.99/pk
                                                                                                     of 10)
                                                              $0.34                                                                                                         $0.71
                                                             (based                                                           $0.25 or                                      (based
            Maruchan              $0.25                                                                                                              $0.89
                                                              on $1                                  $0.59 (Star              $0.29 (no                                     on
            beef                  (multiple                                   $0.40                                                                  (IGA
                                                            for pkg                                  Market)                  brand                                         $16.99
            ramen                 locations)                                                                                                         Seattle)
                                                               of 3)                                                          specified)                                    for case
                                                            (Jewel)                                                                                                         of 24)
            Mrs.                  $2.98
                                                                                                                                                     $4.09
            Dash                  (multiple) to               $2.99                                  $3.49 (Star
                                                                              $2.40                                           not available          (IGA                   $2.94
            2.5 oz.               $3.26                     (Jewel)                                  Market)
                                                                                                                                                     Seattle)
            bottle                (multiple)
            Table 3. While prices for some items are comparable or even lower than prices found in free-world stores, the costs are significant for incarcerated people and their
            families. (Note that in Illinois, commissary prices vary by facility, so the abbreviations for facilities charging the lowest and highest prices are given.) See Footnote 4 for
            data sources.


            The other thing to keep in mind when comparing commissary prices to the free world is that people in prison have drastically
            less money to spend. So, while $1.87 may sound like a fair price to pay for a month’s worth of dental floss, the transaction
            feels very different from the perspective of someone in a Massachusetts prison who earns 14 cents per hour and has to work
            over 13 hours to pay off that floss. 12 Or, to consider a different scenario: the average person in the Illinois prison system
            spends $80 a year on toiletries and hygiene products — an amount that could easily represent almost half of their annual
            wages. 13



            Privatization can take different forms

            When a prison system’s commissary is run by a private company, it raises logical concerns about fairness and coercion. In
            2016, when one of the largest prison food service/commissary companies (Trinity Services Group) merged with another
            dominant commissary company (Keefe Group), we expressed concerns about the concentration of power and diminished
            competition — and quality — that would result. The passage of time has confirmed these fears: by 2017, maggots, dirt, and
            mold were reported in meals served by Trinity; these quality problems along with small portions led to multiple prison
            protests and $3.8 million in fines for contract violations in Michigan alone.

            But exploitation can occur even if a system is not fully privatized. Of the three states we examined, only Massachusetts has a
            contractor-operated commissary system. It also has the highest per-person average commissary spending. It is tempting to
            conclude that the profit motive of commissary contractors leads to higher mark-ups and thus higher per capita spending, but
            we would need a larger sample size to test this hypothesis. What is notable in our three-state survey is that Illinois, with its
            state-run commissary, had per capita sales almost as high as Massachusetts’ contractor-run system, so a state-run system is

https://www.prisonpolicy.org/reports/commissary.html                                                                                                                         Page 7 of 12
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 79 of 278




              EXHIBIT 11
7/30/2020               Case 3:20-cv-05309-CRB TheDocument        11 Filed
                                                   Hidden Cost of Incarceration    08/04/20
                                                                                | The               Page 80 of 278
                                                                                      Marshall Project


        NEWS



        The Hidden Cost of Incarceration
        Prison costs taxpayers $80 billion a year. It costs some families everything
        they have.




        Telita Hayes has spent thousands of dollars keeping in touch with her ex-husband, William
        Reese, who is incarcerated at Louisiana State Penitentiary. OLIVIA PERILLO FOR THE MARSHALL
        PROJECT AND THE NEW YORK TIMES




        By NICOLE LEWIS and BEATRIX LOCKWOOD


        Every month, Telita Hayes adds nearly $200 to the commissary account for her ex-husband,
        William Reese, who has been in the Louisiana State Penitentiary for 28 years.

        Each prisoner there is given three meals a day and some personal hygiene items, like soap and
        toothpaste. But when Reese gets hungry between meals, or when his state-issued supplies run out,
        the commissary money buys him extra food and other necessities.

            at is not the only way his imprisonment drains her wallet. On top of the $2,161 she has put in his
        commissary account so far this year, Hayes has paid $3,586 in charges for talking to him on the

https://www.themarshallproject.org/2019/12/17/the-hidden-cost-of-incarceration                                       1/5
7/30/2020               Case 3:20-cv-05309-CRB TheDocument        11 Filed
                                                   Hidden Cost of Incarceration    08/04/20
                                                                                | The               Page 81 of 278
                                                                                      Marshall Project


        The Marshall Project is partnering with The New York Times Race/Related
        newsletter to present a weeklong series on families of the incarcerated.
        This is the ﬁrst of ﬁve parts.


        phone when she cannot make the hourlong drive to the prison, and even $419 for emails sent
        through the prison’s email system.



            e Bureau of Justice Statistics reckons that the United States spends more than $80 billion each
        year to keep roughly 2.3 million people behind bars. Many experts say that gure is a gross
        underestimate, though, because it leaves out myriad hidden costs that are often borne by prisoners
        and their loved ones, with women overwhelmingly shouldering the nancial burden.                                     ese costs
        rise during the holiday season, relatives of people in prison say, as they make more visits, call more
        often and send more care packages.

        National data is rarely gathered on how much prisoners’ families pay into the corrections system.
        So to better understand the hidden costs of incarceration,                            e Marshall Project asked people to
        document their spending. Nearly 200 people responded. Many families said they shell out
        hundreds of dollars each month to feed, clothe and stay connected to someone behind bars,
        paying for health care, personal hygiene items and phone calls and other forms of communication.


                                                                                 Hayes pulled out a t-shirt with her
                                                                                 ex-husband's photo on it that she
                                                                                 made to attend a rodeo. OLIVIA
                                                                                 PERILLO FOR THE MARSHALL PROJECT AND THE
                                                                                 NEW YORK TIMES




        Hayes said she spends an additional $200 on visits and phone calls around Christmastime. Prison
        is tough enough; surviving it alone is even harder—especially during the holidays.



        “I think the biggest misconception that people have about prison is that ‘the state’ pays for
        everything,” wrote Connie Martin, 50, from Hazel Park, Michigan. “No one realizes that it’s the

https://www.themarshallproject.org/2019/12/17/the-hidden-cost-of-incarceration                                                          2/5
7/30/2020               Case 3:20-cv-05309-CRB TheDocument        11 Filed
                                                   Hidden Cost of Incarceration    08/04/20
                                                                                | The               Page 82 of 278
                                                                                      Marshall Project


        friends and families of loved ones that pay.”

            e Prison Policy Initiative, an organization working to reduce mass incarceration, estimates that
        families spend $2.9 billion a year on commissary accounts and phone calls. Families are also often
        responsible for paying court fees, restitution and nes when a member goes to prison. According to
        a 2015 report by the Ella Baker Center for Human Rights, Forward Together, and Research Action
        Design, the average family paid roughly $13,000 in nes and fees.

        Kae Boone, 52, says she spends $100 a month on her boyfriend, Charles Lee Isaac, 52, who is
        incarcerated at the Graceville Work Camp in Graceville, Florida, for failing a drug test, a violation of
        his parole for an earlier o ense. Boone says the money mostly goes toward toiletries and food.                      e
        one hotel-sized bar of soap Isaac gets each week from the prison won’t last through a full week of
        showers.

        Keeping him clean and fed has forced Boone to make trade-o s in her own life. Sometimes she
        struggles to pay her own bills. “I had one of my cars repossessed because I would prefer to send
        him money and make sure he’s taken care of,” she said.



        In many facilities, basic items are sold by private vendors, often with substantial markups or added
        service fees. Over the years, the cost to families has increased as prisons and jails across the
        country increasingly outsource many of the basic functions of running a correctional facility to
        private companies.


                                                                                 Hayes puts on her ex-husband's
                                                                                 favorite shoes at her home as she
                                                                                 prepares to go visit him at The
                                                                                 Louisiana State Penitentiary. OLIVIA
                                                                                 PERILLO FOR THE MARSHALL PROJECT AND THE
                                                                                 NEW YORK TIMES




        It is a trend that has accelerated since the 2008 recession, as state legislatures have looked for ways
        to bring down the rising cost of incarceration, according to Hadar Aviram, a professor at the
        University of California, Hastings College of the Law. “Public prisons are public only by name,” she
        said. “      ese days, you pay for everything in prison.”




https://www.themarshallproject.org/2019/12/17/the-hidden-cost-of-incarceration                                                  3/5
7/30/2020               Case 3:20-cv-05309-CRB TheDocument        11 Filed
                                                   Hidden Cost of Incarceration    08/04/20
                                                                                | The               Page 83 of 278
                                                                                      Marshall Project


        Prison o cials often say the switch to private vendors makes the prisons more secure and prevents
        contraband from being smuggled in with outside food or gifts. Many families say they’re now
        paying more for the same goods they used to be able to purchase on their own.

        “Back in the day, we could buy underwear and tennis shoes and jeans and have it shipped directly
        to the inmate,” said Hayes, who is 50. Now, she said, she has to go through approved vendors.

        “    e price is jacked up on everything,” she said. Over the two years since the couple reconnected
        after a 12-year separation, Hayes estimates that she has spent upward of $10,000 supporting him in
        prison. Her ex-husband is serving a life sentence for aggravated rape, so the costs of staying in
        touch could extend for many years.

        When Dawn Hodges, 47, moved back to her hometown, she learned that her childhood friend T.J.
        Davis, also 47, was serving a two-year sentence for driving on a suspended license. Davis had been
        in and out of prison over the years as he struggled to overcome a drug addiction. Although he had
        been sober and out of trouble for nearly a decade, the driving charge violated the terms of his
        parole.

        At rst, Hodges wrote Davis letters. But when their exchanges rekindled old feelings, they wanted
        to stay in touch more often, so Hodges bought Davis a tablet device.                 e tablets, which cost $80,
        o er Florida prisoners more ways to connect with people back home, including email and video
        calls—but at a price.

        Each email requires a digital “stamp,” which costs $12 for a set of 30. Pictures and attachments
        require an additional stamp. Hodges says she emails Davis at least once a day, blowing through 30
        to 40 stamps a month.

        Jennifer Erschabek, executive director of the Texas Inmate Families Association, considers the
        money that people like Hodges spend an additional tax.                   e high prices are the result of contracts
        that are written with pro ts in mind, she said. Texas recently reduced the cost of telephone calls
        with prisoners to 6 cents a minute, from 23 cents, by negotiating a better deal with the provider.

        In states where the rates are still exorbitant, it is perilously easy to binge on expensive services to
        stay in touch. As a result, people trade tips for saving money through numerous Facebook groups
        and chat rooms for families of the incarcerated.




https://www.themarshallproject.org/2019/12/17/the-hidden-cost-of-incarceration                                               4/5
7/30/2020               Case 3:20-cv-05309-CRB TheDocument        11 Filed
                                                   Hidden Cost of Incarceration    08/04/20
                                                                                | The               Page 84 of 278
                                                                                      Marshall Project


                                                                                 The Louisiana State Penitentiary,
                                                                                 known as Angola Prison, in
                                                                                 December. OLIVIA PERILLO FOR THE
                                                                                 MARSHALL PROJECT AND THE NEW YORK TIMES




        Whatever their workarounds, family members said the strain of nding the money to stay in touch
        and ease the burdens of incarceration exacts a continual emotional toll.

        “At times I can’t a ord stamps, and my loved one feels forgotten about, but life is expensive out
        here,” wrote Jestine Pudlo, 24, of Crystal River, Florida. “I can’t a ord to put money on the phone,
        either, so I have to decline calls, and it hurts my heart to do that.”

        In November and December, people incarcerated in federal prisons are allowed to receive an extra
        100 minutes of phone calls. Family members say the extra time can feel like a lifeline because of
        restrictions on receiving gifts from outside prison.

            ose limitations make calls and visits around the holidays extremely important, wrote Sheena
        Perron, 34, from St. Paul, Minnesota. “I nd myself willing to put myself in a nancial crunch just to
        make that communication happen!”




https://www.themarshallproject.org/2019/12/17/the-hidden-cost-of-incarceration                                             5/5
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 85 of 278




              EXHIBIT 12
                          Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 86 of 278
Following the Money of Mass Incarceration | Prison Policy Initiative                                         7/30/20, 5:20 PM




                Following the Money of Mass Incarceration
                By Peter Wagner and Bernadette Rabuy
                January 25, 2017

                The cost of imprisonment — including who benefits and who pays — is a major part of
                the national discussion around criminal justice policy. But prisons and jails are just one
                piece of the criminal justice system and the amount of media and policy attention that the
                various players get is not necessarily proportional to their influence.

                In this first-of-its-kind report, we find that the system of mass incarceration costs the
                government and families of justice-involved people at least $182 billion every year. In
                this report:

                         we provide the significant 1 costs of our globally unprecedented system of mass
                         incarceration and over-criminalization,
                         we give the relative importance of the various parts,
                         we highlight some of the under-discussed yet costly parts of the system, and then
                         we share all of our sources so that journalists and advocates can build upon our
                         work.




https://www.prisonpolicy.org/reports/money.html                                                                  Page 1 of 18
                          Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 87 of 278
Following the Money of Mass Incarceration | Prison Policy Initiative                                         7/30/20, 5:20 PM




                Our goal with this report is to give a hint as to how the criminal justice system works by

https://www.prisonpolicy.org/reports/money.html                                                                  Page 2 of 18
                          Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 88 of 278
Following the Money of Mass Incarceration | Prison Policy Initiative                                            7/30/20, 5:20 PM



                agencies providing police protection, judicial, or correctional services, sheriffs’
                expenditures are prorated by function to corrections, policing, and judicial and legal.   18



                Civil asset forfeiture: Our $4.5 billion figure reflects the net assets of the
                Department of Justice and Treasury forfeiture funds in fiscal year 2014 as reported on
                page 10 of the Institute for Justice’s 2015 report, Policing for Profit: The Abuse of Civil
                Forfeiture, 2nd Edition. According to the Institute for Justice, net assets are a more stable
                metric than annual deposits into the forfeiture funds (over $5 billion) because net assets
                measure the funds remaining after the government pays various obligations like payments
                to victims. Notably, this figure is an undercount of the total because it does not include
                state forfeiture revenue. According to the Institute of Justice, “Unfortunately, deriving
                similar totals at the state level is impossible because most states require little to no public
                reporting of forfeiture activity. However, of the [26] states from which the Institute for
                Justice was able to obtain usable data, the totals are” more than $254 million. (page 11)

                There is likely some overlap between the $4.5 billion net assets of the Department of
                Justice and Treasury forfeiture funds and the expenditures reported for the policing and
                judicial and legal systems. We didn’t adjust the policing and judicial and legal system
                figures because it is likely impossible to figure out how much overlap there is and to
                determine how the money is distributed among the various government agencies. The
                federal government and states vary in what percentage of the seized property can be kept
                by the law enforcement agency that seized the property.

                While this report adjusts policing and judicial and legal costs to focus on the criminal
                parts of these systems and exclude the civil parts, we include civil asset forfeiture because
                civil asset forfeiture is a mechanism by which law enforcement agencies can seize and
                retain property on the suspicion that the property is connected to a crime.

                Bail fees: In its report, For Better or For Profit: How the Bail Bonding Industry
                Stands in the Way of Fair and Effective Pretrial Justice, the Justice Policy Institute uses a
                figure of $14 billion in bail bonds written every year, and cites its source as an email
                from Dennis Bartlett from the American Bail Coalition (which lobbies on behalf of the
                bail bondsman industry) in footnote 2 of the Executive Summary of the report. Since
                defendants and their family members typically pay 10% to commercial bail bond
                agencies as a nonrefundable fee, this comes out to $1.4 billion actually paid by the
                families. To learn more about the high costs of money bail in the U.S., see our report
                Detaining the Poor: How money bail perpetuates an endless cycle of poverty and jail
                time.

                Commissary: For our calculations of the total value of commissary expenditures, see
                Stephen Raher, Paging anti-trust lawyers: Prison commissary giants prepare to merge,

https://www.prisonpolicy.org/reports/money.html                                                                     Page 8 of 18
                          Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 89 of 278
Following the Money of Mass Incarceration | Prison Policy Initiative                                         7/30/20, 5:20 PM



                July 5, 2016. We assigned incarcerated people’s commissary purchases to a section on
                money spent by families precisely because incarcerated people don’t make very much
                money. Many people confined in jails don’t work, and four state prison systems 19 don’t
                pay at all. And the states that pay for work aren’t much better. Looking at just the states
                that paid incarcerated people for non-industry work in 2001, the average minimum wage
                per day was 93 cents. Therefore, the majority of the money spent on commissary comes
                from the families of incarcerated people and not from the incarcerated people themselves.

                As with the telephone industry (below), a portion of this cost to the families feeds back
                into the $81 billion correctional budgets via the corrupt commission system — where
                private companies provide commissary services for correctional facilities but share a
                percentage of the revenue with the government. In this way, it’s possible we are counting
                these dollars twice in our total estimate, although our methodology of ignoring costs
                under a billion dollars more than makes up for any double counting in this respect.

                Telephone calls: Lee Petro, pro bono counsel for the Wright Petitioners analyzed the
                2015 financial reports of 13 prison telephone companies, including the nation’s largest,
                which were required to submit that information to Alabama state regulators. For one large
                company, CenturyLink, he used the 2014 figure because an accounting change at that
                company included its other, non-prison related, businesses in the 2015 figure, but he
                expects the telephone figure for CenturyLink to be generally unchanged from 2014 to
                2015. Other companies not regulated by the state of Alabama are not included, so this is a
                slight under-estimate. In some locations these costs are physically paid by incarcerated
                people and in some cases by the families, but regardless of who makes the payment, the
                source of the funds is almost entirely the families.

                A large portion of this cost to the families feeds back into the $81 billion correctional
                budgets via the corrupt commission system — where contracts are awarded not on the
                basis of the best price and service to the consumer but on the size of the revenue that is
                paid to the government authority that awards the monopoly contract. In this way, it’s
                possible we are counting these dollars twice in our total estimate, although our
                methodology of ignoring costs under a billion dollars more than makes up for any double
                counting in this respect.

                Public Corrections Agencies: The Bureau of Justice Statistics reports that the
                combined total of federal, state and local expenditures on corrections — which includes
                prisons, jails, juvenile facilities, probation and parole, and immigration detention was
                $80.7 billion in 2012. Within this cost, we provide more detail:

                         Public employees: We multiplied the March 2012 payroll amount of
                         $3,199,078,000 for the 749,418 corrections employees at the federal, state, and


https://www.prisonpolicy.org/reports/money.html                                                                  Page 9 of 18
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 90 of 278




              EXHIBIT 13
8/3/2020                                                CaseIn 3:20-cv-05309-CRB            Document
                                                               Overcrowded San Quentin, Coronavirus         11 Filed
                                                                                                    Shelter-In-Place     08/04/20
                                                                                                                     Measures          PageQuality
                                                                                                                              Mean Decreased 91 of     278
                                                                                                                                                   of Life - The Appeal




      San Quentin State Prison.                                                                                                                                       (Photo by Justin Sullivan/Getty Images)



      Juan
      HainesMoreno
      Apr 16, 2020
                                                           IN OVERCROWDED SAN QUENTIN,
                                                           CORONAVIRUS SHELTER-IN-PLACE MEASURES
      SHARE                                                MEAN DECREASED QUALITY OF LIFE
                                                           With programming paused and prison jobs reduced, people
                                                           inside will not be able to earn good-time credits and are cut
                                                           off from a means of supporting themselves.
                                                           Juan Moreno Haines is an award-winning incarcerated journalist and a member
                                                           of the Society of Professional Journalists.
                                                           Before COVID-19 came to San Quentin, the state prison was already
                                                           dangerously overcrowded. Now that the virus is here, crowding is making it
                                                           difﬁcult to maintain social distancing—keeping a distance of at least 6 feet
                                                           between people, as recommended by the Centers for Disease Control and
                                                           Prevention.
                                                           Programming has been cancelled, and prisoners will miss out on opportunities
                                                           to earn good-time credits and may face longer prison stays as a result. Many
                                                           can no longer work their jobs, cutting off the only means that some of San
                                                           Quentin’s older and longer-sentenced population, whose loved ones have
                                                           passed away, have to support themselves.
https://theappeal.org/san-quentin-state-prison-coronavirus-shelter-in-place/                                                                                                                                    1/4
8/3/2020                                                CaseIn 3:20-cv-05309-CRB            Document
                                                               Overcrowded San Quentin, Coronavirus         11 Filed
                                                                                                    Shelter-In-Place     08/04/20
                                                                                                                     Measures          PageQuality
                                                                                                                              Mean Decreased 92 of     278
                                                                                                                                                   of Life - The Appeal

                                                           On April 12, San Quentin’s North Block was at 183 percent capacity, housing 757
                                                           prisoners in 414 cells. West Block was at 191 percent capacity, with 859
                                                           prisoners in 449 cells.
                                                           Each 4-by-10-foot cell has a metal sink and toilet that two prisoners share. The
                                                           bunk beds are 2 1/2 feet wide and 6 feet, 5 inches long. There’s about 3 feet of
                                                           clearance between the bunks. Two 6-cubic-foot lockers are attached to the side
                                                           and back wall. Additional storage space is found under the bottom bunk and on
                                                           top of the back wall locker.
                                                           Overcrowding was deadly long before the pandemic. In 2011, the United States
                                                           Supreme Court said that crowding in California’s prisons created an inadequate
                                                           medical care delivery system that caused unnecessary deaths. The conditions
                                                           violated the U.S. Constitution’s ban against cruel and unusual punishment. As a
                                                           remedy, the California Department of Corrections and Rehabilitation (CDCR)
                                                           was ordered to reduce the total prison population to 137.5 percent of the
                                                           system’s designed capacity. The court left it up to CDCR to ﬁgure out a plan,
                                                           and gave prison ofﬁcials leeway to keep some prisons above 137.5 percent of
                                                           designed capacity so long as other prisons’ populations were low enough to
                                                           balance things out. The court appointed J. Clark Kelso as receiver to carry out
                                                           the court order.
                                                           While the state has made some overall reductions in its prison population since
                                                           then, San Quentin’s North and West Blocks have remained crowded.
                                                           Spokespersons from the Ella Baker Center for Human Rights wrote to San
                                                           Quentin prisoners, “We and our allies continue to request for a reduction of
                                                           prison capacity by releasing older folks and those with chronic health
                                                           conditions.”
                                                           On April 1, CDCR top administrator Ralph M. Diaz and Kelso issued a joint
                                                           memorandum to prison employees. “In order to reduce the spread of COVID-19,
                                                           and avoid the dangerous consequences of transmission, we have determined
                                                           that it is necessary to accelerate the release of certain nonviolent inmates who
                                                           are within 60 days of release, and some patients receiving hospice care,” it
                                                           read. “There may be further steps at population reduction which may need to be
                                                           taken in the next days or weeks, and we will inform you of those decisions if and
                                                           when they are made.”


                                                           To prevent the spread of the virus, new restrictions have been added to daily
                                                           life. North and West Blocks have alternated access to the prison yard, with
                                                           segments of the blocks visiting in shifts.
                                                           During a March 13 meeting with prison ofﬁcials, the San Quentin Inmate
                                                           Advisory Council (IAC) asked to receive notiﬁcations and status reports “during
                                                           quarantines or modiﬁed programs.” IAC President Christopher Scull, who said
                                                           he acts as a liaison “for policy issues and to dialogue between both parties,” led
                                                           the meeting.
                                                           The administration responded that “communication is very important during
                                                           moments like this.”
                                                           On March 20, a federal judge created a task force of lawyers, CDCR ofﬁcials
                                                           and others to address the COVID-19 pandemic’s effect on California’s prisons.

https://theappeal.org/san-quentin-state-prison-coronavirus-shelter-in-place/                                                                                              2/4
8/3/2020                                                CaseIn 3:20-cv-05309-CRB            Document
                                                               Overcrowded San Quentin, Coronavirus         11 Filed
                                                                                                    Shelter-In-Place     08/04/20
                                                                                                                     Measures          PageQuality
                                                                                                                              Mean Decreased 93 of     278
                                                                                                                                                   of Life - The Appeal

                                                           Prison ofﬁcials report that since March 26, all individuals are screened every
                                                           time they enter a facility or CDCR ofﬁce. Persons showing any symptoms of
                                                           respiratory illness are not permitted to enter.
                                                           On March 30, Diaz issued a memo to the prisoner population that partly read:
                                                           “We have stopped programs, we have limited movement, and we are no longer
                                                           allowing volunteers and program providers to come into our institutions.”
                                                           “The families of incarcerated people have not gone untouched in these
                                                           decisions,” the memo continued. “We know the impact a support system has on
                                                           an incarcerated person’s success is immeasurable. With that in mind, I have
                                                           asked our partners to brainstorm ways to increase opportunities for
                                                           engagement between the incarcerated populations and their support systems.”
                                                           The reduction in programming comes at a time when state lawmakers are
                                                           considering a measure, introduced in late February, that would prevent
                                                           disruptions to credits due to transfers, and ensure that “programming is offered
                                                           even if the facility is on lockdown and that credits are received when the prison
                                                           cancels a program.”
                                                           Free telephone calls by Global Tel Link “will be available from 12:01 a.m. to 12:59
                                                           p.m. Tuesdays, Wednesdays and Thursdays through the end of April 2020,”
                                                           Diaz’s March 30 message said. “JPay is now offering reduced-priced emails to
                                                           registered users at its current pilot sites: High Desert State Prison, Kern Valley
                                                           State Prison, California Institution for Women, Central California Women’s
                                                           Facility and Substance Abuse Treatment Facility. Free emails will be available
                                                           for those who are unable to pay.”
                                                           On March 31, a program status report read: “All inmates housed in North Block,
                                                           West Block, East Block, Alpine Section and Donner Section Condemned and
                                                           Reception, will remain on medical quarantine to manage exposure to inﬂuenza.
                                                           All housing units are closed to intake. Only critical workers assigned to
                                                           healthcare facilities maintenance (hospital janitors), prison industries
                                                           authorities (mattress and furniture workers), food services (meals are served in
                                                           the housing units) receiving and release (vendor packages are delivered to the
                                                           housing units), canteen (social distancing is practiced at the prison store) shall
                                                           be released to work assignments after being screened by medical staff.”
                                                           Since April 6, those assigned to prison industries authorities have not returned
                                                           to work.
                                                           “Phones, including non-conﬁdential legal phone calls, shall continue with
                                                           cleanings between uses,” the program status report read. “Arrangements for
                                                           conﬁdential legal calls (reserved for actual BPH hearings and emergent issues
                                                           involving important legal rights) shall be coordinated through the litigation
                                                           coordinators’ ofﬁce.”
                                                              INCARCERATION          CALIFORNIA         CORONAVIRUS           PRISON CONDITIONS           PRISON OVERCROWDING
                                                              SAN QUENTIN




           More in Incarceration
                                   AFTER 78 DAYS, MICHIGAN TEEN WHO                                                                 CORONAVIRUS IN JAILS AND PRISONS
https://theappeal.org/san-quentin-state-prison-coronavirus-shelter-in-place/                                                                                                    3/4
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 94 of 278




              EXHIBIT 14
                        Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 95 of 278




Racial Disparities in Incarceration
and Coronavirus
New data from states and cities around the United States shows that Black and Latino people are getting sick and dying from the novel
coronavirus at alarming, and heavily disproportionate, rates. In Chicago, Black people account for almost three-quarters of virus-
related fatalities, but less than a third of the city’s population. In New York City, Latino and Black residents are dying at twice the rate
of white residents when adjusted for age. Similar disparities, particularly for Black Americans, are repeated in other states and cities
reporting infections or deaths by race, including Mississippi, Michigan, Louisiana, Las Vegas, and North and South Carolina, as well as
a new report on hospitalizations from the Centers for Disease Control. Although there is not yet data on the impact on other racial and
ethnic minority communities, including Native Americans, high rates of underlying health conditions could cause similar disparities
as infections expand across the country. People of color in the United States are less likely to be insured, more likely to have existing
health conditions, more likely to work in jobs that continue to expose them to the virus, and less likely to be tested and treated when ill.

All of these existing disparities are concentrated and compounded in America’s system of mass incarceration. High rates of infection
and death among people of color are likely to get even higher as the coronavirus spreads through the nation’s jails and prisons.

• Black people make up 13% of the U.S. population but 33% of the prison and jail population, while Latinos make up 18% of the U.S.
     population and 23% of the prison population.

• This means that Black people are imprisoned at 6x the rate of white people in the United States while Latinos are imprisoned at 3x
     the rate.

• One in three Black men born today can expect to be incarcerated in his lifetime, compared to one in six Latino men and one in 17
     white men. 1

• Black people have higher bail set, and are more likely to be detained in jail pretrial, meaning while legally innocent. 2

• Black defendants tend to be sentenced more severely than comparably situated white defendants for less serious crimes. 3

• Long sentences have led to massive growth in older, more medically vulnerable populations in prison. In 2013 there were over
     84,000 Black people and 36,000 Latino people 50 years or older in state prisons across the nation, up from 13,000 and 6,200
     respectively in 1993.

• These disparities within the system lead to similar disparities in the community: Black adults are 50% more likely to have had a
     family member incarcerated than white people, but 3x more likely to have had a family member incarcerated for more than a year.
     This means that nearly 2 in 3 Black adults has had a family member spend at least a night in jail or prison and nearly 1 in 3 has had a
     family member spend more than a year in prison.

              • Latino people experience family incarceration at rates slightly higher than white people, but they are nearly twice as likely
                  to have a family member in jail or prison for more than one year.

              • Native Americans also have very high rates of family incarceration—six out of 10 (63 percent) have had an immediate
                  family member spend at least one night in jail or prison.




1   The Sentencing Project, Trends in U.S. Corrections (Washington, DC: The Sentencing Project, 2017), 5, https://perma.cc/G3Y4-JE3L.
2   Cynthia E. Jones, “‘Give Us Free’: Addressing Racial Disparities in Bail Determinations,” New York University Journal of Legislation and Public Policy 16, no. 4 (2013), 919-62,
    938-39, https://www.nyujlpp.org/wp-content/uploads/2014/01/Jones-Give-Us-Free-16nyujlpp919.pdf.
3   Tushar Kansal, Racial Disparity in Sentencing: A Review of the Literature (Washington, DC: The Sentencing Project, 2005), 4-5, https://perma.cc/67L2-2C7S. Carlos
    Berdejó, “Criminalizing Race: Racial Disparities in Plea Bargaining,” Boston College Law Review 59 (2018), 3, https://lawdigitalcommons.bc.edu/cgi/viewcontent.
    cgi?article=3659&context=bclr.


FWD.us is a bipartisan political organization that believes America’s families, communities, and economy thrive when more individuals are able to achieve
their full potential. To learn more, go to www.fwd.us.
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 96 of 278




              EXHIBIT 15
8/3/2020             Case 3:20-cv-05309-CRB           Document
                                The Economic Fallout of               11
                                                        the Coronavirus      Filedof08/04/20
                                                                        for People                  Page
                                                                                    Color - Center for      97 Progress
                                                                                                       American of 278




   

  RACE AND ETHNICITY




  The Economic Fallout of the Coronavirus
  for People of Color
  By Connor Maxwell and Danyelle Solomon | April 14, 2020, 9:20 am




  Getty/Joe Raedle
  A woman gives vouchers for groceries, provided by the food bank Feeding South Florida, to people lined up in their vehicles on April 6,
  2020, in Sunrise, Florida.



  The United States is in the midst of a major economic disaster. In recent weeks, public o cials have
  closed schools, shuttered businesses, and restricted mobility in order to limit the spread of the
https://www.americanprogress.org/issues/race/news/2020/04/14/483125/economic-fallout-coronavirus-people-color/                              1/11
8/3/2020             Case 3:20-cv-05309-CRB           Document
                                The Economic Fallout of               11
                                                        the Coronavirus      Filedof08/04/20
                                                                        for People                  Page
                                                                                    Color - Center for      98 Progress
                                                                                                       American of 278
  coronavirus, which as of April 14 has killed more than 23,500 Americans and infected hundreds of
  thousands more. These public health measures are essential, but they come at a cost: Millions of
  Americans have now lost their jobs, and countless businesses are predicting diminished revenues
  and experiencing profound nancial uncertainty.


  Nowhere are the e ects of this current emergency more acute than in communities of color, which
  have long endured occupational segregation, economic exploitation, and employment
  discrimination. These factors put people of color at greater risk of unemployment and limit their
  ability to weather economic downturns. The coronavirus does not discriminate based on race, but
  without immediate action, its economic fallout will disproportionately a ect communities of color.


  Because social distancing is necessary to protect overall public health, federal and state
  governments must make it nancially possible for people to stay home by expanding economic
  assistance programs, easing debt burdens, and protecting against predatory lending and
  employment discrimination. And as policymakers continue to pass policies and institute new
  practices, it’s important that they avoid repeating the mistakes of their predecessors. Some of the
  boldest universal policies of the 20th century contained explicitly or implicitly discriminatory
  provisions that prevented people of color from obtaining the full bene ts to which they were
  entitled. Today, new calls for a massive recovery and an urban revitalization plan evoke both hope
  and apprehension in communities of color. It is critical that lawmakers ensure a robust and
  equitable recovery by taking targeted and concrete steps to minimize inequality, remove entrenched
  structural racism, and promote economic fairness for all.




        Economic downturns and people of color: Lessons from the Great
        Recession
        From December 2007 to June 2009, the United States experienced one of the longest and
        most severe economic downturns in living memory. Millions of Americans lost their jobs and
        homes, and household wealth plunged. Few communities were spared the e ects of the
        Great Recession, but communities of color experienced the worst e ects—and some never
        fully recovered.


        Overall U.S. unemployment peaked at 10 percent during the Great Recession. But it soared
        even higher in communities of color: 16.8 percent for Black workers, 15.1 percent for
        American Indian and Alaska Native workers, and 13 percent for Hispanic workers—levels not
https://www.americanprogress.org/issues/race/news/2020/04/14/483125/economic-fallout-coronavirus-people-color/            2/11
8/3/2020             Case 3:20-cv-05309-CRB           Document
                                The Economic Fallout of               11
                                                        the Coronavirus      Filedof08/04/20
                                                                        for People                  Page
                                                                                    Color - Center for      99 Progress
                                                                                                       American of 278
        seen nationally since the Great Depression. Hispanic, Black, and Native American
        unemployment rates did not reach their pre-recession lows until 2017. Hispanic and Black
        families also endured the highest rates of foreclosure and lost the most wealth during this
        period. From 2007 to 2016, Black and Hispanic households lost 48 percent and 36 percent of
        their wealth, respectively. By contrast, white households lost 24 percent of their wealth
        during this period. Today, the ratio of median Black and Hispanic household wealth to
        median white household wealth is just 9.5 percent and 14.6 percent, respectively. Unlike
        unemployment rates, homeownership and wealth never fully rebounded in these
        communities.


        Experts believe that occupational segregation, nancial exploitation, and exclusion from
        federal programs increased the length and severity of the Great Recession in communities of
        color. Many of the factors that contributed to racial disparities in unemployment,
        homeownership, and wealth remain present today.




  Occupational segregation could worsen the
  unemployment gap during the pandemic
  Long before the current health crisis, public policies restricted tens of millions of workers of color to
  jobs with few bene ts, lower wages, and limited protections. (see Figure 1) Today, workers of color
  are overrepresented in the lowest-paid agricultural, domestic, and service vocations and have the
  least job security. Many of these workers, including restaurant and retail workers, have already been
  laid o due to public health guidance. Furthermore, even as unemployment rates reached historic
  lows nationally, Black workers and American Indian and Alaska Native workers remained twice as
  likely to be unemployed as their white counterparts. Workers of color, especially women of color,
  also receive lower wages and have less access to paid sick leave and paid leave for child care than
  white workers. For communities of color, the labor market is unsteady when the economy is strong
  and extremely hazardous when it is not.


  Figure 1




https://www.americanprogress.org/issues/race/news/2020/04/14/483125/economic-fallout-coronavirus-people-color/            3/11
8/3/2020             Case 3:20-cv-05309-CRB
                                 The Economic Fallout Document        11for People
                                                      of the Coronavirus    Filedof08/04/20
                                                                                    Color - Center Page    100Progress
                                                                                                   for American of 278
  Workers of color are overrepresented in many of the low-wage jobs                                                                                 f
  that are most vulnerable to potential layoffs during the coronavirus
                                                                                                                                                   in
  pandemic
  Share of total employed people over 16 years old by detailed industry, race, and ethnicity, 2019


     Black or African American         Asian       Hispanic or Latinx         Other

  Total                                              12.3%            17.6%              63.6%




  Restaurants and other food services                13.2%               26.8%                     52.5%

  Employment services                                19.6%                   19.2%               55.4%

  Miscellaneous general merchandise stores           19.1%                 21.1%                 54.6%

  Clothing stores                                    12.1%             24.2%                     55.8%

  Gasoline stations                                  13.1%       11.0%     12.3%         63.6%

  Nail salons and other personal care                     46.4%                                          9.4%     38.0%
  services
  Dry-cleaning and laundry services                  14.0%        17.0%           31.9%                           37.1%

  Traveler accommodation                             18.8%            9.6%       30.2%                          41.4%


  Hover or click on bars to see values.
  Chart: Center for American Progress
  • Source: U.S. Bureau of Labor Statistics, “Labor Force Statistics from the Current Population Survey: Employed persons by detailed industry, sex,
  race, and Hispanic or Latino ethnicity,” available at https://www.bls.gov/cps/cpsaat18.htm (last accessed April 2020); U.S. Private Sector Job Quality
  Index, "Statement from the U.S. Private Sector Job Quality Index ('JQI') Team on Vulnerabilities of Jobs in Certain Sectors to the Covid-19 Economic
  Shutdown," available at
  https://d3n8a8pro7vhmx.cloudfront.net/prosperousamerica/pages/5561/attachments/original/1584703152/JQI_Team_Statement_on_COVID-
  19_Economic_Shutdown_Job_Impact_031920.pdf?1584703152 (last accessed April 2020).
  • Get the data




  In recent weeks, state and local lawmakers compelled many employers to close their doors to help
  limit the spread of the coronavirus, which causes the disease COVID-19. These measures are critical
  for public health, but they have also produced a surge in unemployment, especially in communities
  of color. Structural racism could worsen these trends in the coming weeks. Businesses in Black-
  majority neighborhoods, for instance, were already losing billions of dollars in revenue per year
  compared with similar businesses in non-Black-majority neighborhoods. A serious and sustained
  decrease in revenue may jeopardize the solvency of these rms and the jobs held by their
  employees. Many people of color, especially those without college degrees, are unable to work
  remotely and receive regular pay during this potentially lengthy period of social distancing. (see
  Figure 2) Furthermore, the Trump administration issued guidance that will prevent more than 75
  percent of American workers from gaining access to paid family leave under a relief package passed


https://www.americanprogress.org/issues/race/news/2020/04/14/483125/economic-fallout-coronavirus-people-color/                                          4/11
8/3/2020             Case 3:20-cv-05309-CRB
                                 The Economic Fallout Document        11for People
                                                      of the Coronavirus    Filedof08/04/20
                                                                                    Color - Center Page    101Progress
                                                                                                   for American of 278
  by Congress just weeks ago, meaning workers will have di culty caring for themselves or sick family
  members.


  Back-of-the-envelope calculations from the Federal Reserve Bank of St. Louis suggest the COVID-19
  pandemic could eventually produce unemployment levels of up to 32 percent nationally. Regardless
  of the level at which unemployment peaks nationally, it will be even higher for people of color
  because they are largely restricted to the most at-risk occupations.


  Figure 2

  Workers of color are less likely to be able to telework                                                                                       f
  Share of workers by race who could work at home from 2017 to 2018
                                                                                                                                               in
     Black       Asian or Paci c Islander       Hispanic or Latinx       White

                           10%                     20%                      30%                     40%                     50%
  College
  Noncollege
  Average

  Hover or click on dots to see values.

  Note: The estimate for noncollege Asian or Paci c Islander workers has a relative standard error of greater than 25 percent.
  Chart: Center for American Progress
  • Source: Authors' estimates based on Sandra L. Hofferth and others, "American Time Use Survey Data Extract Builder: Version 2.8" (College Park,
  MD: University of Maryland and Minneapolis: Integrated Public Use Microdata Series, 2020), available at https://www.atusdata.org/atus/index.shtml.
  • Get the data




  People of color have fewer assets and less liquidity to
  respond to an emergency
  Decades of structural racism in economic, educational, and housing policies have produced a stark
  racial wealth gap in the United States. Prior to this pandemic, the typical Black and Latinx households
  had net worths of just $17,100 and $20,765, compared with the $171,000 held by the typical white
  household. Black and Hispanic households also have far less liquidity than their white counterparts.
  More than 1 in 10 Asian American households and 1 in 4 American Indian and Alaska Native
  households live in poverty. Without wealth and liquidity, households may be unable to cover
  unexpected expenses and withstand long-term negative income shocks. Perhaps as a result, many
  families of color report that they would not be able “to pay their current month’s bills” in the event of
  a $400 emergency expense. Without support, many families of color struggle to maintain their
    nancial footing during economic downturns.



https://www.americanprogress.org/issues/race/news/2020/04/14/483125/economic-fallout-coronavirus-people-color/                                      5/11
8/3/2020             Case 3:20-cv-05309-CRB
                                 The Economic Fallout Document        11for People
                                                      of the Coronavirus    Filedof08/04/20
                                                                                    Color - Center Page    102Progress
                                                                                                   for American of 278

  The current public health crisis has generated a wave of unexpected expenses and negative income
  shocks. Evidence suggests that structural racism may actually increase exposure and susceptibility to
  COVID-19 in communities of color. Decades of public policy have restricted people of color to areas
  with higher levels of pollution and limited access to a ordable healthy food, as well as established
  structural barriers to the health system. These factors have compounded to create stark health
  disparities in serious chronic health conditions such as asthma and diabetes. Many people of color
  may have to undergo unanticipated treatment that could cost thousands of dollars. They are also
  more likely to lack health insurance than their white counterparts and face other structural barriers
  to treatment, further compounding the economic impact they face. As noted above, people of color
  are already bearing the brunt of the surge in unemployment. According to the Pew Research Center,
  29 percent of Latino households have already experienced a layo and 40 percent have had to take
  a pay cut. These factors could undermine the nancial well-being of countless households, many of
  which already struggle to cover student loan payments, child care, and other expenses and are
  targeted by predatory lenders.




        Housing instability in the wake of the coronavirus
        Many of the federal homeownership and housing a ordability policies of the 20th century
        disproportionately bene ted white households while excluding households of color. Today,
        73 percent of white families own their own home, compared with just 41 percent of Black
        families, 49 percent of Latinx families, 58 percent of Native American families, and 63 percent
        of Asian American families, according to a CAP analysis of U.S. Census Bureau data.* Even
        when people of color are able to purchase their own homes, they often have to pay higher
        mortgage rates than their white neighbors. Renters of color are also at much higher risk of
        eviction. The COVID-19 pandemic will likely only exacerbate these disparities, as people of
        color are less likely to maintain steady incomes and to be able to depend on existing wealth
        to get through the current economic emergency.




  Discrimination will slow the economic recovery in
  communities of color
  Despite the legislative achievements made during and after the civil rights movement, people of
  color continue to endure rampant racial discrimination. According to recent research, 27 percent of

https://www.americanprogress.org/issues/race/news/2020/04/14/483125/economic-fallout-coronavirus-people-color/           6/11
8/3/2020             Case 3:20-cv-05309-CRB
                                 The Economic Fallout Document        11for People
                                                      of the Coronavirus    Filedof08/04/20
                                                                                    Color - Center Page    103Progress
                                                                                                   for American of 278
  Asian Americans, 31 percent of Native Americans, 33 percent of Latinos, and 56 percent of African
  Americans have experienced discrimination when applying for jobs. People of color also withstand
  high levels of discrimination when seeking promotions or equal pay and when trying to rent or buy
  housing. Women of color face the compounding e ects of gender and racial discrimination when
  attempting to secure employment and housing.


  The United States will eventually emerge from the COVID-19 pandemic and begin to rebuild its
  economy. However, evidence demonstrates that while workers of color are often the rst to be red
  during economic downturns, they are often the last to be rehired during recoveries. This recovery
  may be especially uneven due to the ood of xenophobia and anti-Asian hate incidents that have
  characterized the current crisis. Racial discrimination will prolong the economic fallout in
  communities of color unless lawmakers act now to prevent it.


  As policymakers continue to put forward ideas to help Americans recover from this pandemic, they
  must provide targeted interventions for people of color, who are disproportionately a ected by this
  virus.


  Recommendations for immediate coronavirus relief
  In fewer than three months, the pandemic has exacted a terrible toll on the U.S. economy. Millions of
  Americans have lost their jobs, and countless businesses are struggling to sustain themselves.
  Thankfully, federal, state, and local lawmakers have demonstrated their eagerness to mitigate the
  economic e ects of the pandemic. But policymakers should pursue the following measures to
  ensure that people of color are protected.

  Expand access to unemployment insurance bene ts
  Last month, federal lawmakers expanded unemployment insurance (UI) bene ts ahead of the
  expected national increase in joblessness. In recent years, however, many states with high
  percentages of Black and Latinx residents have made it di cult to apply for and receive bene ts. For
  example, less than 15 percent of unemployed people in Louisiana, Mississippi, and Georgia—the
  three states with the highest percentage of Black residents—were able to collect UI bene ts in 2018.
  States should dismantle structural barriers to UI bene ts to ensure all Americans can obtain the
  support they need to withstand the current economic crisis.

  Ensure low-income individuals have access to no-cost testing and
  treatment related to COVID-19


https://www.americanprogress.org/issues/race/news/2020/04/14/483125/economic-fallout-coronavirus-people-color/           7/11
8/3/2020             Case 3:20-cv-05309-CRB
                                 The Economic Fallout Document        11for People
                                                      of the Coronavirus    Filedof08/04/20
                                                                                    Color - Center Page    104Progress
                                                                                                   for American of 278

  Recent relief packages have extended no-cost testing for COVID-19 but have yet to address the
  potential costs of treatment, especially for those who do not currently have health insurance. In
  2018, more than 1 in 6 Black, Hispanic, Asian American, and American Indian and Alaska Native
  people were unable to see a doctor because of cost. Despite the intent of the Families First
  Coronavirus Response Act, shortly after its passage the federal government exempted a number of
  employers—which account for an estimated 75 percent of workers—from federal paid leave.
  Furthermore, there are a number of states—including Florida, Georgia, and Wisconsin—that have
  failed to expand Medicaid. Medicaid expansion would cover most or almost most of the treatment
  costs an individual may incur. More must be done to ensure that all Americans have access to safe,
  a ordable treatment.

  Send additional cash and other nancial assistance directly to
  households
  The federal stimulus package known as the Coronavirus Aid, Relief, and Economic Security (CARES)
  Act provides much-needed cash assistance to American families. But it is insu cient to cover the
  unexpected medical costs and negative income shocks that will disproportionately hurt people of
  color in the coming weeks. Approximately 17 percent of Black households and 14 percent of Latinx
  households are unbanked, which means they will have to wait weeks or even months to receive a
  paper check from the federal government. For the duration of the crisis, lawmakers should provide
  additional rounds of assistance through a progressive formula that promotes equity.

  Provide targeted assistance to minority-owned businesses
  Federal, state, and local lawmakers are already taking steps to protect small businesses. The CARES
  Act includes forgivable loans, tax credits and deferrals, and other measures to encourage small
  businesses to retain employees. Cities including Sacramento and New York have o ered zero-
  interest loans and direct cash grants. But few jurisdictions have enacted legislation providing
  targeted assistance to minority-owned businesses. Lawmakers should substantially expand the
  resources and authority of the Minority Business Development Agency and allocate nancial
  assistance speci cally for minority-owned businesses.

  Prohibit evictions and foreclosures
  With little to no liquid wealth and vulnerable job prospects, people of color are more likely to face
  housing insecurity during the current economic downturn, including exposure to eviction and
  foreclosure. The prohibition of foreclosures on all federally backed mortgages for 60 days through
  the CARES Act will not be enough for homeowners. Many Black homeowners are already in a
  precarious economic situation, and this pandemic will only exacerbate their nancial di culties. The

https://www.americanprogress.org/issues/race/news/2020/04/14/483125/economic-fallout-coronavirus-people-color/           8/11
8/3/2020             Case 3:20-cv-05309-CRB
                                 The Economic Fallout Document        11for People
                                                      of the Coronavirus    Filedof08/04/20
                                                                                    Color - Center Page    105Progress
                                                                                                   for American of 278
  prohibition should be extended through the end of the year. Also, all evictions should be stayed until
  the end of the year.

  Ease the burden of student loan debt
  Tens of millions of Americans, especially people of color, are struggling to pay down their student
  loans. While previous stimulus bills addressed the emergency needs of defaulted borrowers and
  suspended payments on federally held student loans, they neglected payments on Perkins and
  Federal Family Education Loans. Future packages should include these borrowers and ensure that all
  borrowers receiving temporary relief are not subject to capitalization in interest when this period
  elapses. In addition, $10,000 in federal student loan debt should be canceled.

  Strengthen the Consumer Financial Protection Bureau
  With fewer assets and less liquidity, people of color are likely to struggle to withstand the economic
  fallout of the COVID-19 pandemic. This anxiety puts them at greater risk of nancial exploitation by
  predatory lenders. Federal lawmakers should expand the resources and authority of the Consumer
  Financial Protection Bureau to combat deceptive nancial tactics and other forms of pandemic
  pro teering.

  Suspend negative credit reporting
  The CARES Act neglected to include any substantial protections for consumer credit scores.
  Countless American families are currently experiencing severe nancial shocks through no fault of
  their own. At least 16 million workers led for unemployment in just the past three weeks.
  Americans should not be penalized for depending more heavily on consumer credit in these
  uncertain times. This is especially important for people of color, who have less wealth, depend more
  heavily on credit during emergencies, and are more likely to experience unemployment during
  economic downturns. Future relief packages should temporarily restrict the e ect that high balance-
  to-limit ratios, new credit, and delinquencies have on credit scores.

  Enact and fully enforce employment discrimination statutes
  The U.S. Equal Employment Opportunity Commission is charged with enforcing federal laws that
  make it illegal to discriminate against job applicants and employees, but it lacks the funding and sta
  necessary to hold bad actors accountable. States have also neglected to enact and fully enforce their
  own civil rights statutes to protect workers of color, especially women of color, from hiring and wage
  discrimination. Lawmakers should provide civil rights attorneys with the resources they need to
  ensure a robust, equitable economic recovery.


https://www.americanprogress.org/issues/race/news/2020/04/14/483125/economic-fallout-coronavirus-people-color/           9/11
8/3/2020             Case 3:20-cv-05309-CRB
                                 The Economic Fallout Document        11for People
                                                      of the Coronavirus    Filedof08/04/20
                                                                                    Color - Center Page    106Progress
                                                                                                   for American of 278

  Ensuring a robust and equitable recovery
  Previous recoveries, especially those of the 20th century, created bold new policies and programs
  but exacerbated racial inequality. Federal mortgage insurance, the national minimum wage,
  overtime requirements, and collective bargaining rights are all examples of measures that are meant
  to assist struggling families and expand access to economic mobility, but people of color have been
  explicitly or implicitly excluded from those bene ts. This should not happen again.


  Structural racism in federal, state, and local policymaking produced and has sustained stark
  inequities in economic well-being in the United States. People of color—who have long endured
    nancial exploitation, occupational segregation, and employment discrimination—remain among the
  most vulnerable Americans during times of economic hardship. As policymakers start devising plans
  to help American communities’ recovery, it is essential that they center people of color, who are not
  only the growing majority of Americans but also the backbone of American society. Not only will
  these actions strengthen the country’s overall economy immediately, but they will also prevent the
  unequal burden communities of color face during future economic crises.


  Connor Maxwell is a senior policy analyst for Race and Ethnicity Policy at the Center for American Progress.
  Danyelle Solomon is the vice president of Race and Ethnicity Policy at the Center.


  * Authors’ notes: The authors used the U.S. Census Bureau’s American Community Survey (ACS) from
  IPUMS USA to generate estimates of homeownership rates by race and ethnicity. This analysis utilized data
  from the 2013–2017 ACS ve-year estimates. The authors weighted the percentages to re ect population
  characteristics.


  CAP uses “Black” and “African American” interchangeably throughout many of our products. We chose to
  capitalize “Black” in order to re ect that we are discussing a group of people and to be consistent with the
  capitalization of “African American.”


  To nd the latest CAP resources on the coronavirus, visit our coronavirus resource page.




                                                 © 2020 - Center for American Progress
https://www.americanprogress.org/issues/race/news/2020/04/14/483125/economic-fallout-coronavirus-people-color/           10/11
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 107 of 278




              EXHIBIT 16
            Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 108 of 278
                                                                                                Connect with DOL at
                                                                                                 https://blog.dol.gov

          News Release
                 TRANSMISSION OF MATERIALS IN THIS RELEASE IS EMBARGOED UNTIL
                              8:30 A.M. (Eastern) Thursday, July 23, 2020


                                                 COVID-19 Impact

 The COVID-19 virus continues to impact the number of initial claims and insured unemployment. This report includes
    information on claimants filing Pandemic Unemployment Assistance and Pandemic Emergency Unemployment
                                               Compensation claims.

UNEMPLOYMENT INSURANCE WEEKLY CLAIMS

  SEASONALLY ADJUSTED DATA

In the week ending July 18, the advance figure for seasonally adjusted initial claims was 1,416,000, an increase of
109,000 from the previous week's revised level. The previous week's level was revised up by 7,000 from 1,300,000 to
1,307,000. The 4-week moving average was 1,360,250, a decrease of 16,500 from the previous week's revised average.
The previous week's average was revised up by 1,750 from 1,375,000 to 1,376,750.

The advance seasonally adjusted insured unemployment rate was 11.1 percent for the week ending July 11, a decrease
of 0.7 percentage point from the previous week's revised rate. The previous week's rate was revised down by 0.1 from
11.9 to 11.8 percent. The advance number for seasonally adjusted insured unemployment during the week ending July
11 was 16,197,000, a decrease of 1,107,000 from the previous week's revised level. The previous week's level was
revised down by 34,000 from 17,338,000 to 17,304,000. The 4-week moving average was 17,505,250, a decrease of
758,500 from the previous week's revised average. The previous week's average was revised down by 8,500 from
18,272,250 to 18,263,750.




                                                          1
            Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 109 of 278



  UNADJUSTED DATA

The advance number of actual initial claims under state programs, unadjusted, totaled 1,370,947 in the week ending July
18, a decrease of 141,816 (or -9.4 percent) from the previous week. The seasonal factors had expected a decrease of
247,115 (or -16.3 percent) from the previous week. There were 196,382 initial claims in the comparable week in 2019. In
addition, for the week ending July 18, 49 states reported 974,999 initial claims for Pandemic Unemployment Assistance.

The advance unadjusted insured unemployment rate was 11.2 percent during the week ending July 11, a decrease of 0.7
percentage point from the prior week. The advance unadjusted number for persons claiming UI benefits in state programs
totaled 16,390,919, a decrease of 930,294 (or -5.4 percent) from the preceding week. The seasonal factors had expected
an increase of 190,343 (or 1.1 percent) from the previous week. A year earlier the rate was 1.2 percent and the volume
was 1,697,505.




The total number of people claiming benefits in all programs for the week ending July 4 was 31,802,715, a decrease of
200,615 from the previous week. There were 1,725,953 persons claiming benefits in all programs in the comparable
week in 2019.

During the week ending July 4, Extended Benefits were available in the following 52 states: Alabama, Alaska, Arizona,
Arkansas, California, Colorado, Connecticut, Delaware, District of Columbia, Florida, Georgia, Hawaii, Idaho, Illinois,
Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi,
Missouri, Montana, Nebraska, Nevada, New Hampshire, New Jersey, New Mexico, New York, North Carolina, North
Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Puerto Rico, Rhode Island, South Carolina, Tennessee, Texas,
Vermont, Virgin Islands, Virginia, Washington, West Virginia, Wisconsin, and Wyoming.

                                                           2
            Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 110 of 278
Initial claims for UI benefits filed by former Federal civilian employees totaled 1,732 in the week ending July 11, an
increase of 409 from the prior week. There were 1,245 initial claims filed by newly discharged veterans, an increase of
168 from the preceding week.

There were 15,098 former Federal civilian employees claiming UI benefits for the week ending July 4, an increase of 952
from the previous week. Newly discharged veterans claiming benefits totaled 14,052, an increase of 1,260 from the prior
week.

During the week ending Jul 4, 48 states reported 13,179,880 individuals claiming Pandemic Unemployment Assistance
benefits and 45 states reported 940,113 individuals claiming Pandemic Emergency Unemployment Compensation
benefits.

The highest insured unemployment rates in the week ending July 4 were in Puerto Rico (26.0), Nevada (21.3), Hawaii
(20.7), Georgia (18.0), California (16.9), Louisiana (16.6), New York (16.1), Connecticut (15.4), the Virgin Islands
(15.2), and Massachusetts (15.0).

The largest increases in initial claims for the week ending July 11 were in Florida (+65,890), Georgia (+33,292),
California (+20,123), Washington (+16,116), and Indiana (+6,258), while the largest decreases were in Maryland
(-13,728), Texas (-11,583), New Jersey (-8,577), Michigan (-6,882), and Louisiana (-5,066).




                                                            3
                  Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 111 of 278


     UNEMPLOYMENT INSURANCE DATA FOR REGULAR STATE PROGRAMS

     WEEK ENDING                                      July 18           July 11           Change              July 4      Prior Year1
     Initial Claims (SA)                            1,416,000         1,307,000          +109,000          1,310,000          211,000
     Initial Claims (NSA)                           1,370,947         1,512,763          -141,816          1,395,081          196,382
     4-Wk Moving Average (SA)                       1,360,250         1,376,750           -16,500          1,435,000          215,250

     WEEK ENDING                                     July 11             July 4           Change            June 27       Prior Year1
     Insured Unemployment (SA)                    16,197,000         17,304,000        -1,107,000        17,760,000         1,682,000
     Insured Unemployment (NSA)                   16,390,919         17,321,213          -930,294        16,516,869         1,697,505
     4-Wk Moving Average (SA)                     17,505,250         18,263,750          -758,500        19,010,000         1,698,000
     Insured Unemployment Rate (SA)2                  11.1%              11.8%                -0.7           12.2%               1.2%
     Insured Unemployment Rate                        11.2%              11.9%                -0.7           11.3%               1.2%
     (NSA)2

     INITIAL CLAIMS FILED IN FEDERAL PROGRAMS (UNADJUSTED)

     WEEK ENDING                                           July 18                July 11              Change                    July 4
     Pandemic Unemployment
                                                           974,999                955,272              +19,727               1,046,433
     Assistance

     WEEK ENDING                                           July 11                 July 4              Change             Prior Year1
     Federal Employees (UCFE)                                1,732                  1,323                +409                    680
     Newly Discharged Veterans (UCX)                         1,245                  1,077                +168                    535

     PERSONS CLAIMING UI BENEFITS IN ALL PROGRAMS (UNADJUSTED)

     WEEK ENDING                                               July 4                June 27                Change        Prior Year1
     Regular State                                         17,188,772             16,410,059              +778,713          1,700,328
     Federal Employees                                         15,098                 14,146                  +952              6,902
     Newly Discharged Veterans                                 14,052                 12,792                 +1,260             5,420
     Pandemic Unemployment Assistance3                     13,179,880             14,282,999             -1,103,119               NA
     Pandemic Emergency UC4                                   940,113                936,431                 +3,682               NA
     Extended Benefits5                                        22,904                  2,181                +20,723                 0
     State Additional Benefits6                                 2,534                  2,056                  +478              4,994
     STC / Workshare 7                                        439,362                342,666                +96,696             8,309
     TOTAL8                                                31,802,715             32,003,330               -200,615         1,725,953


     FOOTNOTES
     SA - Seasonally Adjusted Data, NSA - Not Seasonally Adjusted Data

1.   Prior year is comparable to most recent data.
2.   Most recent week used covered employment of 146,125,989 as denominator.
3.   Information on the Pandemic Unemployment Assistance (PUA) program can be found in UIPL 16-20: PUA Program
     information
4.   Information on the Pandemic Emergency Unemployment Compensation (PEUC) program can be found in Unemployment
     Insurance Program Letter (UIPL) 17-20: PEUC Program information
5.   Information on the EB program can be found here: EB Program information
6.   Some states maintain additional benefit programs for those claimants who exhaust regular benefits, and when applicable,
     extended benefits. Information on states that participate, and the extent of benefits paid, can be found starting on page 4-4 of
     this link: Extensions and Special Programs PDF
7.   Information on STC/Worksharing can be found starting on page 4-8 of the following link: Extensions and Special Programs
     PDF
8.   Totals include PUA Unemployment for the appropriate corresponding week.




                                                                      4
                 Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 112 of 278

                           Advance State Claims - Not Seasonally Adjusted

                              Initial Claims Filed During Week Ended July 18     Insured Unemployment For Week Ended July 11
STATE                      Advance               Prior Wk           Change      Advance             Prior Wk              Change
Alabama                     22,967                20,563              2,404       98,044             117,388              -19,344
Alaska                       6,912                 9,572             -2,660       41,208              43,225               -2,017
Arizona                     22,380                28,695             -6,315      222,990             227,419               -4,429
Arkansas                    15,384                14,155              1,229       96,617              99,083               -2,466
California                  292,673               284,914             7,759     2,729,281           2,946,807            -217,526
Colorado                     8,307                10,554             -2,247      239,966             228,224               11,742
Connecticut                 11,559                 9,955              1,604      252,524             254,461               -1,937
Delaware                     2,593                 3,167              -574        46,117              42,194                3,923
District of Columbia         3,013                 3,300              -287        71,360              72,525               -1,165
Florida                     105,410               132,831           -27,421      691,886             914,801             -222,915
Georgia                     120,281               138,452           -18,171      695,827             792,717              -96,890
Hawaii                       7,733                 7,668                65       131,676             128,502                3,174
Idaho                        5,424                 5,458               -34        26,311              28,766               -2,455
Illinois                    35,938                38,261             -2,323      655,116             664,763               -9,647
Indiana                     17,938                28,360            -10,422      189,816             190,169                -353
Iowa                         9,505                10,653             -1,148      116,810             134,284              -17,474
Kansas                      11,197                13,368             -2,171       97,971              81,561               16,410
Kentucky                    24,240                24,544              -304       145,786             158,659              -12,873
Louisiana                   31,155                26,351              4,804      303,540             312,893               -9,353
Maine                        2,183                 4,696             -2,513       58,900              60,623               -1,723
Maryland                    16,389                19,463             -3,074      224,235             233,850               -9,615
Massachusetts               18,313                24,131             -5,818      513,234             537,302              -24,068
Michigan*                   21,836                27,720             -5,884      506,099             604,846              -98,747
Minnesota                   18,332                21,637             -3,305      333,663             332,040                1,623
Mississippi                 11,718                12,223              -505       153,539             100,191               53,348
Missouri                    11,588                16,883             -5,295      174,325             197,311              -22,986
Montana                      2,564                 2,990              -426        35,371              39,084               -3,713
Nebraska                     3,989                 7,911             -3,922       51,242              56,954               -5,712
Nevada                      18,775                14,666              4,109      303,657             295,994                7,663
New Hampshire                3,305                 2,930               375        71,005              72,523               -1,518
New Jersey                  25,606                38,825            -13,219      474,427             491,296              -16,869
New Mexico                   8,135                 6,381              1,754       97,980              92,108                5,872
New York                    88,260                91,546             -3,286     1,541,735           1,520,832              20,903
North Carolina              28,323                28,108               215       319,057             365,770              -46,713
North Dakota                 2,084                 1,532               552        30,156              27,625                2,531
Ohio                        29,764                35,755             -5,991      403,051             434,257              -31,206
Oklahoma                     8,579                 9,680             -1,101      118,589             131,932              -13,343
Oregon                       9,688                11,713             -2,025      217,747             206,756               10,991
Pennsylvania                37,238                44,798             -7,560      674,152             815,282             -141,130
Puerto Rico                  6,890                 7,945             -1,055      209,780             223,340              -13,560
Rhode Island                 3,314                 3,133               181        64,054              65,377               -1,323
South Carolina              14,346                19,272             -4,926      197,799             201,097               -3,298
South Dakota                  698                  1,216              -518        16,594              18,722               -2,128
Tennessee                   25,794                22,060              3,734      253,668             268,220              -14,552
Texas                       86,821                105,516           -18,695     1,268,945           1,313,086             -44,141
Utah                         4,514                 4,792              -278        68,048              69,999               -1,951
Vermont                      1,560                 1,830              -270        39,864              38,335                1,529
Virgin Islands                 39                    70                -31        5,334                5,574                -240
Virginia                    40,188                32,292              7,896      358,065             372,070              -14,005
Washington                  34,639                45,622            -10,983      448,620             387,558               61,062
West Virginia                3,544                 4,070              -526        71,364              64,342                7,022
Wisconsin                   25,132                29,051             -3,919      219,369             224,765               -5,396
Wyoming                      2,190                 1,485               705        14,405              13,711                 694
US Total                   1,370,947             1,512,763         -141,816    16,390,919          17,321,213            -930,294


Note: Advance claims are not directly comparable to claims reported in prior weeks. Advance claims are reported by the
state liable for paying the unemployment compensation, whereas previous weeks reported claims reflect claimants by
state of residence. In addition, claims reported as "workshare equivalent" in the previous week are added to the advance
claims as a proxy for the current week's "workshare equivalent" activity.

*Denotes state estimate.



                                                                       5
             Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 113 of 278

Seasonally Adjusted US Weekly UI Claims (in thousands)

                                   Change                               Change
                                    from                                 from
                         Initial    Prior   4-Week            Insured    Prior    4-Week
Week Ending              Claims     Week    Average        Unemployment Week     Average     IUR
July 13, 2019              217        6      218.50            1,682      -12    1,698.00     1.2
July 20, 2019              211        -6     215.25            1,699       17    1,698.00     1.2
July 27, 2019              216        5      213.75            1,692       -7    1,691.75     1.2
August 3, 2019             214        -2     214.50            1,719       27    1,698.00     1.2
August 10, 2019            218        4      214.75            1,687      -32    1,699.25     1.2
August 17, 2019            215        -3     215.75            1,699       12    1,699.25     1.2
August 24, 2019            215        0      215.50            1,683      -16    1,697.00     1.2
August 31, 2019            219        4      216.75            1,683        0    1,688.00     1.2
September 7, 2019          208       -11     214.25            1,675       -8    1,685.00     1.2
September 14, 2019         211        3      213.25            1,672       -3    1,678.25     1.2
September 21, 2019         215        4      213.25            1,667       -5    1,674.25     1.2
September 28, 2019         218        3      213.00            1,698       31    1,678.00     1.2
October 5, 2019            212        -6     214.00            1,689       -9    1,681.50     1.2
October 12, 2019           218        6      215.75            1,691        2    1,686.25     1.2
October 19, 2019           213        -5     215.25            1,700        9    1,694.50     1.2
October 26, 2019           217        4      215.00            1,695       -5    1,693.75     1.2
November 2, 2019           212        -5     215.00            1,702        7    1,697.00     1.2
November 9, 2019           222       10      216.00            1,697       -5    1,698.50     1.2
November 16, 2019          223        1      218.50            1,665      -32    1,689.75     1.2
November 23, 2019          211       -12     217.00            1,697       32    1,690.25     1.2
November 30, 2019          206        -5     215.50            1,700        3    1,689.75     1.2
December 7, 2019           237       31      219.25            1,725       25    1,696.75     1.2
December 14, 2019          229        -8     220.75            1,716       -9    1,709.50     1.2
December 21, 2019          218       -11     222.50            1,728       12    1,717.25     1.2
December 28, 2019          220        2      226.00            1,775       47    1,736.00     1.2
January 4, 2020            212        -8     219.75            1,759      -16    1,744.50     1.2
January 11, 2020           207        -5     214.25            1,735      -24    1,749.25     1.2
January 18, 2020           220       13      214.75            1,704      -31    1,743.25     1.2
January 25, 2020           212        -8     212.75            1,753       49    1,737.75     1.2
February 1, 2020           201       -11     210.00            1,678      -75    1,717.50     1.2
February 8, 2020           204        3      209.25            1,729       51    1,716.00     1.2
February 15, 2020          215       11      208.00            1,693      -36    1,713.25     1.2
February 22, 2020          220        5      210.00            1,720       27    1,705.00     1.2
February 29, 2020          217        -3     214.00            1,699      -21    1,710.25     1.2
March 7, 2020              211        -6     215.75            1,702        3    1,703.50     1.2
March 14, 2020             282       71      232.50            1,784       82    1,726.25     1.2
March 21, 2020            3,307     3,025   1,004.25           3,059     1,275   2,061.00     2.1
March 28, 2020            6,867     3,560   2,666.75           7,446     4,387   3,497.75     5.1
April 4, 2020             6,615     -252    4,267.75           11,914    4,468   6,050.75     8.2
April 11, 2020            5,237    -1,378   5,506.50           15,819    3,905   9,559.50    10.9
April 18, 2020            4,442     -795    5,790.25           18,011    2,192   13,297.50   12.4
April 25, 2020            3,867     -575    5,040.25           22,377    4,366   17,030.25   15.4
May 2, 2020               3,176     -691    4,180.50           22,548     171    19,688.75   15.5
May 9, 2020               2,687     -489    3,543.00           24,912    2,364   21,962.00   17.1
May 16, 2020              2,446     -241    3,044.00           20,841   -4,071   22,669.50   14.3
May 23, 2020              2,123     -323    2,608.00           21,268     427    22,392.25   14.6
May 30, 2020              1,897     -226    2,288.25           20,606    -662    21,906.75   14.1
June 6, 2020              1,566     -331    2,008.00           20,289    -317    20,751.00   13.9
June 13, 2020             1,540      -26    1,781.50           19,231   -1,058   20,348.50   13.2
June 20, 2020             1,482      -58    1,621.25           18,760    -471    19,721.50   12.9
June 27, 2020             1,408      -74    1,499.00           17,760   -1,000   19,010.00   12.2
July 4, 2020              1,310      -98    1,435.00           17,304    -456    18,263.75   11.8
July 11, 2020             1,307       -3    1,376.75           16,197   -1,107   17,505.25   11.1
July 18, 2020             1,416      109    1,360.25

                                                       6
                 Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 114 of 278

                   Pandemic Unemployment Assistance Claims - Not Seasonally Adjusted

                                 PUA Initial Claims Filed During Week Ended July 18   PUA Continued Claims For Week Ended Jul 4
STATE                             Advance           Prior Wk           Change             Jul 4             Jun 27          Change
Alabama                            2,644              6,387             -3,743           44,321             45,963           -1,642
Alaska                              557                 873              -316            16,633             19,007           -2,374
Arizona                               0                  0                  0               0             2,270,171       -2,270,171
Arkansas                           11,165             11,231              -66            88,579            100,545          -11,966
California                        163,525            126,780            36,745         2,253,420          1,572,438         680,982
Colorado                           9,233              5,402              3,831           93,079             94,637           -1,558
Connecticut                        2,419              2,882              -463            63,854             49,218           14,636
Delaware                            279                 442              -163            10,343             10,600            -257
District of Columbia                525                 755              -230            13,316             13,103             213
Florida                            23,694             10,519            13,175              0                 0                 0
Georgia                            37,138             31,812             5,326          166,810             67,249           99,561
Hawaii                             3,423              3,952              -529            86,594             92,086           -5,492
Idaho                               308                 892              -584            2,727              2,774              -47
Illinois                           74,414             57,157            17,257          142,913            112,891           30,022
Indiana                            7,565              41,088           -33,523          267,770            105,809          161,961
Iowa                               1,710              1,522               188            13,658             15,484           -1,826
Kansas                             4,156              4,528              -372           136,546            118,650           17,896
Kentucky                           2,956              2,586               370            56,969             36,848           20,121
Louisiana                          10,283             9,506               777           148,322            154,047           -5,725
Maine                              1,649              3,357             -1,708           23,852             24,687            -835
Maryland                           15,670             17,594            -1,924          503,235            712,097         -208,862
Massachusetts                      12,402             12,832             -430           437,247            428,570            8,677
Michigan                           23,609             26,558            -2,949          996,849            886,607          110,242
Minnesota                           664                 649                15            65,187             63,882            1,305
Mississippi                        8,874                 0               8,874           51,332             56,913           -5,581
Missouri                           11,888             5,263              6,625           98,059             91,964            6,095
Montana                            2,298              2,315               -17            44,136             46,429           -2,293
Nebraska                           1,556              1,628               -72            27,589             29,158           -1,569
Nevada                             19,557             26,999            -7,442          135,727            157,196          -21,469
New Hampshire                      32,095             15,729            16,366           23,481               0              23,481
New Jersey                         9,711              19,530            -9,819          396,381            387,853            8,528
New Mexico                         3,438              2,864               574            62,449             57,619            4,830
New York                           58,826             51,576             7,250         1,060,127          1,104,345         -44,218
North Carolina                     19,821             20,563             -742           197,123            192,944            4,179
North Dakota                         13               1,231             -1,218           8,112              7,153              959
Ohio                               72,584             92,636           -20,052          412,034            438,320          -26,286
Oklahoma                              0               1,966             -1,966              0                 0                 0
Oregon                             10,609             5,648              4,961           28,450             20,354            8,096
Pennsylvania                      195,224            209,036           -13,812         3,421,264          3,073,064         348,200
Puerto Rico                        23,412             26,176            -2,764          529,714            617,061          -87,347
Rhode Island                       8,177              6,334              1,843           49,085             47,016            2,069
South Carolina                     10,414             11,570            -1,156           66,515             70,734           -4,219
South Dakota                        121                 138               -17            4,123              3,506              617
Tennessee                          10,407             12,078            -1,671          142,896            139,324            3,572
Texas                              33,555             33,556               -1           184,253            184,229              24
Utah                               1,486              1,487                -1            10,776             10,481             295
Vermont                             619                 522                97            9,296              9,485             -189
Virgin Islands                        0                  0                  0               0                 0                 0
Virginia                           20,000             14,560             5,440          381,215            351,287           29,928
Washington                         6,860              9,422             -2,562          145,759            164,538          -18,779
West Virginia                         0                  0                  0               0                 0                 0
Wisconsin                          3,128              2,875               253            54,379             22,283           32,096
Wyoming                             338                 266                72            3,381              2,380             1,001
US Total                          974,999            955,272            19,727        13,179,880         14,282,999       -1,103,119


Note: Information on the Pandemic Unemployment Assistance (PUA) program can be found in UIPL 16-20:
PUA Program information . Backdated claims may be included in these figures.




                                                                    7
                 Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 115 of 278

              Pandemic Emergency Unemployment Compensation Claims - Not Seasonally Adjusted

                                                             PEUC Claims Filed During Weeks Ended:
STATE                                 July 4       June 27             Change                      June 20   June 13
Alabama                               43,666      31,334                 12,332                    24,279    19,452
Alaska                                 2,945       3,478                  -533                        20        0
Arizona                               11,296       9,583                  1,713                        0      6,924
Arkansas                               5,712       7,483                 -1,771                     7,251     7,067
California                            228,541     228,594                  -53                     251,012   208,089
Colorado                                 0           0                       0                         0        0
Connecticut                           10,882      15,499                 -4,617                    15,101    16,067
Delaware                               1,780       2,046                  -266                      1,981     1,919
District of Columbia                   1,881       1,919                   -38                      1,770     1,659
Florida                                  0           0                       0                         0        0
Georgia                                  0           0                       0                         0        0
Hawaii                                   0           0                       0                         0        0
Idaho                                  5,004       4,787                   217                      4,409     3,967
Illinois                              35,951      36,561                  -610                     39,265    32,604
Indiana                                7,671      10,893                 -3,222                    11,280    12,192
Iowa                                   9,356       9,572                  -216                      9,070     9,384
Kansas                                 2,030       1,905                   125                         0      1,402
Kentucky                                 0           0                       0                         0        0
Louisiana                              3,453       3,609                  -156                      3,432     3,367
Maine                                  1,979       1,603                   376                       125       127
Maryland                              11,347      11,781                  -434                     11,699    10,579
Massachusetts                         36,640      35,765                   875                     34,024    31,078
Michigan                              25,180      39,067                -13,887                    22,033    37,471
Minnesota                             21,396      21,558                  -162                     19,817    18,436
Mississippi                            4,571       4,123                   448                      4,093     4,591
Missouri                              11,346      19,842                 -8,496                    14,814    13,198
Montana                                2,685       2,345                   340                      2,187     1,991
Nebraska                               1,830       1,644                   186                      1,590     1,605
Nevada                                10,457       9,405                  1,052                     8,561     7,817
New Hampshire                            0           0                       0                         0        0
New Jersey                            60,125      68,872                 -8,747                    73,018    72,750
New Mexico                             4,506       4,400                   106                      4,027     3,797
New York                              78,651      75,980                  2,671                    73,072    71,696
North Carolina                        144,716     115,952                28,764                    78,038    35,360
North Dakota                           3,168       2,572                   596                      2,122     1,868
Ohio                                  17,331      17,113                   218                     16,702    15,653
Oklahoma                                648         564                     84                       694        0
Oregon                                10,954       9,486                  1,468                        0        0
Pennsylvania                          38,418      61,587                -23,169                    39,955    67,549
Puerto Rico                            7,722       8,151                  -429                      9,143     8,690
Rhode Island                           3,144       3,377                  -233                      3,085     2,946
South Carolina                        15,399      13,181                  2,218                    15,363     9,988
South Dakota                            327         294                     33                       344       670
Tennessee                              5,088       4,843                   245                      4,797     4,782
Texas                                  7,304       7,242                    62                      7,166     7,053
Utah                                   4,680       4,031                   649                      3,557     2,898
Vermont                                1,319       1,173                   146                      1,165     1,143
Virgin Islands                           0           0                       0                         0        0
Virginia                              17,445         0                   17,445                        0        0
Washington                             7,058       8,114                 -1,056                     6,812     7,070
West Virginia                          4,641       4,641                     0                      4,487     4,256
Wisconsin                              9,870      10,462                  -592                     19,101       0
Wyoming                                  0           0                       0                         0        0
US Total                              940,113     936,431                 3,682                    850,461   769,155


Note: Information on the Pandemic Emergency Unemployment Compensation (PEUC) program can be found in
Unemployment Insurance Program Letter (UIPL) 17-20: PEUC Program information




                                                      8
                    Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 116 of 278

                   INITIAL CLAIMS FILED DURING WEEK ENDED                                 INSURED UNEMPLOYMENT FOR WEEK ENDED
                                    JULY 11                                                                    JULY 4
                                                                                                                                       ALL
                                               CHANGE FROM                                           CHANGE FROM                  PROGRAMS
                                                                                                                                  EXCLUDING
                                                LAST       YEAR                                   LAST     YEAR                    RAILROAD
   STATE NAME                       STATE      WEEK         AGO UCFE 1 UCX 1      STATE (%) 2 WEEK          AGO UCFE 1 UCX 1 RETIREMENT
   Alabama                           20,563      1,507     16,270    47    18     117,388 6.1 -20,884 96,948          131    96      117,615
   Alaska                            9,572       3,448     8,876     25     3      43,225 14.0 1,115       37,963     157    68       43,450
   Arizona                           28,695      2,921     22,972    38    10     227,419 7.8 10,816 200,019          360   237      228,016
   Arkansas                          14,155      3,323     12,398    2      0      99,083    8.3 -5,609    85,227     129    93       99,305
   California                       284,914     20,123    245,853   270   245    2,946,807 16.9 188,333 2,645,363 1,614 1,914       2,950,335
   Colorado                          10,554      2,626     8,745     16    39     228,224 8.5 -17,884 211,250         196   371      228,791
   Connecticut                       9,955      -2,312     6,700     24     3     254,461 15.4 2,535      217,541     173   123      254,757
   Delaware                          3,167        376      2,502     2      6      42,194    9.4 -3,404    36,981      11    30       42,235
   District of Columbia              3,300        442      2,730     63     0      72,525 12.5 -277        65,339     835    14       73,374
   Florida                          132,831     65,890    125,121    59    84     914,801 10.5 332,849 874,187        427   357      915,585
   Georgia                          138,452     33,292    129,387    90    64     792,717 18.0 172,770 761,899        884   838      794,439
   Hawaii                            7,668         20      6,348     9     19     128,502 20.7 5,031      121,180     275   185      128,962
   Idaho                             5,458        534      4,686     5      2      28,766    3.9 -324      23,557      20    29       28,815
   Illinois                          38,261      -754      31,012    8      5     664,763 11.2 -2,697 579,094         480   255      665,498
   Indiana                           28,360      6,258     24,833    33    24     190,169 6.2 6,201       176,577     101   133      190,403
   Iowa                              10,653       696      8,018     7      3     134,284 8.8      69     118,090     163    56      134,503
   Kansas                            13,368      1,910     10,711    3      1      81,561    6.0 -1,133    73,245      81    76       81,718
   Kentucky                          24,544      1,262     19,102    1      2     158,659 8.4 7,911       140,798     169   170      158,998
   Louisiana                         26,351     -5,066     23,941    38    26     312,893 16.6 -264       295,485     130    79      313,102
   Maine                             4,696       1,757     3,988     1      2      60,623 10.0 -3,012      56,322      33    23       60,679
   Maryland                          19,463    -13,728     16,361    53    29     233,850 9.2 -12,587 204,369         305   249      234,404
   Massachusetts                     24,131     -2,920     19,226    39    33     537,302 15.0 -20,403 478,269        315   212      537,829
   Michigan                          27,720     -6,882     19,662    18     9     604,846 14.0 75,699 562,082         177   259      605,282
   Minnesota                         21,637      2,275     17,542    12     5     332,040 11.6 5,795      301,897     189   169      332,398
   Mississippi                       12,223       957      10,507    2      2     100,191 9.0 -37,139 87,907          186    79      100,456
   Missouri                          16,883      -802      12,361    23     1     197,311 7.2 -7,809 172,988          141   132      197,584
   Montana                           2,990        202      2,288     9      5      39,084    8.5   52      33,765      88    40       39,212
   Nebraska                          7,911       2,108     7,365     6      0      56,954    5.9 -1,245    52,376      13    49       57,016
   Nevada                            14,666      2,182     12,183    3      1     295,994 21.3 8,026      277,180     123   171      296,288
   New Hampshire                     2,930      -2,846     2,440     7      4      72,523 11.0 -1,953      68,832      22    22       72,567
   New Jersey                        38,825     -8,577     29,915    76    52     491,296 12.2 -482       392,513     346   583      492,225
   New Mexico                        6,381        715      5,558     5      1      92,108 11.4 -4,282      83,269     180    76       92,364
   New York                          91,546     -2,194     66,130    19    36    1,520,832 16.1 -77,835 1,378,781 501       637     1,521,970
   North Carolina                    28,108       171      24,711    77    71     365,770 8.3 -46,583 345,188         463   680      366,913
   North Dakota                      1,532       -188      1,197     14     0      27,625    6.7   604     25,199     198    30       27,853
   Ohio                              35,755      1,925     28,252    8     34     434,257 8.1      390    386,607     212   386      434,855
   Oklahoma                          9,680        257      7,680     23    13     131,932 8.4      898    116,699     115   101      132,148
   Oregon                            11,713      1,370     6,741     25    22     206,756 10.8 3,156      179,118     375   145      207,276
   Pennsylvania                      44,798       712      29,922   228    71     815,282 14.0 164,122 700,921 1,655 650             817,587
   Puerto Rico                       7,945      -3,312     5,971     3      2     223,340 26.0 -5,699 203,420         282    99      223,721
   Rhode Island                      3,133       -303      2,272     0      0      65,377 13.8 -927        55,973      56    36       65,469
   South Carolina                    19,272      3,257     15,765    56    21     201,097 9.6 13,815 185,040           65   119      201,281
   South Dakota                      1,216        381      1,012     12     2      18,722    4.5 2,780     17,527     222    23       18,967
   Tennessee                         22,060     -2,860     19,354    37    26     268,220 8.1 -5,595 246,486          159   156      268,535
   Texas                            105,516    -11,583     89,372   156   199    1,313,086 10.6 75,155 1,185,007 1,150 2,176        1,316,412
   Utah                              4,792        -10      3,843     24     8      69,999    4.7 -640      63,287      64    42       70,105
   Vermont                           1,830        -46      1,446     1      0      38,335 12.6 -754        34,851       5    3        38,343
   Virgin Islands                      70          32        27      0      0       5,574   15.2 936        5,110       8    4        5,586
   Virginia                          32,292       467      29,109    9      6     372,070 9.9 -6,537 351,316          553   626      373,249
   Washington                        45,622     16,116     39,310    28    19     387,558 11.5 6,583      343,428     343   789      388,690
   West Virginia                     4,070        740      2,809     1      2      64,342    9.7 -1,214    54,961      69    78       64,489
   Wisconsin                         29,051      1,666     23,576    15    14     224,765 7.9 6,212       194,956     136    80      224,981
   Wyoming                           1,485        147      1,042     2      1      13,711    5.1 -337      12,081      13    4        13,728
   Totals                          1,512,763   117,682   1,269,142 1,732 1,245   17,321,213 11.8 804,344 15,618,468 15,098 14,052  17,350,363


   Figures appearing in columns showing over-the-week changes reflect all revisions in data for prior week submitted by
   state agencies.

1. The Unemployment Compensation program for Federal Employees (UCFE) and the Unemployment Compensation for
   Ex-servicemembers (UCX) exclude claims filed jointly under other programs to avoid duplication.
2. Rate is not seasonally adjusted. The source of U.S. total covered employment is BLS.


                                                                           9
         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 117 of 278


UNADJUSTED INITIAL CLAIMS FOR WEEK ENDED JULY 11, 2020

STATES WITH AN INCREASE OF MORE THAN 1,000

State   Change     State Supplied Comment
FL      +65,890    Increase in initial claims due to COVID-19.
GA      +33,292    Layoffs in the health care and social assistance, manufacturing, administrative and support and
                   waste management and remediation services, and accommodation and food services assistance
                   industries.
CA      +20,123    Layoffs in the service industry.
WA      +16,116    Layoffs in the manufacturing, art, entertainment, and recreation, accommodation and food
                   services, and other services industries.
IN      +6,258     No comment.
AK      +3,448     No comment.
AR      +3,323     No comment.
SC      +3,257     No comment.
AZ      +2,921     No comment.
CO      +2,626     No comment.
MN      +2,275     No comment.
NV      +2,182     No comment.
NE      +2,108     No comment.
OH      +1,925     No comment.
KS      +1,910     No comment.
ME      +1,757     No comment.
WI      +1,666     No comment.
AL      +1,507     No comment.
OR      +1,370     No comment.
KY      +1,262     No comment.

STATES WITH A DECREASE OF MORE THAN 1,000

State    Change    State Supplied Comment
MD       -13,728   No comment.
TX       -11,583   No comment.
NJ       -8,577    No comment.
MI       -6,882    No comment.
LA       -5,066    No comment.
PR       -3,312    No comment.
MA       -2,920    No comment.
TN       -2,860    No comment.
NH       -2,846    No comment.
CT       -2,312    No comment.
NY       -2,194    Fewer layoffs in the health care and social assistance, educational services, and
                   accommodations and food services industries.




                                                    10
             Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 118 of 278


TECHNICAL NOTES

This news release presents the weekly unemployment insurance (UI) claims reported by each state's unemployment
insurance program offices. These claims may be used for monitoring workload volume, assessing state program
operations and for assessing labor market conditions. States initially report claims directly taken by the state liable for the
benefit payments, regardless of where the claimant who filed the claim resided. These are the basis for the advance initial
claims and continued claims reported each week. These data come from ETA 538, Advance Weekly Initial and
Continued Claims Report. The following week initial claims and continued claims are revised based on a second
reporting by states that reflect the claimants by state of residence. These data come from the ETA 539, Weekly Claims
and Extended Benefits Trigger Data Report.

A. Initial Claims

An initial claim is a claim filed by an unemployed individual after a separation from an employer. The claimant requests
a determination of basic eligibility for the UI program. When an initial claim is filed with a state, certain programmatic
activities take place and these result in activity counts including the count of initial claims. The count of U.S. initial
claims for unemployment insurance is a leading economic indicator because it is an indication of emerging labor market
conditions in the country. However, these are weekly administrative data which are difficult to seasonally adjust, making
the series subject to some volatility.

B. Continued Weeks Claimed

A person who has already filed an initial claim and who has experienced a week of unemployment then files a continued
claim to claim benefits for that week of unemployment. Continued claims are also referred to as insured unemployment.
The count of U.S. continued weeks claimed is also a good indicator of labor market conditions. Continued claims reflect
the current number of insured unemployed workers filing for UI benefits in the nation. While continued claims are not a
leading indicator (they roughly coincide with economic cycles at their peaks and lag at cycle troughs), they provide
confirming evidence of the direction of the U.S. economy.

C. Seasonal Adjustments and Annual Revisions

Over the course of a year, the weekly changes in the levels of initial claims and continued claims undergo regularly
occurring fluctuations. These fluctuations may result from seasonal changes in weather, major holidays, the opening and
closing of schools, or other similar events. Because these seasonal events follow a more or less regular pattern each year,
their influence on the level of a series can be tempered by adjusting for regular seasonal variation. These adjustments
make trend and cycle developments easier to spot. At the beginning of each calendar year, the Bureau of Labor Statistics
provides the Employment and Training Administration (ETA) with a set of seasonal factors to apply to the unadjusted
data during that year. Concurrent with the implementation and release of the new seasonal factors, ETA incorporates
revisions to the UI claims historical series caused by updates to the unadjusted data.



Weekly Claims Archives
Weekly Claims Data

U.S. Department of Labor news materials are accessible at http://www.dol.gov. The Department's Reasonable Accommodation
Resource Center converts Departmental information and documents into alternative formats, which include Braille and large
print. For alternative format requests, please contact the Department at (202) 693-7828 (voice) or (800) 877-8339 (federal
relay).

U.S. Department of Labor
                                                                    Program Contacts:
Employment and Training Administration
                                                                    Thomas Stengle: (202) 693-2991
Washington, D.C. 20210
                                                                    Media Contact:    (202) 693-4676
Release Number: USDL 20-1453-NAT



                                                              11
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 119 of 278




              EXHIBIT 17
7/30/2020              Case 3:20-cv-05309-CRB           Document
                                      How Prisons in Each                 11 Visits
                                                          State Are Restricting Filed
                                                                                    Due 08/04/20         Page
                                                                                        to Coronavirus | The      120
                                                                                                             Marshall    of 278
                                                                                                                      Project




                                                          CORONAVIRUS • PUBLISHED 03.17.2020
                                                             UPDATED 3:25 P.M. 07.22.2020



         How Prisons in Each State Are Restricting Visits Due
         to Coronavirus
         As COVID-19 spread earlier this year, prison facilities across the country suspended visits from
         family and lawyers. Several months into the pandemic, some states are easing those restrictions.
         We’re rounding up the changes as they occur.


         Some states are gradually resuming in-person court proceedings, though reopening plans can
         di er greatly between districts. Visit the National Center for State Courts, which is tracking the
         court opening policies in detail.


         Have you tried to visit a person in prison or jail recently? Tell us about it here.




                                                                                                                   VT         NH      ME


             WA           ID           MT           ND           MN           WI         MI               NY       MA         RI


             OR           NV           WY           SD           IA           IN         OH      PA       NJ       CT


             CA           UT           CO           NE           MO           IL         WV      DC       MD       DE


                          AZ           NM           KS           AR           TN         KY      VA       NC


                                                    OK           LA           MS         AL      GA       SC


             AK           HI                        TX                                                             FL                 US



                     corrections systems have                         corrections systems have             corrections systems have
            18       suspended all visitation               26        suspended normal                8    resumed visitation with

https://www.themarshallproject.org/2020/03/17/tracking-prisons-response-to-coronavirus                                                     1/6
7/30/2020              Case 3:20-cv-05309-CRB           Document
                                      How Prisons in Each                 11 Visits
                                                          State Are Restricting Filed
                                                                                    Due 08/04/20         Page
                                                                                        to Coronavirus | The      121
                                                                                                             Marshall    of 278
                                                                                                                      Project

                                                                      visitation but allow legal         additional precautions and
                                                                      visits                             limits




         All visits suspended

            ALABAMA


            ALASKA



            ARIZONA


            ARKANSAS


            CALIFORNIA



            DISTRICT OF COLUMBIA


            GEORGIA



            LOUISIANA


            MONTANA


            NEVADA



            NEW HAMPSHIRE


            NEW MEXICO


            OREGON

https://www.themarshallproject.org/2020/03/17/tracking-prisons-response-to-coronavirus                                                2/6
7/30/2020              Case 3:20-cv-05309-CRB           Document
                                      How Prisons in Each                 11 Visits
                                                          State Are Restricting Filed
                                                                                    Due 08/04/20         Page
                                                                                        to Coronavirus | The      122
                                                                                                             Marshall    of 278
                                                                                                                      Project




            RHODE ISLAND


            TENNESSEE


            TEXAS



            VIRGINIA


            FEDERAL




         Regular visits suspended, but legal visits allowed

            COLORADO



            CONNECTICUT


            DELAWARE



            FLORIDA


            HAWAII


            IDAHO



            ILLINOIS


            INDIANA


            IOWA
https://www.themarshallproject.org/2020/03/17/tracking-prisons-response-to-coronavirus                                            3/6
7/30/2020              Case 3:20-cv-05309-CRB           Document
                                      How Prisons in Each                 11 Visits
                                                          State Are Restricting Filed
                                                                                    Due 08/04/20         Page
                                                                                        to Coronavirus | The      123
                                                                                                             Marshall    of 278
                                                                                                                      Project




            KANSAS


            KENTUCKY


            MARYLAND



            MICHIGAN


            MISSISSIPPI



            NEW JERSEY


            NEW YORK


            NORTH CAROLINA



            PENNSYLVANIA


            SOUTH CAROLINA


            SOUTH DAKOTA



            UTAH


            VERMONT


            WASHINGTON



            WEST VIRGINIA

https://www.themarshallproject.org/2020/03/17/tracking-prisons-response-to-coronavirus                                            4/6
7/30/2020              Case 3:20-cv-05309-CRB           Document
                                      How Prisons in Each                 11 Visits
                                                          State Are Restricting Filed
                                                                                    Due 08/04/20         Page
                                                                                        to Coronavirus | The      124
                                                                                                             Marshall    of 278
                                                                                                                      Project




            WISCONSIN


            WYOMING




         Visits resumed with limitations

            MAINE


            MASSACHUSETTS



            MINNESOTA


            MISSOURI


            NEBRASKA



            NORTH DAKOTA


            OHIO


            OKLAHOMA




         This is produced in partnership with the Associated Press.

         Sources
         State prison systems

         Graphic by

https://www.themarshallproject.org/2020/03/17/tracking-prisons-response-to-coronavirus                                            5/6
7/30/2020              Case 3:20-cv-05309-CRB           Document
                                      How Prisons in Each                 11 Visits
                                                          State Are Restricting Filed
                                                                                    Due 08/04/20         Page
                                                                                        to Coronavirus | The      125
                                                                                                             Marshall    of 278
                                                                                                                      Project


         Katie Park

         Reporting by
         Cary Aspinwall, Keri Blakinger, Jake Bleiberg, Andrew R. Calderón, Maurice Chammah, Andrew
         DeMillo, Eli Hager, Jamiles Lartey, Claudia Lauer, Nicole Lewis, Weihua Li, Humera Lodhi, Colleen
         Long, Tom Meagher, Joseph Ne , Alysia Santo, Beth Schwartzapfel, Damini Sharma, Colleen
         Slevin, Christie Thompson, Abbie VanSickle and Andrew Welsh-Huggins

         Additional development by
         Gabe Isman




https://www.themarshallproject.org/2020/03/17/tracking-prisons-response-to-coronavirus                                            6/6
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 126 of 278




              EXHIBIT 18
7/30/2020             Case 3:20-cv-05309-CRB          Document
                                    Prison phone companies               11 a pandemic,
                                                           are proﬁting from   Filed 08/04/20           Page
                                                                                        here's how the FCC       127
                                                                                                           can help     of 278
                                                                                                                    | TheHill




                                             Prison phone companies are
                                             pro iting from a pandemic, her
                                             how the FCC can help
                                             BY MIGNON CLYBURN, OPINION CONTRIBUTOR — 04/21/20 05:30 PM EDT
                                             THE VIEWS EXPRESSED BY CONTRIBUTORS ARE THEIR OWN AND NOT THE VIEW OF THE HILL



       Just In...
                                             58      SHARES                                                                   SHARE   TW


       Pelicans, Jazz kneel
       during anthem at
       opening of NBA's
       restarted season
       IN THE KNOW — 2M 11S AGO



       DHS compiled
       intelligence reports on
       journalists reporting on
       protests in Portland:
       report
       ADMINISTRATION — 7M 57S AGO



       Congress should
       consider the evidence
       in funding college
       students' success
       OPINION — 18M 32S AGO

                                               © Getty Images

       GOP lawmakers comply
       with Pelosi's mask                      These days, most of us are staying in touch with our loved ones by phone
       mandate for House loor                  calls or video chats. A single phone call costs us nearly nothing, a video
       HOUSE — 19M 36S AGO                     chat requires only a Wi-Fi connection.

       FBI o icials hid copies                 But for millions of people, it isn’t so easy. As jails and prisons suspend in-
       of Russia probe                         person visits, most incarcerated people and their families are paying
       documents fearing                       outrageously high costs to simply stay connected. The Federal Bureau of
       Trump interference:                     Prisons just made voice and video visitation free in its 122 prisons, and
       book
                                               while noteworthy, this isn’t enough to ensure that the majority of families
       NATIONAL SECURITY
       — 25M 6S AGO                            can remain in touch at such a crucial time. The majority of the
                                               incarcerated population, upwards of 1.7 million people, are in state prisons
                                               and local jails, where they will probably face excessive fees to call home.
       Experts dismiss Trump
       claim that it could take                The Federal Communications Commission (FCC) needs to push prison
       'years' to declare                      phone companies to lower their rates so every family can maintain a
       election winner                         connection during the COVID-19 pandemic.
       COURT BATTLES — 36M 41S AGO
                                               Incarcerated people, their families and other allies have been ighting for
                                               phone justice for years, but a pandemic like COVID-19 reminds us once
       If the immigration
       agency shuts down,                      again how cruel and unjust these exorbitant call rates are and why rate
       how will we welcome                     relief is needed immediately. Prison call rates can cost over $1 a
       aspiring Americans?                     minute and on average, an in-state phone call from jail costs three
       OPINION — 48M 31S AGO                   times as much as one from prison. The national average for a 15-minute
                                               call from jail is $5.74. Thanks to a helpful tool from the Prison Policy
https://thehill.com/opinion/technology/493864-prison-phone-companies-are-proﬁting-from-a-pandemic-heres-how-the-fcc-can               1/3
7/30/2020              Case 3:20-cv-05309-CRB          Document
                                     Prison phone companies               11 a pandemic,
                                                            are proﬁting from   Filed 08/04/20           Page
                                                                                         here's how the FCC       128
                                                                                                            can help     of 278
                                                                                                                     | TheHill
                                               Institute, I know that by the time it takes you to read this op-ed, a call from
       EPA cancels                             New York’s Allegheny County Jail for this amount of time would cost about
       subscription to news
                                               $7.50, just shy of New York’s tipped wage for a single hour of work.
       outlet dedicated to
       covering it
                                               These exorbitant prices for a simple phone call are an annoyance to some,
       ENERGY & ENVIRONMENT
       — 56M 2S AGO                            but a barrier for most. People who enter the criminal justice system are
                                               overwhelmingly poor. Two-thirds of people detained in jails report annual
       VIEW ALL                                incomes of under $12,000 prior to their arrest and as more people lose
                                               their jobs due to the pandemic, their ability to maintain a connection
       View Latest Opinions >>                 lessens with each passing day. In March, over 10 million Americans iled
                                               for unemployment insurance leaving more families to make the
                                               unthinkable choice between putting food on their table or having regular
                                               contact with their loved ones.

                                               Prison phone rates are currently high because of two primary reasons.
                                               One, a commission structure that incentivizes jails and prisons to contract
                                               with phone providers that charge higher rates so they can reap a
                                               percentage of the pro its. Two, there is a lack of competition between
       Related News                by          phone provider companies: the market is basically dominated by two
                                               phone companies.

                                               While some progress has been made over the last decade, the ability of
                                               incarcerated people to communicate with their families remains out of
                                               reach for too many. Help for the over two million incarcerated should
                                               come in the following ways:
       Is Ilhan Omar one and
       done? Why she could
                                                3 in 4 say companies have been more reliable than federal
                                                government...
                                                Poll: Americans view all but two industries more favorably since...


       A pandemic is no time to                  . The FCC should request prison telephone companies oﬀer free phone
       undermine public                            and video calls with no fees to incarcerated and detained individuals
                                                   immediately for the next 60 days.

                                                 . The FCC should press the entire prison phone industry to commit to
                                                   the Keep Americans Connected Pledge. Over 700 communications
                                                   companies have agreed to waive late fees and not terminate service to
       Portland: The Pentagon                      help ensure that Americans can stay connected during COVID-19.
       should step up or pipe
                                                 . The FCC should deny all companies’ request to stop paying into the
                                                   Universal Service Fund (USF). The USF helps low-income families,
                                                   schools, libraries and rural healthcare providers stay online and
                                                   maintain voice service. These companies need to continue paying into
                                                   this important fund in order for more families who qualify for programs
       Gwyneth Paltrow Owns                        like Lifeline (a discount program for low-income telephone consumers)
       One of the Most                             to maintain a connection.
       Sponsored | Investing.com

                                               Some facilities are oﬀering limited and temporary relief, such as one
                                               or two free calls each week but as the coronavirus spreads through
                                               America’s prisons and jails, families deserve to regularly hear directly from
                                               their incarcerated loved ones on how they are being treated and
                                               protected from the virus.

                                               Being able to make phone calls and visit by video is more important than
                                               ever. With nearly half of the people in the United States are reporting that
                                               coronavirus is harming their mental health, experts recommend we “stay
                                               connected to one another” and “communicate our fears and worries to

https://thehill.com/opinion/technology/493864-prison-phone-companies-are-proﬁting-from-a-pandemic-heres-how-the-fcc-can           2/3
7/30/2020             Case 3:20-cv-05309-CRB          Document
                                    Prison phone companies               11 a pandemic,
                                                           are proﬁting from   Filed 08/04/20           Page
                                                                                        here's how the FCC       129
                                                                                                           can help     of 278
                                                                                                                    | TheHill
                                               another caring person” in order to cope. Incarcerated people and their
                                               families deserve access and opportunity to stay connected. Unless FCC
                                               Chairman Ajit Pai intervenes, incarcerated people and their families will
                                               either be denied outright or charged a premium just to check in on one
                                               another during this pandemic.

                                               Mignon Clyburn is a former FCC Commissioner and current Board Chair of
                                               Full Color Future, a think tank and advocacy organization committed to
                                               changing the narrative about people of color in media, tech and
                                               innovation.

                                               TAGS TELECOMMUNICATIONS INCARCERATION IN THE UNITED STATES PRISON
                                               UNIVERSAL SERVICE FUND PENOLOGY



                                                                          SHARE                  TWEET




    THE HILL 1625 K STREET, NW SUITE 900 WASHINGTON DC 20006 | 202-628-8500 TEL | 202-628-8503 FAX
    THE CONTENTS OF THIS SITE ARE ©2020 CAPITOL HILL PUBLISHING CORP., A SUBSIDIARY OF NEWS COMMUNICATIONS, INC.


                                                                                        Do Not Sell My Data




https://thehill.com/opinion/technology/493864-prison-phone-companies-are-proﬁting-from-a-pandemic-heres-how-the-fcc-can          3/3
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 130 of 278




              EXHIBIT 19
7/30/2020              Case 3:20-cv-05309-CRB Document
                                               State of Phone 11
                                                              Justice Filed    08/04/20
                                                                      | Prison Policy Initiative Page 131 of 278




                State of Phone Justice:
                Local jails, state prisons and private phone providers

                by Peter Wagner and Alexi Jones
                February 2019
                Press release

                At a time when the cost of a typical phone call is approaching zero, people behind bars in the
                U.S. are often forced to pay astronomical rates to call their loved ones or lawyers. Why?
                Because phone companies bait prisons and jails into charging high phone rates in exchange
                for a share of the revenue.

                The good news is that, in the last decade, we’ve made this industry considerably fairer:

                         The Federal Communications Commission (FCC) capped the cost of out-of-state
                         phone calls from both prisons and jails at about 21 cents a minute;
                         The FCC capped many of the abusive fees that providers used to extract extra profits
                         from consumers; and
                         Most state prison systems lowered their rates even further and also lowered rates for
                         in-state calls. 1

                However, the vast majority of our progress has been in state-run prisons. In county- and
                city-run jails — where predatory contracts get little attention — instate phone calls can still
                cost $1 per minute, or more. Moreover, phone providers continue to extract additional profits
                by charging consumers hidden fees 2 and are taking aggressive steps to limit competition in
                the industry.

                These high rates and fees can be disastrous for people incarcerated in local jails. Local jails
                are very different from state prisons: On a given day, 3 out of 4 people held in jails under
                local authority have not even been convicted, much less sentenced. The vast majority are
                being held pretrial, and many will remain behind bars unless they can make bail. Charging
                pretrial defendants high prices for phone calls punishes people who are legally innocent,
                drives up costs for their appointed counsel, and makes it harder for them to contact family
                members and others who might help them post bail or build their defense. It also puts them
                at risk of losing their jobs, housing, and custody of their children while they are in jail
                awaiting trial.




https://www.prisonpolicy.org/phones/state_of_phone_justice.html                                                    1/21
7/30/2020            Case 3:20-cv-05309-CRB Document State of Phone 11
                                                                    Justice Filed    08/04/20
                                                                            | Prison Policy Initiative Page 132 of 278

                map below show just how much more local jails are charging in each state than state prisons
                for the same 15 minute in-state phone call:

                                       Highest                  Average          Cost of a 15
                                    cost of a 15              cost of a 15        minute in-        How many times
                                     minute in-                minute in-          state call      higher the average
                                      state call                state call       from a state          jail rate is
                                     from a jail               from a jail          prison          compared to the
                   State               (2018)                    (2018)             (2019)         state prison's rate
                 Arkansas                      $24.82               $14.49               $4.80                            3.0
                 California                    $17.80                $5.70               $2.03                            2.8
                 Illinois                      $15.52                 $7.01              $0.14                          51.9
                 Michigan                      $22.56               $11.89               $2.40                            5.0
                 New York                       $9.95                 $7.54              $0.65                          11.6
                 Texas                         $17.25                 $6.50              $0.90                           7.2
                                                                             ⇡
                                                                   Show all states
                                                                             ⇣
                 Wyoming                       $14.22                 $7.77              $1.65                            4.7




                As of November 2018, in more than half of states, the highest in-state 15 minute call costs more than $10, and
                in 15 states it costs over $15. (Alaska, Connecticut, Delaware, Hawaii, Rhode Island, and Vermont do not have
                jails and are therefore not displayed). (For the names of the facilities that charge the most in each state, see
                Appendix Table 3.




https://www.prisonpolicy.org/phones/state_of_phone_justice.html                                                                    3/21
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 133 of 278




              EXHIBIT 20
 Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 134 of 278




 The
Family
    AND RECIDIVISM



                R yan S hanahan         and   S andra V illalobos A gudelo

              Incarcerated men and women who maintain contact with sup-
              portive family members are more likely to succeed after their release.
              Although corrections practitioners and policymakers often under-
              stand the positive role families can play, they may not know how to
              involve the inmate’s loved ones as a resource within a correctional
              setting. Research on people returning from prison shows that family
              members can be valuable sources of support during incarceration
              and after release. For example, prison inmates who had more contact
              with their families and who reported positive relationships overall
              are less likely to be re-incarcerated (Martinez & Christian, 2009).
              Families can motivate formerly incarcerated relatives to seek or con-
              tinue drug treatment or mental health care, and they most frequently
              provide housing for newly released family members.

                                                      AMERICANJails   SEPTEMBER | OCTOBER 2012   |   17
              Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 135 of 278


   To date, most of the research and       Table 1. Characteristics of Jails Participating in the Close to Home Project.
programming that discusses the use
of family resources to aid reentry has              Facility          Location        Capacity Average Daily        Category
focused on prisons. Because jails are                                                           Population
substantially different, it is not clear
                                             Green Lake County          Rural           108             66            Small
which policies and practices can be          Correctional                                                          (1–49 beds)
applied successfully. To determine           Facility, Green Lake,
the effectiveness of family-support          Wisconsin
strategies for people in jail, the Vera
                                             Montgomery County         Urban            177            170           Medium
Institute of Justice (Vera) launched         Pre-Release Center,
the Close to Home project, which                                                                                     (50–249
                                             Rockville, Maryland                                                      beds)
provided training and technical
assistance to two jails in Maryland          Montgomery County         Urban           1,028           760            Large
and one jail in Wisconsin.                   Correctional Facility,                                                (250+ beds)
                                             Boyds, Maryland
   The project’s name, Close to
Home, reflects that jails are often
located geographically close to the        could help them meet some of the                The second research goal was
family and friends of inmates, and         inmate’s reentry needs. Those with           to gather information about the
thus they can easily stay in contact       family-based reentry resources may           inmates’ families and other sources
with their families and friends.           require fewer social service referrals.      of social support, their experience
With funding from the Bureau of            Moreover, conversations spurred              maintaining contact with family
Justice Assistance, Vera initiated a       by RIT could build rapport between           members while in jail, their thoughts
pilot study of the Relational Inquiry      staff and inmates. The aim was to            about returning to the community,
Tool (RIT) in the three jails and          improve long-term outcomes for               and the impact of their incarceration
provided complementary communi-            former inmates, their families, and          on loved ones. Vera staff conducted
cation techniques intended to help         their communities.                           surveys with incarcerated men and
the inmates plan for their return                                                       women and gathered more in-depth
to society. It was developed with          Close to Home Project                        information during interviews.
support from the National Institute           Close to Home, launched in                Family members were surveyed
of Corrections and in partner-             October 2009 and concluded in April          with similar questions to learn about
ship with Safer Foundation and             2011, proceeded along two tracks:            family members’ perspectives and
the Department of Corrections of                                                        opinions.
Massachusetts, Michigan, Ohio, and          1. Personnel in three jails (two in
Oklahoma.                                      Maryland and one in Wisconsin)
                                               were trained by Vera to provide          Implementation
                                               the jail version of RIT to their            Vera trained participating jail staff
Relational Inquiry Tool                        inmates.                                 to use RIT to query incarcerated
   The staff of Vera’s Family Justice                                                   people about their strengths, chal-
Program created RIT to help cor-            2. During RIT training, Vera staff
                                                                                        lenges, and the supportive people in
rections staff identify the family             conducted qualitative and quan-
                                                                                        their lives. Jail staff were also trained
resources of their inmates. (Note: The         titative research to gauge inmate
                                                                                        on the benefits of family support for
Family Justice Program interprets              and staff attitudes toward RIT.
                                                                                        inmates, how to introduce the tool,
“family” broadly to include imme-                                                       and ways to follow up on the infor-
diate, extended, and elected family        Research                                     mation that participants shared.
members, such as romantic partners,            Vera staff had two goals for their
                                                                                           Before implementing the tool
friends, neighbors, and clergy.)           research. The first goal was to assess
                                                                                        at each site, Vera held work group
RIT is a series of eight questions         RIT’s utility in facilities of varying
                                                                                        meetings of staff ranging from case
designed to introduce inmates to the       size and location. The partnering
                                                                                        managers to parole officers to iden-
idea of involving supportive family        jails were the Montgomery County
                                                                                        tify policies and practices that could
members as a resource. In particular,      Correctional Facility (MCCF)
                                                                                        be more supportive of incarcerated
it was developed for case manage-          and the Montgomery County
                                                                                        people’s relationships. Vera staff
ment and reentry planning, and as          Pre-Release Center (Pre-Release
                                                                                        gathered information about the util-
a complement to standard correc-           Center) in Maryland, and the Green
                                                                                        ity of RIT by conducting interviews
tions risk and needs assessments.          Lake County Correctional Facility
                                                                                        of randomly selected inmates who
Case managers use the information          (GLCCF) in Wisconsin. The three
                                                                                        completed RIT. They also surveyed
from the eight questions to con-           facilities differed in terms of size and
                                                                                        and interviewed jail personnel about
nect with family members who               setting (see Table 1).
                                                                                        the implementation and use of RIT.

18   |   SEPTEMBER | OCTOBER 2012   AMERICANJails
             Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 136 of 278


Project Participants                      Table 2. Comparing Results from Vera’s Research in Jails and Prisons.
    MCCF was the largest jail that
participated in the Close to Home              “Which people do you plan              Respondents in       Respondents in
project. Located in an urban                  to rely on when you return to                Jails              Prisons
                                                     the community?”
Maryland county less than 20 miles
outside Washington, D.C., it houses        Family                                         82.1%                  92%
men and women awaiting trial and
those who are serving sentences of         Friends                                        73.8%                  66%
up to 18 months. Ninety-five percent
of people in the jurisdiction’s facili-       GLCCF was the smallest jail in          people in jail than in prison reported
ties are from the county and are not      the Close to Home project. The jail         that they rely on friends (diZerega &
transferred to a State prison. People     is located in a small, rural county in      Agudelo, 2011).
of color are overrepresented, and         east-central Wisconsin with a popu-             Sixty-seven percent of incarcer-
most individuals are under maxi-          lation of about 19,000. GLCCF has an        ated survey respondents were
mum-security supervision.                 average daily population of 60, and         parents. Almost all of their children
    MCCF has created an environ-          the majority of incarcerated individ-       (97%) lived with a family member,
ment that emphasizes what Warden          uals are Caucasian. During the Close        and 66 percent of those children
Robert Green calls “reentry for all.”     to Home project, the jail moved from        were living with their other parent.
This ambitious goal signals a com-        a 40-plus-bed, linear-style court-          Eighty percent of respondents in
mitment to prepare everyone at            house jail to a state-of-the-art facility   jail reported having visitors, and 40
the facility for reentry, even though     with a 108-bed capacity. At the for-        percent said they had a visit at least
some inmates will be transferred          mer facility, staff functioned merely       once a month. These visitation rates
from MCCF to State or Federal             as custodians; the education, mental-       were higher than what Vera found in
prisons. MCCF provides educational        health, and substance-use needs             similar surveys of people in prison
and vocational opportunities, as well     of incarcerated men and women               (diZerega & Agudelo, 2011). Among
as programming and treatment for          were not addressed. The sheriff and         people incarcerated for up to two
mental health and substance use.          corrections administration used the         years, those in prison were visited an
In addition, MCCF has a dedicated         change of facilities as an occasion to      average of 9.5 times a year, whereas
reentry case manager. Inmates who         change the culture.                         those in jail received an average of
expect to be released within three                                                    16 visits a year (diZerega & Agudelo,
months can voluntarily participate        Findings                                    2011). Respondents who reported
in case management services to pre-          As noted earlier, information was        having close relationships with their
pare for reentry.                         gathered from the inmates through           mothers, fathers, and significant
    Like MCCF, the Pre-Release            surveys and interviews, whereas             others also had higher numbers of
Center is located in an urban setting.    information about families and              visits. Table 2 shows a comparison
People incarcerated at the 171-bed        staff came from surveys alone. The          of the results from Vera’s research in
facility are scheduled for release        following three sections describe           jails and prisons.
within 12 months. The average             findings that pertain to each of these          Vera also found that 59 percent of
length of stay is between three and       groups. The final section discusses         men and women inmates welcomed
five months, and most of the inmates      the findings related to the imple-          the opportunity to discuss their fami-
return to the nearby community.           mentation of RIT and corresponding          lies with jail staff. This noteworthy
                                          training.                                   finding runs counter to a common
    The environment at the Pre-
Release Center is more like a resi-                                                   perception among corrections person-
dential step-down program than a          Inmate Reponses. Among the                  nel that inmates are unwilling to
jail. The Pre-Release Center provides     inmates surveyed, 84 percent                discuss personal matters with them.
a continuum of programming, has           reported that their families were
an open campus, and allows contact        supportive during their incarcera-          Family Responses. The majority
visits. Visiting is offered seven days    tion. Most inmates planned to rely          of family members (85%) reported
a week, and as individuals achieve        on their family (82%) and friends           visiting at least once a week. Visiting
privileges, they can have unlimited       (74%) to help them meet their needs,        family members listed numerous
visits. Case managers typically have      with a much smaller percentage              barriers to staying in contact with
caseloads of 18 to 25 men or women,       (40%) planning to rely on services          their loved one, including distance
allowing them to meet with inmates        from government agencies or non-            (29%); costs—such as gas, tolls, and
as needed. Families are included in       profit organizations. In comparing          for some, renting a car—(24%); and
case planning and can be trained as       the findings to similar project work        facility rules (23%). Family members
“sponsors.”                               with prison facilities, Vera staff          drove an average of 30 miles each
                                          found that a greater percentage of          way to visit and also reported the
                                                                              AMERICANJails   SEPTEMBER | OCTOBER 2012   |   21
              Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 137 of 278


cost of phone calls as a significant       tinue to use RIT with inmates who        environment that emphasizes
barrier to communication (39%).            are held for more than two weeks.        people’s strengths. The inmates at
   While a large majority of visiting         Practitioners and policymakers        the Pre-Release Center welcomed
family members reported that staff         who want to involve inmates’ fami-       RIT because it helped them create
welcomed them when they visited            lies in their programs should note       lists of potential visitors and reflect
(78%), almost as many said they did        that GLCCF leadership consistently       on people who had been supportive
not receive any information about          expressed support for a family-          as well as those who are not invested
their loved one from staff (76%), and      focused approach and envisioned          in their success or may not influence
some said staff did not reach out to       corrections staff as role models. Lt.    them in a positive way.
family members with concerns or            Joel Gerth says this about RIT at            In addition, RIT program revealed
questions they had about the incar-        GLCCF:                                   a need for corrections personnel
cerated family member (68%).                      At GLCCF, RIT was origi-          to build rapport with residents.
                                              nally administered by mental          However, because of various con-
Staff Responses. Most person-                 health staff. The enthusiasm          straints on the facility, the case
nel (99%) said that families are an           and buy-in staff displayed            managers were assigned to pilot
important resource for reentry, and           during Vera’s training, as well       RIT. Though corrections staff were
that families can help find stable            as the introduction of a new          trained by Vera on the value of
housing and employment, improve               avenue of communication               integrating family information into
drug treatment outcomes, and                  between staff and the men and         their work, they have not yet admin-
reduce recidivism. However, only 64           women incarcerated in the             istered RIT.
percent of staff reported involving           facility, were key factors in the         The size of MCCF made imple-
family members in case management             decision to shift this responsi-      mentation of RIT more difficult than
or reentry planning, and 58 percent           bility away from mental health        in the smaller facilities. Because
reported that families were involved          practitioners. Vera’s training        of fiscal constraints, MCCF case
in their facility’s programming.              and technical assistance helped       managers were working on multiple
                                              staff feel confident in discuss-      housing units with caseloads of
Facility Responses to RIT Project             ing these topics with incarcer-       more than 100 people. These large
   The three facilities participat-           ated individuals and allowed          caseloads hindered their ability to
ing in Close to Home had dif-                 staff to see positive changes in      implement RIT effectively. Case
ferent responses to RIT project.              the incarcerated individuals          managers reported feeling over-
These responses stemmed from                  they work with—a departure            whelmed, resisted additional work
administrative challenges at the              from the usual atmosphere of          (such as RIT), and often did not fol-
time of implementation, concurrent            a correctional facility…. The         low the recommended directions for
programming that complemented                 more they understand why              administering the tool. For example,
RIT, and the existence or imple-              they do the job and the impact        Vera staff trained case managers
mentation of a more family-focused            they are capable of having            to use a script that explained the
culture at the facility. The two sites        on another person’s life, the         purpose of RIT and described the
in Maryland chose case managers to            greater the impact on morale.         importance of family in reentry
pilot RIT. In Wisconsin, corrections          Stefan LoBuglio, Chief of Pre-        planning. During interviews, some
officers were trained to administer        release and Reentry at Montgomery        inmates who had completed RIT
RIT. Unexpectedly, the corrections         County’s Pre-Release Center,             told Vera staff that certain case man-
officers—not case managers—had             believes wholeheartedly in a family-     agers rushed through the questions,
the most success integrating RIT           focused approach. “The commitment        did not explain how information
into their standard case flow. Staff       to work with families leads to an        about their families would be used,
unanimously reported that RIT              institutional culture that promotes      and complained about being forced
gave them a better understanding           respect and drives the rehabilitative    to use the tool.
of the inmates at GLCCF. Further,          focus of a facility,” says LoBuglio.         When MCCF staff administered
93 percent of staff reported that          “The respect we show family              RIT according to Vera’s guidelines,
they would recommend RIT to                members leads to cooperation and         incarcerated people responded posi-
other jail professionals. The inmates      compliance with program rules.”          tively. For example, a man motivated
interviewed at GLCCF felt their               The positive perception of fam-       by his young daughter to deal with
experience completing RIT with             ily at the Pre-Release Center creates    his drug addiction told researchers
corrections officers was beneficial.       a markedly different environment         that completing RIT “helped pick me
Because of the overwhelmingly              from traditional correctional settings   up and change my attitude,” add-
positive response to the project, cor-     because the policies and procedures      ing that the conversation changed
rectional officers at GLCCF will con-      in place foster a family-oriented        his perception of his case manager
                                                                                    and perhaps her perception of him.
22   |   SEPTEMBER | OCTOBER 2012   AMERICANJails
               Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 138 of 278


He noted that after the conversation,          and identify other supportive            Moreover, it reveals that, at least
she completed paperwork to trans-              people in the client’s life. RIT      in some jails, corrections person-
fer him to a unit where he could               allows me to assess the level of      nel as well as case managers can
participate in drug treatment and              support available to the client,      be assigned to help incarcerated
return to the community—and his                and, if appropriate, seek to          people connect with social supports.
daughter—sooner.                               involve the support person [or        However, to access this potential,
   Given the challenges at MCCF, it is         people] as part of an individu-       a shift in organizational culture
notable that the reentry case man-             al’s reentry planning.                toward a family-focused orientation
ager, Wendy Miller-Cochran, chose to                                                 may need to occur, as evidenced by
continue using RIT after the Close to       Conclusion                               the varying degrees of RIT accep-
Home project concluded. She says:              The overall results from this         tance in the three jail facilities. More
                                            project suggest that inmates in jails,   work is needed to determine the
      The Relational Inquiry Tool
                                            like those in prisons, rely on family    most effective strategies for imple-
   is a welcome addition to the
                                            members to support them during           menting RIT and whether proper
   reentry social work assessment
                                            their incarceration, and also as they    implementation will yield the
   procedures at MCCF, espe-
                                            reenter the community. Because           desired outcomes of positive behav-
   cially since family involvement
                                            thousands of people cycle in and out     ioral change, a reduction in disci-
   complements the professional
                                            of jail every year, it may be possible   plinary infractions in facilities, and
   and community services avail-
                                            to reduce these numbers by testing       lower recidivism rates. The present
   able to individuals returning
                                            and implementing ways for families       results suggest, however, that jails
   home. Family relationships can
                                            to help reduce the negative impact       are indeed a promising arena for
   be the most powerful resource
                                            of short-term incarceration on their     developing family-focused reentry
   available to men and women
                                            loved ones and to help them reenter      planning. ■
   in jail, and this tool enables me
   to explore family relationships          society successfully.
                                                                                     References
                                                                                     diZerega, M., & Agudelo, S. V. (2011).
                                                                                        Piloting a tool for reentry: A promising
                             Additional Resources                                       approach to engaging family members.
     Mental Health Treatment                                                            New York, NY: Vera Institute of
     • Center for Substance Abuse Treatment. (2004). Substance abuse                    Justice.
       treatment and family therapy. Treatment Improvement Protocol (TIP)            Martinez, D. J. & Christian, J. (2009). The
       Series, No. 39. DHHS Publication No. (SMA) 04-3957. Rockville, MD:               familial relationships of former pris-
       Substance Abuse and Mental Health Services Administration.                       oners: Examining the link between
                                                                                        residence and informal support
     Family Motivation                                                                  mechanisms. Journal of Contemporary
     • Dalton, K. S. (May/June 2004). Beyond transition—Working with                    Ethnography, 38(2), 201–224.
       inmate families. American Jails, 18(2), 48–53.

     Housing
     • La Vigne, N. G., Visher, C., & Castro, J. (2004). Chicago prisoners’ expe-    Ryan Shanahan, a senior program
                                                                                     associate at the Vera Institute of Justice’s
       riences returning home. Washington, DC: The Urban Institute.                  Family Justice Program, works with
     • Nelson, Deess, P., & Allen, C. (1999). The first month out: Post-             criminal and juvenile justice agencies
       incarceration experiences in New York City. New York, NY: Vera                and community-based organizations.
       Institute of Justice.                                                         She holds a master’s degree from the
                                                                                     University of Maryland, where she is
     • Sullivan, E., Mino, M., Nelson, K., & Pope, J. (2002). Families as a          working toward a doctorate. For
       resource in recovery from drug abuse: An evaluation of La Bodega              more information, please contact
       de la Familia. New York, NY: Vera Institute of Justice.                       Ms. Shanahan at 212–376–3071 or
     • Naser, R. L., & Visher, C. A. (2006). Family members’ experiences of          rshanahan@vera.org.
       incarceration and reentry. Western Criminology Review, 7(2), 20–31.           Sandra Villalobos Agudelo, a Vera
                                                                                     research associate, evaluates the Family
     Child Care                                                                      Justice Program’s work and studies
     • Glaze, L., & Maruschak, L. M. (2008). Parents in prison and their             the roles families play for incarcerated
       minor children. Bureau of Justice Statistics Special Report.                  people. She holds a master’s degree
                                                                                     in psychology from Universidad de los
     Overrepresentation of Minorities                                                Andes in Bogotá and a master’s degree
     • Schiraldi, V., & Ziedenberg, J. (2003). Race and incarceration in             in urban policy analysis and manage-
       Maryland, A policy analysis by the Justice Policy Institute commissioned      ment from Milano, The New School for
       by Maryland’s Legislative Black Caucus. Washington, DC: Justice Policy        Management and Urban Policy.
       Institute.                                                                    For more information about the
                                                                                     Vera Institute, visit www.vera.org.
24    |   SEPTEMBER | OCTOBER 2012   AMERICANJails
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 139 of 278




              EXHIBIT 21
    Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 140 of 278



                  N AT I ON AL       POL IC Y    CON F ERE NC E

From Prison to Home:
The Effect of Incarceration and Reentry on
Children, Families and Communities

January 30–31, 2002
U.S. Department of Health and Human Services
The Urban Institute




    The Psychological Impact of Incarceration:
     Implications for Post-Prison Adjustment




                                       Craig Haney
                           University of California, Santa Cruz




                                     December 2001
         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 141 of 278




The Psychological Impact of Incarceration:
Implications for Post-Prison Adjustment



Abstract
     This paper examines the unique set of psychological changes that many prisoners are forced
to undergo in order to survive the prison experience. It argues that, as a result of several trends in
American corrections, the personal challenges posed and psychological harms inflicted in the
course of incarceration have grown over the last several decades in the United States. The trends
include increasingly harsh policies and conditions of confinement as well as the much discussed
de-emphasis on rehabilitation as a goal of incarceration. As a result, the ordinary adaptive
process of institutionalization or “prisonization” has become extraordinarily prolonged and
intense. Among other things, these recent changes in prison life mean that prisoners in general
(and some prisoners in particular) face more difficult and problematic transitions as they return
to the freeworld. A range of structural and programmatic changes are required to address these
issues. Among other things, social and psychological programs and resources must be made
available in the immediate, short, and long-term. That is, modified prison conditions and
practices as well as new programs are needed as preparation for release, during transitional
periods of parole or initial reintegration, and as long-term services to insure continued successful
adjustment.

     This paper addresses the psychological impact of incarceration and its implications for post-
prison freeworld adjustment. Nearly a half-century ago Gresham Sykes wrote that “life in the
maximum security prison is depriving or frustrating in the extreme,”1 and little has changed to
alter that view. Indeed, as I will suggest below, the observation applies with perhaps more force
now than when Sykes first made it. Moreover, prolonged adaptation to the deprivations and
frustrations of life inside prison—what are commonly referred to as the “pains of
imprisonment”—carries a certain psychological cost. In this brief paper I will explore some of
those costs, examine their implications for post-prison adjustment in the world beyond prison,
and suggest some programmatic and policy-oriented approaches to minimizing their potential to
undermine or disrupt the transition from prison to home.

     One important caveat is important to make at the very outset of this paper. Although I
approach this topic as a psychologist, and much of my discussion is organized around the themes
of psychological changes and adaptations, I do not mean to suggest or imply that I believe
criminal behavior can or should be equated with mental illness, that persons who suffer the acute
pains of imprisonment necessarily manifest psychological disorders or other forms of personal

1 Gresham Sykes, The Society of Captives: A Study of a Maximum Security Prison. Princeton: Princeton University
Press (1958), at 63.

Working papers prepared for the "From Prison to Home" Conference (January 30-31, 2002)                            1
The Psychological Impact of Incarceration: Implications for Post-Prison Adjustment
C. Haney
         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 142 of 278




pathology, that psychotherapy should be the exclusive or even primary tool of prison
rehabilitation, or that therapeutic interventions are the most important or effective ways to
optimize the transition from prison to home. I am well aware of the excesses that have been
committed in the name of correctional psychology in the past, and it is not my intention to
contribute in any way to having them repeated.

     The paper will be organized around several basic propositions—that prisons have become
more difficult places in which to adjust and survive over the last several decades; that especially
in light of these changes, adaptation to modern prison life exacts certain psychological costs of
most incarcerated persons; that some groups of people are somewhat more vulnerable to the
pains of imprisonment than others; that the psychological costs and pains of imprisonment can
serve to impede post-prison adjustment; and that there are a series of things that can be done both
in and out of prison to minimize these impediments. Each of these propositions is presented in
turn below.


I. The State of the Prisons
     Prisoners in the United States and elsewhere have always confronted a unique set of
contingencies and pressures to which they were required to react and adapt in order to survive
the prison experience. However, over the last several decades —beginning in the early 1970s and
continuing to the present time—a combination of forces have transformed the nation’s criminal
justice system and modified the nature of imprisonment.2 The challenges prisoners now face in
order to both survive the prison experience and, eventually, reintegrate into the freeworld upon
release have changed and intensified as a result.

     Among other things, these changes in the nature of imprisonment have included a series of
inter-related, negative trends in American corrections. Perhaps the most dramatic changes have
come about as a result of the unprecedented increases in rate of incarceration, the size of the U.S.
prison population, and the widespread overcrowding that has occurred as a result. Over the past
25 years, penologists repeatedly have described U.S. prisons as “in crisis” and have characterized
each new level of overcrowding as “unprecedented.” By the start of the 1990s, the United States
incarcerated more persons per capita than any other nation in the modern world, and it has
retained that dubious distinction for nearly every year since. The international disparities are
most striking when the U.S. incarceration rate is contrasted to those of other nations to whom the
United States is often compared, such as Japan, Netherlands, Australia, and the United Kingdom.



2 For a more detailed discussion of this issue, see, for example: Haney, C., “Riding the Punishment Wave: On the
Origins of Our Devolving Standards of Decency,” Hastings Women’s Law Journal, 9, 27-78 (1998), and Haney, C.,
& Zimbardo, P., “The Past and Future of U.S. Prison Policy: Twenty-Five Years After the Stanford Prison
Experiment,” American Psychologist, 53, 709-727 (1998), and the references cited therein.

Working papers prepared for the "From Prison to Home" Conference (January 30-31, 2002)                         2
The Psychological Impact of Incarceration: Implications for Post-Prison Adjustment
C. Haney
         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 143 of 278




In the 1990s, as Marc Mauer and the Sentencing Project have effectively documented—the U.S.
rates have consistently been between four and eight times those for these other nations.3

     The combination of overcrowding and the rapid expansion of prison systems across the
country adversely affected living conditions in many prisons, jeopardized prisoner safety,
compromised prison management, and greatly limited prisoner access to meaningful
programming. The two largest prison systems in the nation—California and Texas—provide
instructive examples. Over the last 30 years, California’s prisoner population increased eightfold
(from roughly 20,000 in the early 1970s to its current population of approximately 160,000
prisoners). Yet there has been no remotely comparable increase in funds for prisoner services or
inmate programming. In Texas, over just the years between 1992 and 1997, the prisoner
population more than doubled as Texas achieved one of the highest incarceration rates in the
nation. Nearly 70,000 additional prisoners added to the state’s prison rolls in that brief five-year
period alone. Not surprisingly, California and Texas were among the states to face major
lawsuits in the 1990s over substandard, unconstitutional conditions of confinement. Federal
courts in both states found that the prison systems had failed to provide adequate treatment
services for those prisoners who suffered the most extreme psychological effects of confinement
in deteriorated and overcrowded conditions.4

     Paralleling these dramatic increases in incarceration rates and the numbers of persons
imprisoned in the United States was an equally dramatic change in the rationale for prison itself.
The nation moved abruptly in the mid-1970s from a society that justified putting people in prison
on the basis of the belief that incarceration would somehow facilitate productive re-entry into the
freeworld to one that used imprisonment merely to inflict pain on wrongdoers (“just deserts”),
disable criminal offenders (“incapacitation”), or to keep them far away from the rest of society
(“containment”). The abandonment of the once-avowed goal of rehabilitation certainly decreased
the perceived need and availability of meaningful programming for prisoners as well as social


3 Mauer, M., “Americans Behind bars: A Comparison of International Rates of Incarceration,” in W. Churchill and
J.J. Vander Wall (Eds.), Cages of Steel: The Politics of Imprisonment in the United States (pp. 22-37). Washington,
D.C.: Maisonneuve Press (1992); Mauer, M., “The International Use of Incarceration,” Prison Journal, 75, 113-123
(1995).
4 In California, for example, see: Dohner v. McCarthy [United States District Court, Central District of California,
1984-1985; 635 F. Supp. 408 (C.D. Cal. 1985) (examining the effects of overcrowded conditions in the California
Men’s Colony); Coleman v. Wilson, 912 F. Supp. 1282 (N.D. Cal. 1995) (challenge to grossly inadequate mental
health services in the throughout the entire state prison system). In Texas, see the long-lasting Ruiz litigation in
which the federal court has monitored and attempted to correct unconstitutional conditions of confinement
throughout the state’s sprawling prison system for more than 20 years now. Current conditions and the most recent
status of the litigation are described in Ruiz v. Johnson [United States District Court, Southern District of Texas, 37
F. Supp. 2d 855 (S.D. Texas 1999).]
But these two states were not alone. According to the ACLU's National Prison Project, in 1995 there were fully 33
jurisdictions in the United States under court order to reduce overcrowding or improve general conditions in at least
one of their major prison facilities. Nine were operating under court orders that covered their entire prison system.
National Prison Project, Status Report: State Prisons and the Courts (1995).

Working papers prepared for the "From Prison to Home" Conference (January 30-31, 2002)                                3
The Psychological Impact of Incarceration: Implications for Post-Prison Adjustment
C. Haney
         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 144 of 278




and mental health services available to them both inside and outside the prison. Indeed, it
generally reduced concern on the part of prison administrations for the overall well-being of
prisoners.

     The abandonment of rehabilitation also resulted in an erosion of modestly protective norms
against cruelty toward prisoners. Many corrections officials soon became far less inclined to
address prison disturbances, tensions between prisoner groups and factions, and disciplinary
infractions in general through ameliorative techniques aimed at the root causes of conflict and
designed to de-escalate it. The rapid influx of new prisoners, serious shortages in staffing and
other resources, and the embrace of an openly punitive approach to corrections led to the “de-
skilling” of many correctional staff members who often resorted to extreme forms of prison
discipline (such as punitive isolation or “supermax” confinement) that had especially destructive
effects on prisoners and repressed conflict rather than resolving it. Increased tensions and higher
levels of fear and danger resulted.

     The emphasis on the punitive and stigmatizing aspects of incarceration, which has resulted
in the further literal and psychological isolation of prison from the surrounding community,
compromised prison visitation programs and the already scarce resources that had been used to
maintain ties between prisoners and their families and the outside world. Support services to
facilitate the transition from prison to the freeworld environments to which prisoners were
returned were undermined at precisely the moment they needed to be enhanced. Increased
sentence length and a greatly expanded scope of incarceration resulted in prisoners experiencing
the psychological strains of imprisonment for longer periods of time, many persons being caught
in the web of incarceration who ordinarily would not have been (e.g., drug offenders), and the
social costs of incarceration becoming increasingly concentrated in minority communities
(because of differential enforcement and sentencing policies).

     Thus, in the first decade of the 21st century, more people have been subjected to the pains of
imprisonment, for longer periods of time, under conditions that threaten greater psychological
distress and potential long-term dysfunction, and they will be returned to communities that have
already been disadvantaged by a lack of social services and resources.


II. The Psychological Effects of Incarceration:
On the Nature of Institutionalization
    The adaptation to imprisonment is almost always difficult and, at times, creates habits of
thinking and acting that can be dysfunctional in periods of post-prison adjustment. Yet, the
psychological effects of incarceration vary from individual to individual and are often reversible.
To be sure, then, not everyone who is incarcerated is disabled or psychologically harmed by it.
But few people are completely unchanged or unscathed by the experience. At the very least,

Working papers prepared for the "From Prison to Home" Conference (January 30-31, 2002)            4
The Psychological Impact of Incarceration: Implications for Post-Prison Adjustment
C. Haney
         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 145 of 278




prison is painful, and incarcerated persons often suffer long-term consequences from having
been subjected to pain, deprivation, and extremely atypical patterns and norms of living and
interacting with others.

     The empirical consensus on the most negative effects of incarceration is that most people
who have done time in the best-run prisons return to the freeworld with little or no permanent,
clinically-diagnosable psychological disorders as a result.5 Prisons do not, in general, make
people “crazy.” However, even researchers who are openly skeptical about whether the pains of
imprisonment generally translate into psychological harm concede that, for at least some people,
prison can produce negative, long-lasting change.6 And most people agree that the more extreme,
harsh, dangerous, or otherwise psychologically-taxing the nature of the confinement, the greater
the number of people who will suffer and the deeper the damage that they will incur.7

     Rather than concentrate on the most extreme or clinically-diagnosable effects of
imprisonment, however, I prefer to focus on the broader and more subtle psychological changes
that occur in the routine course of adapting to prison life. The term “institutionalization” is used
to describe the process by which inmates are shaped and transformed by the institutional
environments in which they live. Sometimes called “prisonization” when it occurs in correctional




5 For a more detailed discussion of these issues, see, for example: Haney, C., “Psychology and the Limits to Prison
Pain: Confronting the Coming Crisis in Eighth Amendment Law,” Psychology, Public Policy, and Law, 3, 499-588
(1997), and the references cited therein.
6 Among the most unsympathetic of these skeptical views is: Bonta, J., and Gendreau, P., “Reexamining the Cruel
and Unusual Punishment of Prison Life,” Law and Human Behavior, 14, 347 (1990). However, even these authors
concede that: “physiological and psychological stress responses… were very likely [to occur] under crowded prison
conditions”; “[w]hen threats to health come from suicide and self-mutilation, then inmates are clearly at risk”; “[i]n
Canadian penitentiaries, the homicide rates are close to 20 times that of similar-aged males in Canadian society”;
that “a variety of health problems, injuries, and selected symptoms of psychological distress were higher for certain
classes of inmates than probationers, parolees, and, where data existed, for the general population”; that studies
show long-term incarceration to result in “increases in hostility and social introversion… and decreases in self-
evaluation and evaluations of work and father”; that imprisonment produced “increases in dependency upon staff for
direction and social introversion,” a tendency for prisoners to prefer “to cope with their sentences on their own
rather than seek the aid of others,” “deteriorating community relationships over time,” and “unique difficulties” with
“family separation issues and vocational skill training needs”; and that some researchers have speculated that
“inmates typically undergo a ‘behavioral deep freeze’” such that “outside-world behaviors that led the offender into
trouble prior to imprisonment remain until release.” Bonta & Gendreau, pp. 353-359.
7 Again, precisely because they define themselves as skeptical of the proposition that the pains of imprisonment
produce many significant negative effects in prisoners, Bonta and Gendreau are instructive to quote. They concede
that: there are “signs of pathology for inmates incarcerated in solitary for periods up to a year”; that higher levels of
anxiety have been found in inmates after eight weeks in jail than after one; that increases in psychopathological
symptoms occur after 72 hours of confinement; and that death row prisoners have been found to have “symptoms
ranging from paranoia to insomnia,” “increased feelings of depression and hopelessness,” and feeling
“powerlessness, fearful of their surroundings, and… emotionally drained.” Bonta & Gendreau, pp. 361-362.

Working papers prepared for the "From Prison to Home" Conference (January 30-31, 2002)                                      5
The Psychological Impact of Incarceration: Implications for Post-Prison Adjustment
C. Haney
         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 146 of 278




settings, it is the shorthand expression for the negative psychological effects of imprisonment.8
The process has been studied extensively by sociologists, psychologists, psychiatrists, and
others, and involves a unique set of psychological adaptations that often occur—in varying
degrees—in response to the extraordinary demands of prison life. In general terms, the process of
prisonization involves the incorporation of the norms of prison life into one’s habits of thinking,
feeling, and acting.

     It is important to emphasize that these are the natural and normal adaptations made by
prisoners in response to the unnatural and abnormal conditions of prisoner life. The
dysfunctionality of these adaptations is not “pathological” in nature (even though, in practical
terms, they may be destructive in effect). They are “normal” reactions to a set of pathological
conditions that become problematic when they are taken to extreme lengths, or become chronic
and deeply internalized (so that, even though the conditions of one’s life have changed, many of
the once-functional but now counterproductive patterns remain).

     Like all processes of gradual change, of course, this one typically occurs in stages and, all
other things being equal, the longer someone is incarcerated the more significant the nature of
the institutional transformation. When most people first enter prison, of course, they find that
being forced to adapt to an often harsh and rigid institutional routine, deprived of privacy and
liberty, and subjected to a diminished, stigmatized status and extremely sparse material
conditions is stressful, unpleasant, and difficult.

    However, in the course of becoming institutionalized, a transformation begins. Persons
gradually become more accustomed to the restrictions that institutional life imposes. The various
psychological mechanisms that must be employed to adjust (and, in some harsh and dangerous
correctional environments, to survive) become increasingly “natural,” second nature, and, to a
degree, internalized. To be sure, the process of institutionalization can be subtle and difficult to
discern as it occurs. Thus, prisoners do not “choose” do succumb to it or not, and few people
who have become institutionalized are aware that it has happened to them. Fewer still
consciously decide that they are going to willingly allow the transformation to occur.

     The process of institutionalization is facilitated in cases in which persons enter institutional
settings at an early age, before they have formed the ability and expectation to control their own
life choices. Because there is less tension between the demands of the institution and the
autonomy of a mature adult, institutionalization proceeds more quickly and less problematically


8 A distinction is sometimes made in the literature between institutionalization—psychological changes
that produce more conforming and institutionally “appropriate” thoughts and actions—and
prisonization—changes that create a more oppositional and institutionally subversive stance or
perspective. Here I use the terms more or less interchangeably to denote the totality of the negative
transformation that may place before prisoners are released back into free society.

Working papers prepared for the "From Prison to Home" Conference (January 30-31, 2002)                   6
The Psychological Impact of Incarceration: Implications for Post-Prison Adjustment
C. Haney
         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 147 of 278




with at least some younger inmates. Moreover, younger inmates have little in the way of already
developed independent judgment, so they have little if anything to revert to or rely upon if and
when the institutional structure is removed. And the longer someone remains in an institution,
the greater the likelihood that the process will transform them.

     Among other things, the process of institutionalization (or “prisonization”) includes some or
all of the following psychological adaptations:


A. Dependence on institutional structure and contingencies.
     Among other things, penal institutions require inmates to relinquish the freedom and
autonomy to make their own choices and decisions and this process requires what is a painful
adjustment for most people. Indeed, some people never adjust to it. Over time, however,
prisoners may adjust to the muting of self-initiative and independence that prison requires and
become increasingly dependent on institutional contingencies that they once resisted. Eventually
it may seem more or less natural to be denied significant control over day-to-day decisions and,
in the final stages of the process, some inmates may come to depend heavily on institutional
decisionmakers to make choices for them and to rely on the structure and schedule of the
institution to organize their daily routine. Although it rarely occurs to such a degree, some people
do lose the capacity to initiate behavior on their own and the judgment to make decisions for
themselves. Indeed, in extreme cases, profoundly institutionalized persons may become
extremely uncomfortable when and if their previous freedom and autonomy is returned.

     A slightly different aspect of the process involves the creation of dependency upon the
institution to control one’s behavior. Correctional institutions force inmates to adapt to an
elaborate network of typically very clear boundaries and limits, the consequences for whose
violation can be swift and severe. Prisons impose careful and continuous surveillance, and are
quick to punish (and sometimes to punish severely) infractions of the limiting rules. The process
of institutionalization in correctional settings may surround inmates so thoroughly with external
limits, immerse them so deeply in a network of rules and regulations, and accustom them so
completely to such highly visible systems of constraint that internal controls atrophy or, in the
case of especially young inmates, fail to develop altogether. Thus, institutionalization or
prisonization renders some people so dependent on external constraints that they gradually lose
the capacity to rely on internal organization and self-imposed personal limits to guide their
actions and restrain their conduct. If and when this external structure is taken away, severely
institutionalized persons may find that they no longer know how to do things on their own, or
how to refrain from doing those things that are ultimately harmful or self- destructive.


B. Hypervigilance, interpersonal distrust and suspicion.
     In addition, because many prisons are clearly dangerous places from which there is no exit
or escape, prisoners learn quickly to become hypervigilant and ever-alert for signs of threat or
personal risk. Because the stakes are high, and because there are people in their immediate

Working papers prepared for the "From Prison to Home" Conference (January 30-31, 2002)             7
The Psychological Impact of Incarceration: Implications for Post-Prison Adjustment
C. Haney
         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 148 of 278




environment poised to take advantage of weakness or exploit carelessness or inattention,
interpersonal distrust and suspicion often result. Some prisoners learn to project a tough convict
veneer that keeps all others at a distance. Indeed, as one prison researcher put it, many prisoners
“believe that unless an inmate can convincingly project an image that conveys the potential for
violence, he is likely to be dominated and exploited throughout the duration of his sentence.”9

     McCorkle's study of a maximum security Tennessee prison was one of the few that
attempted to quantify the kinds of behavioral strategies prisoners report employing to survive
dangerous prison environments. He found that “[f]ear appeared to be shaping the life-styles of
many of the men,” that it had led over 40% of prisoners to avoid certain high risk areas of the
prison, and about an equal number of inmates reported spending additional time in their cells as a
precaution against victimization. At the same time, almost three-quarters reported that they had
been forced to “get tough” with another prisoner to avoid victimization, and more than a quarter
kept a “shank” or other weapon nearby with which to defend themselves. McCorkle found that
age was the best predictor of the type of adaptation a prisoner took, with younger prisoners being
more likely to employ aggressive avoidance strategies than older ones.


C. Emotional over-control, alienation, and psychological distancing.
     Shaping such an outward image requires emotional responses to be carefully measured.
Thus, prisoners struggle to control and suppress their own internal emotional reactions to events
around them. Emotional over-control and a generalized lack of spontaneity may occur as a result.
Admissions of vulnerability to persons inside the immediate prison environment are potentially
dangerous because they invite exploitation. As one experienced prison administrator once wrote:
“Prison is a barely controlled jungle where the aggressive and the strong will exploit the weak,
and the weak are dreadfully aware of it.”10 Some prisoners are forced to become remarkably
skilled “self-monitors” who calculate the anticipated effects that every aspect of their behavior
might have on the rest of the prison population, and strive to make such calculations second
nature.

     Prisoners who labor at both an emotional and behavioral level to develop a “prison mask”
that is unrevealing and impenetrable risk alienation from themselves and others, may develop
emotional flatness that becomes chronic and debilitating in social interaction and relationships,
and find that they have created a permanent and unbridgeable distance between themselves and
other people. Many for whom the mask becomes especially thick and effective in prison find that
the disincentive against engaging in open communication with others that prevails there has led


9 Richard McCorkle, “Personal Precautions to Violence in Prison,” Criminal Justice and Behavior, 19, 160-173
(1992), at 161.
10 Paul Keve, Prison Life and Human Worth. Minneapolis, MN: University of Minnesota Press (1974), at 54.

Working papers prepared for the "From Prison to Home" Conference (January 30-31, 2002)                         8
The Psychological Impact of Incarceration: Implications for Post-Prison Adjustment
C. Haney
         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 149 of 278




them to withdrawal from authentic social interactions altogether.11 The alienation and social
distancing from others is a defense not only against exploitation but also against the realization
that the lack of interpersonal control in the immediate prison environment makes emotional
investments in relationships risky and unpredictable.


D. Social withdrawal and isolation.
     Some prisoners learn to find safety in social invisibility by becoming as inconspicuous and
unobtrusively disconnected from others as possible. The self-imposed social withdrawal and
isolation may mean that they retreat deeply into themselves, trust virtually no one, and adjust to
prison stress by leading isolated lives of quiet desperation. In extreme cases, especially when
combined with prisoner apathy and loss of the capacity to initiate behavior on one's own, the
pattern closely resembles that of clinical depression. Long-term prisoners are particularly
vulnerable to this form of psychological adaptation. Indeed, Taylor wrote that the long-term
prisoner “shows a flatness of response which resembles slow, automatic behavior of a very
limited kind, and he is humorless and lethargic.”12 In fact, Jose-Kampfner has analogized the
plight of long-term women prisoners to that of persons who are terminally-ill, whose experience
of this “existential death is unfeeling, being cut off from the outside… (and who) adopt this
attitude because it helps them cope.”13


E. Incorporation of exploitative norms of prison culture.
     In addition to obeying the formal rules of the institution, there are also informal rules and
norms that are part of the unwritten but essential institutional and inmate culture and code that, at
some level, must be abided. For some prisoners this means defending against the dangerousness
and deprivations of the surrounding environment by embracing all of its informal norms,
including some of the most exploitative and extreme values of prison life. Note that prisoners
typically are given no alternative culture to which to ascribe or in which to participate. In many
institutions the lack of meaningful programming has deprived them of pro-social or positive
activities in which to engage while incarcerated. Few prisoners are given access to gainful
employment where they can obtain meaningful job skills and earn adequate compensation; those

11 For example, see Jose-Kampfner, C., “Coming to Terms with Existential Death: An Analysis of Women's
Adaptation to Life in Prison,” Social Justice, 17, 110 (1990) and, also, Sapsford, R., “Life Sentence Prisoners:
Psychological Changes During Sentence,” British Journal of Criminology, 18, 162 (1978).
12 Taylor, A., “Social Isolation and Imprisonment,” Psychiatry, 24, 373 (1961), at p. 373. See, also, Hanna
Levenson, “Multidimensional Locus of Control in Prison Inmates,” Journal of Applied Social Psychology, 5, 342
(1975) who found not surprisingly that prisoners who were incarcerated for longer periods of time and those who
were punished more frequently by being placed in solitary confinement were more likely to believe that their world
was controlled by “powerful others.” Such beliefs are consistent with an institutional adaptation that undermines
autonomy and self-initiative.
13 Jose-Kampfner, supra note 10, at 123.

Working papers prepared for the "From Prison to Home" Conference (January 30-31, 2002)                               9
The Psychological Impact of Incarceration: Implications for Post-Prison Adjustment
C. Haney
         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 150 of 278




who do work are assigned to menial tasks that they perform for only a few hours a day. With rare
exceptions—those very few states that permit highly regulated and infrequent conjugal visits—
they are prohibited from sexual contact of any kind. Attempts to address many of the basic needs
and desires that are the focus of normal day-to-day existence in the freeworld—to recreate, to
work, to love—necessarily draws them closer to an illicit prisoner culture that for many
represents the only apparent and meaningful way of being.

     However, as I noted earlier, prisoner culture frowns on any sign of weakness and
vulnerability, and discourages the expression of candid emotions or intimacy. And some
prisoners embrace it in a way that promotes a heightened investment in one’s reputation for
toughness, and encourages a stance towards others in which even seemingly insignificant insults,
affronts, or physical violations must be responded to quickly and instinctively, sometimes with
decisive force. In extreme cases, the failure to exploit weakness is itself a sign of weakness and
seen as an invitation for exploitation. In men’s prisons it may promote a kind of
hypermasculinity in which force and domination are glorified as essential components of
personal identity. In an environment characterized by enforced powerlessness and deprivation,
men and women prisoners confront distorted norms of sexuality in which dominance and
submission become entangled with and mistaken for the basis of intimate relations.

     Of course, embracing these values too fully can create enormous barriers to meaningful
interpersonal contact in the free world, preclude seeking appropriate help for one’s problems,
and a generalized unwillingness to trust others out of fear of exploitation. It can also lead to what
appears to be impulsive overreaction, striking out at people in response to minimal provocation
that occurs particularly with persons who have not been socialized into the norms of inmate
culture in which the maintenance of interpersonal respect and personal space are so inviolate.
Yet these things are often as much a part of the process of prisonization as adapting to the formal
rules that are imposed in the institution, and they are as difficult to relinquish upon release.


F. Diminished sense of self-worth and personal value.
     Prisoners typically are denied their basic privacy rights, and lose control over mundane
aspects of their existence that most citizens have long taken for granted. They live in small,
sometimes extremely cramped and deteriorating spaces (a 60 square foot cell is roughly the size
of king-size bed), have little or no control over the identify of the person with whom they must
share that space (and the intimate contact it requires), often have no choice over when they must
get up or go to bed, when or what they may eat, and on and on. Some feel infantalized and that
the degraded conditions under which they live serve to repeatedly remind them of their
compromised social status and stigmatized social role as prisoners. A diminished sense of self-
worth and personal value may result. In extreme cases of institutionalization, the symbolic
meaning that can be inferred from this externally imposed substandard treatment and

Working papers prepared for the "From Prison to Home" Conference (January 30-31, 2002)             10
The Psychological Impact of Incarceration: Implications for Post-Prison Adjustment
C. Haney
         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 151 of 278




circumstances is internalized; that is, prisoners may come to think of themselves as “the kind of
person” who deserves only the degradation and stigma to which they have been subjected while
incarcerated.


G. Post-traumatic stress reactions to the pains of imprisonment.
     For some prisoners, incarceration is so stark and psychologically painful that it represents a
form of traumatic stress severe enough to produce post-traumatic stress reactions once released.
Moreover, we now understand that there are certain basic commonalities that characterize the
lives of many of the persons who have been convicted of crime in our society.14 A “risk factors”
model helps to explain the complex interplay of traumatic childhood events (like poverty,
abusive and neglectful mistreatment, and other forms of victimization) in the social histories of
many criminal offenders. As Masten and Garmezy have noted, the presence of these background
risk factors and traumas in childhood increases the probability that one will encounter a whole
range of problems later in life, including delinquency and criminality.15 The fact that a high
percentage of persons presently incarcerated have experienced childhood trauma means, among
other things, that the harsh, punitive, and uncaring nature of prison life may represent a kind of
“re-truamatization” experience for many of them. That is, some prisoners find exposure to the
rigid and unyielding discipline of prison, the unwanted proximity to violent encounters and the
possibility or reality of being victimized by physical and/or sexual assaults, the need to negotiate
the dominating intentions of others, the absence of genuine respect and regard for their well
being in the surrounding environment, and so on all too familiar. Time spent in prison may
rekindle not only the memories but the disabling psychological reactions and consequences of
these earlier damaging experiences.

    The dysfunctional consequences of institutionalization are not always immediately obvious
once the institutional structure and procedural imperatives have been removed. This is especially


14 The literature on these issues has grown vast over the last several decades. For representative examples, see:
Dutton, D., Hart, S., “Evidence for Long-term, Specific Effects of Childhood Abuse and Neglect on Criminal
Behavior in Men,” International Journal of Offender Therapy & Comparative Criminology, 36, 129-137 (1992);
Haney, C., “The Social Context of Capital Murder: Social Histories and the Logic of Capital Mitigation,” 35 Santa
Clara Law Review 35, 547-609 (1995); Craig Haney, “Psychological Secrecy and the Death Penalty: Observations
on ‘the Mere Extinguishment of Life,’” Studies in Law, Politics, and Society, 16, 3-69 (1997); Haney, C.,
“Mitigation and the Study of Lives: The Roots of Violent Criminality and the Nature of Capital Justice,” in James
Acker, Robert Bohm, and Charles Lanier, America’s Experiment with Capital Punishment: Reflections on the Past,
Present, and Future of the Ultimate Penal Sanction (pp. 343-377). Durham, NC: Carolina Academic Press
(1997).Huff-Corzine, L., Corzine, J., & Moore, D., “Deadly Connections: Culture, Poverty, and the Direction of
Lethal Violence,” Social Forces 69, 715-732 (1991); McCord, J., “The Cycle of Crime and Socialization Practices,”
Journal of Criminal Law & Criminology, 82, 211-228 (1991); Sampson, R., and Laub, J. Crime in the Making:
Pathways and Turning Points Through Life. Cambridge, MA: Harvard University Press (1993); and Widom, C.,
“The Cycle of Violence,” Science, 244, 160-166 (1989).
15 Masten, A., & Garmezy, N., Risk, Vulnerability and Protective Factors in Developmental Psychopathology. In F.
Lahey & A Kazdin (Eds.) Advances in Clinical Child Psychology (pp. 1-52). New York: Plenum (1985), at 3.

Working papers prepared for the "From Prison to Home" Conference (January 30-31, 2002)                         11
The Psychological Impact of Incarceration: Implications for Post-Prison Adjustment
C. Haney
         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 152 of 278




true in cases where persons retain a minimum of structure wherever they re-enter free society.
Moreover, the most negative consequences of institutionalization may first occur in the form of
internal chaos, disorganization, stress, and fear. Yet, institutionalization has taught most people
to cover their internal states, and not to openly or easily reveal intimate feelings or reactions. So,
the outward appearance of normality and adjustment may mask a range of serious problems in
adapting to the freeworld.

     This is particularly true of persons who return to the freeworld lacking a network of close,
personal contacts with people who know them well enough to sense that something may be
wrong. Eventually, however, when severely institutionalized persons confront complicated
problems or conflicts, especially in the form of unexpected events that cannot be planned for in
advance, the myriad of challenges that the non-institutionalized confront in their everyday lives
outside the institution may become overwhelming. The facade of normality begins to deteriorate,
and persons may behave in dysfunctional or even destructive ways because all of the external
structure and supports upon which they relied to keep themselves controlled, directed, and
balanced have been removed.


III. Special Populations and Pains of Prison Life
     Although everyone who enters prison is subjected to many of the above-stated pressures of
institutionalization, and prisoners respond in various ways with varying degrees of psychological
change associated with their adaptations, it is important to note that there are some prisoners who
are much more vulnerable to these pressures and the overall pains of imprisonment than others.
Either because of their personal characteristics—in the case of “special needs” prisoners whose
special problems are inadequately addressed by current prison policies16—or because of the
especially harsh conditions of confinement to which they are subjected—in the case of
increasing numbers of “supermax” or solitary confinement prisoners17—they are at risk of
making the transition from prison to home with a more significant set of psychological problems
and challenges to overcome. The plight of several of these special populations of prisoners is
briefly discussed below.




16 For a more detailed discussion of these issues, see, for example: Haney, C., & Specter, D., “Vulnerable Offenders
and the Law: Treatment Rights in Uncertain Legal Times,” in J. Ashford, B. Sales, & W. Reid (Eds.), Treating Adult
and Juvenile Offenders with Special Needs (pp. 51-79). Washington, D.C.: American Psychological Association
(2001), and the references cited therein.
17 See Haney, C., & Lynch, M., “Regulating Prisons of the Future: The Psychological Consequences of Supermax
and Solitary Confinement,” New York University Review of Law and Social Change, 23, 477-570 (1997), for a
discussion of this trend in American corrections and a description of the nature of these isolated conditions to which
an increasing number of prisoners are subjected.

Working papers prepared for the "From Prison to Home" Conference (January 30-31, 2002)                              12
The Psychological Impact of Incarceration: Implications for Post-Prison Adjustment
C. Haney
         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 153 of 278




A. Mentally Ill and Developmentally Disabled Prisoners
     Perhaps not surprisingly, mental illness and developmental disability represent the largest
number of disabilities among prisoners. For example, a national survey of prison inmates with
disabilities conducted in 1987 indicated that although less than 1% suffered from visual,
mobility/orthopedic, hearing, or speech deficits, much higher percentages suffered from
cognitive and psychological disabilities.18 A more recent follow-up study by two of the same
authors obtained similar results: although less than 1% of the prison population suffered visual,
mobility, speech, or hearing deficits, 4.2% were developmentally disabled, 7.2% suffered
psychotic disorders, and 12% reported “other psychological disorders.”19 It is probably safe to
estimate, then, based on this and other studies,20 that upwards of as many as 20% of the current
prisoner population nationally suffers from either some sort of significant mental or
psychological disorder or developmental disability.

     As my earlier comments about the process of institutionalization implied, the task of
negotiating key features of the social environment of imprisonment is far more challenging than
it appears at first. And it is surely far more difficult for vulnerable, mentally-ill and
developmentally-disabled prisoners to accomplish. Incarceration presents particularly difficult
adjustment problems that make prison an especially confusing and sometimes dangerous
situation for them. For mentally-ill and developmentally-disabled inmates, part of whose
defining (but often undiagnosed) disability includes difficulties in maintaining close contact with
reality, controlling and conforming one’s emotional and behavioral reactions, and generally
impaired comprehension and learning, the rule-bound nature of institutional life may have
especially disastrous consequences. Yet, both groups are too often left to their own devices to
somehow survive in prison and leave without having had any of their unique needs addressed.

    Combined with the de-emphasis on treatment that now characterizes our nation’s
correctional facilities, these behavior patterns can significantly impact the institutional history of
vulnerable or special needs inmates. One commentator has described the vicious cycle into
which mentally-ill and developmentally-disabled prisoners can fall:
            The lack of mental health care for the seriously mentally ill who end up in segregation units
            has worsened the condition of many prisoners incapable of understanding their condition. This
            is especially true in cases where prisoners are placed in levels of mental health care that are not
            intense enough, and begin to refuse taking their medication. They then enter a vicious cycle in
            which their mental disease takes over, often causing hostile and aggressive behavior to the


18 Veneziano, L., Veneziano, C., & Tribolet, C., The special needs of prison inmates with handicaps: An
assessment. Journal of Offender Counseling, Services & Rehabilitation, 12, 61-72 (1987).
19 Veneziano, L., & Veneziano, C., Disabled inmates. In M. McShane & F. Williams (Eds.), Encyclopedia of
American Prisons (pp. 157-161). New York: Garland (1996). See, also, Long, L., & Sapp, A., Programs and
facilities for physically disabled inmates in state prisons. Journal of Offender Rehabilitation, 18, 191-204 (1992).
20 For example, according to a Department of Justice census of correctional facilities across the country, there were
approximately 200,000 mentally ill prisoners in the United States in midyear 2000. This represented approximately
16% of prisoners nationwide. Bureau of Justice Statistics, Mental Health Treatment in State Prisons, 2000. (NCJ
188215), July, 2001.

Working papers prepared for the "From Prison to Home" Conference (January 30-31, 2002)                                 13
The Psychological Impact of Incarceration: Implications for Post-Prison Adjustment
C. Haney
         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 154 of 278



            point that they break prison rules and end up in segregation units as management problems.
            Once in punitive housing, this regression can go undetected for considerable periods of time
            before they again receive more closely monitored mental health care. This cycle can, and often
            does, repeat.21


B. Prisoners in “Supermax” or Solitary Confinement
     In addition, there are an increasing number of prisoners who are subjected to the unique and
more destructive experience of punitive isolation, in so-called “supermax” facilities, where they
are kept under conditions of unprecedented levels of social deprivation for unprecedented lengths
of time. This kind of confinement creates its own set of psychological pressures that, in some
instances, uniquely disable prisoners for freeworld reintegration.22 Indeed, there are few if any
forms of imprisonment that produce so many indicies of psychological trauma and symptoms of
psychopathology in those persons subjected to it. My own review of the literature suggested
these documented negative psychological consequences of long-term solitary-like confinement
include: an impaired sense of identity; hypersensitivity to stimuli; cognitive dysfunction
(confusion, memory loss, ruminations); irritability, anger, aggression, and/or rage; other-directed
violence, such as stabbings, attacks on staff, property destruction, and collective violence;
lethargy, helplessness and hopelessness; chronic depression; self-mutilation and/or suicidal
ideation, impulses, and behavior; anxiety and panic attacks; emotional breakdowns; and/or loss
of control; hallucinations, psychosis and/or paranoia; overall deterioration of mental and physical
health.23

     Human Rights Watch has suggested that there are approximately 20,000 prisoners confined
to supermax-type units in the United States.24 Most experts agree that the number of such units
is increasing. In many states the majority of prisoners in these units are serving “indeterminate”
solitary confinement terms, which means that their entire prison sentence will be served in
isolation (unless they “debrief” by providing incriminating information about other prisoners).
Few states provide any meaningful or effective “decompression” program for prisoners, which
means that many prisoners who have been confined in these supermax units—some for
considerable periods of time—are released directly into the community from these extreme
conditions of confinement.



21 Streeter, P., “Incarceration of the mentally ill: Treatment or warehousing?” Michigan Bar Journal, 77, 166
(1998), at p. 167.
22 For a more detailed discussion of these issues, see, for example: Haney, C., & Lynch, M., “Regulating Prisons of
the Future: The Psychological Consequences of Supermax and Solitary Confinement,” New York University Review
of Law and Social Change, 23, 477-570 (1997), and the references cited therein.
23 See Haney & Lynch, supra note 21.
24 Human Rights Watch, Out of Sight: Super-Maximum Security Confinement in the United States. Feburary, 2000.

Working papers prepared for the "From Prison to Home" Conference (January 30-31, 2002)                           14
The Psychological Impact of Incarceration: Implications for Post-Prison Adjustment
C. Haney
         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 155 of 278




IV. Implications for the Transition From Prison to Home
     The psychological consequences of incarceration may represent significant impediments to
post-prison adjustment. They may interfere with the transition from prison to home, impede an
ex-convict’s successful re-integration into a social network and employment setting, and may
compromise an incarcerated parent’s ability to resume his or her role with family and children.
The range of effects includes the sometimes subtle but nonetheless broad-based and potentially
disabling effects of institutionalization prisonization, the persistent effects of untreated or
exacerbated mental illness, the long-term legacies of developmental disabilities that were
improperly addressed, or the pathological consequences of supermax confinement experienced
by a small but growing number of prisoners who are released directly from long-term isolation
into freeworld communities. There is little or no evidence that prison systems across the country
have responded in a meaningful way to these psychological issues, either in the course of
confinement or at the time of release. Over the next decade, the impact of unprecedented levels
of incarceration will be felt in communities that will be expected to receive massive numbers of
ex-convicts who will complete their sentences and return home but also to absorb the high level
of psychological trauma and disorder that many will bring with them.

      The implications of these psychological effects for parenting and family life can be
profound. Parents who return from periods of incarceration still dependent on institutional
structures and routines cannot be expected to effectively organize the lives of their children or
exercise the initiative and autonomous decisionmaking that parenting requires. Those who still
suffer the negative effects of a distrusting and hypervigilant adaptation to prison life will find it
difficult to promote trust and authenticity within their children. Those who remain emotionally
over-controlled and alienated from others will experience problems being psychologically
available and nurturant. Tendencies to socially withdraw, remain aloof or seek social invisibility
could not be more dysfunctional in family settings where closeness and interdependency is
needed. The continued embrace of many of the most negative aspects of exploitative prisoner
culture is likely to doom most social and intimate relations, as will an inability to overcome the
diminished sense of self-worth that prison too often instills. Clearly, the residual effects of the
post-traumatic stress of imprisonment and the retraumatization experiences that the nature of
prison life may incur can jeopardize the mental health of persons attempting to reintegrate back
into the freeworld communities from which they came. Indeed, there is evidence that
incarcerated parents not only themselves continue to be adversely affected by traumatizing risk
factors to which they have been exposed, but also that the experience of imprisonment has done
little or nothing to provide them with the tools to safeguard their children from the same
potentially destructive experiences.25


25 Greene, S., Haney, C., and Hurtado, A., “Cycles of Pain: Risk Factors in the Lives of Incarcerated Women and
Their Children,” Prison Journal, 80, 3-23 (2000).

Working papers prepared for the "From Prison to Home" Conference (January 30-31, 2002)                            15
The Psychological Impact of Incarceration: Implications for Post-Prison Adjustment
C. Haney
         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 156 of 278




     The excessive and disproportionate use of imprisonment over the last several decades also
means that these problems will not only be large but concentrated primarily in certain
communities whose residents were selectively targeted for criminal justice system intervention.
Our society is about to absorb the consequences not only of the “rage to punish”26 that was so
fully indulged in the last quarter of the 20th century but also of the “malign neglect”27 that led us
to concentrate this rage so heavily on African American men. Remarkably, as the present decade
began, there were more young Black men (between the ages of 20-29) under the control of the
nation’s criminal justice system (including probation and parole supervision) than the total
number in college.28 Thus, whatever the psychological consequences of imprisonment and their
implications for reintegration back into the communities from which prisoners have come, we
know that those consequences and implications are about to be felt in unprecedented ways in
these communities, by these families, and for these children, like no others. Not surprisingly,
then, one scholar has predicted that “imprisonment will become the most significant factor
contributing to the dissolution and breakdown of African American families during the decade of
the 1990s”29 and another has concluded that “[c]rime control policies are a major contributor to
the disruption of the family, the prevalence of single parent families, and children raised without
a father in the ghetto, and the ‘inability of people to get the jobs still available’ . ”30


V. Policy and Programmatic Responses to the Adverse Effects of Incarceration
     An intelligent, humane response to these facts about the implications of contemporary prison
life must occur on at least two levels. We must simultaneously address the adverse prison
policies and conditions of confinement that have created these special problems, and at the same
time provide psychological resources and social services for persons who have been adversely
affected by them. Both things must occur if the successful transition from prison to home is to
occur on a consistent and effective basis.

    There are three areas in which policy interventions must be concentrated in order to address
these two levels of concern:


26 Lois Forer, A Rage to Punish: The Unintended Consequences of Mandatory Sentencing. New York: W. W.
Norton (1994).
27 Michael Tonry, Malign Neglect: Race, Crime, and Punishment in America. New York: Oxford University Press
(1995).
28 Mauer, M. (1990). More Young Black Males under Correctional Control in US than in College. Washington: The
Sentencing Project.
29 King, A., “The Impact of Incarceration on African American Families: Implications for Practice,” Families in
Society: The Journal of Contemporary Human Services, 74, 145-153 (1993), p. 145..
30 Chambliss, W., “Policing the Ghetto Underclass: The Politics of Law and Law Enforcement,” Social Problems,
41, 177-194 (1994), p. 183.

Working papers prepared for the "From Prison to Home" Conference (January 30-31, 2002)                            16
The Psychological Impact of Incarceration: Implications for Post-Prison Adjustment
C. Haney
         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 157 of 278




A. Prison Conditions, Policies, and Procedures
     No significant amount of progress can be made in easing the transition from prison to home
until and unless significant changes are made in the normative structure of American prisons.
Specifically:

           •    The goal of penal harm must give way to a clear emphasis on prisoner-oriented
                rehabilitative services.
           •    The adverse effects of institutionalization must be minimized by structuring prison
                life to replicate, as much as possible, life in the world outside prison. A useful
                heuristic to follow is a simple one: “the less like a prison, and the more like the
                freeworld, the better.”
           •    Prisons that give inmates opportunities to exercise pockets of autonomy and personal
                initiative must be created.
           •    Safe correctional environments that remove the need for hypervigilance and
                pervasive distrust must be maintained, ones where prisoners can establish authentic
                selves, and learn the norms of interdependence and cooperative trust.
           •    A clear and consistent emphasis on maximizing visitation and supporting contact
                with the outside world must be implemented, both to minimize the division between
                the norms of prison and those of the freeworld, and to discourage dysfunctional
                social withdrawal that is difficult to reverse upon release.
           •    Program rich institutions must be established that give prisoners genuine alternative
                to exploitative prisoner culture in which to participate and invest, and the degraded,
                stigmatized status of prisoner transcended. Prisoners must be given opportunities to
                engage in meaningful activities, to work, and to love while incarcerated.
           •    Adequate therapeutic and habilitative resources must be provided to address the
                needs of the large numbers of mentally ill and developmentally disabled prisoners
                who are now incarcerated.
           •    The increased use of supermax and other forms of extremely harsh and
                psychologically damaging confinement must be reversed. Strict time limits must be
                placed on the use of punitive isolation that approximate the much briefer periods of
                such confinement that once characterized American corrections, prisoners must be
                screened for special vulnerability to isolation, and carefully monitored so that they
                can be removed upon the first sign of adverse reactions.

B. Transitional Services to Prepare Prisoners for Community Release
     No significant amount of progress can be made in easing the transition from prison to home
until and unless significant changes are made in the way prisoners are prepared to leave prison
and re-enter the freeworld communities from which they came. Specifically:




Working papers prepared for the "From Prison to Home" Conference (January 30-31, 2002)                17
The Psychological Impact of Incarceration: Implications for Post-Prison Adjustment
C. Haney
         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 158 of 278




           •    Prison systems must begin to take the pains of imprisonment and the nature of
                institutionalization seriously, and provide all prisoners with effective decompression
                programs in which they are re-acclimated to the nature and norms of the freeworld.
           •    Prisoners must be given some insight into the changes brought about by their
                adaptation to prison life. They must be given some understanding of the ways in
                which prison may have changed them, the tools with which to respond to the
                challenge of adjustment to the freeworld.
           •    The process must begin well in advance of a prisoner’s release, and take into account
                all aspects of the transition he or she will be expected to make. This means, among
                other things, that all prisoners will need occupational and vocational training and
                pre-release assistance in finding gainful employment. It also means that prisoners
                who are expected to resume their roles as parents will need pre-release assistance in
                establishing, strengthening, and/or maintaining ties with their families and children,
                and whatever other assistance will be essential for them to function effectively in this
                role (such as parenting classes and the like).
           •    Prisoners who have manifested signs or symptoms of mental illness or
                developmental disability while incarcerated will need specialized transitional
                services to facilitate their reintegration into the freeworld. These would include,
                where appropriate, pre-release outpatient treatment and habilitation plans.
           •    No prisoner should be released directly out of supermax or solitary confinement back
                into the freeworld. Supermax prisons must provide long periods of decompression,
                with adequate time for prisoners to be treated for the adverse effects of long-term
                isolation and reacquaint themselves with the social norms of the world to which they
                will return.

C. Community-Based Services to Facilitate and Maintain Reintegration
     No significant amount of progress can be made in easing the transition from prison to home
until and unless significant changes are made in the way ex-convicts are treated to in the
freeworld communities from which they came. Specifically:

           •    Clear recognition must be given to the proposition that persons who return home
                from prison face significant personal, social, and structural challenges that they have
                neither the ability nor resources to overcome entirely on their own. Post-release
                success often depends of the nature and quality of services and support provided in
                the community, and here is where the least amount of societal attention and
                resources are typically directed. This tendency must be reversed.
           •    Gainful employment is perhaps the most critical aspect of post-prison adjustment.
                The stigma of incarceration and the psychological residue of institutionalization
                require active and prolonged agency intervention to transcend. Job training,
                employment counseling, and employment placement programs must all be seen as
                essential parts of an effective reintegration plan.



Working papers prepared for the "From Prison to Home" Conference (January 30-31, 2002)                18
The Psychological Impact of Incarceration: Implications for Post-Prison Adjustment
C. Haney
         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 159 of 278




           •    A broadly conceived family systems approach to counseling for ex-convicts and their
                families and children must be implemented in which the long-term problematic
                consequences of “normal” adaptations to prison life are the focus of discussion,
                rather than traditional models of psychotherapy.
           •    Parole and probation services and agencies need to be restored to their original role
                of assisting with reintegration. Here too the complexity of the transition from prison
                to home needs to be fully appreciated, and parole revocation should only occur after
                every possible community-based resource and approach has been tried.




Working papers prepared for the "From Prison to Home" Conference (January 30-31, 2002)               19
The Psychological Impact of Incarceration: Implications for Post-Prison Adjustment
C. Haney
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 160 of 278




              EXHIBIT 22
7/30/2020                                                    Case 3:20-cv-05309-CRB Document
                                                                                       Covid-19's11
                                                                                                 ImpactFiled  08/04/20
                                                                                                       on People in Prison Page 161 of 278




                Covid-19’s Impact on People in Prison
                Updated 05.21.20




                People who are incarcerated are at great risk of sickness and death as a result of the Covid-19 pandemic and more must be done to release people
                who are imprisoned and are not a threat to public safety or are elderly or infirm. The inability to quarantine or practice social distancing, together
                with overcrowding, imperils the lives of many people incarcerated in jails and prisons.


                Nationwide, the known infection rate for Covid-19 in jails and prisons is about 2½ times higher than in the general population. More than 44,000
                incarcerated people and staff have coronavirus infections and 462 have died.

                Seven of the 10 largest outbreaks in the country have been at correctional facilities, including two Ohio prisons—Marion Correctional Institution,
                with 2,439 cases, and Pickaway Correctional Institution, with 1,791 cases. Widespread testing at a federal prison in Lompoc, California, has revealed
                another large cluster of 1,020 cases. Nearly 70% of people incarcerated at Federal Correctional Institution Lompoc tested positive.


                The biggest hot spot in the country is at Trousdale Turner Correctional Center, a private prison in Tennessee run by CoreCivic, where 1,384 of 2,444
                incarcerated people tested positive for the coronavirus. The state has committed to testing of all state prison inmates and staff after widespread
                testing at Trousdale and another prison, Bledsoe County Correctional Complex, found large numbers of positive cases.

                The virus is spreading rapidly in prisons across the country, and the examples continue to mount. Seventy percent of Texas prisoners tested have the
                coronavirus. The virus has infected more than 1,600 incarcerated people and prison employees. At least 25 have died. But testing has been limited
                to only 1,700 people—about 1% of the state’s prison population.




https://eji.org/news/covid-19s-impact-on-people-in-prison/                                                                                                               1/4
7/30/2020                                                    Case 3:20-cv-05309-CRB Document
                                                                                       Covid-19's11
                                                                                                 ImpactFiled  08/04/20
                                                                                                       on People in Prison Page 162 of 278
                And nearly 60% of the 1,400 men incarcerated at Michigan’s Lakeland Correctional Facility have tested positive for Covid-19—that’s at least 785
                positive cases and 14 deaths. Lakeland is like hundreds of other prisons in America in its design and structure and the makeup of its incarcerated
                population. Located in Coldwater, it houses 1,403 people who have been sentenced to spend years, decades, or the rest of their lives in prison.

                Many of these prisoners will die, as will thousands of other incarcerated people in the U.S. because of mass incarceration and our carceral policies.
                The pandemic has exposed serious problems with American incarceration that need to be addressed.




                Overcrowding
                At year-end 2018, the prison custody population in 25 states and the federal Bureau of Prisons had a total number of prisoners in custody that met
                or exceeded their minimum number of beds.

                Because prisons have more people incarcerated than they were designed to hold, incarcerated people are crammed into dorms and warehoused in
                rooms with bunks sometimes three beds high and only inches apart.


                Social distancing is not an option under these conditions. And at Lakeland and many other prisons, it’s impossible to quarantine large numbers of
                infected prisoners. As a result, the risk of infection for imprisoned people and correctional staff is extremely high.




                Vulnerable Populations
                After decades of extreme sentencing, older adults today make up a larger share of the state prison population than people age 18 to 24. Older people
                are at a higher risk of serious complications from Covid-19. Older people in prison are more likely to be in poor health and have limited access to
                quality medical services, which increases the risk of death in a public health crisis.

                “Tough on crime” policies including three-strikes laws and truth-in-sentencing schemes have dramatically increased sentences for people convicted
                of felonies and significantly reduced eligibility for parole. Accordingly, the percentage of people in state prisons who are 55 and older more than
                tripled between 2000 and 2016—to nearly 150,000 older people incarcerated in state correctional facilities in 2016.


                Generally, people in prison—where a lot of time is spent sitting around and food is typically poor quality—tend to be in worse health than those
                outside prison, The Lancet reports. Lack of access to quality medical care means that older people in prison suffer more often from chronic health
                conditions like hypertension, asthma, and diabetes that increase the risk of serious complications from the coronavirus.




                Violence and Abuse
                The Covid-19 crisis has reduced the number of correctional staff, and in many places states are unable to provide adequate security, which leads to
                more violence and abuse within jails and prisons.

                In Alabama, which has the highest rate of prison homicide in the nation, two incarcerated men died violently in two different prisons in less than one
                week in March, and a third was killed in April. Their murders bring the death toll in Alabama prisons to 10 homicides in the past eight months and
                26 in the past two years.




                Jails
                                                                                                1
                Jails are filled with people who have not been convicted of a crime,                many of whom need medical care and social services that jails consistently fail
                to provide. Even without a public health crisis, too many people in jail are denied adequate medical care.

                Cook County Jail in Chicago, one of the nation’s largest jails, reported a rate of coronavirus infection that was higher than almost anywhere else in
                the country, with more than 1,018 people testing positive so far.




                       Related Resource


                       Responses to the Covid-19 Pandemic
                       Prison Policy Initiative is tracking what state and local governments are doing to protect incarcerated people.




                Unlike prisons, local governments across the U.S. have significantly reduced their jail populations to slow the spread of the coronavirus in recent
                weeks.




                Early Release for At-Risk Populations
                Advocates, family members, and prosecutors have called for prisons to release the most vulnerable people, especially the elderly and infirm, who are
                at the greatest risk from Covid-19.


https://eji.org/news/covid-19s-impact-on-people-in-prison/                                                                                                                            2/4
7/30/2020                                                    Case 3:20-cv-05309-CRB Document
                                                                                       Covid-19's11
                                                                                                 ImpactFiled  08/04/20
                                                                                                       on People in Prison Page 163 of 278
                But to date, most state prison systems show only small population reductions in response to the pandemic. The Prison Policy Initiative reported:



                           For the most part, states are not even taking the simplest and least controversial steps, like refusing admissions for technical
                           violations of probation and parole rules, and to release those that are already in confinement for those same technical violations. (In
                           2016, 60,000 people were returned to state prison for behaviors that, for someone not on probation or parole, would not be a crime.)
                           Similarly, other obvious places to start are releasing people nearing the end of their sentence, those who are in minimum security
                           facilities and on work-release, and those who are medically fragile or older.




                Tags:       Prison Conditions




                Related Resources

                Tracking the Spread of Coronavirus in Prisons
                The Marshall Project




                Prisons Are in No Way Equipped to Deal with COVID-19
                The Lancet




                ‘A Terrible Price’: The Deadly Racial Disparities of Covid-19 in America
                The New York Times Magazine




                Covid-19 in Juvenile Facilities
                The Sentencing Project




                Recent News




                Alabama State Representative Honors KKK Founder                                     Another Prisoner Found Dead in an Alabama Prison
                07.30.20                                                                            07.30.20




https://eji.org/news/covid-19s-impact-on-people-in-prison/                                                                                                           3/4
7/30/2020                                                    Case 3:20-cv-05309-CRB Document
                                                                                       Covid-19's11
                                                                                                 ImpactFiled  08/04/20
                                                                                                       on People in Prison Page 164 of 278




                Alabama Corrections Officers Indicted for Excessive Force and                       As Family Protests Police Killing of Dana Fletcher, City Planned to
                Obstruction of Justice                                                              Honor Officers Who Shot Him
                07.29.20                                                                            07.28.20




                          More news




                Follow EJI




                Home                                                                                Contact

                Museum and Memorial                                                                 Get Involved

                News                                                                                Donate

                About                                                                               Shop



                122 Commerce Street Montgomery, AL 36104

                (334) 269-1803 contact_us@eji.org




                Subscribe to our newsletter                                                                                                       © Equal Justice Initiative 2020




https://eji.org/news/covid-19s-impact-on-people-in-prison/                                                                                                                          4/4
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 165 of 278




              EXHIBIT 23
                           Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 166 of 278
Inmates share what life is like inside prison during the coronavirus pandemic - CBS News                                                                    7/30/20, 6:06 PM




 Sign Up For Newsletters     Battleground Tracker        Coronavirus Updates    John Lewis Funeral   Amazon Earnings   Trump On Delaying Election   Herman Cain Dies From COVID


                                                                                                                                                                         LIVE




                           Inmates share what life is like inside
                           prison during the coronavirus
                           pandemic
                           M AY 2 0 , 2 0 2 0 / 1 2 : 5 8 P M / C B S N E W S




                           CBS News has been reporting on how the coronavirus
                           pandemic is impacting the nation's prison system, and
                           here, shares the perspectives of inmates, as told by them.
                           Key details of their accounts have been veri!ed by CBS
                           News. They have been edited for length and clarity.

                           Marybeth Hill, 33
                                  Hill is serving 36-months for possession with intent to
                                  distribute. FCI Greenville, Illinois: zero con!rmed
                                  virus cases. As told to Justin Carissimo.

                           The !rst few weeks were very chaotic. We've been on
                           lockdown since April 1. Tensions are running high. There's
                           a lot of uncertainty, especially being incarcerated and not
                           knowing if your loved ones are safe and constantly not
                           knowing from day-to-day whether or not the virus is going
                           to get into our facility.

                           We spend our days trying to stay as positive as possible,
                           cleaning as much as we can with what we have and trying
                           to uplift each other rather than tear each other down.


https://www.cbsnews.com/news/coronavirus-pandemic-prison-inmates-voices-from-inside-05-20-2020/                                                                    Page 1 of 7
                        Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 167 of 278
Inmates share what life is like inside prison during the coronavirus pandemic - CBS News                                                    7/30/20, 6:06 PM




                        Get Breaking News Delivered to Your Inbox

                           enter your email                                                                       Sign Up

                        By signing up, you agree to the CBS Terms of Use and acknowledge the data practices in our Privacy Policy.

                             Receive updates, offers & other information from the CBS family of companies & our partners. Opt out
                             through the unsubscribe link in any marketing email.




                        I happen to be in a unit with some really God-fearing
                        women and women who are very conscious about trying
                        to maintain some kind of mental health and stability while
                        we're in here. Every morning we wake up, we work out
                        together. We spend a lot of time reading, we pray. That's
                        the one thing I can say about this whole experience that I
                        have been blessed to be with some women who really
                        have strong faith. We try to keep each other encouraged,
                        as much as possible.

                        We're human, and we make mistakes, and just because we
                        make mistakes, does not mean that our lives are any less
                        valuable than the next person lives. We deserve a !ghting
                        chance, too. We want to come home to our families
                        healthy and not have to worry each day whether it's going
                        to be our last.

                        I was one of the people that were called in the second
                        round for home con!nement. They called us in there to
                        let me know that I did qualify. We !lled out our re-entry
                        paperwork, just to have new criteria released from the
                        BOP, not even !ve days later. Since that point on, I have
                        not heard anything else back about home con!nement.
                                    YouTheFan
                                                                                                                                     OPEN
                        InsideStop  Touching
                               The U.S.           Keypads
                                        Justice System
                        100 federal                DOJ says                    Inmates are 5               Execution blocked
                        inmates have               Alabama                     times more                  after victims' family
                        died from                  inmates are                 likely to get               raises virus
                        coronavirus                subjected to                virus than                  concerns
                                                   excessive force             others, study
                                                                               says




                        I have three small kids and my babies are aways coloring
                        these pictures and they send mail and so I hold on to
                        those things — they keep me motivated to want to come
                        home healthy.



https://www.cbsnews.com/news/coronavirus-pandemic-prison-inmates-voices-from-inside-05-20-2020/                                                  Page 2 of 7
                        Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 168 of 278
Inmates share what life is like inside prison during the coronavirus pandemic - CBS News          7/30/20, 6:06 PM



                        Chad O'Handley, 44
                             O'Handley is serving 70 years for second-degree
                             murder and robbery. Buckingham Correctional
                             Center, Virginia: 111 con!rmed cases. He wrote the
                             following letter to his wife and has since tested
                             positive for the virus.

                        Guys are walking around sounding congested and
                        coughing, I just have a headache. We had one more high
                        temperature taken out last night. If you reach a hundred
                        you are out. I am still under 98, with the headache.

                        They are feeding us an emergency menu, as they call it.
                        It's like eating your meals from a vending machine. We get
                        a bag of chips with lunch and dinner, we get these gummy
                        fruit snack things for lunch, and maybe a side of
                        vegetables — mostly junk, though.
                        That swab up the nose was terrible. A few guys got bloody
                        noses.

                        Sitting here obsessing over the temperature has taken its
                        toll on me. I'm stressed beyond my limits right now not
                        being able to talk to you about this s***. If you have a
                        temperature or your test comes back positive, they are
                        putting us in the gym, where they set up bunk beds. Just
                        leave me in my cell. It's where I am safest and I have all my
                        stu#. In the gym, we will have nothing.

                        Stephanie DiCarlo, 35
                             DiCarlo is serving a 12-year sentence for robbery and
                             !rearms charges. FSL Danbury, Connecticut: zero
                             con!rmed cases. As told to Justin Carissimo.

                        I've been in quarantine for six days. The virus has changed
                        everything here. There's no structure, there's no anything
                        anymore. We are now kind of like specimens and lab rats.
                        The attention we get is very minimal because it's chaos up
                        here. We can't communicate with our families like
                        normally. It's very hard.

                        We don't have computers. We have a telephone, which
                        was just installed a couple of days ago. Everything is shut
                        down here. There's no sta#, everybody is sick. All of the

https://www.cbsnews.com/news/coronavirus-pandemic-prison-inmates-voices-from-inside-05-20-2020/        Page 3 of 7
                        Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 169 of 278
Inmates share what life is like inside prison during the coronavirus pandemic - CBS News          7/30/20, 6:06 PM



                        inmates are being tested in quarantine day-by-day. We're
                        stuck in rooms, we're stuck in kitchens. We can't even get
                        fresh air.

                        I thought doing time was hard — this is hard. I don't know
                        if I'm going to call home one day, and one of my family
                        members are going to be gone or if something's going to
                        happen to them. I don't know what's happening moment-
                        to-moment in here — being that we're so limited with
                        communication, I just want my family to keep themselves
                        safe.

                        I get up every morning when everyone else is sleeping at
                        about 6 a.m. and I read my Bible. Whatever exercise I can
                        do to keep my mind and keep my endorphins moving —
                        it's like a medication for me. My prayer is, at this moment,
                        all I have at this time.

                        I have a little bit of co#ee. One of the o$cers drops o# a
                        breakfast bag with milk and a piece of fruit and — let's call
                        it some sort of liquid eggs. Later, from the window in the
                        kitchen, we're watching all of the men getting shackled
                        and sent down to the men's prison or we're watching
                        them pass by to go to medical to be quarantined.

                        On April 7, I was called into the lieutenant's o$ce and they
                        told me that I was accepted for home con!nement. They
                        told me I have an hour to pack my stu#. The next
                        morning, my case manager came in and the lieutenant
                        came in and told me that I have to leave because I was
                        under review, because I have a violent charge. They said
                        that I have to be pulled and I'm going back to the unit.

                        My freedom was pulled from me because they feel that I
                        don't qualify — I have clear conduct in seven and a half
                        years. I'm an asset to society, I'm not a threat to society.
                        My case manager told me he doesn't have time to look at
                        my !le because he has too much casework and,
                        unfortunately, I'm gonna have to sit in prison until the rest
                        of my time is !nished.

                        Phillip Hill, 63
                             Hill is serving a 28-year sentence for conspiracy and
                             fraud. FCI Oakdale I, Louisiana: 33 con!rmed cases.

https://www.cbsnews.com/news/coronavirus-pandemic-prison-inmates-voices-from-inside-05-20-2020/        Page 4 of 7
                        Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 170 of 278
Inmates share what life is like inside prison during the coronavirus pandemic - CBS News          7/30/20, 6:06 PM



                        I have never been in a war zone before, until now. This
                        has been a most devastating, destructive thing — as you
                        can't see the enemy but you know that it is always around.
                        From every cough that you hear, the sneeze that you see is
                        like a gun !ring, at war, you cringe and run to your
                        bunker.

                        As we sleep 3-feet apart from each other and with our
                        cellmate sick, or our neighbor sick, we are just sitting time
                        bombs waiting for when this is going to happen to me. To
                        that point, we watch our neighbors, in one case, literally
                        our neighbor, in the next cubicle being taken out by
                        medical — only to see on the local news a few days later
                        that he had died.

                        Seven men have died from here, so far, with untold
                        numbers sick, untold because there is no testing. Many
                        have not complained about having been sick as they did
                        not want to bear having to pack up and go to
                        isolation/quarantine where they would be removed from
                        what little freedom they did have.

                        We have been on lockdown for over a month now. We
                        only get a few minutes of fresh air a day by walking up to
                        the dining hall to pick up a clamshell hot meal and return
                        to the unit to eat it. We watch the local news to get reports
                        of the dead and to listen for their names to see if we know
                        them. It has been truly tragic. One of the dead was an
                        older guy, 57 years old, who would come up to the chapel,
                        before we went on lockdown, and have me pick out
                        inspiring movies for him to watch.

                        There is no one here that was sentenced to a death
                        sentence by their judge, yet we are living as if we have a
                        death sentence. One day at a time, faith over fear.

                        Leonard Black, 51
                             Black is serving 32 years for bank robbery. Fort Dix
                             FCI, New Jersey: 23 con!rmed cases. As told to Justin
                             Carissimo.

                        The virus has brought a lot of fear in here. I'm in a lower
                        security institution and for the most part, guys here have
                        an out date. It's scaring people, seeing the numbers on the

https://www.cbsnews.com/news/coronavirus-pandemic-prison-inmates-voices-from-inside-05-20-2020/        Page 5 of 7
                          Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 171 of 278
Inmates share what life is like inside prison during the coronavirus pandemic - CBS News          7/30/20, 6:06 PM



                          news about the deaths and the cases that are going up, it's
                          making guys worry if they're going to make it out of here
                          after doing their time. If it gets in here, it's like a !re to dry
                          grass.

                          We've been cleaning up a whole lot. I'm an orderly in the
                          unit and I help clean. We keep spraying some disinfectant-
                          type cleaner around and wipe down the phones.

                          I'm in a unit with roughly 300 people and social
                          distancing is out the question. It's gotten to the point
                          where sta# are scared. They're coming to work because
                          it's an essential job but nobody wants to get the virus.

                          People need to understand that everybody with what are
                          called violent o#enses, they need steps in order to better
                          themselves. A lot of these guys that have violent o#enses,
                          they need a chance as well. I've been incarcerated, I
                          haven't had any incident reports. All of us don't have life
                          sentences or death penalties, we want to come home, too.

                          I'm a volunteer tutor, I help facilitate black history classes,
                          self-esteem classes and health job fairs. With those things
                          that I've learned, I tell new guys that come in, the positives
                          are far better than the negatives that you're trying to get.
                          I'm making this into a positive situation. Certain guys call
                          me the prototype for violent o#enders, in terms of what
                          you need to do to get results inside.


                          If you or your loved ones are living or working in a
                          correctional facility and want to share your story, contact:
                          Clare Hymes at hymesc@cbsnews.com and Justin
                          Carissimo at justin@cbsnews.com.




                          First published on May 19, 2020 / 3:54 PM

                          © 2020 CBS Interactive Inc. All Rights Reserved.



            CCPA Notice




            This CGM Is a Game Changer. Get Personalized Results

https://www.cbsnews.com/news/coronavirus-pandemic-prison-inmates-voices-from-inside-05-20-2020/        Page 6 of 7
                             Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 172 of 278
Inmates share what life is like inside prison during the coronavirus pandemic - CBS News                                                  7/30/20, 6:06 PM


             PA I D   DEXCOM




            These SUVs Are So Cool It's Hard to Believe They Cost Less Than $25K! Search For 2020
            Best SUVs
             PA I D   SUV




            These SUVs Are So Cool It's Hard to Believe They Cost Less Than $25K! Research Best
            2020 SUV
             PA I D   SUV



            How to shop at Best Buy without paying Best Buy prices
             PA I D   WIKIBUY




            Dog Owners Watch Out. This Is The Best Dog Harness 2020
             PA I D   DOGKING




            Dog Owners In Alameda Are Snapping Up This Dog Harness
             PA I D   DOGGYKINGDOM




                                                         Sign up for Breaking News Alerts
                                          Be in the know. Get the latest breaking news delivered straight to your inbox.

                                                                             See All Newsletters




                                                             Copyright © 2020 CBS Interactive Inc. All rights reserved.


     Privacy Policy         CA Privacy/Info We Collect  CA Do Not Sell My Info Ad Choice    Terms of Use  Mobile User Agreement   About   Advertise
                                                 Closed Captioning   CBS News Store   Site Map   Contact Us  Help




https://www.cbsnews.com/news/coronavirus-pandemic-prison-inmates-voices-from-inside-05-20-2020/                                                 Page 7 of 7
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 173 of 278




              EXHIBIT 24
7/30/2020              Case 3:20-cv-05309-CRB            Document
                                    Pandemic and prison policies combine to11     Filed of08/04/20
                                                                           stress families                Page
                                                                                           Nevada's incarcerated    174 Current
                                                                                                                 | Nevada of 278




                    Pandemic and prison policies
                    combine to stress families of
                    Nevada’s incarcerated
                    By Breanna Boppre | Meghan Novisky - July 12, 2020




                    Inmates at Florence McClure Women's Correctional Center are tested for COVID-19. (Photo: Nevada Department of Corrections via
                    Twitter)



                    Across the U.S., cases of the novel coronavirus inside correctional facilities are a growing concern.
                    The Equal Justice Initiative has found the COVID-19 infection rate in jails and prisons is about 2.5
                    times higher than in the general population. The relatively few tests that are available have identified
                    more than 72,473 incarcerated people and corrections workers have tested positive. Thus far, 663
                    incarcerated people and 40 staff have died from the disease.


                    While the effects of COVID-19 on incarcerated individuals is being documented, far less is known
                    about the impacts related to familial incarceration. The potential consequences are vast as 1 in 2
                    adults in the U.S. has had a family member incarcerated. Families already face distinct financial,
                    emotional and mental health consequences when a relative is incarcerated. These effects are
                    undoubtedly heightened during a global pandemic given the increased risk of infection and decreased
                    access to communication in correctional facilities.


                    We are conducting a nationwide survey and follow-up interviews with families of incarcerated persons.
                    Over 300 family members from 40 states across the U.S. have filled out the survey and 35 have
                    completed in-depth interviews thus far. One of our preliminary findings is that the response to the



https://www.nevadacurrent.com/2020/07/12/pandemic-and-prison-policies-combine-to-stress-families-of-nevadas-incarcerated/                           1/3
7/30/2020              Case 3:20-cv-05309-CRB            Document
                                    Pandemic and prison policies combine to11     Filed of08/04/20
                                                                           stress families                Page
                                                                                           Nevada's incarcerated    175 Current
                                                                                                                 | Nevada of 278
                    pandemic has varied greatly across states. Of our 300 participants, 27 had family members
                    incarcerated in Nevada, three of which completed in-depth interviews.


                    The majority of survey participants were unsatisfied with Nevada Department of Corrections’ (NDOC)
                    response to the pandemic (70%). Some of the reasons in open-ended comments included a lack of
                    adequate preventative measures (i.e, no PPE for their loved ones, staff not wearing masks, no
                    cleaning supplies) and lack of testing for COVID-19. Respondents also noted a lack of transparent
                    information and resources for families provided by NDOC.


                    As of mid-June 2020, no participants in the study indicated their incarcerated loved ones had been
                    tested for COVID-19. However, the state recently began widespread testing of those incarcerated with
                    a testing rate of 86-90 percent.


                    Also, all 27 family members in our study indicated their loved one in Nevada had not been given PPE
                    as of mid-June 2020. This reflects Nevada Department of Corrections’ (NDOC) previous policy
                    (accessed 6/19/20) prohibiting incarcerated individuals from wearing masks due to “safety and
                    security reasons” as “staff must be able to identify offenders by face at all times, especially during an
                    incident” or because “offenders wearing masks can more easily blend in with staff wearing masks,
                    which increases the risk of escape.” This policy directly contradicted the Centers for Disease Control
                    and Prevention (CDC) guidelines for correctional agencies.


                    The policy has since been revised, with a recent distribution of 22,000 masks. However, families
                    reported that although staff had access to masks since March, they have not been consistently
                    wearing them.


                    Families also reported decreased communication during the pandemic. Understandably NDOC is
                    limiting movement in facilities to prevent the spread of COVID-19. This includes increased lockdowns
                    and the suspension of in-person visits. However, families describe anxiety and worry when they do
                    not know when their loved one will be able to call home. Two family members indicated their loved
                    one is let out of their cell for an hour every three days and must choose between calling home or
                    showering. Virtual visits, which are being used more by other states during the pandemic to keep
                    families connected, are currently not an option in Nevada.


                    Additionally, families reported programming has been halted during the pandemic. Limiting external
                    contractors into facilities is a safety precaution. However, families note that time is added onto their
                    incarcerated loved ones’ release date each month they are not in programming.


                    As a result of the pandemic, families indicate increased mental health symptoms related to anxiety
                    and depression, worry, and fear. Families noted that these adverse effects could be mitigated if NDOC
                    takes the appropriate steps to follow the CDC guidelines and communicate with the public. “Treat us
                    like human beings. We have loved ones inside and we’re worried they might die,” said one family
                    member. Family members noted difficulties trying to contact NDOC to obtain updates. One
                    interviewee indicated the Family Liaison’s line was always busy every time she called.


                    NDOC must strengthen communication with the public, and families more specifically. Relatives on
                    the outside should be updated often on safety conditions, changing protocols and steps they can take
                    to stay in regular contact. NDOC should also freeze fees associated with family communications, to
                    ease the financial burden.


                    Communication with families can be improved through tablet devices, which are allowed in other
                    states. Other states allow for virtual visits, email, and phone calls through the tablets. Also, access to
                    programming through tablets would prevent disruptions in rehabilitation and extended release
                    dates.

https://www.nevadacurrent.com/2020/07/12/pandemic-and-prison-policies-combine-to-stress-families-of-nevadas-incarcerated/          2/3
7/30/2020              Case 3:20-cv-05309-CRB            Document
                                    Pandemic and prison policies combine to11     Filed of08/04/20
                                                                           stress families                Page
                                                                                           Nevada's incarcerated    176 Current
                                                                                                                 | Nevada of 278
                    We’ve noticed throughout our study that families’ anxiety and level of satisfaction is dependent on
                    how correctional agencies respond to the pandemic. While Nevada has missed opportunities for early
                    prevention measures, it is not too late for NDOC to implement steps to detect and prevent further
                    cases while increasing transparency to the public.



                                                                         Breanna Boppre
                                 Breanna Boppre is an assistant professor in the School of Criminal Justice at Wichita State University.




                                                                        Meghan Novisky
                           Meghan Novisky is an assistant professor in Criminology, Anthropology & Sociology at Cleveland State University.




https://www.nevadacurrent.com/2020/07/12/pandemic-and-prison-policies-combine-to-stress-families-of-nevadas-incarcerated/                     3/3
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 177 of 278




              EXHIBIT 25
7/31/2020              Case 3:20-cv-05309-CRB             Document
                             COVID-19 Pandemic Poses Challenge               11 Filed
                                                               for Jails and Prisons           08/04/20
                                                                                     | Infectious               Page
                                                                                                  Diseases | JAMA Health178
                                                                                                                        Forumof  278Network
                                                                                                                             | JAMA




   In the News | COVID 19




   COVID 19 Pandemic Poses Challenge for Jails and Prisons
   Joan Stephenson, PhD1

   Author Aﬃliations




   April 7, 2020

                            
                                               




   VIEWS 2,910 | ALTMETRIC 4 | COMMENTS

   RELATED
   COVID 19 Cases and Deaths in Federal and State Prisons

   SEE MORE: CORONAVIRUS (COVID19) | INFECTIOUS DISEASES | PUBLIC HEALTH




   Addressing the threat COVID 19 poses speciﬁcally for detainees and corrections employ-
   ees is challenging governments as the pandemic sweeps across the globe. The problem
   has become increasingly urgent as a growing number of incarcerated individuals and
   prison workers test positive for coronavirus infection.


   The United States incarcerates nearly 2.2 million people in jails or prisons—more than any
   other nation—and reports of detainees and jail and prison workers who have contracted
   COVID 19 are becoming increasingly frequent. In Chicago, for example, the Cook County
   Sheriﬀ’s oﬃce noted that as of April 5, 234 detainees had tested positive, 14 of whom
    Our website uses cookies to enhance your experience. By continuing to use our site, or clicking "Continue," you
   were   hospitalized,
    are agreeing           andPolicy
                 to our Cookie 78 employees
                                     | Continue had also tested positive. Last week, the New York

https://jamanetwork.com/channels/health-forum/fullarticle/2764370                                                                             1/5
7/31/2020              Case 3:20-cv-05309-CRB             Document
                             COVID-19 Pandemic Poses Challenge               11 Filed
                                                               for Jails and Prisons           08/04/20
                                                                                     | Infectious               Page
                                                                                                  Diseases | JAMA Health179
                                                                                                                        Forumof  278Network
                                                                                                                             | JAMA

   Times reported that in New York City’s jails, including the Rikers Island complex, 167 in-
   mates, 23 health workers, and 114 corrections staﬀ (2 of whom have died) had tested
   positive.


   Vulnerability of Incarcerated Populations

   Jail and prison populations are exceptionally vulnerable to COVID 19 for a variety of rea-
   sons, including older age and health status, as well as conditions such as overcrowding
   and limited access to or poor quality of health care while incarcerated. More than 10% of
   inmates of US state and federal prisons are 55 years or older, and many have chronic or
   life-limiting illnesses. Approximately 15% of inmates of state prisons reported ever hav-
   ing asthma and 10% reported ever having a heart disorder—conditions that put individu-
   als at high risk for severe illness with COVID 19.


   In addition to physical vulnerability, overcrowding and sanitation issues in many jail and
   prison settings heighten the risk of disease spread and are in stark contrast to the recom-
   mendations of public health oﬃcials for social distancing, frequent handwashing, and
   other practices for COVID 19 prevention.
                            
                                               




   According to a 2019 report on global prison trends, there are more than 10 million men,
   women, and children in jails and prison, and such facilities are overcrowded in at least 121
   countries. Space for social distancing is inadequate or nonexistent. Limited access to
   soap and water may make frequent handwashing impossible, and hand sanitizer may be
   oﬀ limits because of its high alcohol content. Inmates in some facilities must pay for their
   own soap and personal hygiene items and may be charged copays for medical visits that
   they may not be able to aﬀord.


   Addressing the situation is crucial because of the risks COVID 19 poses not only to incar-
   cerated people but also to the general population. Jails, which by their nature are tran-
   sient facilities, have the potential to accelerate spread because of their enormous
   turnover, as people are locked up and then released again into the community. In an
   analysis of a database of county- and jurisdiction-level jail populations, the Marshall
    Our website uses cookies to enhance your experience. By continuing to use our site, or clicking "Continue," you
    are agreeing
   Project       to our Cookie
             (a nonproﬁt       Policyorganization
                            news      | Continue  covering the US criminal justice system) and the
https://jamanetwork.com/channels/health-forum/fullarticle/2764370                                                                             2/5
7/31/2020              Case 3:20-cv-05309-CRB             Document
                             COVID-19 Pandemic Poses Challenge               11 Filed
                                                               for Jails and Prisons           08/04/20
                                                                                     | Infectious               Page
                                                                                                  Diseases | JAMA Health180
                                                                                                                        Forumof  278Network
                                                                                                                             | JAMA

   New York Times found that, based on 2017 data, approximately 200 000 people typically
   ﬂow into and out of jails every week.


   Quarantines and Releases

   In response to the growing number of quarantine and isolation cases in federal facilities,
   the US Bureau of Prisons announced that to mitigate COVID 19 exposure and spread, all
   146 000 persons incarcerated in federal facilities would be under quarantine (that is,
   conﬁned to their cells), eﬀective April 1, for 14 days. The Bureau said that to “the extent
   practicable,” inmates would still have access to programs and services that are normally
   oﬀered, such as mental health and educational services, and that they would be able to
   access communal areas (such as for showers and telephone and computer access).


   However, Rep Jerrold Nadler (D, New York) and others urged more aggressive measures
   to address the problem, including releasing older and medically vulnerable or pregnant
   prisoners. Last Friday, US Attorney General William P. Barr directed the Bureau of Prisons
   to expand the group of inmates at federal prisons eligible for early release, particularly
   at correctional institutions in Louisiana, Connecticut, and Ohio, where the largest num-
                 
                                               




   bers of inmates and staﬀ members have tested positive for COVID 19.


   Facilities in California, New York, Ohio, Texas, and elsewhere have also granted early re-
   lease to thousands of inmates, such as lower-level, nonviolent oﬀenders and elderly or
   medically fragile individuals, from state and local facilities. In many cases, the released
   inmates are homeless, and authorities are scrambling for alternatives. California and New
   York City are leasing hotel rooms so homeless people released from jail don’t accelerate
   the pandemic.


   Although the United States is unique with respect to the size of its incarcerated popula-
   tion, the threat COVID 19 poses to prison populations and staﬀ is universal, and other
   countries are similarly working to mitigate risk. For example, jails and prisons in Australia,
   Canada, England, France, Ireland, Germany, Northern Ireland, Scotland, and Wales have
   released   prisoners early or are considering doing so.
    Our website uses cookies to enhance your experience. By continuing to use our site, or clicking "Continue," you
    are agreeing to our Cookie Policy | Continue

https://jamanetwork.com/channels/health-forum/fullarticle/2764370                                                                             3/5
7/31/2020              Case 3:20-cv-05309-CRB             Document
                             COVID-19 Pandemic Poses Challenge               11 Filed
                                                               for Jails and Prisons           08/04/20
                                                                                     | Infectious               Page
                                                                                                  Diseases | JAMA Health181
                                                                                                                        Forumof  278Network
                                                                                                                             | JAMA

   Guidelines released last month by the World Health Organization outline measures that
   prisons and other detention facilities (such as immigration detention settings) should
   take. These guidelines include considering noncustodial measures at all stages of the
   criminal justice process as well as screening all individuals upon admission for fever and
   lower respiratory tract symptoms—and possibly medically isolating them pending further
   evaluation.


   “Eﬀorts to control COVID 19 in the community are likely to fail if strong infection pre-
   vention and control (IPC) measures, adequate testing, treatment and care are not carried
   out in prisons and other places of detention as well,” the guidelines note.


   See More

   CORONAVIRUS (COVID19) | INFECTIOUS DISEASES | PUBLIC HEALTH



        Comment




                            
                                               




   Joan Stephenson, PhD
   Joan Stephenson, PhD, is Consulting Editor for the Forum and JAMA and an
   award-winning independent writer and editor based in Chicago. She
   joined JAMA as a writer and editor for JAMA's Medical News & Perspectives de-
   partment and subsequently served...



                                                                    MOST VIEWED

            Mask Exemptions During the COVID 19 Pandemic—A New Frontier for Clinicians
                                   Doron Dorfman, LLB, JSD; Mical Raz, MD, PhD, MSHP


      Reopening US Schools in the Era of COVID 19: Practical Guidance From Other Nations
    Our website uses cookies to enhance your experience. By continuing to use our site, or clicking "Continue," you
                        Lala Tanmoy
    are agreeing to our Cookie            Das, MS; Erika L. Abramson, MD, MSc; et al.
                               Policy | Continue

https://jamanetwork.com/channels/health-forum/fullarticle/2764370                                                                             4/5
7/31/2020              Case 3:20-cv-05309-CRB             Document
                             COVID-19 Pandemic Poses Challenge               11 Filed
                                                               for Jails and Prisons           08/04/20
                                                                                     | Infectious               Page
                                                                                                  Diseases | JAMA Health182
                                                                                                                        Forumof  278Network
                                                                                                                             | JAMA



     The COVID 19 Pandemic Underscores the Need to Address Structural Challenges of the
                                 US Health Care System
                                                                    Andy Slavitt, MBA




                            
                                               




    Our website uses cookies to enhance your experience. By continuing to use our site, or clicking "Continue," you
    are agreeing to our Cookie Policy | Continue

https://jamanetwork.com/channels/health-forum/fullarticle/2764370                                                                             5/5
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 183 of 278




              EXHIBIT 26
                       Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 184 of 278
Prisons And Jails Change Policies To Address Coronavirus Threat Behind Bars : NPR                                      7/30/20, 6:49 PM




       Prisons And Jails Change Policies To
       Address Coronavirus Threat Behind
       Bars
       Jimmy Jenkins




       A picture of a cell at the state prison in Florence, Ariz., where attorneys for the Prison Law Office
       and ACLU found what they called "squalid" and "filthy" conditions on a recent tour.
       PACER


       As the Coronavirus spreads across the nation, it has exposed potentially
       dire health care conditions in some prisons and jails. That's forced many to
       change the way they operate.

       Arizona and Minnesota prison officials waived copays charged to inmates

https://www.npr.org/2020/03/23/818581064/prisons-and-jails-change-policies-to-address-coronavirus-threat-behind-bars        Page 1 of 6
                       Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 185 of 278
Prisons And Jails Change Policies To Address Coronavirus Threat Behind Bars : NPR                                      7/30/20, 6:49 PM




       for medical visits and waived fees for personal hygiene supplies. Some are
       changing visitation policies. At county jails, there are calls to release
       inmates early so they can reduce overcrowding.

       Health and prison officials have been sounding the alarm about the risks
       posed behind bars. With so many people bunched together in the small
       spaces, jails and prisons are considered perfect incubators for the
       coronavirus to potentially take hold.

       "There are over 42,000 people incarcerated in Arizona and the environment
       of prisons are fertile for an outbreak – closed quarters, lack of resources,
       and a significant population who have a higher risk of contraction," said
       Becca Fealk, from the American Friends Service Committee of Arizona. The
       group advocates for prison reform.

       County jails are also taking steps to minimize the risk. Alameda County
       plans to release nearly 250 inmates from its county jail after sentencing
       modifications, according to the county's sheriff's office. Additionally, 67
       people were released by courts on their own recognizance. In Los Angeles,
       the county has also begun releasing inmates early and is encouraging fewer
       arrests, using citations when possible.

       At least one U.S. senator is advocating for a nationwide plan to release
       inmates early who meet certain criteria.

       Sen. Kamala Harris, D-Calif., tweeted that she is pushing the Bureau of
       Prisons to release "all low-risk inmates, including those who are in pretrial
       detention because they can't afford to make bail." She noted that people "in
       detention are especially vulnerable to the spread of coronavirus."

       State prisons share that vulnerability, but some administrators have been
       slow to respond to the threat.

https://www.npr.org/2020/03/23/818581064/prisons-and-jails-change-policies-to-address-coronavirus-threat-behind-bars        Page 2 of 6
                       Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 186 of 278
Prisons And Jails Change Policies To Address Coronavirus Threat Behind Bars : NPR                                      7/30/20, 6:49 PM




       Arizona prisons, like many others around the country, limit access to some
       hygiene products out of safety concerns. Prison officials say hand sanitizer,
       for example, could be misused because of its high alcohol content.

       There also is the question of fees. Arizona prisons force men and women to
       pay for their own personal hygiene supplies like soap and toothpaste. If they
       need medical attention, such as being seen by a nurse, it's a $4 copay.

       But some people can't always afford to pay, leaving them vulnerable.
       Attorneys from the Prison Law Office and the ACLU asked a federal judge to
       intervene, alleging unsafe conditions given the threat posed by the
       coronavirus pandemic.

       An Arizona federal judge pressured the Arizona Department of Corrections
       to change state prison health and hygiene policies. The department
       announced it is now waiving copays for inmates with cold and flu
       symptoms, and making soap available for free.

       "The health and safety of our staff and inmates at the Arizona Department
       of Corrections, Rehabilitation and Reentry is our paramount concern," David
       Shinn, director of ADCRR, said in a statement. "In managing this situation,
       our two top priorities are safety and public health as we work to mitigate the
       potential spread of COVID-19 within our prisons."

       Copays and soap

       Prison Law Office attorney Corene Kendrick said Arizona is one of 40 state
       prison systems in the U.S. that charges incarcerated people a copay every
       time they seek health care.

       "The state's decision to temporarily suspend the $4 copay — the equivalent
       of a week's worth of work at the prisoner minimum wage of 10 cents an

https://www.npr.org/2020/03/23/818581064/prisons-and-jails-change-policies-to-address-coronavirus-threat-behind-bars        Page 3 of 6
                       Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 187 of 278
Prisons And Jails Change Policies To Address Coronavirus Threat Behind Bars : NPR                                      7/30/20, 6:49 PM




       hour — for people reporting cold and flu-like symptoms is a step in the right
       direction," Kendrick said, "but it exposes how counterproductive it is to have
       such a barrier to seeking care."

       Kendrick and her team interviewed more than 500 inmates at the state
       prison in Florence, Ariz., and she says many expressed concern over lack of
       basic necessities.

       "Unfortunately, prior to the COVID-19 crisis, we regularly heard from
       incarcerated people that there were shortages of hygiene supplies such as
       toilet paper and menstrual products," Kendrick said.

       She said most Arizona prison bathrooms are not equipped with soap or
       hand sanitizer.

       According to a 2019 department policy, even the poorest inmates have to
       pay for personal hygiene products: "All indigent inmates shall be charged
       for indigent supplies. Charges shall remain as a debt on the inmates' (sic)
       account until the balance is paid in full or partially paid. After one calendar
       year, the debt balance will be retired."

       Nishi Kumar, a staff attorney for The Promise of Justice Initiative, said a
       similar system for indigent inmates is in place at the Louisiana State
       Penitentiary.

       "There is a 'prison soap' that people can get if they are indigent," Kumar
       said. "If you have debt on your books from being indigent, half of any future
       money that you get goes to paying off your debt."

       So far, the prison has not waived the fee.

       Burden falls on families


https://www.npr.org/2020/03/23/818581064/prisons-and-jails-change-policies-to-address-coronavirus-threat-behind-bars        Page 4 of 6
                       Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 188 of 278
Prisons And Jails Change Policies To Address Coronavirus Threat Behind Bars : NPR                                      7/30/20, 6:49 PM




       The burden of paying for hygiene products often falls on the families of
       incarcerated families. One woman, whose daughter is incarcerated at the
       Perryville women's prison in Arizona, estimated she spends about $500
       each month on commissary items just to keep her daughter fed and healthy.

       The woman, who asked to remain anonymous for fear of retribution, said
       her daughter was worried that the virus was already in the women's prison,
       noting that many inmates were displaying symptoms. "She was up all night
       listening to the entire bay cough," the woman said.

       As of Wednesday, Arizona prison officials say there are no confirmed cases.

       Carmen Hreniuc, whose son is incarcerated at the state prison in Eyman,
       Ariz., said the costs of supporting her son are steep.

       "We learned that we are all being sentenced as the financial impact on the
       family is outrageous," Hreiuc said. "Weekly purchase of additional food,
       hygiene, and personal items cost around $350 monthly."

       Hreniuc said while they may get relief with the recent temporary fee waiver,
       she is worried about the families that are not able to afford this additional
       expense.

       "It's a weekly struggle to manage the food and other expenses," she said.
       "What's going to happen now with everyone's work schedule being cut or
       nonexistent? Indirectly, this will create more hardship on the inmates,
       resulting in less food, less communication, and less personal hygiene
       items."

       Calls for more action

       The Vera Institute of Justice has issued guidance for better hygiene in
       prisons and jails, recommending facilities "provide free hand sanitizer and
https://www.npr.org/2020/03/23/818581064/prisons-and-jails-change-policies-to-address-coronavirus-threat-behind-bars        Page 5 of 6
                       Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 189 of 278
Prisons And Jails Change Policies To Address Coronavirus Threat Behind Bars : NPR                                      7/30/20, 6:49 PM




       antibacterial soap to all people in custody and replenish several times a
       week."

       Becca Fealk, program coordinator with the American Friends Service
       Committee of Arizona, said it is unfortunate that it took a viral pandemic to
       force the Department of Corrections to provide basic hygiene and medical
       care.

       "Here in Arizona and across the U.S. we have built a system of punishment
       that is traumatic, and this is only increased with the coronavirus," Fealk said.
       "ADC must do more than just provide soap to reduce the chance of an
       outbreak. They need to release people, including older/aging adults who
       can be cared for by their loved ones."

       Fealk said her group is recommending the Department of Corrections stop
       admissions "until this situation is under control."

       While temporary fee waivers and other changes are a positive step, "it's
       really just rearranging deck chairs on the Titanic" says David Fathi, director
       of the ACLU National Prison Project.

       Prisons are extremely high risk environments, he says, because there are
       large numbers of older and medically fragile people living in close quarters.

       "The only effective response is to reduce the population density by
       releasing people," Fathi says, "starting with those who are most at risk of
       severe injury or death if they were to contract the virus."




https://www.npr.org/2020/03/23/818581064/prisons-and-jails-change-policies-to-address-coronavirus-threat-behind-bars        Page 6 of 6
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 190 of 278




              EXHIBIT 27
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 191 of 278




        Inadequate Access: Reforming
      Reproductive Health Care Policies
       for Women Incarcerated in New
      York State Correctional Facilities
                                       KATE WALSH*


           In February 2015, the Correctional Association of New York released a
        report studying the quality of and access to reproductive health care for
        incarcerated women and found that “[o]verall . . . reproductive health care
        for women in New York State prisons is woefully substandard, with wom-
        en routinely facing poor-quality care and assaults on their basic human
        dignity and reproductive rights.”1 The findings of this and other studies
        provide concrete evidence of the poor quality of reproductive health care
        available to incarcerated women and signal to legislatures that these poli-
        cies should be changed.
           Incarcerated women face three issues of particular concern relating to
        reproductive health care: access to gynecological examinations, sanitary
        supplies, and contraception. The purpose of this Note is to examine New
        York State policies addressing reproductive health care for incarcerated
        women, identify problems with them, and make recommendations for re-
        form. This Note will examine current policies and practices of New York
        State correctional facilities that address gynecological examinations, sani-
        tary supplies, and contraception, and assess why these policies are prob-
        lematic from both legal and medical perspectives. Furthermore, it will
        recommend bringing New York’s policies in line with legal, medical, and
        international standards as a strategy for reform. Finally, it will advocate



          * Executive Notes Editor, Colum. J.L. & Soc. Probs., 2016–2017. J.D. Candidate
     2017, Columbia Law School. The author would like to thank Professor Philip Genty for
     his invaluable insight and guidance, and the staff of the Columbia Journal of Law and
     Social Problems for their hard work and support in preparing this piece for publication.
         1. CORR. ASS’N OF N.Y., REPRODUCTIVE INJUSTICE: THE STATE OF REPRODUCTIVE
     HEALTH CARE FOR WOMEN IN NEW YORK STATE PRISONS 4 (2015), available at
     http://www.correctionalassociation.org/wp-content/uploads/2015/03/Reproductive-
     Injustice-FULL-REPORT-FINAL-2-11-15.pdf [https://perma.cc/YPX8-DZ4E].
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 192 of 278




     56                Columbia Journal of Law and Social Problems                     [50:1

         The lack of specificity in all state policies regulating the avail-
     ability of sanitary products for incarcerated women creates barri-
     ers to proper care: “[t]he vast majority of women the CA [Correc-
     tional Association] interviewed reported that the monthly supply
     of sanitary napkins DOCCS gives them does not meet their
     needs.”59 In practice, DOCCS distributes twenty-four sanitary
     napkins to incarcerated women each month,60 and in order to ob-
     tain more, women need a special permit from the medical de-
     partment or need to be financially able to purchase them on their
     own through the commissary.61 Procedures to obtain a medical
     permit were sometimes difficult and degrading.62 For example, at
     one New York prison (which has since closed), women were re-
     quired to bring their used sanitary products to the health services
     unit in order to receive more.63
         The New York City Council recently enacted legislation that
     increases incarcerated women’s access to sanitary products in the
     city’s jails. This important piece of legislation provides that “[a]ll
     female inmates in the custody of the department shall be provid-
     ed, at the department’s expense, with feminine hygiene products
     as soon as practicable upon request.”64 The rest of the state has
     yet to update its policies but this could be used as a model for fu-
     ture reform, which will be discussed further in Parts IV and V.

                                  C.   CONTRACEPTION

        Access to contraception is also lacking in important respects.
     In a national survey of correctional health providers, 70% of the
     respondents stated that their institution had no formal policy on
     contraception.65 In line with this national assessment, New

        59. CORR. ASS’N OF N.Y., supra note 1, at 66.
        60. See id. (“DOCCS distributes 24 sanitary napkins to women in general population
     each month.”).
        61. See id. at 66, 67 (“The challenges women face in obtaining additional sanitary
     napkins on their own only add to the problem. Prices for pads and tampons in prison
     commissaries vary widely and are prohibitive for women with few financial resources and
     outside support.”).
        62. E.g. id. at 66 (“At Taconic, prison medical staff reported to the CA that only a
     woman who can prove she is anemic can get a permit . . . .”).
        63. See id. at 67 (“The process for getting a permit at Bayview when it was open was
     even more degrading. The prison required women to bring in their used sanitary napkins
     to prove they needed more supplies.”).
        64. N.Y.C. ADMIN. CODE § 9-141 (2016).
        65. See Carolyn B. Sufrin et al., Contraception services for incarcerated women: a
     national survey of correctional health providers, 80 CONTRACEPTION 561, 562 (2009),
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 193 of 278




              EXHIBIT 28
          Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 194 of 278




The Unequal Price
of Periods
Menstrual Equity in the United States


Introduction                                             as allowable budgetary expenses for publicly funded
                                                         schools, shelters, or crisis and emergency centers. They
                                                         are not provided in a consistent or fully accessible
On any given day, there are 800,000,000 people on
                                                         way in correction and detention facilities. Menstrual
the planet who are menstruating, of whom at least
                                                         products are not covered by public health and
500,000,000 lack adequate resources — basic supplies,
                                                         nutritional benefits programs, nor made uniformly
facilities, information, and support — for managing
                                                         available in schools or workplaces. And in 33 states,
their periods.1
                                                         menstrual products are not exempt from sales taxes.5
Until very recently this issue had been given little
                                                         Equity-based arguments — and the term “menstrual
consideration in U.S. policies and laws. It is an
                                                         equity,” coined by author Jennifer Weiss-Wolf — yield
omission that affects everyone, but hits hardest the
                                                         the most powerful narrative for countering the
populations for whom access and agency is most
                                                         inconsistencies and oversights that currently exist
compromised:
                                                         in American law and public policy. Indeed, this is the
  • For the nearly one in five American teenagers        heart of the formal definition of menstrual equity set
    who live in poverty,2 lack of menstrual products     forth in her book, “Periods Gone Public”:
    and support can lead to lost educational
                                                             In order to have a fully equitable and
    opportunity.
                                                             participatory society, we must have laws and
  • Those experiencing homelessness report                   policies that ensure menstrual products are
    infection caused by using tampons and pads for           safe and affordable for everyone who needs
    longer than recommended or by improvising                them. The ability to access these items affects
    with items such as paper towels or newspapers.3          a person’s freedom to work, study, stay healthy,
                                                             and engage in the world with basic dignity. And
  • Incarcerated individuals and those caught in the         if anyone’s access is compromised, whether
    criminal justice system often beg or bargain with        by poverty or stigma or lack of education and
    staff for basic hygiene needs, part of a degrading       resources, it is in our societal interest to ensure
    and dehumanizing power imbalance.4                       those needs are met.6
Among the policies that have kept menstruation at        The potential medical harms resulting from lack
the margins: Tampons and pads are rarely designated      of access to menstrual products can be lasting, too.
           Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 195 of 278


Momentum for Change                                          the provision of free menstrual products in federal
                                                             women’s facilities.53 The Office of the Inspector
                                                             General had previously determined that, despite the
Advocates have successfully worked to raise awareness
                                                             regulation, many facilities were not providing sufficient
and advance menstrual equity on a number of fronts.
                                                             access, even though free and unlimited provision
                                                             would not create any security concerns.54 Codification
                                                             of this regulation into federal statute should result
Legislation
                                                             in broader adoption and greater enforcement by the
Overall, there are very few current legal protections        Federal Bureau of Prisons. However, without strong
to ensure menstrual equity. However, jurisdictions           accountability measures, this remains to be seen.
are beginning to recognize the injustice of menstrual
inequity, particularly to those who are impoverished or      State
incarcerated and in some places, real change has been        In order to determine the status of state menstrual
effected. Still, much more needs to be done.                 equity laws, we assessed every U.S. state and the
                                                             District of Columbia for four types of statutes related to
In 2016, New York City passed the first menstrual            menstrual equity:
equity legislation in the country. It requires the city’s
public schools, correctional facilities, and homeless           • Menstrual equity in correctional institutions:
shelters to provide menstrual products.52 That law has            These laws generally require such institutions
served as a foundation for advocates across the country           to provide as many freely available menstrual
at both the state and federal levels. Legislation has             products as necessary to detained people who
become an important way to achieve menstrual equity               menstruate.
across the U.S.
                                                                • Menstrual equity in schools: These laws
Federal                                                           ensure public school students have access to
Only one federal law addresses menstrual equity. In               menstrual products in school. The laws require
2018, as part of the First Step Act, Congress codified            menstrual products to be freely available,
an existing Bureau of Prisons regulation requiring                generally in restrooms, although they do not




FIGURE 1: U.S. STATES WITH MENSTRUAL EQUITY LAWS
Number of states (including DC) with laws addressing menstrual equity issues in
institutionsor via tax exemptions for menstrual products
14            13                                                             13                Note: Tax exemptions
                                                                                               only includes states with
                                                                                               specific laws exempting
12                                                                                             menstrual products. An
                                                                                               additional five states do
10                                                                                             not impose sales taxes on
                                                                                               any products, including
                                                                                               menstrual products
8

6
                                          4
4

2                                                        1
0
        Correctional               Schools          Shelters          Tax Exemptions
         Facilities

5    ACLU: The Unequal Price of Periods
          Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 196 of 278



TABLE 1: MENSTRUAL EQUITY LAWS BY STATE
(inclusive of District of Columbia)
                        Correctional                                          NA: These states do not impose sales
                                         Schools   Shelters   Tax Exemption       taxes on any products, including
                        Facilities                                                menstrual products.
Alabama                 X
Alaska                                                        NA                * 	California has temporarily
                                                                                    suspended the tax on menstrual
Arizona                                                                             products, but only for the next two
Arkansas                                                                            years. The law allows menstrual
                                                                                    products to be taxed, and unless
California*             X                X                    †                     the legislature and governor act,
Colorado                X                                                           the products will be taxed again
                                                                                    starting in 2021. See Taryn Luna,
Connecticut             X                                     X                     Newsom Faces Criticism for Not
Delaware                                                      NA                    Delivering on Grand Promises, THE
D.C.                    X                                     X                     LOS ANGELES TIMES (May 13,
                                                                                    2019).
Florida                 X                                     X
Georgia                                                                         ** Maryland has a state law that
                                                                                   applies to schools, however, it is
Hawaii                                                                             specific in that it only requires free
Idaho                                                                              menstrual products to be provided
Illinois                                 X                    X                    to students who are homeless,
                                                                                   not to all students who may need
Indiana                                                                            them. Thus, for the purposes of
Iowa                                                                               this analysis, Maryland’s law as it
                                                                                   applies to schools is not considered
Kansas                                                                             broad enough to qualify as a
Kentucky                X                                                          menstrual equity law for schools.
Louisiana               X
Maine
Maryland**              X                          X          X
Massachusetts                                                 X
Michigan
Minnesota                                                     X
Mississippi
Missouri
Montana                                                       NA
Nebraska
Nevada                                                        X
New Hampshire                            X                    NA
New Jersey                                                    X
New Mexico
New York                X                X                    X
North Carolina
North Dakota
Ohio                                                          X
Oklahoma
Oregon                                                        NA
Pennsylvania                                                  X
Rhode Island                                                  X
South Carolina
South Dakota
Tennessee               X
Texas                   X
Utah
Vermont
Virginia                X
Washington
West Virginia
Wisconsin
Wyoming
                        13               4         1          12

7   ACLU: The Unequal Price of Periods
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 197 of 278




              EXHIBIT 29
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 198 of 278

JOURNAL OF CRIME AND JUSTICE
2020, VOL. 43, NO. 1, 36–48
https://doi.org/10.1080/0735648X.2019.1619614




Who gets the biggest bang for the buck? A review of minimum
wage and purchasing power in prison commissaries versus
superstores
Kristen M. Zgobaa, Richard Tewksburyb and Elizabeth Mustainec
a
 Department of Criminology & Criminal Justice, Florida International University, Miami, FL, USA; bSchool of
Criminology & Criminal Justice, Arizona State University, Tempe, AZ, USA; cDepartment of Sociology, University of
Central Florida, Orlando, FL, USA


    ABSTRACT                                                                                   ARTICLE HISTORY
    One of the often-noted ‘pains of imprisonment’ is the deprivation of good                  Received 28 May 2018
    and services. One of the few ways that prisoners can acquire additional                    Accepted 30 April 2019
    amenities is to purchase items at the prison commissary. As such, the                      KEYWORDS
    commissary represents a small amount of control that inmates have over                     Commissary; minimum
    their lives with regard to food, clothing, and methods to pass the time. To                wage; prison salary; inmate
    use the commissary, however, inmates must have money in their accounts;                    wages
    typically from their institutional job or via family members or friends. The
    present study seeks to examine the prices of commissary items along with
    typical institutional minimum wage salaries of inmates, to determine the
    likelihood of inmates purchasing from the commissary. In addition, items of
    similar size and convenience from the commissary are compared with prices
    found online in a large superstore and federal and state minimum wages
    are compared to examine buying power. The authors ﬁnd that contrary to
    common belief, prices of items in the commissary are similar to superstores
    in the free community; however, in-prison wages are so low that it is unlikely
    inmates can aﬀord to purchase many, if any amenities without supplemen-
    tal ﬁnancing from families and friends. Implications of these ﬁndings are
    discussed.



Introduction
Incarceration is one of the primary strategies by which Americans respond to and sanction law-
breakers. The goals of incarceration are to remove oﬀenders from society, to provide means for
eﬀecting rehabilitation, and to serve as punishment. Part of the punishment aspect of incarceration
includes the ﬁve major pains of imprisonment (Sykes 1958). These include the loss of liberty, goods,
and services, heterosexual relationships, autonomy, and security. Regarding the loss of goods and
services, most inmates are provided with only their basic needs by correctional institutions,
including food, medications, clothing, and some forms of physical activity and recreation.
However, in keeping with the principle of least eligibility, inmates are provided with only what is
needed and necessary, and hardly any amenities (Applegate 2001; Tewksbury and Mustaine 2005).
Inmates are able, however, to supplement their provisions by purchasing food, entertainment,
clothing, and other amenities through an inmate commissary. Those with the means can purchase
(within institutionally established limits) foods and goods that are highly desired, but not provided
by the institution.

CONTACT Kristen M. Zgoba             kzgoba@ﬁu.edu   Department of Criminology & Criminal Justice, Florida International
University, Miami, FL, USA
© 2019 Midwestern Criminal Justice Association
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 199 of 278
38       K. M. ZGOBA ET AL.


of internal policy in the majority of county, state, and federal prisons. The operation of a commissary is
slightly diﬀerent than a local supermarket, however. First, commissaries carry only a limited number of
items for sale, usually no more than 400–500 diﬀerent items (compared to a typical grocery store with
over 30,000 items) (Food Marketing Institute 2018). Commissary items include food, clothing items,
small appliances, stamps, greeting cards, and other miscellaneous items you might ﬁnd at the local
grocery store or department store; items that have an extensive shelf life or no expiration of shelf life are
most commonly found. It is important to note that restrictions on what is sold in a commissary are
determined by security concerns; anything deemed to be a potential threat to custody and security is
likely to be disallowed. According to Alvarado (2014), there are three primary diﬀerences between
prison commissaries and community grocery stores. The ﬁrst diﬀerence includes the items sold in both
locations. The most common items sold in commissaries are ramen noodles, sweets, and coﬀee. In
community grocery stores the four most commonly sold items are milk, bread, eggs, and fresh
vegetables (Shareranks 2018). Second, making purchases at a commissary is deemed a privilege while
incarcerated; loss of commissary privileges is not an uncommon sanction for misbehavior. Third,
whereas community grocery stores are open essentially every day, usually at least 18 (and in some
locations 24) hours a day, in prison, a commissary is open to individual inmates on a limited basis –
typically once a week and for one limited (by individual institutions’ policies) order. Inmates typically
work their way up through custody levels, thereby earning increases in both the frequency at which
they may shop at the commissary and the amount of money they may spend. This creates a hierarchical
system within the prison, as inmates who present with less disciplinary charges, have less serious
criminal charges, or have been incarcerated within the institution longer may have greater access to
purchasing and purchasing more or better items within the commissary.
    The commissary is a highly valued part of prison life. It allows inmates to supplement their meager
or low quality provided provisions, and it brings a small sense of normalcy and autonomy to their lives
while in prison. As one of the oft-mentioned frustrations and pains of imprisonment, food is not only
a valued commodity but also an aspect of their lives over which inmates seek to control. As explained
by Godderis (2006, p. 258), ‘Simple everyday choices about when they would eat, where they
consumed their food and what they could wear during meal times were constant and recurring
reminders of the lack of control the participants had over their lives.’ In addition, even though the
commissary aﬀords a minute amount of control over inmate food and amenities, it represents only
a small portion of inmate life and oﬀers no real choices. This is seen by Smith (2016) who suggests that
‘The prison commissary is heaven-sent for prisoners who want to have a sense of normalcy in the
dismal environment of correctional facilities. Although you have a limited number of choices, and the
money you can use is usually not enough, you at least get a say about the items that you receive.’ As
such, commissaries in correctional institutions may help inmates retain a semblance of life on the
outside and provide them opportunities and choices when seeking to improve and have more control
over their circumstances.
    Commissaries may also be essential for some inmates. Inmates with allergies often ﬁnd prison
commissary food is the only available food they can eat. Allergies to foods are not uncommon; the
Bureau of Prisons estimates that as many as 3.5% of all American inmates (or, approximately 77,000
individuals) suﬀer from some form of food allergy (Longazel and Archer 2015). Included here are
undoubtedly many inmates who do not know of, or well understand, their food allergies. When
recognized, alternative diets may be necessary. While the provision of special diets for religious
purposes and dietary and medical need are set by law, food choices based on allergies that do not
rise to a medical need may be diﬃcult to obtain. Furthermore, many, if not most, correctional
institutions discourage testing for allergies (Longazel and Archer 2015), and subsequently may not
provide adequate access to alternative diets. In these instances, then, it is necessary for inmates to
obtain their own food, with the only option being the institutional commissary.
    The ACLU National Prison Project reported that many inmates rely on commissary food to
survive because substantial food is not provided by the institution, leaving many inmates hungry
each day. In particular, the ACLU notes that in Mississippi, the average inmate had a weight loss of
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 200 of 278
                                                                   JOURNAL OF CRIME AND JUSTICE        39


20 pounds (https://www.aclu.org/other/aclu-national-prison-project). Within a prison visited by one
author of this study, some inmates indicated that they regularly avoided the mess/dining hall
because the majority of altercations/ﬁghts took place in that location, lending more importance to
purchases at the commissary. Other inmates discussed how they had to become creative with the
provisions purchased – they made grilled sandwiches using irons in the upholstery room (a
vocational education program), barbequed meat using Slim Jims and an illegal match or lighter,
and boiled ramen noodles made by fermenting noodles in the sink of their cells with hot water.
With these examples, it becomes clear that the commissary is an integral part of sustenance in the
lives of prisoners who, whether or not they eat the meals in the mess/dining hall, may feel the need
to purchase additional food to supplement a special diet, avoid confrontation or stave oﬀ hunger.
    In terms of ﬁnances, the proﬁts institutions realize by selling items in the commissary are
typically re-invested in the prison, usually through an Inmate Welfare Fund. This is a savings
account in which the institution deposits the proﬁts from the commissary and subsequently uses
the money to fund inmate programs, activities and other ‘special’ amenities. In this way, all inmates
in an institution beneﬁt from the proﬁts. However, this also means that many programs and
services for inmates are dependent on funding from commissary proﬁts. If the commissary does
not earn much, then there will be fewer funds for programs and other amenities. However, recent
research has shown that most prison commissaries, in actuality, maintain very large sales.
According to the Prison Policy Initiative, the industry generates more than $1.6 billion in sales
annually, and this is assumed to possibly be an underestimation due to the privacy of the contracts
(Markowitz 2016).
    As such, it is likely not a surprise that in recent years many institutions, especially jails, have
started to also draw oﬀ of commissary proﬁts for other expenses, including staﬀ uniforms, repairing
equipment and even paying for services such as substance abuse programming (Smith 2016;
Wagner and Rabuy 2017). This could provide a motive for raising prices in the commissary; as
funding issues become increasingly problematic in many jurisdictions, means to increase operating
funds are welcomed and often sought after by correctional administrators.
    In the end, the prison commissary business is a highly desirable one for prison oﬃcials and inmates,
particularly for the inmates who have the necessary ﬁnancial resources. It is important for their sense of
control and autonomy, and it may be imperative for inmates with dietary concerns or for the avoidance
of conﬂict. It is also a lucrative industry for those who run the commissary. Proﬁts are high because
these businesses have the ideal market: private contracts, a captive audience, no competition and the
ability to charge whatever prices they see ﬁt to charge. The importance of the commissary for inmates
and the unregulated situation of the commissary makes a diﬃcult situation arise: inmates can only use
the commissary if they have money to spend. Unfortunately, most inmates’ families or friends are not
likely to be able to provide much in the way of money in their accounts as they too are often living in
poverty. Research by Christian, Mellow, and Thomas (2006) highlight the burden of family/friends
attempting to provide ﬁnancial support to incarcerated loved ones can be quite substantial.
Expenditures of $200 or more for packages, phone calls, visits and money transfers are not uncommon,
and often constitute a third or more of a family’s resources. According to the Prison Policy Initiative
(Rabuy and Kopf 2015), prior to incarceration inmates typically earned 41% less than non-incarcerated
persons of similar demographics. As a result, many inmates are forced to rely on their wages in order to
aﬀord items from the commissary.


Inmate wages
The idea of paying prison or jail inmates for work they do while incarcerated may seem anathema to
some. Inmates are incarcerated as punishment, so compensating them for their eﬀorts and production
appears to some as convoluted and confused. But, as early as 1920 institutional observers were arguing
in favor of paying prison inmates for their institutional labor, all the while noting that there were
numerous structural diﬃculties associated with paying wages (Weyand 1920). The advantages oﬀered
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 201 of 278




              EXHIBIT 30
                               Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 202 of 278




Gottschalk, Marie. The Prison and the Gallows: the Politics of Mass Incarceration In America.
E-book, Cambridge, [U.K.]: Cambridge University Press, 2006, https://hdl.handle.net/2027/heb.07801. Accessed 31 Jul 2020.
Downloaded on behalf of Stanford University
                               Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 203 of 278




Gottschalk, Marie. The Prison and the Gallows: the Politics of Mass Incarceration In America.
E-book, Cambridge, [U.K.]: Cambridge University Press, 2006, https://hdl.handle.net/2027/heb.07801. Accessed 31 Jul 2020.
Downloaded on behalf of Stanford University
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 204 of 278




              EXHIBIT 31
    Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 205 of 278

Qual Sociol (2018) 41:199–220
https://doi.org/10.1007/s11133-018-9376-0




Ramen Politics: Informal Money and Logics of Resistance
in the Contemporary American Prison

Michael Gibson-Light 1



Published online: 11 May 2018
# Springer Science+Business Media, LLC, part of Springer Nature 2018



Abstract This article explores an unexpected yet pervasive arena in which changes to security
may alter lived experiences of and responses to punishment. Namely, amidst changes in the
quality of care behind U.S. prison walls and resultant prisoner insecurities in the face of
neoliberal penology, the nation’s prisoners have adapted informal prison markets to address
unmet needs and pursue autonomy. Where cigarettes once reigned as the de facto token of
exchange in the underground economy, the contemporary American prison is now home to a
new form of informal money: cheap, reliable food items like ramen noodles. Drawing on
18 months of ethnographic fieldwork within a U.S. men’s state prison and 82 in-depth
interviews with prisoners and institutional staff, this paper explores this change in the form
of informal prison money and what it reveals about the nation’s prisons and prisoners. It
contends that prison money reflects changing logics of prisoner resistance in particular
political-economic and penal contexts. As prison administrative practices, institutional condi-
tions, and legal environments change with time, prisoners adapt expressions of autonomy
accordingly. While cigarettes symbolized withdrawal from the rigors of prison life and
individualized treatment—the dominant logic of resistance of the prior era—the new ramen
currency reflects a growing emphasis on prison Bfoodways^ in opposition to cost-shifting and
deteriorating services behind bars.

Keywords Prison . Informal economy . Money . Neoliberalism . Resistance


Accounts of prison life throughout the 20th and into the twenty-first century overwhelm-
ingly report that U.S. prisoners rely on cigarettes as the de facto informal money behind
bars in the absence of access to formal currency (e.g., U.S. dollars) and markets (Irwin
2005; Richmond et al. 2009; Yardley and Wilson 2013). Tobacco products have thrived as
prison money in part because they are durable, portable, highly valued, and divisible into


* Michael Gibson-Light
  mgibson@email.arizona.edu


1
      University of Arizona, Social Sciences Building Room 400, 1145 E. South Campus Drive, Tucson,
      AZ 85721, USA
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 206 of 278

206                                                                 Qual Sociol (2018) 41:199–220


The natural emergence of prison service issues and responses to them speaks to their
saliency. I approached these emergent themes abductively, drawing on past research to
direct ongoing fieldwork (Timmermans and Tavory 2012). That is, rather than antici-
pating such findings and imposing an analytic framework from the start, or allowing
my understandings to emerge purely from empirical data, I instead returned to the
literature to contextualize what emerged during fieldwork. Questions regarding services
and informal monies were broached informally in the field and occasionally in inter-
views. I sought to triangulate findings through questioning prisoners and staff as well
as seeking confirmations or refutations through further observation.
    Fieldwork was not underway before or during the time of the move from tobacco to
ramen currency, which was negotiated over the course of years predating my work in the
institution. As such, questions regarding specific details of how this change was first
initiated are beyond the scope of my research. Instead, I explore how the use of ramen as
money maps on to broader prisoner insecurities stemming from political-economic and
penal trends. Further, I illustrate economic practices at SSP, participant understandings of
the transition to the ramen economy, and implications for prisoner outlooks and roles
behind bars.


Punitive Frugality and Prisoner Perceptions of Nutrition

At Sunbelt State Penitentiary, practices of Bpunitive frugality^ (Lynch 2010) were readily
apparent. Amongst other instances of cost-shifting and service cutbacks, food service costs had
been reduced through purchasing ever-cheaper provisions, shrinking serving sizes, and limit-
ing the number of prisoner meals per week. A major change occurred in the 2000s when a new
private firm took over food services. Before then, prisoners at SSP received three hot meals
daily, but, only a few years later, the second meal was reduced in size and changed to cold cut
sandwiches and a small bag of chips. Lunch was removed from weekend menus and portion
sizes in every meal were reportedly reduced.
     Employees of the private firm confirmed these reductions. One day during fieldwork in the
food prep work program, I met a staff member who was temporarily visiting the site. His
primary responsibility, he told me, was cost reduction through the portioning of meals and
purchasing of ingredients. BThe prison used to control their own food,^ he said, shaking his
head. BThey were spending two dollars a tray [per meal, per prisoner]. Now that we’re in
charge, we only charge the client one-point-two-four-nine-one dollars per tray—basically a
dollar twenty-five.^
     SSP prisoners frequently discussed receiving food that they deemed either inedible or too
little to sustain them for a day. According to one prisoner on the housing yard, BThe chow is
really bad. They give you little kid meals like that’s enough calories for a grown man.^
Shaking his head, he added, BIt’s terrible, this food.^ If you fail to secure additional food on
your own, one man said, Byou’re gonna starve.^ Such an environment of deprivation nega-
tively impacts prisoners’ sense of self, resulting in feeling ignored, reviled, or generally
uncared for (Smoyer and Lopes 2017). Participants reported feeling like children or, at the
extreme, subhuman. As one participant contended, BThey treat us worse than the [K9 Unit]
dogs. They feed the dogs better.^
     The unappetizing nature of prison food is a traditional facet of carceral punishment (e.g.,
Sykes 1958). Yet, prisoners regarded the quality food as having reached a new low. Recent
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 207 of 278




              (;+,%,7
        Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 208 of 278




THE BROOKINGS INSTITUTION | MARCH 2018



Work and opportunity before
and after incarceration

 Adam Looney                     Nicholas Turner
 THE BROOKINGS INSTITUTION       FEDERAL RESERVE BOARD
    Case
ECONO M I C S3:20-cv-05309-CRB             Document
              T U D I E S AT B R O O K I N G S          11 Filed 08/04/20 Page 209 of 278




I. Introduction
More than 2.2 million individuals are incarcerated in the United States and more than 620,000 are released
from prison annually. Among individuals released from prison, one third will return to prison at some point
(Rhodes et al. 2014). Research suggests the mark of a criminal record imposes impediments to employment,
exacerbating economic disparities and contributing to recidivism (Pager 2003, Mueller-Smith 2015). Based
in part on the belief that successful reintegration requires employment and economic opportunities in the
formal workplace, the tax code provides subsidies for employers that hire ex-felons. The tax code also pro-
vides broad-based incentives intended to encourage economic opportunity and formal employment that
may benefit ex-prisoners, including the earned income tax credit (EITC) and place-based subsidies for dis-
advantaged neighborhoods, like Empowerment Zones. However, targeted incentives have low rates of take-
up and high administrative burdens, and there are few broadly available incentives for childless adults.
     We examine the labor market outcomes and economic characteristics of the incarcerated population
using data maintained by the Internal Revenue Service (IRS) in an effort to improve tax policies to aid the
re-integration of ex-prisoners. Starting in 2012, the Federal Bureau of Prisons and the heads of State prison
agencies were required to submit identifying information and incarceration dates annually to the IRS to
facilitate tax audits. The resulting sample of about 2.9 million individuals (at the time of our analysis) rep-
resents the only national census of administrative prisoner records. We match these data to earnings and
tax filing records from 1999 to 2014, providing information on pre-and post-incarceration employment,
earnings, and certain demographic information. For 497,000 incarcerated individuals born in 1980-1986,
we also identify their childhood neighborhood and parent’s income and marital status.
     While our primary motivation is to understand and improve tax policies aimed at re-integrating ex-
prisoners, our analysis suggests that policy interventions focused on improving the lives of poor children
and less-skilled adults may also have a positive impact on labor market outcomes for the population studied
here.
     The data show that ex-prisoners struggle in the labor market after their period of incarceration. In the
first full calendar year after their release, only 55 percent have any reported earnings. Among those with
jobs, their median annual earnings is $10,090 and only 20 percent earn more than $15,000 that year—an
amount roughly equivalent to the earnings of a full-time worker at the federal minimum wage. Overall, the
outcomes of ex-prisoners are poor despite the fact that the vast majority appear eligible for tax incentives
that promote employment for low-income workers, including provisions that specifically target ex-felons.
     The struggles of ex-prisoners after leaving prison are mirrored by their struggles prior to being incar-
cerated. Three years prior to incarceration, only 49 percent of prime-age men are employed, and, when
employed, their median earnings were only $6,250. Only 13 percent earned more than $15,000. Tracking
prisoners over time and comparing employment and earnings before and after incarceration we find sur-
prisingly little difference in labor market outcomes like employment and earnings. This doesn’t necessarily
mean that incarceration has no effect on their earnings, which might otherwise have been increasing as
workers age and as the economy emerged from recession or have been previously impaired by a prior con-
viction. Hence, we interpret this pattern less as evidence that incarceration has little effect on employment
but rather as an indication that the challenges ex-prisoners face in the labor market start well before the
period of incarceration we observe.




1   /// Work and Opportunity Before and After Incarceration
    Case
ECONO M I C S3:20-cv-05309-CRB             Document
              T U D I E S AT B R O O K I N G S                               11 Filed 08/04/20 Page 210 of 278




IV. Labor market outcomes of the incarcerated
population
After leaving prison, ex-felons have poor employment outcomes, low earnings when working, and little at-
tachment to the formal sector. Figure 1 (and the top panel of Table 1) illustrates the average employment
rate and Figure 2 shows the distribution of earnings for the population of incarcerated individuals both
before and after incarceration for individuals age 18-64 who were sentenced to at least 1 year in prison.
(Year 0 denotes years of incarceration, year -1 is the calendar year of entry into prison, year 1 is the calendar
year leaving prison, year 2 is the first full calendar year after release.)9



FIGURE 1. EMPLOYMENT BEFORE AND AFTER IN CARCERATION




     Overall, the figure demonstrates that the incarcerated fare poorly in the formal labor market after they
are released. In the first full year after release (year 2 in the figure), about 49 percent of ex-prisoners earn
less than $500—as reported on a W2 or tax return (on Schedule C) —32 percent earn between $500 and
$15,000, and only 20 percent earn more than $15,000. Table 1 shows that among those with earnings, the
median ex-prisoner earns $10,090 and the average reported earned income is $13,890. By comparison, the
employment-to-population ratio of individuals with less than a high school diploma was about 41 percent
in 2014, their median weekly earnings, working full-time, was $488 (about $25,000 a year if working 50
weeks), and the median annual earnings for an individual with less than a high school degree was $19,492
(BLS 2014; U.S. Census Bureau, 2006-2010 American Community Survey).



...
9.     Because of the sampling frame, the panel is unbalanced. For all individuals incarcerated in 2012 and serving less than 13-year sentences we
       observe their earnings and outcomes prior to incarceration. However, we only observe outcomes for individuals released after state reporting
       starts, which is generally between 2010 and 2014. While the outcomes are thus representative of pre- and post-incarceration outcomes of individ-
       uals incarcerated or released in these years, they are not necessarily the same individuals. The appendix provides calendar year-by-incarcera-
       tion year employment and earnings.




7     /// Work and Opportunity Before and After Incarceration
E C O N OCase
         M I C S3:20-cv-05309-CRB
                T U D I E S AT B R O O K I N GDocument
                                              S          11 Filed 08/04/20 Page 211 of 278




in the bottom 10 percent are 17 times more likely to end up in jail in our sample compared to girls from
families in the top 10 percent.
     Additional data included in the appendix shows that youths from single-parent households are about
twice as likely to be incarcerated in their early 30s than youths from married households, conditional on
family income. Among families in the bottom 10 percent of family income, about 11.0 percent of boys from
single-parent households are incarcerated in their early 30s, compared to about 5.2 percent of low-income
boys of married parents. Within the top 10 percent of family income, the corresponding rates are 1.1 percent
and 0.5 percent. For girls, while overall incarceration rates are much lower, the differences by income and
family structure remain apparent with girls raised in the bottom ten percent having a 1.1 percent chance of
being incarcerated if from a single parent family versus a 0.7 percent chance if in a married-parent family.
     These differences in incarceration rates by income imply that the incarcerated population is concen-
trated among individuals—mostly boys—from low-income, single parent families. About 15 percent of the
individuals incarcerated at around age 30 come from families in the bottom 5 percent of family income, 47
percent grew up in families in the bottom 20 percent of the income distribution, and 82 percent are from
the bottom half of families. Taking into account both income and family structure, about 20 percent of all
prisoners in 2012 were boys from single-parent families in the bottom 10 percent of the income distribu-
tion—a group that makes up only 3.7 percent of the overall population. An additional 14 percent are from
single-parent families from the second-lowest income decile (families earning between $14,000 and
$23,000 per year) and 10 percent are from the third-lowest decile (earning between $23,000 and $33,000
per year). Hence, men in the bottom 30 percent and growing up in single-parent families make up almost
half (46 percent) of the male prison population, but represent only 19 percent of all men. At the other end
of the income distribution, boys who grow up in the top 50 percent of the income distribution and have
married parents—a group that represents about 46 percent of boys—accounts for only 14 percent of men in
prison.
     The concentration of incarceration among children raised in poor families appears to be true within
each state, not just at the national level. As illustrated in the appendix, the share of the incarcerated popu-
lation from the bottom 20 percent of each state’s income distribution is very similar across states despite
substantial variation in incarceration rates. In almost all states, between 40 and 50 percent of the prison
population grew up in families in the bottom quintile of the income distribution.
     The incarceration rates depicted in Figure 2 show only the point-in-time incarceration rate, not the
lifetime likelihood of incarceration. Bucknor and Barber’s (2016) estimates imply that for each male incar-
cerated between the age of 30-34, there are about 2.75 former prisoners in the same age group. If that ratio
applied equally across the family income and family structure distribution, it would imply that boys born in
bottom 10 percent of families would have a one in four chance of being incarcerated or a former prisoner
by their early 30s.
     A policy-relevant implication of these facts is that a large share of non-working men are either incar-
cerated or were previously, especially among individuals from lower-income households. Figure 4 illus-
trates the non-employment rate (the share with zero wages or self-employment earnings) among 30-year-
old men by parent income percentile. Low-income men are substantially less likely to be employed (the
light blue line). The dark blue line shows the share in prison at age 30, which indicates that a large share of
non-working, low-income men are out of the labor force simply because they are incarcerated. The medium-
blue line adds to this share the number of men who are likely to have been incarcerated earlier, are in the
labor market, but who have a 50 percent non-employment rate. Under these assumptions, the figure shows
that a large-share—about 31 percent—of non-working men at age 30 are not employed either because they
are in prison or had been in the past. Among men in the bottom third of the income distribution, about half




13   /// Work and Opportunity Before and After Incarceration
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 212 of 278




              EXHIBIT 33
  Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 213 of 278


       Recidivism among Participants of a Reentry
         Program for Prisoners Released without
                      Supervision
                                     Nora Wikoff, Donald M. Linhorst, and Nicole Morani


              As higher numbers of individuals are released from prison and rejoin society, reentry pro-
              grams can help former offenders reintegrate into society without continuing to engage in
              crime. This quasi-experimental study examined whether participation in reentry program-
              ming was associated with reduced recidivism among offenders who were no longer under
              criminal justice supervision. Offenders who completed their sentences in prison were
              invited to participate in Project Re-Connect (PRC), a six-month, voluntary prisoner
              reentry program. Following participants' release from prison, PRC provided case manage-
              ment and direct monetary support to participants for up to six months. Survival analysis
              was used to compare recidivism rates between 122 PRC participants and 158 eligible non-
              participants. Cox regression coefficients indicated that program participation and having a
              high school diploma or its equivalent were associated with reduced likelihood of new
              convictions, whereas substance abuse was associated with higher risk of subsequent con-
              victions. The implications for social work policy and practice are discussed.

                    KEY WORDS; case management; former offenders; prisoner reentry; program evaluation




T
          he U.S. prison population has grown ex-                          higher rates than the general population, so in
          ponentially over the past 30 years, at great                     combination with technical parole violations, many
          cost to taxpayers and offenders alike.                           ex-offenders recidivate and return to prison within
Between 1980 and 2008, the prison population                               the fint few years of release (Braga et al., 2009). As
expanded by 475%, reaching 1,518,559 in 2008                               of 1994, more than two-thirds of state prisoners
(Bureau of Justice Statistics, 2010). Policy changes                       were rearrested for one or more serious crimes
fueled this rapid growth, as many states adopted                           within three yean of release. Almost half of those
mandatory and determinant sentencing guidelines                            released returned to prison during that time frame
that resulted in more individuals serving longer                           for parole violations or new convictions (Langan &
prison terms. Meanwhile, stricter parole require-                          Levin, 2002).
ments returned more ex-offenden to prison on                                  Prisoner reentry has become a critical topic as
technical parole violations (Seiter & Kadela, 2003;                        communities prepare to absorb increasing numbers
Zhang, Roberts, & CaUanan, 2006). Parole viola-                            of returning former offenders; 683,106 inmates
tors who complete their sentences in prison are no                         were released from state or federal prisons in 2008,
longer subject to supervision once released from                           an increase of nearly 20% over the number released
prison, thereby restricting society's ability to                           in 2000 (Petersilia, 2003; Roman & Travis, 2006;
monitor and assist these individuals during reentry                        Sabol et al., 2009; Seiter & Kadela, 2003; Wilson &
(Braga, Piehl, & Hureau, 2009; O'Brien, 2009;                              Davis, 2006). Reentry programs have been dev-
Seiter & Kadela, 2003).                                                    eloped nationwide to address offender needs
   The number and the rate of inmates released                             and smooth the transition from prison into the
without parole supervision have increased even                             community.
over the last decade, as the number of unsuper-
vised releases grew from 118,886 in 2000 (20.4%                            RISK FACTORS FOR REENTRY, CURRENT
of aU released) to 165,568 in 2008 (24.2% of all                           PRACTICE, AND EMPIRICAL EVIDENCE
releases) (Sabol, West, & Cooper, 2009; Seiter &                           Several risk factors increase the likeHhood that
Kadela, 2003). Former offenders commit crimes at                           ex-offenden wül return to prison on new charges.



doi: 1O.1093/swr/svsO21   O 2012 Nationai Association of Sociai Woricers                                                     289
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 214 of 278

                                                                                 who had some history of substance abuse were
                        Table 2: Continued                                       more Ukely to be convicted on new charges. None
                                                                    No           of the non-substance-abusing individuals were
Variable                                     Conviction          Conviction
                                                                                 convicted of new crimes, whereas higher substance
  Moderate dependence or
    substance abuse                              42.11               47.83       abuse scores were associated with receiving a new
  Severe dependence or                                                           conviction during the study period. When we
    substance abuse                              23.68                   7.83    controlled for other variables, the rate of new con-
    AT                                            3.76                   3.42    viction was elevated for individuals with a history
    SD                                            0.16                   0.06    of substance abuse. Although üUcit substance use
of Corrections; MH = mental health.                                              itself could explain offenders' increased risk of new
*p<.os.*^p<.o^.
                                                                                 convictions, substance abuse might also have fos-
                                                                                 tered criminal engagement.            For example,
  Table 3: Cox Regression Analysis: Factors                                      substance-abusing offenders might have been more
         Associated with Recidivism                                              Ukely to commit crimes while under the influence
                                                                                 of, or as a strategy by which to obtain, drugs
                       Hazard
Variable                ratio         SE                                         (French, Fang, & Fretz, 2010; Lipton, 1995).
Client status            0.42         0.18 -2.08* 0.19,0.95 21.11*                  At the bivariate level, this analysis found that
Age at release           1.00         0.02 0.05 0.96, 1.04                       individuals with less education and those with
Male                     3.35         3.51 1.16 0.43, 26.07                      higher institutional risk or substance abuse scores
African
                                                                                 were more likely to be convicted on new charges.
  American                0.66        0.26 -1.07            0.31, 1.42
Less than HS
                                                                                 Those with less than high school education were
   diploma                2.05        0.77      1.91        0.98, 4.28           nearly 1.5 times as Ukely to be convicted on a new
Violent                                                                          charge during the study time frame as those with at
   offense                0.71        0.28 -0.88            0.32, 1.54           least a high school diploma or its equivalent. This
Institutional                                                                    association remained marginally significant when
   risk score             1.16        0.14      1.20        0.91, 1.47
Substance
                                                                                 other variables were controlled for. It may have
   abuse score            1.47        0.29      1.96* 1.00,2.15                  been that in contrast with less educated offenders,
Mental                                                                           those who had higher educadon enjoyed more
   health score           0.90        0.23 -0.41            0.55, 1.49           legitimate employment opportunities upon release,
Note: A'=268. CI = confidence interval; HS = high school.
•p<.05.                                                                          perhaps weakening their attachment to illicit activi-
                                                                                 ries (Harrison & Schehr, 2004).
                                                                                    A higher percentage of those who were not
significant differences in observed baseUne charac-                              convicted had adjusted appropriately to institu-
teristics of participants and nonparticipants. The                               tional conditions, whereas those with a moderate
quasi-experimental research design, and resulting                                number of conduct violations were much more
significant differences between groups, means that                               Ukely to be convicted again during the observa-
we cannot rule out the influence of penonal m o -                                tion period. Individuals who had higher institu-
tivation on reentry outcomes, but the results do                                 tional risk assessment scores may have been more
suggest that reentry assistance may significandy                                 Ukely to engage in ongoing antisocial behavior
reduce recidivism among offenders who complete                                   after release, thereby impeding their reentry pros-
their sentences in prison. The personalized case                                 pects (MiUer, 2006).
management and cash assistance may have
reduced recidivism among participants by helping                                 Limitations and Areas for Future Research
them navigate the reentry process. This repUcates                               This quasi-experimental study design compared el-
findings from other reentry evaluations that have                               igible participants with eUgible nonpardcipants, so
shown that reentry assistance reduces recidivism                                we cannot rule out the possibüity that self-selection
among participants (Bouffard & Bergeron, 2006;                                  into treatment explains the lower rate of new con-
Braga et al., 2009; Seiter & Kadela, 2003).                                     victions among participants. Future studies, when
   This analysis also found that substance abuse was                            possible, should use randomized or matched re-
associated with increased risk of reconviction at                               search designs to minimize the chance that self-
the bivariate and multivariable levels, as individuals                          selection bias wül result in differences between the



296                                                                             Social Work Research   VOLUME 36, NUMBER 4   DECEMBER 2012
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 215 of 278




              (;+,%,7
                       Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 216 of 278
                              HHS Public Access
                              Author manuscript
                              Soc Serv Rev. Author manuscript; available in PMC 2018 June 01.
Author Manuscript




                    Published in final edited form as:
                     Soc Serv Rev. 2017 June ; 91(2): 293–318. doi:10.1086/692357.



                    Incarceration and Relative Poverty in Cross-National
                    Perspective: The Moderating Roles of Female Employment and
                    the Welfare State
                    Aaron Gottlieb
                    University of Illinois at Chicago
Author Manuscript




                    Abstract
                        A growing body of scholarship explores how incarceration contributes to inequality. The majority
                        of this scholarship focuses on individual-level outcomes or aggregate outcomes within the United
                        States. Despite substantial cross-national variation in incarceration rates, we know little about
                        whether these differences contribute to cross-national variation in inequality outcomes. Using data
                        from the period 1971–2010 from 15 advanced democracies, this study begins to fill this gap by
                        exploring whether cross-national differences in incarceration rates help to explain cross-national
                        differences in relative poverty rates. Although this research finds no average association, this null
                        association obscures the important moderating role of country context. The association between
                        incarceration and relative poverty is contingent upon a country’s female employment rate and
                        welfare state generosity.
Author Manuscript




                    Introduction
                                  Rich democratic countries vary substantially in the degree to which they successfully
                                  minimize relative poverty. Liberal democratic states (characterized by great emphasis on
                                  means-tested assistance) tend to have the highest relative poverty rates, followed by
                                  conservative democratic states (those characterized by more generous benefits than liberal
                                  democracies but with little redistribution), with social democratic states (characterized by
                                  universal benefits that greatly redistribute income) performing the best (Esping-Andersen,
                                  1990). For instance, in the year closest to 2000 (the most recent time period for which there
                                  is poverty data for the entire sample), the relative poverty rate was 14.26 percent in liberal
                                  democratic countries, 8.06 percent in conservative democratic countries, and 5.98 percent in
                                  social democratic countries (LIS, 2014b).
Author Manuscript




                                  A long line of research has proposed possible reasons for this variation (Brady, 2003b;
                                  Kenworthy, 1999; Moller, Huber, Stephens, Bradley, and Nielsen, 2003). Previous
                                  scholarship has pointed to the importance of institutions for understanding why some
                                  countries mitigate relative poverty better than others. Specifically, scholars have found that
                                  differences in the welfare state, unions, and the strength of left political parties all play a role
                                  in explaining cross-national variation in relative poverty (Brady, 2003b; Kenworthy, 1999;
                                  Moller et al., 2003). One commonality among the institutions emphasized is that they
                               Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 217 of 278
                    Gottlieb                                                                                                                         Page 3


                       Incarceration and Poverty
Author Manuscript




                                         A growing body of literature shows that incarceration has important implications for
                                         inequality outcomes on the individual level in the United States (Geller, Garfinkel, &
                                         Western, 2011; Gottlieb, 2016; Western, 2006; Wildeman, Schnitker, & Turney, 2012).
                                         However, much less is known about whether incarceration rates have an impact on
                                         inequality outcomes in the aggregate, particularly in a cross-national context (Western &
                                         Muller, 2013; Wildeman, 2016). In the one study that has explored the cross-national
                                         implications of incarceration, Wildeman (2016) found that countries with high rates of
                                         incarceration tended to have worse health outcomes in the aggregate, but that finding was
                                         driven solely by the United States.

                                         Although no research has explored whether incarceration rates are associated with relative
                                         poverty rates on a cross-national level, prior scholarship provides some insight into the
Author Manuscript




                                         nature of this relationship. Existing theory and research do not, however, provide a clear
                                         indication of the direction of the average association: some evidence suggests that higher
                                         rates of incarceration may be associated with higher rates of relative poverty, while other
                                         evidence suggests the opposite. Furthermore, existing scholarship suggests that both a
                                         country’s female employment rate and welfare state generosity likely moderate the
                                         association between incarceration and relative poverty rates.

                       Why increases in incarceration may be associated with higher poverty rates on average
                                         Prior scholarship points to several mechanisms that suggest that higher rates of incarceration
                                         may be associated with higher rates of relative poverty. Each of these mechanisms operates
                                         primarily by harming those at the bottom of the distribution1. One mechanism through
                                         which higher incarceration rates may lead to higher relative poverty rates is by reducing
Author Manuscript




                                         income on the individual/family level. When a person is in prison and incapacitated, he/she
                                         is unable to meaningfully contribute to family income (DeFina & Hannon, 2013).
                                         Furthermore, even after exiting prison, a formerly incarcerated person’s earnings may be
                                         reduced. Scholarship suggests that it is more difficult for people with a criminal record to
                                         find employment, and that individuals with a criminal record earn lower wages when
                                         employed due to stigma, skill erosion, the weakening of social networks, and the acquisition
                                         of traits (during their incarceration spell) not conducive to good job performance (DeFina &
                                         Hannon, 2010; Pager, 2003; Western, 2006).

                                         Additionally, incarceration may reduce the earnings of non-incarcerated family members,
                                         particularly in families where adults care for children or the elderly. If one caregiver is
                                         unable to provide care because he/she is incarcerated, the other caregivers are likely to have
Author Manuscript




                                         to take on a greater caregiving role, making it more difficult for them to find or keep a
                                         decent-paying job (DeFina & Hannon, 2013). Lastly, families who experience incarceration
                                         may, as a result, have less access to financial support (private financial transfers) from family
                                         members (Turney, Schnitker, & Wildeman, 2012). Since private financial transfers have been
                                         found to be an important source of income for low-income families, this may have a


                       1Relative poverty increases when income levels at the bottom decrease or when income levels at the middle increase faster than those
                       at the bottom.


                                                Soc Serv Rev. Author manuscript; available in PMC 2018 June 01.
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 218 of 278




              EXHIBIT 35
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 219 of 278
       Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 220 of 278
Who Pays? The True Cost of Incarceration on Families




EXECUTIVE SUMMARY

Each year, the United States spends $80 billion1 to    impacted by incarceration. The project revealed
lock away more than 2.4 million people in its jails    that many of the costs and penalties associated
and prisons2—budgetary allocations that far out-       with incarceration continue long after incarceration
pace spending on housing, transportation, and          ends and reach far beyond the individual being
higher education.3                                     punished, with negative impacts for families and
                                                       communities.
But costs run deeper than budget line items and
extend far beyond the sentences served. These          The findings show that the long-term costs extend
costs are rarely quantified and measured and pri-      beyond the significant sums already paid by indi-
marily impact incarcerated populations and the         viduals and their families for immediate and myriad
families and communities from whom they are            legal expenses, including cost of attorney, court
separated, the same people who are already stig-       fees and fines, and phone and visitation charges.
matized, penalized, and punished.                      In fact, these costs often amount to one year’s
                                                       total household income for a family and can force
Families pay both the apparent and hidden costs        a family into debt. Latent costs include, but are not
while their loved ones serve out sentences in our      limited to, mental health support, care for untreat-
jails and prisons. Because families are formed in      ed physical ailments, the loss of children sent to
diverse ways and take many forms, the definition       foster care or extended family, permanent declines
used in this report encompasses families built         in income, and loss of opportunities like education
across generations and borders and within and          and employment for both the individuals incarcer-
beyond blood relations. The families in this report    ated and their family members, opportunities that
and those who support loved ones bear the burden       could lead to a brighter future.
to help those individuals re-acclimate to society
after serving time. Four decades of unjust criminal    Specifically, the research group learned:
justice policies have created a legacy of collateral
impacts that last for generations and are felt most    People with convictions are saddled with copious
deeply by women, low-income families, and com-         fees, fines, and debt at the same time that their
munities of color.                                     economic opportunities are diminished, resulting
                                                       in a lack of economic stability and mobility. Forty-
In March 2014, the Ella Baker Center for Human         eight percent of families in our survey overall were
Rights, Forward Together, and Research Action          unable to afford the costs associated with a convic-
Design launched a collaborative participatory          tion, while among poor families (making less than
research project with 20 community-based orga-         $15,000 per year), 58% were unable to afford these
nizations across the country to address this unjust    costs. Sixty-seven percent of formerly incarcerat-
legacy.                                                ed individuals associated with our survey were still
                                                       unemployed or underemployed five years after
Trained community researchers reached direct-          their release.
ly into communities in 14 states, probing into the
financial costs faced when a family member goes        Many families lose income when a family mem-
to jail or prison, the resulting effects on physical   ber is removed from household wage earning and
and mental health, and the challenges and barri-       struggle to meet basic needs while paying fees,
ers encountered by all when an individual returns      supporting their loved one financially, and bear-
home. The research included surveys with 712 for-      ing the costs of keeping in touch. Nearly 2 in 3
merly incarcerated people, 368 family members of       families (65%) with an incarcerated member were
the formerly incarcerated, 27 employers, and 34        unable to meet their family’s basic needs. Forty-
focus groups with family members and individuals       nine percent struggled with meeting basic food


7
       Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 221 of 278
Who Pays? The True Cost of Incarceration on Families




needs and 48% had trouble meeting basic housing         one in every two formerly incarcerated persons
needs because of the financial costs of having an       and one in every two family members experienced
incarcerated loved one.                                 negative health impacts related to their own or
                                                        a loved one’s incarceration. Families, including
Women bear the brunt of the costs—both financial        their incarcerated loved ones, frequently report-
and emotional—of their loved one’s incarceration.       ed Post-Traumatic Stress Disorder, nightmares,
In 63% of cases, family members on the outside          hopelessness, depression, and anxiety. Yet fami-
were primarily responsible for court-related costs      lies have little institutional support for healing this
associated with conviction. Of the family members       trauma and becoming emotionally and financially
primarily responsible for these costs, 83% were         stable during and post incarceration.
women.
                                                        These impacts hit women of color and their fam-
In addition, families incur large sums of debt          ilies more substantially than others, deepening
due to their experience with incarceration.             inequities and societal divides that have pushed
Across respondents of all income brackets, the          many into the criminal justice system in the first
average debt incurred for court-related fines and       place. Almost one in every four women and two of
fees alone was $13,607, almost one year’s entire        five Black women are related to someone who is
annual income for respondents who earn less than        incarcerated.4
$15,000 per year.
                                                        Poverty, in particular, perpetuates the cycle of
Despite their often-limited resources, families are     incarceration, while incarceration itself leads to
the primary resource for housing, employment,           greater poverty. Estimates report that nearly 40%
and health needs of their formerly incarcerated         of all crimes are directly attributable to poverty5
loved ones, filling the gaps left by diminishing        and the vast majority (80%) of incarcerated indi-
budgets for reentry services. Two-thirds (67%) of       viduals are low-income.6 In fact about two-thirds
respondents’ families helped them find housing.         of those in jail report incomes below the poverty
Nearly one in five families (18%) involved in our       line.7 The research in this report confirms that the
survey faced eviction, were denied housing, or did      financial costs of incarceration and the barriers to
not qualify for public housing once their formerly      employment and economic mobility upon release
incarcerated family member returned. Reentry pro-       further solidify the link between incarceration and
grams, nonprofits, and faith-based organizations        poverty.
combined did not provide housing and other sup-
port at the levels that families did.                   Most of all, this report’s collaborative research
                                                        found that while supportive families and com-
Incarceration damages familial relationships and        munities can help reduce recidivism rates, these
stability by separating people from their support       bedrocks of support lack the necessary resourc-
systems, disrupting continuity of families, and         es to help incarcerated individuals serve out their
causing lifelong health impacts that impede fam-        sentences and reenter society successfully. It
ilies from thriving. The high cost of maintaining       is not enough to reform the criminal justice sys-
contact with incarcerated family members led more       tem without considering its purpose and impact
than one in three families (34%) into debt to pay for   on communities. Institutions with power must
phone calls and visits alone. Family members who        acknowledge the disproportionate impacts the
were not able to talk or visit with their loved ones    current system has on women, low-income commu-
regularly were much more likely to report experi-       nities, and communities of color and address and
encing negative health impacts related to a family      redress the policies that got us here. Additionally,
member’s incarceration.                                 society as a whole must rethink our approach to
                                                        accountability and rehabilitation, shift perceptions,
The stigma, isolation, and trauma associated with       and remove barriers that prevent formerly incar-
incarceration have direct impacts across families       cerated individuals and their families from getting
and communities. Of the people surveyed, about          another chance at life.



9
             Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 222 of 278
                                                                 Challenges to Building Economic Stability


the majority of survey participants reported that         The debts accrued prior to and during incarceration
their families had difficulty meeting basic needs,        add up to challenges that would be insurmount-
including food, housing, utilities, transportation,       able even if new challenges were not imposed
and clothing. Sixty-five percent of families had dif-     when people return home. Unfortunately, many key
ficulty meeting basic needs as the result of a loved      opportunities, such as education loans or housing
one’s incarceration. Of those the top five identified     assistance, are limited or prohibited for formerly
most often include:                                       incarcerated people. The impact of many of these
                                                          restrictions is to imperil the economic stability of
                                                          formerly incarcerated people and the families that
        Basic Needs Family Had Difficulty Meeting
                                                          support them.
 Food                                 49%
 Housing                              48%
 Utilities                            45%
 Transportation                       40%
 Clothing                             37%




CHALLENGES TO BUILDING ECONOMIC STABILITY
Key Findings: While studies have shown that sta-
ble housing and employment increase community
                                                              “When you spend billions a year on
well-being by reducing individual vulnerability to
                                                              incarceration, you would think that
recidivism, many policies restrict access for those
individuals who were formerly incarcerated.34                 you could give subsidized housing,
Respondents in this study identified education,               help with tuition or some type of
job training and employment opportunities, finan-             financial support to help a person
cial stability, and affordable housing as the most            reenter society and get a leg up in
important priorities for building vibrant, healthy            life. It costs more to keep them in
communities and families. Instead formerly incar-             jail. You spend a lot of money on
cerated individuals and their families face significant       incarceration, but it would cost a lot
barriers to accessing any of these opportunities.             less to help people out so they can
                                                              start back in life again.”
In many ways, family support is our national reen-
                                                              —Formerly incarcerated person,
try program. Yet the people tasked with facilitating
                                                              Oakland
reentry—the families—reported little or no sup-
port, leaving them to grapple unassisted with the
barriers and burdens imposed on their formerly
incarcerated loved ones and themselves as fami-
ly members. According to the National Institute of
Justice Collateral Consequences Inventory, there
are more than 44,000 federal, state, and local
restrictions placed on people with a criminal con-
viction.35 Even where explicit prohibitions are not
in place, stigma and discrimination create barriers
just as difficult to overcome as legal barriers.




                                                                                                           18    18
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 223 of 278




              (;+,%,7
7/31/2020              Case 3:20-cv-05309-CRB         Document
                                        For Men in Prison, Child Support11    Filed
                                                                         Becomes      08/04/20
                                                                                 a Crushing            Page Project
                                                                                            Debt | The Marshall 224 of 278



        FEATURE



        For Men in Prison, Child Support
        Becomes a Crushing Debt
         New regulations would give parents in prison the right to pause child support
         payments, but opponents say it undercuts welfare reform.




        A meeting at the Fathers’ Support Center in Wellston, Mo., in September. WHITNEY CURTIS FOR
        THE WASHINGTON POST




        By ELI HAGER


        FERGUSON, MO. —


https://www.themarshallproject.org/2015/10/18/for-men-in-prison-child-support-becomes-a-crushing-debt                        1/10
7/31/2020              Case 3:20-cv-05309-CRB         Document
                                        For Men in Prison, Child Support11    Filed
                                                                         Becomes      08/04/20
                                                                                 a Crushing            Page Project
                                                                                            Debt | The Marshall 225 of 278

        Earl L. Harris did not owe child support when he was sent to prison in 1997 for selling marijuana.
        He now concedes that dealing drugs may have been a stupid move for a new father.

        But Harris, then 19, had grown up poor and dropped out of school, and the only legitimate work
        available to young, black men like him, he says, was a temp job without bene ts.

        "Nobody was hiring," he said. "I got into hustling because I wanted to support my baby."

        Related Update:          Child Support Relief Coming for Incarcerated Parents


            e state of Missouri sent Harris to the penitentiary in Boonville, 250 miles from his home and
        baby daughter. His girlfriend moved on, later marrying someone else. After just two months in
        prison, Harris started getting the letters.

        Child support. You owe: $168.

            ey came once a month, piling up debt.

        Child support. You owe: $168. Arrears: $336. Arrears: $504. Arrears: $672. Plus interest and other
        fees.

        Of the 2.2 million people incarcerated in the United States, about half are parents, and at least 1 in 5
        has a child support obligation. For most, the debt will keep piling up throughout their
        imprisonment: By law or by practice, child support agencies in much of the country consider
        incarceration a form of "voluntary impoverishment." Parents like Harris, the logic goes, have only
        themselves to blame for not earning a living.

        But that may be about to change.                      e Obama administration has authorized a new set of
        regulations that would reclassify incarceration as "involuntary," giving parents the right to push the
        pause button on child support payments.                            e regulations are set to be published early next year
        and implemented by states by 2017.




https://www.themarshallproject.org/2015/10/18/for-men-in-prison-child-support-becomes-a-crushing-debt                              2/10
7/31/2020              Case 3:20-cv-05309-CRB         Document
                                        For Men in Prison, Child Support11    Filed
                                                                         Becomes      08/04/20
                                                                                 a Crushing            Page Project
                                                                                            Debt | The Marshall 226 of 278

        Child Support Bills Far Exceed Prisoner Income
        A father with two kids serving a 10-year prison sentence would end up owing
        far more in child support than he would earn working for 20 cents per hour,
        the median wage in state prisons, for 40 hours a week.




        * = BASED ON FULL-TIME MINIMUM WAGE EARNINGS IN MISSOURI. DOES NOT INCLUDE INTEREST.

              LISL WILLIAMS, AMERICAN PROSPECT ANALYSIS OF BUREAU OF JUSTICE
        SOURCE:
        STATISTICS DATA
        THE WASHINGTON POST / THE MARSHALL PROJECT




        Congressional Republicans oppose the new policy.                                 ey argue that it would undercut the 1996
        welfare reform act, which pressed states to locate missing fathers and bill them for child support so
        taxpayers wouldn't bear the full burden of their children's welfare.

        "I am fundamentally opposed to policies that allow parents to abdicate their responsibilities,
        which, in turn, results in more families having to go on welfare," Senate Finance Committee
        Chairman Orrin G. Hatch (R-Utah) said in a speech in June on the Senate oor. Obama's new



https://www.themarshallproject.org/2015/10/18/for-men-in-prison-child-support-becomes-a-crushing-debt                               3/10
7/31/2020              Case 3:20-cv-05309-CRB         Document
                                        For Men in Prison, Child Support11    Filed
                                                                         Becomes      08/04/20
                                                                                 a Crushing            Page Project
                                                                                            Debt | The Marshall 227 of 278

        regulations, he said, "would undermine a key feature of welfare reform, which is that single
        mothers can avoid welfare if fathers comply with child-support orders."

        Frances Pardus-Abbadessa, head of child support enforcement for New York City, said: "                               e
        complaint we often hear is, 'Why should incarcerated fathers, of all people, be the ones to get a
        break from their obligations - and at a cost to the taxpayer?' "

        Administration o cials and their supporters counter that billing fathers while they're in prison
        does little but dig them deeper into debt.

        "Billing poor fathers doesn't help poor mothers and kids become less poor," said Jacquelyn
        Boggess, a poverty expert with the Center for Family Policy and Practice.

        "All it creates," she said, "is a highly indebted individual."




        Aggressive prosecution
        For Earl Harris, the problem was keeping up. He had a job in prison, cleaning the kitchen, but it
        paid only $7.50 a month - well short of the $168 the state of Missouri was billing him.

        "Didn't they know I was in prison?" he asks. "Weren't they the ones that put me in there?"

        When he got out in 2001, the unpaid amount was listed on his credit report - and pursued by an
        agency with the power to garnish 65 percent of his wages, intercept his tax returns, freeze his bank
        account, suspend his driver's license and, if he failed to pay, lock him up again.

        By then, his debt had surged to more than $10,000.

        Harris entered barbering school but soon returned to drug dealing and was thrown back into
        prison for nearly a decade. Meanwhile, his child-support debt swelled to more than $25,000.

        Harris's plight is not unusual.                  e Marshall Project interviewed nearly three dozen noncustodial
        parents in 10 states; they all left prison owing between $10,000 and $110,000 in child support.
        Mostly fathers who are disproportionately black and poor, these parents faced prosecution for not
        repaying the debt, even after their children were grown.

        And what they were able to pay did not necessarily go to their children or the mother.                          e state
        often kept their money as repayment for welfare, child care or Medicaid bene ts that had been

https://www.themarshallproject.org/2015/10/18/for-men-in-prison-child-support-becomes-a-crushing-debt                             4/10
7/31/2020              Case 3:20-cv-05309-CRB         Document
                                        For Men in Prison, Child Support11    Filed
                                                                         Becomes      08/04/20
                                                                                 a Crushing            Page Project
                                                                                            Debt | The Marshall 228 of 278

        provided to the family while the dad was locked up.

        To address the issue, the Obama administration began drafting new rules about four years ago. As
        currently written, the rules would forbid state child support agencies from classifying incarceration
        as "voluntary," granting parents the legal right to a reduction in payments while they're in prison, a
        right that does not exist in 14 states.

            e rules would require agencies to inform incarcerated parents of this right and would encourage
        agencies to provide a reduction in payments automatically. And they would urge states to transfer
        all payments directly to custodial parents - mostly mothers - and their children.

            e administration proposal would provide about $35 million over the next ve years to modernize
        the child support system and to provide job training, job placement, bus fare, and other services to
        fathers facing prosecution for nonpayment.

            e rule "will make sure that arrears don't accumulate endlessly while a parent is incarcerated,"
        said Vicki Turetsky, President Obama's commissioner of child support enforcement. "Our goal is to
        collect, month by month, for kids. We can do that when parents are employed, not in debt."

        Hatch and House Ways and Means Committee Chairman Paul Ryan (R-Wis.) have introduced
        legislation to block the new rules, though neither lawmaker has pushed to advance the measure.

        Ron Haskins, a child support expert at the Brookings Institution, said he and other conservatives
        actually support parts of the new regulations. But they worry, he said, that the policy "could begin a
        long process of undermining the child support concept, which they strongly believe in."




              Corey Mason said he accrued child support debt while he was in prison and is
              struggling to pay off the debt while working at a hotel in downtown St. Louis.
              WHITNEY CURTIS FOR THE WASHINGTON POST




        Stuck in debt
        Back in North St. Louis, Earl Harris, now 38, has put in his hours as an apprentice barber and is one
        written test away from getting his license. In the meantime, he is living in a halfway house and


https://www.themarshallproject.org/2015/10/18/for-men-in-prison-child-support-becomes-a-crushing-debt                        5/10
7/31/2020              Case 3:20-cv-05309-CRB         Document
                                        For Men in Prison, Child Support11    Filed
                                                                         Becomes      08/04/20
                                                                                 a Crushing            Page Project
                                                                                            Debt | The Marshall 229 of 278

        working at a factory across the river in Illinois, packaging Febreze canisters and Swi er mops.

        His hours are 4 p.m. to midnight, though he arrives an hour early to make sure he doesn't lose his
        spot to another temp worker waiting outside the building in hopes of getting a shift. After work, he
        typically gets a cousin to drive him back to his dorm room, where he sleeps from 2 a.m. to 6 a.m.
        before heading to his daily support group for fathers.

        By 8 a.m. the dads are circled up, talking about having kids and debt.                          ey have come because the
        program helps them nd a job, develop strategies for handling their arrears and work on their
        parenting skills.           ey also get free legal help. Many of them were incarcerated, almost exclusively
        for selling drugs, and everyone is wearing a jacket and tie, the uniform of employment.

        One father, Louis Moore, said his debt soared to almost $60,000 while he was inside. Allan
        Newcomer's is more than $68,000.

        "Everybody in the penitentiaries was getting the letters," Newcomer said.

        Lisl Williams, a former judge who now works with the fathers, said even if they spend their money
        on food, clothes or toys for their children, it does not reduce their debt. In many cases, she said, the
        whole family - the mother, aunts, uncles, cousins - chips in to help pay it, and then the money they
        pay goes to the government as repayment for welfare they received long ago.

        Because the fathers don't have large incomes to garnish, bank accounts to tap or property to seize,
        she adds, they are more likely to face re-incarceration for not paying their arrears.

        Another dad, Corey Mason, said he was incarcerated and already racking up child support debt
        when he got a notice saying he might have another child by a di erent mother. He was instructed
        to go to the medical wing, get a DNA swab and send it to the agency. When they con rmed his
        paternity, he started getting a new set of child support bills.

        Mason sent several handwritten letters to the agency explaining that he was in prison. He said he
        never got a response.

        Now that he's out, Mason has a job at the Marriott hotel downtown. He works the graveyard shift,
        cleaning, shutting down thebar, providing towels to customers who ask for extra. Because the child
        support agency garnishes well over half his weekly paycheck, he turned down a recent promotion.

        "I want to grow in the company. But I don't want to work that much harder if they're just going to
        take all of it to pay for history," Mason said.


https://www.themarshallproject.org/2015/10/18/for-men-in-prison-child-support-becomes-a-crushing-debt                              6/10
7/31/2020              Case 3:20-cv-05309-CRB         Document
                                        For Men in Prison, Child Support11    Filed
                                                                         Becomes      08/04/20
                                                                                 a Crushing            Page Project
                                                                                            Debt | The Marshall 230 of 278

        "I know I'm the bad man. But I'm working harder now than I ever have, and it's like this is designed
        to keep me behind, backed up against the wall, in debt for the rest of my life."




        Evading responsibility
        Obama has frequently scolded the same absentee fathers who now stand to bene t from his
        regulations. "Too many fathers are M.I.A., too many fathers are AWOL, missing from too many lives
        and too many homes," he told a Chicago audience in 2008 as a candidate for president.

        Some fathers interviewed for this story had multiple children - one man said he had 12 - by
        di erent mothers. Many seemed less than eager to nd employment. A few served time for
        domestic violence.

        Some mothers say these men do not deserve to be freed of their debt.

        Most Overdue Child Support Went Unpaid Last Year
        Only 6.8 percent of the $112.5 billion owed in late child support payments
        in 2014 was paid. About a quarter of the total debt was owed to the
        government as reimbursement for welfare.




        SOURCE:    OFFICE OF CHILD SUPPORT ENFORCEMENT
        THE WASHINGTON POST / THE MARSHALL PROJECT




https://www.themarshallproject.org/2015/10/18/for-men-in-prison-child-support-becomes-a-crushing-debt                        7/10
7/31/2020              Case 3:20-cv-05309-CRB         Document
                                        For Men in Prison, Child Support11    Filed
                                                                         Becomes      08/04/20
                                                                                 a Crushing            Page Project
                                                                                            Debt | The Marshall 231 of 278

        "    ere's a real tension here, as a matter of public policy," said Joan Entmacher, an expert on family
        poverty at the National Women's Law Center. "                             ere are absolutely fathers who evade their
        responsibilities, saying, 'Oh, I can't pay that,' and not even trying. We don't want to simply reward
        that attitude."

        Even if a father is a deadbeat, however, the evidence is clear: Noncustodial fathers are far more
        likely to pay child support, and otherwise reengage with their families, if payments are
        manageable.

        In a 2012 study by the Center for Policy Research, a private nonpro t research organization, fathers
        paid a much higher percentage of their monthly obligations when o ered relief from unpayable
        state-owed debt. In studies in Maryland, Illinois and California, fewer than 15 percent remained
        noncompliant once the old debts were reduced and they were given a schedule of regular
        payments. And the fathers most likely to abide by "debt compromise" agreements were those who
        had been incarcerated.

        Boggess, the child support analyst, said that trying to collect the accumulated debt is "like
        squeezing an empty bottle and hoping something comes out.

        "    ese fathers are poor, period.                 eir arrears are uncollectible, period," she said. "       ey've never
        even met anyone who had $30,000."




        '        e debt will be permanent'
        Many states have already taken action. In 36 states and the District, incarceration is no longer
        o cially considered "voluntary" impoverishment, and an imprisoned father is legally entitled to
        have his monthly child support bill modi ed to as little as $50 a month or, in rare cases, stopped
        altogether.

        But it is still up to the father to prove he is incarcerated, and then to le for the reduction.                        is
        involves navigating a maze of paperwork from prison, usually with no lawyer, irregular access to
        phones and, in many cases, an eighth- or ninth-grade education.

            e most common pitfall, said Bo Twiggs, the director of UpNext, a program in New York City that
        helps recently incarcerated fathers, is that the incarcerated dad has no idea his child support is




https://www.themarshallproject.org/2015/10/18/for-men-in-prison-child-support-becomes-a-crushing-debt                               8/10
7/31/2020              Case 3:20-cv-05309-CRB         Document
                                        For Men in Prison, Child Support11    Filed
                                                                         Becomes      08/04/20
                                                                                 a Crushing            Page Project
                                                                                            Debt | The Marshall 232 of 278

        piling up because he isn't getting the notices.                         e debt keeps compounding - and federal law
        prohibits the reduction of child support bills retroactively.

        "It's hard for these fathers to understand that they can't wait, they can't adjust to life in prison
        before dealing with child support, that they need to take action immediately because the debt will
        be permanent," Twiggs said. "                   at's really counterintuitive."

        When these fathers get out of prison, they often don't notice the debt until the state begins
        pursuing it, "which forces them to go underground instead of rejoining the formal economy," said
        Turetsky, Obama's commissioner of child support enforcement.




              Tessie Amos III, a group facilitator, speaks to men during a Fathers' Support
              Center session on Sept. 30, 2015 in Wellston, Mo. WHITNEY CURTIS FOR THE WASHINGTON
              POST



        Indeed, research shows that the two most important factors in a former prisoner's successful
        reentry into the community are employment and positive relationships with family. Both of these
        are hindered by the aggressive pursuit of child support arrears: Garnishing 65 percent of a father's
        paycheck, so he is tempted to earn cash o the books; suspending his driver's license so he can't
        get to work; sending him bills that are so far beyond his capacity to pay that he keeps his distance
        from his family.

        "I see it all the time," Twiggs said: "Not reengaging with the family. Noncompliance with parole and
        child support. Under-the-table e orts at income. Self-defeat, high anxiety, general institutional
        distrust. All of that is triggered by this absolutely overwhelming, impossible feeling of debt."




        Focusing on parenthood
        Just a few months out of prison, Earl Harris is not sure whether his debt has been written o as
        uncollectible. He hasn't received any communication from the child support agency in more than
        a year.

        For the time being, he is focused on being a dad. He phones his daughter, now 21, asking her about
        her job. He has a 13-year-old son, now, too.


https://www.themarshallproject.org/2015/10/18/for-men-in-prison-child-support-becomes-a-crushing-debt                        9/10
7/31/2020              Case 3:20-cv-05309-CRB         Document
                                        For Men in Prison, Child Support11    Filed
                                                                         Becomes      08/04/20
                                                                                 a Crushing            Page Project
                                                                                            Debt | The Marshall 233 of 278

        "    e boy is very shy," he said. "I mean, I was away for so long. . . . He doesn't know me how he
        should."

            e other day, they went bowling, Harris and his son. He tried to get the conversation rolling,
        asking questions about Black Ops, one of the boy's favorite video games, and about the upcoming
        school year.

        "Hopefully, when I get a paycheck, I'll be able to buy him school clothes," Harris said.

        One night, after a day of work at the factory, Harris couldn't reach his cousin for a ride. If he didn't
        make it back to the halfway house in time, he would get a violation - which could delay his plans to
        move in with his child.

        It was midnight. He'd been standing for eight hours, and he was across the river in Illinois.

        He started walking, as fast as he could, in the direction of St. Louis.




https://www.themarshallproject.org/2015/10/18/for-men-in-prison-child-support-becomes-a-crushing-debt                        10/10
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 234 of 278




              EXHIBIT 37
      Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 235 of 278




           Child Support Orders and the Incarceration of Noncustodial Parents




                                Daniel R. Meyer and Emily Warren
                  Institute for Research on Poverty and School of Social Work
                                University of Wisconsin–Madison




                                        December 2011




The research reported in this paper was supported by the Child Support Research Agreement
between the Wisconsin Department of Children and Families and the Institute for Research on
Poverty. The views expressed here are those of the authors alone. The authors also thank Jennifer
Noyes.
       Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 236 of 278




       Substantial policy attention and some research attention has recently been paid to the way

the child support system interacts with the criminal justice system. Interest in this topic comes

from a variety of directions. One factor leading to renewed interest has been a growing

awareness of the high rates of incarceration in the United States, and the especially high rates for

young African American men, many of whom are noncustodial parents. Simultaneously, the

child support system has become more aware that the level of arrears is quite high, and that much

of it may be uncollectable. This awareness has led to increased attention to factors related to

nonpayment, and the high rate of incarceration of noncustodial parents has become a prevalent

explanation for why nonpayment is so high. Finally, there has been an increased interest in the

way various social policies interact with each other, as well as a desire to understand whether

policies in different areas are mutually inconsistent.

       This cluster of issues led the Wisconsin Department of Workforce Development to

commission a paper by Jennifer Noyes, titled “Review of Child Support Policies for Incarcerated

Payers” (2006). 1 The report covered estimates of the number of child support cases affected by

incarceration, a review of how various states were handling child support orders when

noncustodial parents were incarcerated, and more specific information on six states. Policy and

practice issues were discussed. The paper by Noyes was used to help design a project in

Milwaukee in which child support orders were suspended during incarceration. This project’s

most recent evaluation, an interim evaluation completed in December 2009, found limited short-

term effects of the reform but some suggestions that there could be longer-term effects (Cancian,

Noyes, Chung, Kaplan, and Thornton, 2009). The final evaluation of this project is underway

and is expected in spring 2012.


       1
           http://www.irp.wisc.edu/research/childsup/cspolicy/pdfs/Noyes-Task5A-2006.pdf
       Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 237 of 278

                                                     2


       This brief report updates and extends the previous work by Noyes, and is similar in that it

focuses on national issues, rather than those specific to Wisconsin or the Milwaukee project. In

particular, we examine the more recent literature for updated national estimates of the extent of

overlap between the child support and criminal justice systems; we explore information about

how the child support system in other states is responding when obligors are incarcerated; and

we review recent estimates of the effects of different types of policy responses (with a particular

focus on the level of arrears). This brief report provides background and context for any

examinations of whether the child support guidelines should specifically address modifications

to orders when obligors are incarcerated.


UPDATED ESTIMATES OF THE EXTENT OF OVERLAP BETWEEN THE CHILD
    SUPPORT AND CRIMINAL JUSTICE SYSTEMS

       In 2006, Noyes noted that a majority of prisoners have minor children, and reviewed

estimates of the number of incarcerated non-custodial parents. While national data on this topic

remains difficult to find, the most recent figures estimate that 53 percent of those incarcerated in

state or federal prison in 2007 were parents of minor children (Glaze and Maruschak, 2008).

Further, an estimated one-quarter of inmates in federal or state prison have open child support

cases (CLASP, 2003). As of 2007, an estimated 1.7 million children had an incarcerated

noncustodial parent (Glaze and Maruschak, 2008). Studies of new births in large cities using

Fragile Families data put incarceration rates of noncustodial parents even higher, and highlight

the racial disparities in incarceration rates. For example, 40 percent of African American fathers

had been incarcerated by their child’s first birthday, compared to 18 percent of white fathers

(Geller, Garfinkel, and Western, 2011). While the estimates have some limitations, the high

numbers of incarcerated noncustodial parents clearly make this a significant policy issue.
      Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 238 of 278

                                                     3


POLICIES REGARDING ORDERS DURING INCARCERATION

       A difficult and sometimes contentious issue has been whether, and at what level, a child

support order should be set if a noncustodial parent is incarcerated. While the issue can be

conceptually divided into (1) policies surrounding initial orders when a noncustodial parent is

incarcerated and (2) policies surrounding whether existing orders should be modified when a

noncustodial parent becomes incarcerated, the issues are quite similar and we focus most of our

discussion on the issues surrounding modification. Often the issue has been framed in terms of

whether incarceration is voluntary unemployment (so an initial order should be based on imputed

income and a current order should not be modified) or involuntary (so an initial order should be

set in the same way other initial orders are for zero-income, involuntarily unemployed cases, and

any existing order should be modified to take into account the new, lower income).

       In the past, many states treated incarceration as voluntary unemployment, and, as a result,

orders were not modified when obligors became incarcerated. This practice began to change in

the 1990s, and by the mid-2000s, there was substantial variation across states in whether

incarceration was seen as voluntary or involuntary unemployment (Pearson, 2004; Noyes, 2006).

As of the Noyes report in 2006, no state automatically lowered a child support obligation when

the noncustodial parent became incarcerated. Some states considered incarceration as a change in

circumstance that would permit a reduced order, but the burden was almost always on the

incarcerated parent to be aware of the possibility of a revised order, and to then actually make the

request. Since 2006, states have overall become somewhat more inclined to allow modifications

for incarcerated non-custodial parents, though it remains the case that no state automatically

reduces an order based on incarceration. For this report we have updated the information on each

state’s policy through web-based descriptions of policy and practice in each state. Table 1 shows
     Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 239 of 278

                                                  4


Table 1: State Policies on Whether Orders Can Be Modified Upon Incarceration
A: Incarceration is not a      B: Incarceration is one factor C: Incarceration in and of
justification for order        that can be considered in      itself can be a justification for
modification                   order modification             order modification
Arkansas                       Alabama                        California
Delaware                       Alaska                         Connecticut
Florida                        Arizona**                      Hawaii
Georgia                        Colorado                       Idaho
Kansas                         Illinois                       Maine
Kentucky*                      Indiana**                      Maryland***
Louisiana                      Iowa                           Massachusetts
Montana                        Missouri*                      Michigan
New Hampshire                  Nebraska**                     Minnesota
New York                       Nevada                         Mississippi
North Dakota*                  New Mexico                     New Jersey
Ohio                           Pennsylvania**                 North Carolina
Oklahoma*                      Rhode Island                   Oregon
South Carolina                 Texas                          Tennessee
South Dakota*                  Wisconsin                      Vermont
Utah                                                          Washington
Virginia                                                      West Virginia
                                                              Wyoming
*imputes income based on prior earnings or full-time minimum wage work
**approach changed since 2006 from Type A to Type B
***approach changed since 2006 from Type A to Type C
Updated from tables found in Pearson (2004) and Turetsky (2008), using state statutes and
relevant court cases.
       Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 240 of 278

                                                     5


our best estimate of the current policy in each state, as well as whether this has changed since

2006. We divide states into three types: Type A states are the most restrictive—incarceration is

not stated as a reason to modify an order; Type B states consider incarceration as one possible

factor that could lead to modification; and Type C states consider incarceration in and of itself as

a reason to consider modifying an order. The table shows that seventeen states fit Type A, fifteen

states are considered Type B, and eighteen states are Type C. Although only 46 states were

categorized in 2006, the table still reflects movement away from Type A (21 states in 2006,

down to 17 currently), toward Type B (11 in 2006, up to 15 currently) and toward Type C (14 in

2006, up to 18 currently). In cases where modification rules have changed, the adjustment was

usually the result not of a legislative change, but rather of court cases brought by incarcerated

non-custodial parents challenging the law or tradition of no modification in that state (Turetsky,

2008). These cases had various outcomes, some resulting in states affirming their decision to not

allow modifications based on incarceration (Kentucky’s Avery v. Cabinet for Health and Family

Services), and others resulting in a reversal of previous state policy with incarceration now being

considered as grounds for order modification (Indiana’s Lambert v. Lambert, Pennsylvania’s

Nash v. Herbster) (Levingston and Turetsky, 2007; Turetsky, 2008). Still, in general the trend is

toward more modifications being possible during incarceration.


EFFECTS OF CHILD SUPPORT RESPONSES TO INCARCERATION

       The historical approach of not modifying orders has been linked to substantial amounts of

arrears, as no (or very few) noncustodial parents make payments during incarceration. By the

time of the Noyes report, arrears that accrued during incarceration were receiving increased

attention. Today, this concern continues due to evidence that the amount of child support arrears

is growing and becoming increasingly concentrated among a small proportion of obligors with
       Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 241 of 278

                                                       6


the least ability to pay, often due to previous or current incarceration. While there is little

national data on the extent of arrears that accumulate during incarceration, basic data on arrears

help set the context of the seriousness of this issue. As of 2010, the arrears owed in six states

(California, Florida, Michigan, New York, Ohio, and Texas) accounted for half of the total

arrears owed nationally (DHHS, 2011). Moreover, a small number of non-custodial parents

increasingly owe a disproportionate amount of child support arrears (McLean and Thompson,

2007). In the nine states with the most arrears, 11 percent of the non-custodial parents with child

support orders collectively owed 54 percent of the total arrears in those states (Sorensen, Sousa,

and Schaner, 2007). Arrears accumulated during incarceration are often exacerbated by the fact

that noncustodial parents often have other substantial debts after release from prison, including

court costs, fines, and victim restitution (McLean and Thompson, 2007).

        Three of the states with the largest balance of arrears (Florida, New York, Ohio) do not

permit orders to be modified during incarceration because incarceration is considered to be a

voluntary change in circumstances. Some states in which incarceration is not considered to be a

complete justification for order modification will impute income based on the obligor’s pre-

incarceration wages, if they were employed, or based on full-time minimum-wage earnings in

that state (Turetsky, 2008). It is perhaps not surprising, then, that states that impute income for

orders during incarceration have cases with higher arrears per obligor than states that do not use

that practice (Sorensen, Sousa, and Schaner, 2007). While at least five states still impute income

for incarcerated parents, this practice is increasingly uncommon, and is considered to be

excessively punitive and ineffective in getting obligors to pay either during or post-incarceration

(Turetsky, 2000).
       Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 242 of 278

                                                      7


        Because states with the highest levels of arrears are also states that do not typically

modify orders, this suggests that policies of not modifying orders during incarceration may lead

to higher arrears. There have also been several demonstration projects testing strategies to

decrease incarcerated obligor debt, and several of these projects focused on more explicitly

informing obligors of their right to request a modification. Noyes (2006) found that most projects

related to order modification were more process- than outcome-based, and thus provided little

evidence as to best practices for addressing child support orders for incarcerated parents.

Additionally, studies often were of very short duration or conducted with such a small treatment

group as to provide little or no generalizability. Noyes (2006) also noted that a wide variation of

preferences for handling orders for incarcerated obligors is permitted under federal law, and

these preferences can vary or change based on judicial outcomes, which can in turn impact

relevant strategies.

        The issues raised by Noyes regarding the relative absence of evidence-based research on

child support orders for incarcerated parents remain relevant today, although a few

demonstration projects have tested some of the currently popular strategies. Again,

demonstration projects are often conducted for only a small treatment group and over a limited

period of time. Current strategies have focused on two main areas for intervention—strategies for

modifying orders during the incarceration period, and those for adjusting orders upon release.

        Strategies for addressing child support obligations during incarceration have included

movement toward incarceration as involuntary unemployment to allow for modification (as

described above), automatic modification of child support payments at the time of incarceration,

and speeding up and simplifying the modification process for incarcerated parents to encourage

them to seek a modified order. There are some demonstration projects focused on these
       Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 243 of 278

                                                     8


interventions, although few have been subject to rigorous evaluation. Because most modification

policies are intended to avoid the accumulation of arrears during incarceration, modified orders

are generally reduced to zero or a minimum level such as $50 per month (DHHS, 2007). Another

strategy being used to reduce arrears is to target incarcerated obligors who have significant state-

owed arrears prior to incarceration, and develop procedures for forgiving or reducing the debt.

This approach is being tested in Washington and Colorado (DHHS 2007).

       The most common strategy is expedited order modification wherein states that allow

modifications for incarcerated parents speed up or simplify the modification process to

encourage obligors to seek a modification. The normal process for modifying an order takes an

average of three to seven months to complete, and the application process is often cumbersome

(Pearson 2004; DHHS, 2007). To expedite the process, some jurisdictions such as Los Angeles

County have implemented a passive approval method for order modifications, with a hearing

held only if either party objects to the modification. Minnesota and Illinois have created

simplified paperwork for obligors, and a child support enforcement official will visit the

incarcerated obligor in prison in order to assist with the process (DHHS 2007). So far, the results

of demonstration projects that focus on either simplifying or expediting procedures for

modifying orders for incarcerated obligors indicate that the extra intervention is time-intensive

for child support workers, and many obligors still do not follow through with order modification

(Center for Policy Research, 2009). Perhaps with this concern in mind, Colorado has

implemented a two year pilot project (2009–2011) in which non-custodial parents being

incarcerated for two or more years have their orders automatically reduced to $50 per month

during their sentence (DHHS, 2011).
      Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 244 of 278

                                                      9


          One notable project occurred in Milwaukee County. In this project, incarcerated obligors

had their child support orders reduced to zero during the period of their incarceration (Cancian et

al., 2009). An evaluation of this Milwaukee prison project is currently underway. When this

evaluation is completed in 2012, it will substantially increase what is known about the effects of

modifying orders during incarceration. In contrast to the demonstrations described above, the

Milwaukee project has a substantial number of cases affected as well as a sophisticated

evaluation plan that compares cases with modified orders to comparable cases without modified

orders.


CHILD SUPPORT POLICIES AFTER RELEASE FROM INCARCERATION

          A few strategies have been pursued in order to motivate an obligor to begin paying child

support after release, as well as to make those payments more financially feasible. These

strategies have included implementing a grace period on child support payments after release

from prison, reentry programs focusing on eliminating barriers to finding employment and

housing, and programs that allow for forgiveness of arrears accrued during incarceration (or

otherwise) as long as certain conditions are met.

          Strategies aimed to encourage payments from the obligor after release from prison are

usually focused primarily on common reentry issues, but one strategy related to order

modification after release is a grace period for payments. In 2003, Oregon amended its child

support review guidelines so that modified orders for obligors set at zero during incarceration

extended to 60 days after release, giving the obligor more time to re-establish himself and find

housing and employment (McLean and Thompson, 2007). The Office of Child Support

Enforcement has highlighted this strategy as a means of reducing arrears accumulation, in

conjunction with modifying an obligor’s order during the incarceration period (DHHS, 2006).
       Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 245 of 278

                                                     10


Reentry groups have also promoted this strategy, based on either a 60- or 90-day grace period, as

has the Council of State Governments (2005), but this policy remains largely unimplemented.

Most other efforts related to newly released obligors have addressed employment and housing

barriers common among this population (DHHS, 2006). Thus, there is currently little evidence

base on best practices for child support order modification post-release.

       A final policy area relevant to those released from incarceration involves programs to

reduce or forgive a portion of arrears that have accumulated during incarceration. Policies in this

area have not usually focused specifically on arrears that resulted from incarceration, but rather

more generally on cases with high levels of arrears; for a review of these policies, and the

program in Racine County, see Heinrich, Burkhardt and Shager (2010). In general, there is some

evidence of positive effects for policies that forgive arrears in response to payments.


SUMMARY

       In summary, the most recent figures continue to show substantial overlap between the

prison population and child support cases. Child support guidelines in most states do not

explicitly address how the order is to be set during a period of incarceration. Most of the policy

discussion has been about whether orders should be modified during incarceration, and whether

the modification should be automatic or not. While there have been a variety of demonstrations

and exploration of different types of policies, there is at this point no research consensus that

could guide best practice. Thus, although changes to the guidelines to explicitly address

incarceration could be considered, there is little empirical evidence on which to base a change.
      Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 246 of 278

                                                   11


                                           References


Cancian, M., Noyes, J. L., Chung, Y., Kaplan, R., and Thornton, K. (2009). “Holding Child
      Support Orders of Incarcerated Payers in Abeyance.” Interim evaluation report, Institute
      for Research on Poverty, University of Wisconsin–Madison.

Center for Law and Social Policy. (2003). Every Door Closed: Facts about Parents with
       Criminal Records. Retrieved from
       http://www.clasp.org/admin/site/publications_archive/files/0139.pdf.

Center for Policy Research. (2009). Colorado Early Intervention and Simplified Modification
       Project: Final Report. Retrieved from
       https://childsupport.state.co.us/siteuser/do/home/publications.

Council of State Governments. (2005). Report of the Reentry Policy Council: Charting the safe
      and successful return of prisoners to the community. New York: Reentry Policy Council.
      Retrieved from http://reentrypolicy.org/publications/1691;file.

Department of Health and Human Services, Office of Child Support Enforcement. (2006).
      Incarceration, Reentry, and Child Support Issues: National and State Research
      Overview.

Department of Health and Human Services, Office of Child Support Enforcement. (2007).
      Working with Incarcerated and Released Parents: Lessons from OCSE Grants and State
      Programs.

Department of Health and Human Services, Office of Child Support Enforcement. (2011). Fiscal
      year 2010 preliminary report. Retrieved from
      http://www.acf.hhs.gov/programs/cse/pubs/2011/reports/preliminary_report_fy2010/.

Geller, A., Garfinkel, I., and Western, B. (2011). “Paternal Incarceration and Support for
        Children in Fragile Families.” Demography 48: 25–47.

Glaze, L. E., and Maruschak, L. M. (2008). Parents in Prison and their Minor Children.
       Washington DC: U.S. Department of Justice, Bureau of Justice Statistics. Retrieved from
       http://www.bjs.gov/content/pub/pdf/pptmc.pdf.

Heinrich, C. J., Burkhardt, B. C., and Shager, H. M. (2010). Reducing Child Support Debt and its
       Consequences: Can Forgiveness Benefit All? Institute for Research on Poverty,
       University of Wisconsin–Madison.
       http://www.irp.wisc.edu/research/childsup/cspolicy/pdfs/2007-
       09/FamiliesForward_3_19_10.pdf.

Levingston, K. D., and Turetsky, V. (2007). Debtor’s Prison—Prisoners’ Accumulation of Debt
      as Barrier to Reentry. Journal of Poverty Law and Policy 41(3): 187–197.
      Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 247 of 278

                                                   12


McLean, R. L., and Thompson, M. D. (2007). Repaying Debts. New York: Council of State
     Governments Justice Center. Retrieved from
     http://justicecenter.csg.org/files/RepayingDebts_Guide_final.pdf.

Noyes, J. L. (2006). Review of Child Support Policies for Incarcerated Payers. Institute for
       Research on Poverty, University of Wisconsin–Madison.

Pearson, J. (2004). “Building Debt While Doing Time: Child Support and Incarceration.”
       Judges’ Journal 43(1): 5–12. Retrieved from
       http://peerta.acf.hhs.gov/uploadedFiles/BuildingDebt.pdf.

Sorensen, E., Sousa, L., and Schaner, S. (2007). Assessing Child Support Arrears in Nine Large
       States and the Nation. Washington DC: The Urban Institute. Retrieved from
       http://www.urban.org/UploadedPDF/1001242_child_support_arrears.pdf.

Turetsky, V. (2000). Realistic Child Support Policies for Low Income Fathers. Washington DC:
       Center for Law and Social Policy. Retrieved from
       http://www.policyarchive.org/handle/10207/bitstreams/13984.pdf.

Turetsky, V. (2008). ‘Voluntary Unemployment’ and other Reentry Policies. Washington DC:
       Center for Law and Social Policy.
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 248 of 278




              EXHIBIT 38
       Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 249 of 278




                      Review of Child Support Policies for Incarcerated Payers




                                            Jennifer L. Noyes
                                    Institute for Research on Poverty
                                    University of Wisconsin–Madison




                                             December 2006




This report has been prepared under a contractual agreement between the Wisconsin Department of
Workforce Development and the Institute for Research on Poverty. Any views expressed in this paper are
those of the author and not necessarily those of the sponsoring institutions. The author thanks Angela Witt
and Marci Ybarra for research assistance and Deborah Johnson for editorial advice.
       Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 250 of 278


                                                       2

BACKGROUND

        There is no national database regarding the extent to which incarcerated parents have child

support orders. However, available statistics provide some indication of the extent to which the potential

for such orders exists. For example, of those incarcerated in 1999 who were parents, 48 percent were

never married and 28 percent were divorced or separated. In addition, 64 percent of parents did not live

with their children prior to admission (Mumola, 2000).

        Research completed at the state and local levels provides some additional insight (see, e.g.,

Griswold and Pearson, 2003; Pearson 2004; Administration of Children and Families, 2006a). For

example:

x       21.7 percent of inmates under the jurisdiction of the Massachusetts Department of Corrections
        and 22.5 percent of inmates within the Suffolk County House of Corrections were part of the
        child support caseload, based on a data match completed in 2001 (Griswold and Pearson, 2003).

x       26 percent of inmates in state prison facilities and 28 percent of parolees were involved in the
        child support system based on a data match completed in Colorado in 2001 (Griswold, Pearson,
        and Davis, 2001).

        In sum, while there is no single definitive estimate, the available information suggests that a

majority of prisoners have minor children, and that a majority of incarcerated parents were not living with

their children prior to their incarceration. Since not all NCPs have an order to pay support, the state

estimates of 22 to 28 percent of inmates or parolees involved in the child support system are not

inconsistent with these estimates of parental status among the incarcerated population.

        As reflected in the literature, the incarceration of NCPs can have several consequences. First, in

most instances, it substantially decreases the income available from which child support can be paid.

Second, this lack of payment leads to the accumulation of arrears, which are often added to those existing

prior to incarceration. Third, interest and penalties further add to the debt. The accumulated effect of this

process is reflected in the often cited findings of several studies, including:

x       A 2001 study completed in Massachusetts, which looked at the experience of 650 incarcerated
        NCPs (Thoennes, 2002), found that they entered prison with an average of $10,543 in unpaid
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 251 of 278




              EXHIBIT 39
                                                                                 Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 252 of 278



                                                                                         Congressional Record
                                                 E PL
                                                        UR                   M
                                                             IB         NU
                                                                U




                                                                    U
                                                                S




                                                                                                                                                              116 th CONGRESS, SECOND SESSION
                                               United States
                                                of America                                PROCEEDINGS AND DEBATES OF THE


                                            Vol. 166                                                    WASHINGTON, TUESDAY, MARCH 24, 2020                                                                      No. 58


                                                                                     House of Representatives
                                              The House met at noon and was                                          891, the Journal of the last day’s pro-                251; (110 Stat. 868); to the Committee on En-
                                            called to order by the Speaker pro tem-                                  ceedings is approved.                                  ergy and Commerce.
                                            pore (Mr. CLAY).                                                                                                                  4167. A letter from the Secretary, Depart-
                                                                                                                                       f                                    ment of the Treasury, transmitting a six-
                                                                                 f                                                                                          month periodic report on the national emer-
                                                                                                                           PLEDGE OF ALLEGIANCE
                                                                                                                                                                            gency with respect to the threat of foreign
                                              DESIGNATION OF THE SPEAKER                                               The SPEAKER pro tempore. Will the                    interference in United States elections that
                                                        PRO TEMPORE                                                  gentleman from Texas (Mr. GREEN)                       was declared in Executive Order 13848 of Sep-
                                              The SPEAKER pro tempore laid be-                                       come forward and lead the House in the                 tember 12, 2018, pursuant to 50 U.S.C. 1641(c);
                                            fore the House the following commu-                                      Pledge of Allegiance.                                  Public Law 94-412, Sec. 401(c); (90 Stat. 1257)
                                            nication from the Speaker:                                                 Mr. GREEN of Texas led the Pledge                    and 50 U.S.C. 1703(c); Public Law 95-223, Sec.
                                                                                                                     of Allegiance as follows:                              204(c); (91 Stat. 1627); to the Committee on
                                                                   WASHINGTON, DC,                                                                                          Foreign Affairs.
                                                                           March 24, 2020.                             I pledge allegiance to the Flag of the
                                              I hereby appoint the Honorable WILLIAM                                 United States of America, and to the Repub-                              f
                                            LACY CLAY to act as Speaker pro tempore on                               lic for which it stands, one nation under God,          PUBLIC BILLS AND RESOLUTIONS
                                            this day.                                                                indivisible, with liberty and justice for all.
                                                                      NANCY PELOSI,                                                                                           Under clause 2 of rule XII, public
                                                                                                                                       f
                                                  Speaker of the House of Representatives.                                                                                  bills and resolutions of the following
                                                                                 f
                                                                                                                                 ADJOURNMENT                                titles were introduced and severally re-
                                                                                                                       The SPEAKER pro tempore. Pursu-                      ferred, as follows:
                                                            PRAYER                                                                                                                By Mr. GREEN of Texas (for himself,
                                                                                                                     ant to section 7(b) of House Resolution
                                              Reverend William Gurnee, St. Jo-                                       891, the House stands adjourned until 10                       Ms. GARCIA of Texas, Mr. MEEKS, Mr.
                                            seph’s Catholic Church, Washington,                                      a.m. tomorrow.                                                 CLEAVER, and Mrs. BEATTY):
                                            D.C., offered the following prayer:                                                                                               H.R. 6380. A bill to temporarily provide for
                                                                                                                       Thereupon (at 12 o’clock and 2 min-
                                                                                                                                                                            Federal insurance of transaction accounts
                                              Almighty God, because our human                                        utes p.m.), under its previous order, the              during the COVID-19 emergency; to the Com-
                                            weakness leads us sometimes to glam-                                     House adjourned until Wednesday,                       mittee on Financial Services.
                                            orize our elected leaders as symbols of                                  March 25, 2020, at 10 a.m.                                   By Mr. GREEN of Texas (for himself,
                                            power or status or wealth, we must                                                         f                                            Ms. GARCIA of Texas, Mr. MEEKS, Mr.
                                            rely on You more fervently in this mo-                                                                                                  CLEAVER, and Mrs. BEATTY):
                                            ment of crisis in our Nation’s                                             EXECUTIVE COMMUNICATIONS,                              H.R. 6381. A bill to require the Board of
                                            healthcare, that we may all together                                                      ETC.                                  Governors of the Federal Reserve System to
                                            arrive at the truth.                                                                                                            provide zero-interest loans to minority de-
                                                                                                                       Under clause 2 of rule XIV, executive
                                                                                                                                                                            pository institutions and community devel-
                                              The Members of this body know that                                     communications were taken from the                     opment financial institutions to combat
                                            they have been tasked with a tremen-                                     Speaker’s table and referred as follows:               COVID-19, and for other purposes; to the
                                            dous responsibility to care not for the                                    4165. A letter from the General Counsel,             Committee on Financial Services.
                                            trappings of this world, but for the real                                Federal Housing Finance Agency, transmit-                    By Mr. GREEN of Texas (for himself,
                                            treasure of our Nation: her people.                                      ting the Agency’s final rule — Stress Testing                  Mr. MEEKS, and Mr. CLEAVER):
                                              You have given each public official                                    of Regulated Entities (RIN: 2590-AB05) re-               H.R. 6382. A bill to provide assistance for
                                            gifts for the building up of Your king-                                  ceived March 17, 2020, pursuant to 5 U.S.C.            fair housing enforcement activities associ-
                                            dom. Guide them by Your holy spirit                                      801(a)(1)(A); Public Law 104-121, Sec. 251; (110       ated with the COVID-19 pandemic, and for
                                                                                                                     Stat. 868); to the Committee on Financial              other purposes; to the Committee on Finan-
                                            with wisdom and humility to make the
                                                                                                                     Services.                                              cial Services, and in addition to the Com-
                                            compromises and choices that are nec-                                      4166. A letter from the Deputy Chief, Dis-           mittee on the Judiciary, for a period to be
                                            essary for the good of all.                                              ability Rights Office, Federal Communica-              subsequently determined by the Speaker, in
                                              Grant us this day Your blessings, and                                  tions Commission, transmitting the Agen-               each case for consideration of such provi-
                                            may we praise You always. We make                                        cy’s final rule — Structure and Practices of           sions as fall within the jurisdiction of the
                                            this prayer in Your holy name.                                           the Video Relay Service Program; Tele-                 committee concerned.
                                              Amen.                                                                  communications Relay Services and Speech-                    By Ms. CLARKE of New York (for her-
                                                                                                                     to-Speech Services for Individuals with                        self, Ms. KELLY of Illinois, Mrs. WAT-
                                                                                 f                                   Hearing and Speech Disabilities, Order on                      SON COLEMAN, Mr. DAVID SCOTT of
                                                        THE JOURNAL                                                  Reconsideration and Order Suspending Com-                      Georgia, Ms. LEE of California, Ms.
                                                                                                                     pliance Deadline, [CG Docket Nos.: 10-51 and                   PLASKETT, Ms. FUDGE, Ms. JOHNSON
                                              The SPEAKER pro tempore. Pursu-                                        03-123] received March 12, 2020, pursuant to 5                 of Texas, Mr. RUSH, Mr. BROWN of
                                            ant to section 7(a) of House Resolution                                  U.S.C. 801(a)(1)(A); Public Law 104-121, Sec.                  Maryland, Ms. PRESSLEY, Mr. DANNY


                                                               b This symbol represents the time of day during the House proceedings, e.g., b 1407 is 2:07 p.m.
dlhill on DSKBBY8HB2PROD with HOUSE




                                                 Matter set in this typeface indicates words inserted or appended, rather than spoken, by a Member of the House on the floor.

                                                                                                                                                                                                        H1721


                                                                                                        .

                                      VerDate Sep 11 2014                    03:56 Mar 25, 2020   Jkt 099060   PO 00000   Frm 00001   Fmt 4634   Sfmt 0634   E:\CR\FM\A24MR7.000   H24MRPT1
                                                               Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 253 of 278
                                             March 24, 2020                    CONGRESSIONAL RECORD — SENATE                                                                               S2007
                                             tried to impeach the President of the                   this pandemic. It will rush new re-                    wondering about the future of their
                                             United States for allegedly withholding                 sources onto the frontlines of our Na-                 health, the health of their loved ones,
                                             aid from Ukraine, and now they with-                    tion’s healthcare fight, and it will in-               and the economy. It necessitates us to
                                             hold aid from the American people.                      ject trillions of dollars of cash into the             do all we can to help them and help our
                                             Whatever gloss they put on it, we could                 economy as fast as possible to help                    country.
                                             have finished this up on Sunday, and                    American workers, families, small                        From the very beginning, the Demo-
                                             now we are stretching it out to their                   businesses, and industries make it                     crats have had two primary goals: a
                                             political advantage.                                    through this disruption and emerge on                  Marshall Plan for public health work-
                                               I believe that was the allegation                     the other side ready to soar.                          ers and hospitals on the frontlines and
                                             against the President: To his political                   The bipartisan CARES Act will                        of putting workers first. The agree-
                                             advantage, he was using aid that was                    squarely address each of the four big                  ment now, after these 5 days, reflects
                                             to go to the Ukrainians. Now we see                     priorities that I laid out in my legisla-              those Democratic priorities, and we are
                                             two people—again, the Speaker of the                    tion at the beginning of the process                   proud that they are now part of this
                                             House and the Democratic minority                       about a week ago. It will rush financial               legislation.
                                             leader—both of whom are from States                     assistance to Americans through direct                   Like all compromises, this bill is far
                                             that have been hard-hit; my State of                    checks to households from the middle                   from perfect, but we believe the legis-
                                             Louisiana and theirs, being New York                    class on down and through a signifi-                   lation has been improved significantly
                                             and California, have been hard-hit—                     cant and creative expansion of unem-                   to warrant its quick consideration and
                                             who are using that misery as leverage                   ployment insurance during this emer-                   passage. Because many Democrats and
                                             to their political advantage.                           gency.                                                 Republicans were willing to do the seri-
                                               I am sorry to be so worked up, but I                    It will deliver historic relief to Main              ous and hard work, the bill is much
                                             have people calling me, asking: Do I                    Street America through hundreds of                     better off than where it started. The
                                             have to lay somebody off?                               billions of dollars in emergency loans                 Democrats have succeeded in making
                                               Oh, my gosh. I have lost my job. Will                 so more small businesses can survive                   the bill substantially better on many
                                             I have unemployment benefits? You                       this and keep paying their workers.                    counts.
                                             say there is a check coming. When will                    It will help secure our economic                       Here are four major pillars of the
                                             this legislation pass?                                  foundations and stabilize key national                 bill.
                                               I realize it could have been done on                  industries to prevent as many layoffs                    First, a Marshall Plan for our hos-
                                             Sunday until two people saw an oppor-                   as possible, while keeping big compa-                  pitals and medical needs—there is
                                             tunity that was to their political ad-                  nies accountable, as both sides have                   much more money for our hospitals,
                                             vantage. In their political advantage,                  sought to do.                                          for our nurses and physicians, for our
                                             they withhold aid from the American                       And, of course, it will push major re-               nursing homes and our community
                                             people, but they tried to impeach the                   lief to hospitals and healthcare pro-                  health centers to do the jobs they need
                                             President for such an allegation                        viders, invest in new medicines and                    to do, over $130 billion.
                                             against another people.                                 vaccines so we can beat this virus fast-                 Second, workers first—so many peo-
                                               I hope they answer to the voters. I                   er, and help get more equipment and                    ple are being put out of work through
                                             understand that the people who sup-                     masks to the frontline heroes who put                  no fault of their own. They don’t know
                                             port them might not be touched by                       themselves at risk to care for patients.               what their futures are going to be like.
                                             this, but my people are touched by it,                    In effect, this is a wartime level of                How are they going to pay the bills?
                                             and my State is affected by it. As a                    investment into our Nation. The men                    Well, we come to their rescue, and the
                                             physician, I don’t care where you live                  and women of the greatest country on                   most significant part of that is some-
                                             in the country, for I feel, as a physi-                 Earth are going to defeat this                         thing we are proud to have devised. We
                                             cian, that we should be doing every-                    coronavirus and reclaim our future,                    call it unemployment compensation on
                                             thing we can for those who are in dis-                  and the Senate is going to make sure                   steroids. All American workers who are
                                             tress right now and not using it to our                 they have the ammunition they need                     laid off will have their salaries remu-
                                             political advantage or using it in a way                to do it.                                              nerated by the Federal Government so
                                             to extract a little bit more—maybe in                     I am thrilled that we are finally                    they can pay their bills. Because so
                                             requiring airlines to do this or that or                going to deliver for the country that                  many of them will be furloughed rather
                                             maybe in sneaking a sweetheart deal in                  has been waiting for us to step up.                    than fired, if they have benefits, they
                                             for a friend because we will get that                     I am relieved that my distinguished                  will continue, and—extremely impor-
                                             language and have to vote on it 2 hours                 Democratic colleagues are ready to                     tant—they stay with the company or
                                             later.                                                  take yes for an answer. This has been a                small business. That means that com-
                                               This is not how our Founding Fa-                      long week for the Senate, but it has                   pany or small business can reassemble
                                             thers had imagined. It is, unfortu-                     been a much longer week for the hun-                   once this awful plague is over, and our
                                             nately, how it has become—not to the                    dreds of millions of Americans who find                economy can get going quickly.
                                             benefit of the American people, to the                  themselves in this strange new reality,                  Third, strict oversight, transparency,
                                             benefit of two people, and I find that                  where every morning brings new wor-                    and accountability of all loans made to
                                             outrageous.                                             ries about their health, about their                   corporate America—we need oversight.
                                               I yield the floor.                                    loved ones, and about whether their job                We need transparency. Every loan doc-
                                               (Ms. MCSALLY assumed the chair.)                      or their small business will still exist               ument will be public and be made
                                               (Mr. CASSIDY assumed the chair.)                      at this time next week.                                available to Congress very quickly so
                                               (Ms. MCSALLY assumed the chair.)                        So, Madam President, help is on the                  we can see where the money is going,
                                               (Mr. SASSE assumed the chair.)                        way. The American people are already                   what the terms are, and if it is fair to
                                               The PRESIDING OFFICER (Ms.                            rising to this grave challenge, and the                the American people. There will be an
                                             MCSALLY). The majority leader.                          Senate is about to follow suit. We are                 oversight board, as well as an IG, to
                                               Mr. MCCONNELL. Madam President,                       going to pass this legislation later                   make sure things are done on the level.
                                             I have an update for the information of                 today.                                                   Fourth, real resources for our State
                                             all the Senators and for the informa-                     The PRESIDING OFFICER. The                           and local governments—that was one
                                             tion of the American people, and it is                  Democratic leader.                                     of the last decisions we had to make.
                                             good news. It is good news for the doc-                   Mr. SCHUMER. Madam President,                        There is $150 billion that will go to
                                             tors and nurses in emergency rooms                      after 5 days of arduous negotiations,                  States and localities that are so hard-
                                             around the country who are waiting for                  after sleep-deprived nights, and mara-                 pressed because of all the new expenses
dlhill on DSKBBY8HB2PROD with SENATE




                                             more masks and more funding. It is                      thon negotiating sessions, we have a                   that COVID–19 puts upon them, and be-
                                             good news for families all across Amer-                 bipartisan agreement on the largest                    cause they are not getting the re-
                                             ica. At last we have a deal.                            rescue package in American history.                    sources they usually get, taxes will be
                                               After days of intense discussions, the                This is not a moment of celebration                    delayed until June.
                                             Senate has reached a bipartisan agree-                  but one of necessity. We have the an-                    Finally, there is real, real help for
                                             ment on a historic relief package for                   guish of the American people, their                    small businesses. My dad was a small



                                       VerDate Sep 11 2014   05:18 Mar 25, 2020   Jkt 099060   PO 00000   Frm 00033   Fmt 4624   Sfmt 0634   E:\CR\FM\G24MR6.055   S24MRPT1
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 254 of 278




              (;+,%,7
         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 255 of 278



Congressional Record Extensions of Remarks Articles |
Congress.gov
  congress.gov/congressional-record/2020/3/31/extensions-of-remarks-section/article/e339-1


March 31, 2020 - Issue: Vol. 166, No. 63 — Daily Edition 116th
Congress (2019 - 2020) - 2nd Session
Entire Issue (PDF)Browse By Date

All in Extensions of Remarks section

MIDDLE CLASS HEALTH BENEFITS TAX REPEAL ACT OF 2019;
Congressional Record Vol. 166, No. 63
(Extensions of Remarks - March 31, 2020)

Text available as:
     TXT
     PDF
     View TXT in new window

Formatting necessary for an accurate reading of this text may be shown by tags (e.g.,
<DELETED> or <BOLD>) or may be missing from this TXT display. For complete and
accurate display of this text, see the PDF.

[Extensions of Remarks]
[Pages E339-E341]
From the Congressional Record Online through the Government Publishing Office [www.gpo.gov]




     MIDDLE CLASS HEALTH BENEFITS TAX REPEAL ACT OF 2019

                      ______



                     speech of

                 HON. PRAMILA JAYAPAL

                   of washington

             in the house of representatives
                                                                                              1/6
         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 256 of 278


                Friday, March 27, 2020

  Ms. JAYAPAL. Mr. Speaker, I rise in support of H.R. 748, the
Coronavirus Aid, Relief, and Economic Security (CARES) Act. On
Thursday, the United States gained the unfortunate distinction of being
the country with the largest number of known COVID-19 cases in the
world. As people across the country struggle to stem the COVID-19
pandemic, this bill is an urgently needed $2 trillion disaster-relief
package that delivers immediate support to individuals, families, and
small businesses across the country, while also providing worker-
centered relief for some industries.
  My home state of Washington has been reeling from the spread of
COVID-19, with over 3,200 cases and 147 deaths as of last night. I am
so proud that we have one of the finest public health systems in the
country, but it is under siege--as are our healthcare institutions, our
economy, and my constituents. I have been focusing my efforts wholly
and completely on ensuring that we in Congress do everything in our
power to deliver a response from the Federal government that matches
the enormous scale of this crisis.
  This bill is an important step in that direction, though we will
certainly need to do even more. The CARES Act puts $100 billion into
ensuring hospitals and healthcare providers can cover COVID-19-related
costs and $200 million to prevent the spread of COVID-19 in nursing
homes. Importantly, after years of disinvestment in the Strategic
National Stockpile, the CARES Act adds $16 billion to the Stockpile to
provide essential personal protective equipment for our frontline
workers and emergency responders.
  This bill also includes a critical priority for me: the largest
expansion of unemployment insurance in decades to ensure that most
workers get nearly 100 percent of their pre-layoff wage without
traditional restrictions. It also creates a special Pandemic
Unemployment Assistance program to provide relief to those who may be
ineligible for regular unemployment benefits, like gig workers and
people who are self-employed.
  Because people are suffering right now, I believe we must include
direct cash support to individuals. I had advocated for double the
amount that is in the bill, for monthly instead of a one-time payment,
and for everyone to be included. We were not able to get that. However,
the CARES Act delivers $1,200 per adult and $500 per child in cash
relief to the vast majority of everyday people to immediately help put
cash in people's pockets to pay those mounting bills.

[[Page E340]]

 To keep people in their homes, the bill provides $3 billion in rental
assistance. It enacts a 120-day moratorium on evictions for properties
receiving federal assistance as well as a 60-day foreclosure moratorium
on federally backed mortgages and up to 180 days of forbearance. The
bill also includes crucial funding to the Emergency Services Grant to
ensure we are providing care to people experiencing homelessness.
                                                                             2/6
        Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 257 of 278

However, we still need a real response to the surge of homelessness in
this time of crisis. My Housing is a Human Right Act, introduced last
week, puts important measures on the table to ensure that we address
homelessness in the short and longer-term.
  One of the most important things I heard from my district was the
pain and suffering of small business owners and non-profits of all
sizes. The CARES Act creates a Payment Protection Program that helps
businesses keep workers on payroll, through $350 billion in forgivable
loans that can also be used for payroll, rent, utilities, and other
necessary costs that will help small businesses weather the crisis.
Small businesses will also have some opportunity to receive direct
grants of $10,000 as an emergency bridge loan. The bill creates
safeguards to protect against employers gaming the program. It also
recognizes that some employers will be forced to do temporary
furloughs, but then bring their employees back on. This is a pro-worker
provision that will incentivize employers to avoid layoffs. It is
crucial that we in Congress ensure that these loans are carefully
managed and scrutinized to prevent predatory lenders from taking
advantage of desperate times to force unfair or exploitative loan terms
on small businesses, and to prevent bundling or repackaging in ways
that would create expanded economic inequality or lead to the unstable
market conditions that caused the last major recession.
  On education, the bill invests over $30 billion for states, school
districts, and institutions of higher education to help alleviate the
challenges educators, students, and families are struggling with in
light of school and childcare center closures. This is especially acute
for students with disabilities, English language learners, and students
experiencing homelessness. However, as state budgets decline due to the
pandemic response, it will be critical for Congress to step in and
ensure equity for our nation's students. Specifically, Congress must
take further steps to address the ``homework gap'' and ensure the tens
of millions of students at home have the technology they need to ensure
they do not fall behind.
  The CARES Act also helps borrowers facing insurmountable student loan
payments during the pandemic. It suspends payments for all federally-
held student loans through September 30, 2020, during which time
interest will not accrue, and borrowers will continue to receive credit
toward Public Service Loan Forgiveness, Income-Driven Repayment
forgiveness, and loan rehabilitation. It also prohibits forced
collections such as garnishment of wages, tax refunds, and Social
Security benefits, and negative credit reporting during this time
period. While the bill does require the Education Secretary to keep
borrowers apprised of when normal payments will resume after the
pandemic ends, Congress will need to exert strong oversight over
servicers and Department of Education to ensure that students aren't
penalized for taking advantage of this program. I am disappointed that
millions of borrowers holding over $300 billion in private student
loans, federal Perkins loans, and commercially held federal student
loans are left out of the relief this bill provides. There is no doubt
that Congress must take significant additional steps to expand student
debt relief during this pandemic to avoid another crisis that followed
                                                                            3/6
         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 258 of 278

the last financial meltdown. Adopting pieces of my College for All Act
and, at a minimum, cancelling student loan debt for the duration of
this crisis would not only provide enormous relief and avoid fiscal
cliffs for student loan borrowers, it would also contribute to
stimulating the economy as we move into recovery. I will be pushing for
this in the next package.

  It is critically important that we immediately address the unique
funding delays that Native American tribes have faced in the COVID-19
response and supports chronically underfunded programs in the Indian
Health Service. I'm proud that this bill begins to do that. It ensures
Native American Tribes, Tribally owned businesses and Native American
owned business have equal access to federal COVID-19 economic recovery
resources by establishing an $8 billion Tribal Coronavirus Relief fund
and ensuring parity in access to other crucial programs to help Native
American communities across the country.
  There is no question that this bill is not perfect. There are many
things in our Democratic House bill that reflect the urgency and scale
of the crisis that did not make it into this bill. There are also
things in the bill that Republicans insisted on--such as a $500 billion
``slush fund'' for the Treasury Secretary--that allow for giant
corporations to get enormous amounts of taxpayer dollars with little
oversight or accountability. We must immediately work to strengthen
those accountability provisions and ensure that there is real authority
for the Oversight Panel that was established as a last-minute
concession to Republicans. We should use the kinds of worker-centered
conditions that we were able to include in the provisions on airline
industry assistance as a model: ensuring that funds go to support the
payroll and benefits of employees, prohibiting stock buybacks and
dividends, as well as real limitations on executive compensation for
corporations that receive taxpayer assistance. That will ensure that
corporations and CEOs are not getting blank checks while millions of
people remain unemployed, without paid leave or health care during this
crisis and the subsequent recovery period.
  Nor is this package sufficient. Unfortunately, the scale of this
crisis is enormous and we are only beginning to see the devastation it
will wreak on our families, communities, and economy. I will
immediately begin drafting priorities for the next package. These will
include: more money for states and localities, our health care system,
and a strong and robust safety net that includes everyone. We must
ensure health care--from testing to treatment to recovery--for everyone
without costs. We have to immediately fix the fact that too many
immigrants--including those who are working right now to guarantee food
is put into food banks and on tables across the country--are excluded
from any relief we have passed, simply because they are undocumented,
DACA and TPS recipients, or legal permanent residents who have been
here for less than five years. This is immoral. COVID-19 does not
discriminate based on country of origin or immigration status and our
relief packages cannot discriminate either.
  Our next package must include strong protections against price-
gouging, including a specific mandate that the Federal Trade Commission
                                                                             4/6
        Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 259 of 278

prioritize and proactively prosecute cases of COVID-related price
gouging, and safeguards to prevent large corporate mergers from taking
place while oversight bodies are distracted by this pandemic. And all
federal agencies must temporarily halt all rulemaking that is unrelated
to COVID-19 as our states and municipalities struggle to respond to
urgent community needs.
  In addition, we must ensure that robust paid leave provisions apply
to all workers in this time of crisis, including at companies that
employ 500 or more workers. These large companies are best situated to
implement leave policies that will be most impactful in preventing the
spread of COVID. It is vitally important that they play their part
during this pandemic and meet, at minimum, the paid leave standards we
laid out in our second relief package for small businesses. We also
must protect seniors and people with disabilities who rely on homecare
and direct care workers to live independently by continuing to add
Medicaid FMAP increases that specifically allow for higher wages, paid
leave, and safety equipment for this crucial workforce. In this time
when so many working parents are struggling to both care for children
and work, we must also ensure that the childcare providers funded
through Childcare Development Block Grants are paid living wages and
have access to paid leave. Further, large on-demand companies that
benefit from the labor of low-wage workers, but classify those workers
as independent contractors, must pay their fair share and put money
into the unemployment insurance state system.
  Our next package must immediately enact strong OSHA emergency
standards to protect our frontline health care workers. This was
stripped out by Republicans and that is unconscionable. Failure to
include these protections will devastate our frontline workers in
health care and other critical functions that we need to keep our
communities functioning even during Stay Home orders. As our nation
depends on health care workers and other essential employees to help
and protect all of us from the spread of COVID-19, the very least we
can do is require employers to take the necessary steps to mitigate
hazards that jeopardize worker safety and health.
  Finally, we must also protect the health and safety of people in the
criminal justice and immigration detention systems. These people are
dependent on the government for everything; and it is incumbent on us
to ensure their safety. People should not have to go on hunger strike
to get soap simply so they can follow public health guidance and wash
their hands--one of the most basic protections to guard against the
spread of COVID-19. These jails, prisons, and detention centers are so
crowded, it is nearly impossible to practice social distancing in
congregate settings. We must immediately take basic steps to reduce the
risk of what would be a catastrophic outbreak in institutional
settings. First, we must release as many people as we can, starting
with those who are most vulnerable to contracting COVID-19, such as
people who are age 50 and over and people with medical conditions. The
criminal justice and immigration

[[Page E341]]

                                                                            5/6
        Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 260 of 278

detention systems have a broad menu of alternatives to detention to
facilitate release--we have a duty to use them. Second, for those who
remain in custody, these facilities must do the essential work to
prevent the spread of COVID-19 in close consultation with public health
officials.
  I am proud of House Democrats who fought very hard to include many of
these protections and issues in our House bill. It is unfortunate that
Republicans fought us on so much. However, at the end of the day, this
is still a bold, bipartisan, and urgently necessary bill to deliver
critically timed relief to individuals, families, businesses, and
communities across the country who are suffering and I am proud to cast
my vote for its passage. This is a crisis of epic proportions and we
must continue to do everything we can to respond with the scale
sufficient to address the suffering of people across our country. I am
also proud to represent a district and a state that has responded with
so much compassion, caring, and commitment, and I will continue to
fight for all my constituents as we weather this together.

               ____________________




All in Extensions of Remarks section




                                                                            6/6
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 261 of 278




              EXHIBIT 41
         Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 262 of 278



Congressional Record Senate Articles | Congress.gov
  congress.gov/congressional-record/2020/3/23/senate-section/article/s1929-1


March 23, 2020 - Issue: Vol. 166, No. 57 — Daily Edition 116th
Congress (2019 - 2020) - 2nd Session
Entire Issue (PDF)Browse By Date

All in Senate section

MIDDLE CLASS HEALTH BENEFITS TAX REPEAL ACT OF 2019--
Motion to Proceed; Congressional Record Vol. 166, No. 57
(Senate - March 23, 2020)

Text available as:
     TXT
     PDF
     View TXT in new window

Formatting necessary for an accurate reading of this text may be shown by tags (e.g.,
<DELETED> or <BOLD>) or may be missing from this TXT display. For complete and
accurate display of this text, see the PDF.

[Pages S1929-S1969]
From the Congressional Record Online through the Government Publishing Office [www.gpo.gov]




MIDDLE CLASS HEALTH BENEFITS TAX REPEAL ACT OF 2019--Motion to Proceed

 The PRESIDING OFFICER. Under the previous order, the Senate will
resume consideration of the motion to proceed to H.R. 748, which the
clerk will report.
 The bill clerk read as follows:

    Motion to proceed to Calendar No. 157, H.R. 748, a bill to
   amend the Internal Revenue Code of 1986 to repeal the excise
   tax on high cost employer-sponsored health coverage.

 The PRESIDING OFFICER. The majority leader.
 Mr. McCONNELL. Mr. President, for the information of our colleagues
on both sides, as a result of this procedural obstruction, let me
explain where we are.
                                                                                              1/111
        Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 263 of 278

  By refusal to allow us to take this first step, which would have
still given them plenty of time to negotiate, we have put the Senate in
the following position: If any 1 of the 100 of us chooses to object, we
can't deal with this until Friday or Saturday at the earliest. If any 1
of the 100 of us objects to some of the procedural hurdles we have to
overcome as a result of this mindless obstruction--absolutely mindless
obstruction going on on the other side, while the public is waiting for
us to act, while people are losing their jobs, losing their income, and
shutting down the economy, which we have had to do to deal with this
public health crisis, they are fiddling around with Senate procedure
that could, if 1 Senator objected, take us all the way to the end of
the week to solve this problem.
  I am beginning to think our Democratic colleagues don't understand
the procedure in the Senate. I am not sure you understand the position
your leader has put you in. He loses nothing--nothing--in terms of
negotiating leverage by letting us get through these procedural hoops
sooner rather than later--sooner rather than later.
  The American people have had enough of this nonsense. They wonder
where we are. They are looking to us to solve this problem.
  The Secretary of the Treasury keeps going into the Democratic
leader's office, and the list keeps getting longer and longer and
longer. The bazaar is apparently open on the other side. Never let a
crisis go to waste, one former President's Chief of Staff famously
said.
  So, look, I hope my colleagues will come out here and express
themselves in the course of the afternoon. The American people would
like to hear from us. They would like to know what is going on here. So
let's tell them.
  I yield the floor.
  Mr. SASSE. I suggest the absence of a quorum.
  The PRESIDING OFFICER. The clerk will call the roll.
  The legislative clerk proceeded to call the roll.
  Mr. LANKFORD. Mr. President, I ask unanimous consent that the order
for the quorum call be rescinded.
  The PRESIDING OFFICER. Without objection, it is so ordered.
  Mr. LANKFORD. Mr. President, we are at an odd spot right now not just
as a Senate but as a nation. We have millions of people who are
gathered in their own homes, trying to figure out what is going to
happen next, waiting for a virus to die down. We have people in a
hospital who are afraid because there is no tested treatment yet. We
have firefighters; we have law enforcement; we have hospital workers
all with not enough personal protection equipment because they do not
know who is a citizen without the virus and who is a citizen with the
virus.
  The most basic elements of decision making of how you take care of
your neighbor have become a distraction across the country as Americans
have become afraid of a stranger and of a friend. This is a huge shift
in where we are as a country. What this demands is immediate action.
Three weeks ago, the Senate and the House passed $8.3 billion, and we
did it with an overwhelming bipartisan support, to add additional
funding for diagnostics, for testing, and for rapid work on a vaccine.
                                                                            2/111
        Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 264 of 278

All of that work is advancing quickly. We have human trials on a
vaccine happening right now because we came together, and there weren't
extra things added to it. We focused in on the problem, which is the
virus.
  This body has a lot of things we disagree on, there is no question.
There are lots of moments to debate the things we disagree on, but this
is a time we need to focus in on what is the problem, and the problem
is dealing with COVID-19. There was a bipartisan bill that was put
together in the Senate.
  A week ago today, Senator Schumer released a 10-page list of--here
are the things the Democrats would like from the Senate. It was a 10-
page, very detailed list. Twenty-eight of those items on that list are
included in this bipartisan bill--28 items from it, of that 10-page
list of items. So much of that list that was released a week ago is
included in this bipartisan bill.
  Republican chairmen and Democratic ranking members of the committees
of jurisdiction met and talked about this. The chairman and the ranking
member of Appropriations worked together on an appropriations package
for a quarter of a trillion dollars on just that one section that they
worked on together to get resolution. Put all of those items together,
and let me tell you what I mean by that: $250 billion dealing with
things as distant to believe as things like getting Peace Corps
volunteers back home, away from where they are now. We have to get them
back home and away from harm's way. There is funding in there for that
as well as $88 billion for hospitals, trying to help them through this;
help for nursing homes; help for individual firefighters and their
departments; $10 billion for community development block grants to help
cities as they are rapidly trying to work through this process--$250
billion allocated just to things like that to help people get testing,
personal equipment, travel and additional expenses, teleworking
capabilities that have to be done for cities and communities and
Federal entities. All of those things were put together and agreed
upon.
  There is a lot of work on the medical side, rightfully so. Testing
makes a world of difference on this. Getting access to a vaccine--there
are billions of dollars in that particular area. All of that is
included in this proposal.
  In addition to that, there are direct payments that we had agreed
upon to send out, literally, to every American. We had set up $1,200
for every American to receive. That is a stopgap method to help folks
who are having trouble with their utilities or whatever it may be, or
extra expenses so they will have something.
  It was not just that for the individuals. It was also unemployment
insurance. This is something the Republicans and Democrats had worked
on together, to do a plus-up of unemployment insurance because we have
millions of people suddenly unemployed with no advanced warning at all.
  There is a significant increase of unemployment insurance that is
built

[[Page S1930]]

                                                                            3/111
        Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 265 of 278

into this, about $250 billion additional that is put into that amount.
Small businesses--the goal is not to have people on unemployment; the
goal is to have people employed. A very creative thing was built into
this that I happen to be a part of in the design, and that was small
businesses--a business with 500 or fewer employees--could actually
apply for a rapid loan. That loan would be given to them quickly. If
they used it for payroll, it would be forgiven entirely. If they used
it for their lease, it would be forgiven entirely. The goal was to not
have small business go out of business and to keep employees currently
connected to their company, not to put them out on unemployment but to
keep them employed so they have the same system. So when we get through
this virus, which we hope we do soon--they still have the same job,
they are not on unemployment and later looking for a job. They are able
to keep their same job. We thought that was very significant. It is a
brandnew strategy for how to do this. It is a much better idea than
just pushing people on unemployment--although, we do have great aid for
unemployment. That program is $350 billion.
  As I have already laid out: healthcare, hospital, first responders--
that is the first piece of this--working on testing, vaccines. The
second piece is direct payments to individuals, direct payments for
unemployment insurance, and then assistance for small businesses to
stay in business and help their employees stay connected to their
business, and then, on top of that, loans for the largest businesses in
America. It is not a bailout--loans for the largest businesses in
America.
  My Democratic colleagues keep saying over and over again that this is
a bailout for the biggest companies. It is loans for the largest
companies because--you know what--they employ a lot of people, and we
would like those businesses to also stay in business.

  All of that seemed to be going well and negotiating well until the
last 36 hours when it suddenly blows up. Here is what I heard first: It
is not enough. It is $2 trillion. It is $2 trillion. It is suddenly:
Well, it is not enough. We need to plus this up to be even bigger.
  And then suddenly it has become this whole transition into the most
random of things: Well, if a corporation gets a loan from the Federal
Government, then someone here in Washington, DC, should determine how
that corporation is run. We should have a member on their board or a
union representative on their board. We should have some kind of stake
in their board to do that. This was my favorite one. We should be able
to tell the board, if they are considering layoffs, someone here in DC
should be able to go to the company, evaluate the rest of their
portfolio and tell them other ways they can do their business besides
laying people off. Are you kidding me? We are now going to create a
whole new Federal bureaucracy that goes to every company, and if they
take out a loan in this program, they are able to tell them how to
manage the day-to-day operations of their company.
  There was a requirement that every company had to do a $15 minimum
wage for their company. There was a requirement they couldn't do stock
buybacks. By the way, I have no problem with prohibiting the use of
these loan dollars to use for stock buybacks, but that is not the
                                                                            4/111
        Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 266 of 278

concept. The concept was for the next 10 years, you can't ever do stock
buybacks on anything, regardless if it is with these loan funds.
  It became this bizarre shift into--oh, we have an opportunity to run
every company in America and tell them how to operate, and that became
the goal. Then it became--we need to also add solar grants. The latest
proposal that just came out today was $600 million for the National
Endowment for the Arts and the National Endowment for Humanity--$600
million. It is not connected to anything COVID; it was just that they
need a plus-up of an additional $600 million for the National Endowment
for the Arts, National Endowment for the Humanities.
  The other one was that we need to have a forgiveness of all debt for
the post office, ever--all post office debt. That was just released
today.
  The list is going on and on. My frustration is that I have people at
home who are suffering, with small businesses teetering on the edge,
about to go out of business, trying to figure out if there is going to
be a proposal to come out of the Senate while folks are discussing
whether we need to do more solar grants and if we are going to take
over corporate boards and require a $15 minimum wage at the end of
this.
  Can we just deal with COVID-19? Can we just deal with one thing, with
COVID-19, to say, Let's help businesses and workers and families who
are struggling? That is what I thought we were trying to do with this
bill, but now suddenly it seems to be everything but. Let's just do
that, and then there is plenty of time to argue about the other issues.
We can do those in the future. We will have the debate on solar panels,
I promise, but let's deal with COVID-19 and the families and
individuals who are struggling and stop holding everything up, trying
to add one more thing in to say: It is a really big bill. I am going to
try to get my one piece.
  One thing we worked on in a bipartisan way--Senator Coons and I--was
this one area of not-for-profits. The not-for-profits are part of our
social safety net. Our communities are put together by our families,
and the people who walk alongside our families are local nonprofits.
When those can't meet the needs, then government steps in to meet the
needs. Our nonprofits are teetering on the edge right now. This bill
allows the nonprofits to be a part of this whole focus on small
businesses being able to get a loan and sustain their personnel. It
also allows individuals who want to donate to local nonprofits to write
that off as an incentive for folks to be more engaged in that. This is
a reasonable proposal on how to help. It is a bipartisan solution that
Senator Coons and I have, but we can't get to it and vote on it because
we being held up by some bizarre new thing that is thrown in every
couple of hours that is unrelated to COVID-19 or the perpetual
statement of: It is only $2 trillion. It is not enough.
  This government is not even set up to distribute $2 trillion. Let's
get this out the door. Let's get something started, and let's keep the
battle going for the other things. But for the sake of our nonprofits,
for the sake of our small businesses, for the sake of people who want
to stay employed, the people who are small business and restaurant
owners and coffee shop owners and retailers--for the sake of them, why
                                                                            5/111
        Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 267 of 278

do we not just go ahead and get this vote on and stop delaying it,
trying to add one more special interest something into it?
  I move that we get going and get this done. I encourage my colleagues
on the other side to stop trying to renegotiate everything we have
already negotiated and to stop adding one more thing. Let's make the
one more thing a vote.
  With that, I yield the floor.
  The PRESIDING OFFICER. The Senator from North Dakota.
  Mr. HOEVEN. Mr. President, earlier, I was on the floor and talked
about how important it is--along with my fellow colleagues--that we
move this bill and get it done now. I mean, it is very important that
we get it done now. We talked about a lot of different things, but one
of the points I wanted to make--I work with it so much, as do some of
my colleagues who are going to join me here--is making sure we are also
addressing rural America: our farmers, our ranchers, agriculture, rural
America. That is the food supply everyone depends on every single day.
It is so critically important all the time but particularly at a time
like this when we are faced with a pandemic that we keep that food
supply working and moving--the whole food chain--all the way from the
farmer and rancher, all the way up to the consumer.
  As a result of what our farmers and ranchers do, every single
American benefits from the lowest cost, highest quality food supply in
the history of the world, and they can count on it. They can count on
it.
  As we pass this phase 3 bill, which is now, I think, about $1.8
trillion, we cannot leave the farmers and ranchers of America out of
the bill. It is that simple. Every single American depends on them
every single day--and not just Americans but people around the globe.
It is so important that we include agriculture in this bill. That is
what we have worked to do. We have worked to make sure there is a
provision in there so whether it is our cattle producers or whether it
is our farmers raising crops

[[Page S1931]]

across this great Nation, they can continue to do what they do every
day on behalf of all Americans.
 I talked about that a little bit earlier, but some of my colleagues
want to join in, emphasizing how critically important it is that our
farmers and ranchers and rural America are part of this legislation.
You see on television the cities every day and what is going on in the
cities.
 In New York or San Francisco or wherever it may be, we get it. There
are a lot of people there, and they are close together. It is a huge
challenge.
 Yet the food, the sustenance--the food, fuel, and fiber--they get
every day comes from the heartland. It comes from the rural areas. It
doesn't just come from the grocery store. It comes from rural America,
and we have to be there for them and keep them going so that they can
supply people across this Nation in communities large and small.
 I would like to turn to my good friend, the Senator from the State of
                                                                            6/111
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 268 of 278




              (;+,%,7
                                                                                 Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 269 of 278



                                                                                         Congressional Record
                                                 E PL
                                                        UR                   M
                                                             IB         NU
                                                                U




                                                                    U
                                                                S




                                                                                                                                                              116 th CONGRESS, SECOND SESSION
                                               United States
                                                of America                                PROCEEDINGS AND DEBATES OF THE


                                            Vol. 166                                                    WASHINGTON, MONDAY, MARCH 23, 2020                                                                      No. 57


                                                                                     House of Representatives
                                              The House met at 11:30 a.m. and was                                         Amen.                                                               b 2015
                                            called to order by the Speaker pro tem-                                                                                                    AFTER RECESS
                                            pore (Mr. TRONE).                                                                          f
                                                                                                                                                                              The recess having expired, the House
                                                                                 f                                               THE JOURNAL                                was called to order by the Speaker pro
                                              DESIGNATION OF THE SPEAKER                                               The SPEAKER pro tempore. Pursu-                      tempore (Mr. TRONE) at 8 o’clock and 15
                                                        PRO TEMPORE                                                  ant to section 7(a) of House Resolution                minutes p.m.
                                              The SPEAKER pro tempore laid be-                                       891, the Journal of the last day’s pro-                                  f
                                            fore the House the following commu-                                      ceedings is approved.                                   SENATE ENROLLED BILL SIGNED
                                            nication from the Speaker:
                                                                                                                                       f                                      The Speaker pro tempore, Mr. BROWN
                                                                  WASHINGTON, DC,
                                                                                                                                                                            of Maryland, on Friday, March 20, 2020,
                                                                          March 23, 2020.
                                              I hereby appoint the Honorable DAVID J.                                      PLEDGE OF ALLEGIANCE                             announced his signature to an enrolled
                                            TRONE to act as Speaker pro tempore on this                                The SPEAKER pro tempore. The                         bill of the Senate of the following title:
                                            day.                                                                     Chair will lead the House in the Pledge                  S. 3503.—A bill to authorize the Secretary
                                                                     NANCY PELOSI,                                   of Allegiance.                                         of Veterans Affairs to treat certain programs
                                                 Speaker of the House of Representatives.                                                                                   of education converted to distance learning
                                                                                                                       The SPEAKER pro tempore led the
                                                                                                                                                                            by reason of emergencies and health-related
                                                                                 f                                   Pledge of Allegiance as follows:                       situations in the same manner as programs
                                                             PRAYER                                                    I pledge allegiance to the Flag of the               of education pursued at educational institu-
                                                                                                                     United States of America, and to the Repub-            tions, and for other purposes.
                                              Reverend Michael Wilker, Lutheran                                      lic for which it stands, one nation under God,
                                                                                                                                                                                              f
                                            Church of the Reformation, Wash-                                         indivisible, with liberty and justice for all.
                                            ington, D.C., offered the following                                                                                                 BILLS PRESENTED TO THE
                                            prayer:                                                                                    f                                                  PRESIDENT
                                              God our shepherd, You provide all we                                                                                            Cheryl L. Johnson, Clerk of the
                                            need: green pasture, safe waters, and                                    ANNOUNCEMENT BY THE SPEAKER
                                                                                                                                 PRO TEMPORE                                House, reported that on March 9, 2020,
                                            protected paths. Even though we move                                                                                            she presented to the President of the
                                            through the valley of the shadow of                                        The SPEAKER pro tempore. Pursu-                      United States, for his approval, the fol-
                                            death, we shall fear no evil, You are                                    ant to clause 4 of rule I, the following               lowing bills:
                                            with us, You protect and comfort us.                                     enrolled bill was signed by Speaker pro
                                                                                                                                                                              H.R. 5214. To amend title 5, United States
                                              Thank You for the shepherds among                                      tempore Brown of Maryland on Friday,                   Code, to prevent fraud by representative pay-
                                            us, especially for healthcare workers                                    March 20, 2020:                                        ees.
                                            whose care for others puts them at                                         S. 3503, a bill to authorize the Sec-                  H.R. 5671. To award a Congressional Gold
                                            risk. Grant them wisdom, clarity and                                     retary of Veterans Affairs to treat cer-               Medal, collectively, to the United States
                                            rest.                                                                    tain programs of education converted                   Merchant Mariners of World War II, in rec-
                                              When our anxiety about disease turns                                   to distance learning by reason of emer-                ognition of their dedicated and vital service
                                            into fear of our neighbors, forgive us.                                  gencies and health-related situations                  during World War II.
                                            When fear constricts our hearts and                                      in the same manner as programs of                        Cheryl L. Johnson, Clerk of the
                                            compassion dries up, renew us. When                                      education pursued at educational insti-                House, further reported that on March
                                            exhaustion and scarcity cloud our judg-                                  tutions, and for other purposes.                       16, 2020, she presented to the President
                                            ment, lead us.                                                                                                                  of the United States, for his approval,
                                              Encourage us to protect those most                                                       f                                    the following bills:
                                            vulnerable, especially those who are                                                                                              H.R. 1365. To make technical corrections to
                                            sick, isolated, imprisoned, unemployed,                                                   RECESS                                the Guam World War II Loyalty Recognition
                                            or without shelter.                                                        The SPEAKER pro tempore. Pursu-                      Act.
                                              Shepherd the House of Representa-                                      ant to clause 12(a) of rule I, the Chair                 H.R. 4334. To amend the Older Americans
                                                                                                                                                                            Act of 1965 to authorize appropriations for
                                            tives. Guide the Members along right                                     declares the House in recess subject to
                                                                                                                                                                            fiscal years 2020 through 2024. and for other
                                            pathways. Always alert to the reality                                    the call of the Chair.                                 purposes.
                                            of the threats facing us, give our lead-                                   Accordingly (at 11 o’clock and 33                      H.R. 4803. To facilitate the automatic ac-
                                            ers calm assurance and abiding trust in                                  minutes a.m.), the House stood in re-                  quisition of citizenship for lawful permanent
                                            You.                                                                     cess.                                                  resident children of military and Federal


                                                               b This symbol represents the time of day during the House proceedings, e.g., b 1407 is 2:07 p.m.
dlhill on DSKBBY8HB2PROD with HOUSE




                                                 Matter set in this typeface indicates words inserted or appended, rather than spoken, by a Member of the House on the floor.

                                                                                                                                                                                                       H1713


                                                                                                        .

                                      VerDate Sep 11 2014                    04:31 Mar 24, 2020   Jkt 099060   PO 00000   Frm 00001   Fmt 4634   Sfmt 0634   E:\CR\FM\A23MR7.000   H23MRPT1
                                                               Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 270 of 278
                                             S1968                             CONGRESSIONAL RECORD — SENATE                 March 23, 2020
                                             logistics so that when parts are found                  work because we have told those busi-                    We are going to ask for some condi-
                                             or equipment is found in one area, it                   nesses that they have to shut down.                    tions on that, yes, but the idea here is
                                             can be coordinated to get to an area                      Another piece of this product right                  to allow them to survive and to be
                                             where it is needed—not so much be-                      now I think is an excellent piece, one                 ready to go back into business.
                                             cause we always have all the supplies                   that not only offers emotional support                   This seems to be the place where we
                                             that we need available right now but                    for men and women who are struggling,                  have the most dissension and disagree-
                                             because we want the supplies that we                    but it also shares through small busi-                 ment between the two parties because,
                                             do have to get to where they are need-                  nesses an amount—about $350 billion—                   while we are proposing that they can’t
                                             ed as quickly as possible. That is in op-               that goes to small businesses, busi-                   use this to buy stock back, I think
                                             eration today.                                          nesses that are under—that are under—                  some of our Democratic colleagues
                                               Now, there are other pieces to this                   500 employees in size. When we define                  thought we had to strengthen it. Fine.
                                             that are also really important. One of                  an employee, we are talking about an                   That shouldn’t take 2 days to work
                                             the reasons you have seen the frustra-                  FTE or full-time equivalent of 40                      out. They think we should have some
                                             tion on the Republican side of this dis-                hours. So if you have two half-times,                  more guidelines. Fine. But that
                                             cussion is that there are men and                       you have one FTE.                                      shouldn’t take 2 days to work out.
                                             women right now who don’t have a pay-                     But what we have offered to small                      The goal here is to keep as many peo-
                                             check coming in; they have been laid                    businesses in this is a very simple loan               ple employed and to keep those busi-
                                             off through no fault of their own. They                 and loan forgiveness program for which                 nesses operational so that as we move
                                             are being laid off because of COVID–19                  they can go down to their local lender                 through this health emergency, those
                                             and because their businesses have been                  and apply. The local lender is the per-                businesses continue to do business in
                                             asked—or in some cases, directed—to                     son who puts the papers together and                   the future.
                                             close. And when that happens, we feel                   so forth, but what it allows them to do                  There is a larger portion in this that
                                             an obligation to try to at least allow                  is to go down and say: Look, I have just               we also talk about, which is for the air-
                                             them the opportunity to make it                         been told that my business is shut                     lines and so forth. We have a frustra-
                                             through the next few months, to get                     down. I don’t want to lose my employ-                  tion, as well, with our Democratic col-
                                             ready for the recovery that we are con-                 ees. What they can do is borrow the                    leagues because of some of the sugges-
                                                                                                     money to continue to pay the payroll                   tions that have been made. We don’t
                                             vinced can happen if we properly man-
                                                                                                     and benefits for those individuals they                think they should have to remake their
                                             age the emergency before us.
                                               I would like to just go through them                  would be laying off otherwise. And if                  board of directors if they are going to
                                             briefly so that after an entire day of                  they keep them on for a period of up to                get a loan.
                                                                                                                                                              We think the airlines are critical—
                                             discussion, there is at least an under-                 8 weeks, we forgive the loan. It be-
                                                                                                                                                            not just to save the airlines but be-
                                             standing of what is in the bill today                   comes a grant. But the reason for that
                                                                                                                                                            cause business relies on airlines and
                                             just for men and women who are hurt-                    is if we don’t do that, those same indi-
                                                                                                                                                            people rely on airlines now to get from
                                             ing today.                                              viduals are going to be on the unem-
                                                                                                                                                            one place to another throughout the
                                               On a per-person basis, we are offering                ployment rolls, so why make them go
                                                                                                                                                            United States.
                                             about $250 billion in additional re-                    through that emotional distress and                      We have also included about $17 bil-
                                             sources. For a child, there is $500 for                 why have them in such a position that                  lion to take care of those separate in-
                                             every child in a family, but that is on                 they may not get the benefits back                     dustries on which we have national de-
                                             top of $1,200 for a mother and a father.                that the small business is offering                    fense-specific issues. We think this has
                                             What we are suggesting with that is, it                 today.                                                 been well thought out.
                                             doesn’t mean that you have to have                        We have done something else as well.                   It doesn’t mean that there isn’t room
                                             made that much. This is a refundable                    We have said for that small business                   for more negotiations, but time is of
                                             tax credit, and it is available to indi-                owner: We know many of you have                        the essence. As we sit here this
                                             viduals regardless of if they even made                 mortgages; you have ongoing pay-                       evening, more people will die; more
                                             that much or paid taxes on that in the                  ments. So we will also let you include                 people will get sick; more men and
                                             last couple of years.                                   your mortgage payments, as well, and                   women will find themselves wondering
                                               This is really important because this                 your ongoing rent, lights, and so forth.               where they are going to get their next
                                             is an immediate, upfront payment from                   And if you keep open, you can also                     paycheck. Every single day matters.
                                             the Internal Revenue Service, the IRS,                  apply to have that part forgiven, as                     So our request to the Members on the
                                             back to individuals. And the sooner we                  well, up to a grand total of $10 million               other side of the aisle, who have twice
                                             pass this legislation, the sooner those                 per business. Why? Because we want                     now said ‘‘No, we don’t want to take
                                             dollars can get out to people who, right                stability in the marketplace, and we                   the first procedural step to get onto
                                             now, are hurting, and they need this                    think that is what a lot of employees                  the bill,’’ what we say is: Look, you
                                             additional assistance at this time, not                 want.                                                  have to push hard on your leadership to
                                             a month and a half or 2 months from                       We would like to have that out this                  come to a consensus. And, please, this
                                             now, but as soon as we can get it to                    week. That is one of the reasons you                   is emergency legislation. This should
                                             them.                                                   see the frustrations and the irritation                not be a Christmas tree. It should not
                                               Additionally, we have an unemploy-                    on the Republican side of the aisle                    be a piece of legislation that, since it
                                             ment proposal that increases the                        here—because we really thought we                      needs to pass, we can now put a wish
                                             amount of money that goes into the                      were negotiating on these items in                     list of other things that one party or
                                             unemployment funds in the amount of                     good faith with Members of the other                   the other has been trying to get into
                                             about $250 billion as well.                             side in working groups that had both                   law but does not have consensus on.
                                               How does that break out and what                      included in such a fashion that we                     This is where the areas of contention
                                             does that mean to an individual? If an                  could move through this fairly quickly.                are this evening.
                                             individual is on unemployment today,                    In fact, I think you have heard Mem-                     So to the men and women who are
                                             what we are offering, besides what they                 bers on the other side of the aisle talk               out there and are concerned, I can
                                             are getting from the State is, first of                 about the fact that they are not dis-                  share with you that I think we have a
                                             all, first dollar coverage with no 1-                   agreeing with those things.                            very good plan, one that will come
                                             week wait period. Second of all, we are                   There is another part too. There are                 close to $1.9 trillion dollars in terms of
                                             adding an additional $600 per week—per                  the larger businesses, over 500 in size.               what we are offering. But at the same
                                             week—for the first 9 weeks that they                    When we have businesses that are big-                  time, it needs to get out as quickly as
                                             are eligible for.                                       ger than 500 in size, what we have said                possible, and it has to be as simple as
dlhill on DSKBBY8HB2PROD with SENATE




                                               Now, that doesn’t mean that unem-                     is: Look, we are not going to give you                 possible for those men and women to be
                                             ployment stops at that point, but there                 a grant program. We are not going to                   able to apply for in an unemployment
                                             is $600 additional during that 9-week                   be in the position of bailing you out.                 line or the businesses to apply through
                                             period of time. This is very important                  But what we do want to do is to make                   a local bank so that they can keep peo-
                                             for individuals who have no place else                  liquidity and loans available to you—                  ple employed or for that larger busi-
                                             to go and have already been laid off of                 loans that you can afford.                             ness to understand that liquidity is



                                       VerDate Sep 11 2014   04:38 Mar 24, 2020   Jkt 099060   PO 00000   Frm 00050   Fmt 4624   Sfmt 0634   E:\CR\FM\G23MR6.080   S23MRPT1
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 271 of 278




              EXHIBIT 43
7/30/2020             Case
                      Act     3:20-cv-05309-CRB
                          by Wednesday                            Document
                                       for chance to get quicker Economic         11 Filed
                                                                          Impact Payment; timeline08/04/20        Pageto 272
                                                                                                   for payments continues        of |278
                                                                                                                          accelerate Internal Revenue Service




Act by Wednesday for chance to get
quicker Economic Impact Payment;
timeline for payments continues to
accelerate
IR-2020-92, May 8, 2020
WASHINGTON – With a variety of steps underway to speed Economic Impact Payments, the Treasury Department
and the Internal Revenue Service urged people to use Get My Payment by noon Wednesday, May 13, for a chance
to get a quicker delivery.
The IRS, working in partnership with Treasury Department and the Bureau of Fiscal Services (BFS), continues to
accelerate work to get Economic Impact Payments to even more people as soon as possible. Approximately 130
million individuals have already received payments worth more than $200 billion in the program's first four
weeks.
Starting later this month, the number of paper checks being delivered to taxpayers will sharply increase. For
many taxpayers, the last chance to obtain a direct deposit of their Economic Impact Payment rather than receive
a paper check is coming soon. People should visit Get My Payment on IRS.gov by noon Wednesday, May 13, to
check on their payment status and, when available, provide their direct deposit information.
"We're working hard to get more payments quickly to taxpayers," said IRS Commissioner Chuck Rettig. "We want
people to visit Get My Payment before the noon Wednesday deadline so they can provide their direct deposit
information. Time is running out for a chance to get these payments several weeks earlier through direct
deposit."
After noon Wednesday, the IRS will begin preparing millions of files to send to BFS for paper checks that will
begin arriving through late May and into June. Taxpayers who use Get My Payment before that cut-off can still
take advantage of entering direct deposit information.

How Get My Payment works
The Get My Payment tool provides eligible taxpayers with a projected Economic Impact Payment deposit date.
The information is updated once daily, usually overnight. There is no need to check more than once a day.
Taxpayers who did not choose direct deposit on their last tax return can use this tool to input bank account


https://www.irs.gov/newsroom/act-by-wednesday-for-chance-to-get-quicker-economic-impact-payment-timeline-for-payments-continues-to-accelerate                   1/2
7/30/2020             Case
                      Act     3:20-cv-05309-CRB
                          by Wednesday                            Document
                                       for chance to get quicker Economic         11 Filed
                                                                          Impact Payment; timeline08/04/20        Pageto 273
                                                                                                   for payments continues        of |278
                                                                                                                          accelerate Internal Revenue Service


information to receive their payment by direct deposit, expediting receipt.

Non-Filers portal remains available
For those not required to file a federal tax return, the Non-Filers: Enter Payment Info Here tool helps them submit
basic information to receive an Economic Impact Payment quickly to their bank account. Developed in
partnership between the IRS and the Free File Alliance, this tool provides a free and easy option for those who
don't receive Social Security retirement, survivor or disability benefits (SSDI), Railroad Retirement benefits,
Supplemental Security Income (SSI) and VA Compensation and Pension (C&P) benefits. The Non-Filers tool is
also available in Spanish.
Eligible taxpayers who filed tax returns for 2019 or 2018 will receive the payments automatically. Automatic
payments will also be sent to those receiving Social Security retirement, disability benefits, Railroad Retirement
benefits, Veterans Affairs benefits or Supplemental Security Income soon.

Watch out for scams related to Economic Impact Payments
The IRS urges taxpayers to be on the lookout for scams related to the Economic Impact Payments. To use the
new app or get information, taxpayers should visit IRS.gov. People should watch out for scams using email,
phone calls or texts related to the payments. Be careful and cautious: The IRS will not send unsolicited electronic
communications asking people to open attachments, visit a website or share personal or financial information.

Stay informed with Economic Impact Payment FAQs; Social Media
platforms
Taxpayers should check the Frequently Asked Questions (FAQs) for more information.


Page Last Reviewed or Updated: 08-May-2020




https://www.irs.gov/newsroom/act-by-wednesday-for-chance-to-get-quicker-economic-impact-payment-timeline-for-payments-continues-to-accelerate                   2/2
Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 274 of 278




              EXHIBIT 44
                Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 275 of 278

U.S. Department of Justice
2I¿FHRI-XVWLFH3URJUDPV
Bureau of Justice Statistics




Prisoners in 2017
                                                                                                                   April 2019, NCJ 252156




                                                                                                                                  Bul l etin
Jennifer Bronson, Ph.D., and E. Ann Carson, Ph.D., BJS Statisticians



T
       he United States prison population
       declined from 1,508,129 at the end of             FIGURE 1
                                                         Imprisonment rates of sentenced prisoners
       2016 to 1,489,363 at the end of 2017, a
                                                         under the jurisdiction of state or federal
decrease of 1.2%. During the same period, the            correctional authorities, per 100,000
number of prisoners under the jurisdiction of            U.S. residents, 1978–2017
federal correctional authorities decreased by
6,100 (down 3%), and the number of prisoners             Rate per 100‚000 U.S. residents
under the jurisdiction of state correctional             700
authorities fell by 12,600 (down 1%). The                600
                                                                      Age 18 or older
imprisonment rate for sentenced prisoners was            500
the lowest since 1997, at 440 prisoners per 100,000      400                             All ages
U.S. residents of all ages and 568 per 100,000           300
U.S. residents age 18 or older (figure 1). (Counts       200
of sentenced prisoners include those who have
                                                         100
received a sentence of more than one year.)
                                                           0
Findings in this report are based on the                    ’78 ’80 ’85 ’90 ’95 ’00 ’05                      ’10     ’15 ’17
National Prisoner Statistics (NPS) program,              Note: Jurisdiction refers to the legal authority of state or federal
                                                         correctional officials over a prisoner, regardless of where the
administered by the Bureau of Justice Statistics         prisoner is held. Counts are based on prisoners with a sentence of
(BJS). The program collects annual data from             more than one year. See appendix table 1 for imprisonment rates.
state departments of corrections (DOCs) and              Source: Bureau of Justice Statistics, National Prisoner Statistics,
                                                         1978–2017; and U.S. Census Bureau, post-censal resident
the Federal Bureau of Prisons (BOP) on prison            population estimates for January 1 of the following calendar year.




HIGHLIGHTS
   The imprisonment rate for sentenced prisoners           Non-citizens made up roughly the same portion
    under state or federal jurisdiction decreased 2.1%       of the U.S. prison population (7.6%) as of the total
    from 2016 to 2017 (from 450 to 440 sentenced             U.S. population (7.0%, per the U.S. Census Bureau).
    prisoners per 100,000 U.S. residents) and 13%           The imprisonment rate of sentenced black adults
    from 2007 to 2017 (from 506 to 440 per 100,000).         declined by 4% from 2016 to 2017 and by 31%
   The number of prisoners under state or federal           from 2007 to 2017.
    jurisdiction decreased by 18,700 (down 1.2%),           Nearly half of federal prisoners were serving a
    from 1,508,100 at year-end 2016 to 1,489,400 at          sentence for a drug-trafficking offense at fiscal
    year-end 2017.                                           year-end 2017.
   The federal prison population decreased by              At year-end 2017, the imprisonment rate for
    6,100 prisoners from year-end 2016 to year-end           sentenced black males (2,336 per 100,000 black
    2017 (down 3%), accounting for one-third of the          male U.S. residents) was almost six times that of
    overall change in the U.S. prison population.            sentenced white males (397 per 100,000 white
   More than half (55%) of state prisoners were             male U.S. residents).
    serving sentences for violent offenses at year-end      At year-end 2016, an estimated 60% of Hispanics
    2016, the most recent year for which data                and blacks sentenced to serve more than one
    are available.                                           year in state prison had been convicted of and
   The number of state or federal prisoners held in         sentenced for a violent offense, compared to
    private facilities decreased 5% from 2016 to 2017.       48% of white prisoners.
                  Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 276 of 278


TABLE 6 (continued)
Imprisonment rates of sentenced prisoners under jurisdiction of state or federal correctional authorities per 100,000
U.S. residents, by jurisdiction and sex, 2016 and 2017
                                                                      2016                                                           2017
Jurisdiction                                   Total          Male           Female      Total adulta         Total          Male           Female      Total adulta
  Virginia                                      448           835              72           575               437            813              73           560
  Washington                                    259           473              45           333               262            477              46           336
  West Virginia                                 393           697              95           494               392            700              89           492
  Wisconsin                                     383           721              48           492               391            732              53           501
  Wyoming                                       408           703             100           534               429            742             103           560
Note: Jurisdiction refers to the legal authority of state or federal correctional officials over a prisoner, regardless of where the prisoner is held. Counts are for
December 31 of each year and are based on prisoners with a sentence of more than one year.
aImprisonment rate per 100,000 U.S. residents age 18 or older.
bTotal and state estimates for 2016 include imputed counts for North Dakota, which did not submit 2016 National Prisoner Statistics (NPS) data. Total and
state estimates for 2017 include imputed counts for New Mexico and North Dakota, which did not submit 2017 NPS data. See Methodology.
cIncludes prisoners held in non-secure, privately operated community corrections facilities and juveniles held in contract facilities.
dPrisons and jails form one integrated system. Data include total jail and prison populations.
eState submitted updated 2016 population counts.
fState did not submit 2017 NPS data. Counts were imputed for the calculation of 2017 rates and should not be compared to 2016 rates.
gState did not submit 2016 NPS data. Counts were imputed for the calculation of 2016 rates and should not be compared to 2017 rates.
Source: Bureau of Justice Statistics, National Prisoner Statistics, 2016 and 2017; and U.S. Census Bureau, post-censal resident population estimates for
January 1 of the following calendar year.


Prison admissions and releases                                                        Correctional authorities released 3,600 fewer prisoners
                                                                                      from state and federal prisons in 2017 than in 2016
The number of admissions to state and federal prisons
was largely unchanged from 2016 to 2017                                               The total number of prisoners released by state
                                                                                      and federal correctional authorities decreased 1%
Federal and state correctional authorities admitted a                                 (down 3,600 releases), from 626,000 in 2016 to 622,400
total of 606,600 prisoners sentenced to more than one                                 in 2017. The BOP accounted for almost three-quarters
year in 2017, including 418,600 new court commitments                                 (71%) of the total change in that time, releasing 2,600
(table 7). (See Terms and definitions.) The 606,600                                   fewer prisoners in 2017. Indiana (down 2,900 releases),
admissions in 2017 were similar to the number of                                      Arkansas (down 1,900), Illinois (down 1,800), and
prison admissions in 2016 (606,000). The BOP admitted                                 Delaware (down 1,300) had the largest declines in
almost the same number of prisoners in 2017 as in                                     the number of released prisoners from 2016 to 2017.
2016 (44,700). However, large decreases were observed                                 Kentucky (up 2,000 releases), California (up 1,700),
in admissions to state prisons from 2016 to 2017 in                                   Louisiana (up 1,600), and South Dakota (up 1,000) had
Tennessee (down 1,400 admissions), Illinois (down                                     the largest increases in the number of persons released
1,200), Ohio (down 1,200), and Pennsylvania (down                                     from their state prison facilities in 2017.
1,000) while large increases occurred in North Carolina
(up 2,200), Oklahoma (up 1,500), Alabama (up 1,400),                                  Four states that reported the type of prison release to
and California (up 1,300).                                                            BJS in 2017 discharged more than half of their prisoners
                                                                                      unconditionally. Post-custody community supervision
Sixty-seven percent of state prisoners and 90% of federal                             was not required for the majority of released prisoners
prisoners admitted in 2017 entered prison on new                                      in Massachusetts (76% of releases were unconditional),
court commitments. Thirty percent of state and 10%                                    Rhode Island (70%), Florida (61%), and New Jersey (57%).
of federal prisoners were admitted for post-custody
supervision violations. States that admitted more than                                Most releases from the federal prison system were
half of their prisoners for violations of conditions of                               reported as unconditional. The federal parole system
probation or parole in 2017 were Washington (71%),                                    was eliminated under the Sentencing Reform Act of
Idaho (71%), Vermont (65%), Utah (55%), Maine (53%),                                  1984, but federal courts were allowed to impose a term
New Hampshire (50%), and Pennsylvania (50%).                                          of supervised release after imprisonment as part of a
                                                                                      sentence. Because this supervised release term was not
                                                                                      implemented under the jurisdiction of the federal prison
                                                                                      system, the BOP reports prison releases as unconditional
                                                                                      even though released prisoners may serve post-custody
                                                                                      community supervision.
P R I S O N E R S I N 2 01 7 | A P R I L 20 19                                                                                                                   12
               Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 277 of 278


TABLE 7
Admissions and releases of sentenced prisoners under jurisdiction of state or federal correctional authorities,
2016 and 2017
                                           Admissionsa                                                 Releasesb
                                   Percent               2017 conditional                     Percent
                   2016      2017 change, 2017 new court supervision         2016      2017 change, 2017                  2017
Jurisdiction       total     total 2016–2017 commitments violationsc         total     total 2016–2017 unconditionald,e   conditionale,f
   U.S. totalg    606,000   606,571 0.1%         418,579      174,210       626,019   622,377 -0.6%            160,596     446,785
Federale           44,682    44,708 0.1%          40,180         4,527       52,035    49,461 -4.9%              48,457        318
Stateg            561,318   561,863 0.1%         378,399      169,683       573,984   572,916 -0.2%            112,139     446,467
   Alabama         10,749    12,170 13.2           8,045         1,624       12,711    13,624     7.2             3,130      8,808
   Alaskah          1,804     1,580 -12.4          1,446           134        2,159     1,941 -10.1                 460      1,476
   Arizona         13,663    13,423 -1.8          10,787         2,557       13,857    14,075     1.6             2,332     11,610
   Arkansas         9,911     8,971 -9.5           4,623         4,348       10,370     8,443 -18.6                 752      7,610
   Californiai     35,730    37,077 3.8           32,396         4,644       34,528    36,203     4.9                98     35,576
   Colorado         8,707     9,638 10.7           6,038         3,600        8,934     9,669     8.2             1,116      8,419
   Connecticut h    4,747     4,401 -7.3           3,658           606        5,618     5,169 -8.0                2,451      2,707
   Delawareh,j      3,096     2,897 -6.4           2,237           646        4,041     2,736 -32.3                 310      2,272
   Floridak        29,038    28,189 -2.9          27,423            85       31,166    30,467 -2.2               18,703     11,313
   Georgia         17,585    16,699 -5.0          14,567         2,124       15,053    15,210     1.0             6,713      8,320
   Hawaiih          1,538     1,528 -0.7             876           652        1,666     1,834 10.1                  345        781
   Idaho            5,766     5,747 -0.3           1,671         4,076        5,479     5,395 -1.5                  400      4,926
   Illinois        25,661    24,468 -4.6          16,401         8,062       28,615    26,850 -6.2                3,982     22,763
   Indiana         12,600    12,249 -2.8           9,240         2,888       14,561    11,708 -19.6                 910     10,730
   Iowa             5,541     5,619 1.4            3,790         1,773        5,305     5,632     6.2             1,182      4,378
   Kansas           6,442     6,453 0.2            3,865         1,276        6,394     6,406     0.2             1,690      4,685
   Kentucky        20,111    21,239 5.6           12,366         8,605       18,552    20,555 10.8                4,572     15,371
   Louisiana       15,877    16,337 2.9           10,662         5,674       16,308    17,868     9.6             1,142     16,584
   Maine              657       960 46.1             455           505          647       684     5.7               320        354
   Marylandl        8,843     8,243      :         5,823         2,415        9,459     8,850        :            2,871      5,919
   Massachusetts    2,059     2,141 4.0            1,909           223        2,458     2,309 -6.1                1,745        533
   Michigan        12,573    12,013 -4.5           6,670         2,720       14,081    13,470 -4.3                  557     10,486
   Minnesota        8,027     8,195 2.1            4,804         3,391        8,254     8,092 -2.0                  956      7,125
   Mississippi      7,510     7,553 0.6            5,488         2,049        7,080     7,748     9.4               444      6,963
   Missouri        18,426    18,551 0.7            9,816         8,729       18,410    18,431     0.1             1,528     16,779
   Montana          2,666     2,644 -0.8           1,961           683        2,546     2,770     8.8               261      2,492
   Nebraska         2,310     2,436 5.5            1,979           445        2,366     2,387     0.9               654      1,710
   Nevadam          6,059     5,862 -3.3           4,990           794        5,778     6,548 13.3                2,401      4,100
   New Hampshire 1,538        1,338 -13.0            668           670        1,601     1,409 -12.0                  82      1,320
   New Jersey       8,837     8,611 -2.6           6,189         2,422        9,685     8,959 -7.5                5,072      3,683
   New Mexico  n    3,615     3,848      :         2,461         1,387        3,631     3,631        :              989      2,626
   New York        21,081    20,421 -3.1          12,594         7,727       22,047    21,667 -1.7                2,330     19,042
   North Carolina 16,009     18,242 13.9          13,873         4,366       16,677    17,244     3.4             2,685     14,463
   North Dakotao    1,590     1,570      :           904           665        1,583     1,627        :              216      1,407
   Ohiop           22,792    21,602 -5.2          16,554         4,401       22,850    22,299 -2.4                8,889     13,246
   Oklahoma         8,778    10,228 16.5           7,658         2,570       10,404     9,682 -6.9                2,973      6,623
   Oregonq          5,020     5,566      :         3,707         1,717        4,712     5,428        :               35      5,185
   Pennsylvania    20,326    19,297 -5.1           9,116         9,128       20,418    19,673 -3.6                3,151     16,321
   Rhode Islandh      767       572 -25.4            482            90          939       875 -6.8                  610        257
   South Carolina   6,688     6,017 -10.0          4,922         1,087        6,709     6,847     2.1             2,239      4,494
   South Dakota     2,891     3,896 34.8           1,507           499        2,832     3,859 36.3                  311      2,467
   Tennessee       12,898    11,541 -10.5          6,877         4,664       13,508    13,307 -1.5                5,080      8,136
   Texas           77,385    76,877 -0.7          47,697        27,474       76,733    77,196     0.6             9,977     64,519
   Utah             3,293     4,047 22.9           1,814         2,233        3,611     3,781     4.7               674      3,085

                                                                                                        Continued on next page

PRISONERS IN 2017 | APRIL 2019                                                                                                     13
                  Case 3:20-cv-05309-CRB Document 11 Filed 08/04/20 Page 278 of 278


TABLE 7 (continued)
Admissions and releases of sentenced prisoners under jurisdiction of state or federal correctional authorities,
2016 and 2017
                                                Admissionsa                                                             Releasesb
                                        Percent                2017 conditional                                 Percent
                     2016        2017 change, 2017 new court supervision                         2016    2017 change, 2017                2017
Jurisdiction         total       total 2016–2017 commitments violationsc                         total   total 2016–2017 unconditionald,e conditionale,f
  Vermonth,o           1,715       1,737 1.3               607        1,130                        1,733   1,795     3.6            284       1,504
  Virginiar          12,163      12,163 0.0             12,030          133                      12,648 12,698       0.4          1,054      11,537
  Washingtonp        25,055      25,483 1.7              7,385       18,089                      24,940 25,658       2.9          2,217      23,393
  West Virginia       3,584       3,590     0.2          1,991        1,372                       3,543   3,652      3.1           849        2,275
  Wisconsin           6,600       6,865     4.0          4,557        2,282                       5,743   5,592     -2.6           212        5,324
  Wyoming               997       1,069     7.2            820          249                       1,041     963     -7.5           185          770
Note: Jurisdiction refers to the legal authority of state or federal correctional officials over a prisoner, regardless of where the prisoner is held. Counts cover
January 1 through December 31 for each year and are based on prisoners admitted to or released from state or federal correctional authorities with a
sentence of more than one year.
:Not calculated.
/Not reported.
aExcludes transfers, escapes, and those absent without leave. Includes other conditional-release violators, returns from appeal or bond, and other
admissions. See Methodology.
bExcludes transfers, escapes, and those absent without leave. Includes deaths, releases to appeal or bond, and other releases. See Methodology.
cIncludes all conditional-release violators returned to prison from post-custody community supervision, including parole and probation, either for violations
of conditions of release or for new crimes.
dIncludes expirations of sentence, commutations, and other unconditional releases.
eIncludes prisoners held in non-secure, privately operated community corrections facilities and juveniles held in contract facilities. The Federal Bureau of
Prisons reports prison releases as unconditional even though prisoners may serve post-custody community supervision. The 318 conditional releases are
persons who were sentenced before the 1984 Sentencing Reform Act that eliminated federal parole.
fIncludes releases to probation, supervised mandatory releases, and other unspecified conditional releases.
gU.S. total and state estimates for 2016 include imputed counts for North Dakota and Oregon, which did not submit 2016 National Prisoner Statistics (NPS)
data on admissions or releases. U.S. total and state estimates for 2017 include imputed counts for New Mexico and North Dakota, which did not submit 2017
NPS data on admissions and releases. See Methodology.
hPrisons and jails form one integrated system. Data include total jail and prison populations.
iCalifornia reported that 16,887 prisoners were released as transfers in 2016. These prisoners were released from state jurisdiction to post-custody
supervision by county authorities. BJS counted these as conditional releases.
jReleases include offenders who received a combined sentence of prison and probation of more than one year.
kFlorida does not report prison admissions for technical violations. All admissions represent new sentences, with the 85 supervision-violation admissions
representing persons who committed new crimes while on post-custody community supervision.
lDue to implementation concerns with a new information system, Maryland’s counts of admissions and releases for 2017 are estimates and should not be
compared to earlier years.
mAdmissions include local jail inmates admitted to the Nevada Department of Corrections due to medical, behavioral, protective, or local staffing issues and
persons ordered by judges to serve 6 months or less in prison prior to actual sentencing for felonies.
nState did not submit 2017 NPS data on admissions or releases. Total and detailed types of admissions and releases were imputed from counts reported in
2016 and included in U.S. and state totals. All admissions and releases were included in the reported 2016 data, regardless of sentence length. Estimates of
admissions and releases in 2017 are not comparable to previous years’ data. See Methodology and Jurisdiction notes.
oState did not submit 2016 or 2017 NPS data on admissions or releases. Total and detailed types of admissions and releases were imputed and included in
U.S. and state totals. See Methodology and Jurisdiction notes.
pIncludes all admissions and releases from state prison, regardless of sentence length. See Jurisdiction notes.
qState did not submit 2016 NPS data on admissions or releases. Total and detailed types of admissions and releases were imputed and included in U.S. and
state totals. Estimates of admissions and releases in 2016 are not comparable to reported 2017 data. See Methodology and Jurisdiction notes.
rAdmission and release counts are preliminary estimates for fiscal year 2017. Counts for 2016 have been updated.
Source: Bureau of Justice Statistics, National Prisoner Statistics, 2016 and 2017.




P R I S O N E R S I N 2 01 7 | A P R I L 20 19                                                                                                                14
